UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2010 Date of reporting period: September 30, 2010 Item 1. Schedule of Investments: Putnam VT American Government Income Fund The fund's portfolio 9/30/10 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (38.1%)(a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (13.2%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from April 15, 2028 to July 20, 2036 $313,392 $346,600 6s, with due dates from April 15, 2028 to November 20, 2038 1,137,294 1,233,390 5 1/2s, April 20, 2038 1,769,569 1,900,628 5s, March 20, 2040 16,082,141 17,172,082 U.S. Government Agency Mortgage Obligations (24.9%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to July 1, 2031 86,304 99,203 7 1/2s, October 1, 2014 10,627 11,368 7s, with due dates from November 1, 2026 to May 1, 2032 1,120,738 1,246,353 6s, with due dates from May 1, 2021 to August 1, 2021 141,877 153,377 5 1/2s, December 1, 2033 293,269 314,279 5 1/2s, October 1, 2018 192,404 208,844 5s, with due dates from May 1, 2018 to November 1, 2018 2,497,302 2,667,840 4s, TBA, October 1, 2040 12,000,000 12,312,656 Federal National Mortgage Association Pass-Through Certificates 7 1/2s, with due dates from October 1, 2029 to November 1, 2030 100,181 114,074 7s, with due dates from December 1, 2028 to December 1, 2035 1,764,957 1,963,838 6 1/2s, September 1, 2036 166,005 182,100 6s, July 1, 2021 754,991 817,809 5 1/2s, with due dates from June 1, 2014 to January 1, 2021 1,615,274 1,748,663 5s, February 1, 2039 410,648 432,224 4 1/2s, April 1, 2039 268,737 280,043 4 1/2s, TBA, October 1, 2040 6,000,000 6,249,375 4s, TBA, October 1, 2040 10,000,000 10,281,250 Total U.S. government and agency mortgage obligations (cost $58,509,791) U.S. TREASURY OBLIGATIONS (37.0%)(a) Principal amount Value U.S. Treasury Bonds 7 1/8s, February 15, 2023 $3,076,000 $4,437,610 6 7/8s, August 15, 2025 3,866,000 5,618,989 6 1/4s, May 15, 2030 (SEGSF) 6,505,000 9,209,657 6 1/4s, August 15, 2023 4,440,000 6,015,853 6s, February 15, 2026 4,000,000 5,403,750 5 1/2s, August 15, 2028 3,075,000 3,990,533 5 1/4s, February 15, 2029 6,852,000 8,664,033 5 1/4s, November 15, 2028 3,805,000 4,809,163 4 1/2s, August 15, 2039 (SEGSF) 2,518,000 2,883,897 4 1/2s, February 15, 2036 3,077,000 3,539,512 4 3/8s, February 15, 2038 3,086,000 3,479,947 Total U.S. treasury obligations (cost $51,073,346) MORTGAGE-BACKED SECURITIES (17.7%)(a) Principal amount Value Countrywide Home Loans 144A IFB Ser. 05-R2, Class 2A3, 8s, 2035 $133,043 $123,065 Ser. 06-R1, Class AS, IO, 5.471s, 2036 90,127 9,970 Ser. 06-R2, Class AS, IO, 5.528s, 2036 410,002 49,200 Ser. 05-R2, Class 1AS, IO, 5.295s, 2035 1,287,412 174,232 Federal National Mortgage Association IFB Ser. 07-75, Class JS, 50.31s, 2037 101,072 193,296 IFB Ser. 06-62, Class PS, 38.363s, 2036 266,489 451,700 IFB Ser. 07-30, Class FS, 28.641s, 2037 122,272 203,808 IFB Ser. 06-49, Class SE, 27.975s, 2036 173,247 274,925 IFB Ser. 05-25, Class PS, 27.033s, 2035 57,353 90,228 IFB Ser. 06-115, Class ES, 25.535s, 2036 69,597 105,744 IFB Ser. 06-8, Class HP, 23.627s, 2036 155,675 240,651 IFB Ser. 05-99, Class SA, 23.627s, 2035 105,134 154,730 IFB Ser. 05-74, Class DM, 23.444s, 2035 188,071 278,946 IFB Ser. 05-45, Class DC, 23.37s, 2035 (F) 51,668 75,686 IFB Ser. 08-24, Class SP, 22.344s, 2038 (F) 1,054,871 1,584,472 IFB Ser. 05-122, Class SC, 22.203s, 2035 319,209 455,653 IFB Ser. 05-106, Class JC, 19.329s, 2035 150,130 215,759 IFB Ser. 05-83, Class QP, 16.728s, 2034 76,997 99,971 IFB Ser. 05-66, Class SL, 15.934s, 2035 304,846 392,160 FRB Ser. 03-W6, Class PT1, 9.928s, 2042 201,418 246,297 IFB Ser. 04-24, Class CS, IO, 6.894s, 2034 609,573 105,911 IFB Ser. 04-40, Class KS, IO, 6.794s, 2034 1,702,413 294,586 IFB Ser. 05-48, Class SM, IO, 6.544s, 2034 138,447 19,855 IFB Ser. 07-54, Class CI, IO, 6.504s, 2037 (F) 501,744 74,084 IFB Ser. 07-28, Class SE, IO, 6.494s, 2037 (F) 545,035 80,103 IFB Ser. 07-24, Class SD, IO, 6.494s, 2037 120,915 18,178 IFB Ser. 05-90, Class GS, IO, 6.494s, 2035 58,762 8,508 IFB Ser. 05-90, Class SP, IO, 6.494s, 2035 282,557 38,686 IFB Ser. 06-123, Class CI, IO, 6.484s, 2037 904,551 146,302 IFB Ser. 06-43, Class JS, IO, 6.444s, 2036 1,622,598 253,872 IFB Ser. 06-36, Class SP, IO, 6.444s, 2036 126,690 15,787 IFB Ser. 06-23, Class SP, IO, 6.444s, 2036 624,294 98,813 IFB Ser. 06-16, Class SM, IO, 6.444s, 2036 (F) 117,342 19,574 IFB Ser. 06-3, Class SB, IO, 6.444s, 2035 775,786 137,430 IFB Ser. 05-17, Class SA, IO, 6.444s, 2035 (F) 710,049 107,148 IFB Ser. 05-104, Class SI, IO, 6.444s, 2033 3,145,171 406,569 IFB Ser. 06-128, Class GS, IO, 6.424s, 2037 (F) 536,926 78,102 IFB Ser. 06-116, Class LS, IO, 6.394s, 2036 616,613 99,324 IFB Ser. 10-100, Class QS, IO, 6.394s, 2040 1,443,576 241,564 IFB Ser. 10-110, Class SB, IO, 5.74s, 2040 1,553,000 223,120 Ser. 10-98, Class DI, IO, 5s, 2040 189,835 30,831 IFB Ser. 06-109, Class SH, IO, 6.364s, 2036 (F) 165,350 27,795 IFB Ser. 06-103, Class SB, IO, 6.344s, 2036 (F) 173,225 22,807 IFB Ser. 05-122, Class SG, IO, 6.344s, 2035 434,100 62,970 IFB Ser. 05-122, Class SW, IO, 6.344s, 2035 157,493 21,950 IFB Ser. 07-15, Class NI, IO, 6.244s, 2022 192,098 23,644 IFB Ser. 07-30, Class LI, IO, 6.184s, 2037 194,875 29,416 IFB Ser. 07-30, Class OI, IO, 6.184s, 2037 347,253 57,040 IFB Ser. 07-89, Class SA, IO, 6.174s, 2037 (F) 296,794 40,325 IFB Ser. 06-115, Class JI, IO, 6.124s, 2036 389,647 60,017 IFB Ser. 06-123, Class LI, IO, 6.064s, 2037 258,443 38,534 IFB Ser. 10-2, Class SD, IO, 6.044s, 2040 295,117 30,847 IFB Ser. 07-81, Class IS, IO, 6.044s, 2037 210,150 28,641 IFB Ser. 08-11, Class SC, IO, 6.024s, 2038 74,990 10,749 IFB Ser. 07-39, Class AI, IO, 5.864s, 2037 280,021 39,060 IFB Ser. 07-32, Class SD, IO, 5.854s, 2037 691,045 93,062 IFB Ser. 07-30, Class UI, IO, 5.844s, 2037 167,617 22,232 IFB Ser. 07-32, Class SC, IO, 5.844s, 2037 (F) 267,956 35,137 IFB Ser. 07-1, Class CI, IO, 5.844s, 2037 (F) 182,700 24,050 IFB Ser. 09-12, Class DI, IO, 5.774s, 2037 2,962,955 449,599 Ser. 06-W2, Class 1AS, IO, 5.764s, 2036 370,980 42,663 IFB Ser. 09-3, Class SE, IO, 5.244s, 2037 208,589 26,019 Ser. 03-W12, Class 1IO2, IO, 1.985s, 2043 726,668 51,257 Ser. 03-W6, Class 51, IO, 0.655s, 2042 954,298 19,074 FRB Ser. 03-W8, Class 3F2, 0.606s, 2042 16,537 16,182 Ser. 03-W10, Class 3A, IO, 0.601s, 2043 5,923,477 129,313 FRB Ser. 07-95, Class A3, 0.506s, 2036 2,308,000 2,124,814 Ser. 03-W10, Class 1A, IO, 0.495s, 2043 4,951,271 95,400 Ser. 08-53, Class DO, PO, zero %, 2038 123,926 101,989 Ser. 07-44, Class CO, PO, zero %, 2037 108,559 99,425 Ser. 04-61, Class CO, PO, zero %, 2031 148,370 146,538 Ser. 1988-12, Class B, zero %, 2018 2,962 2,666 FRB Ser. 06-115, Class SN, zero %, 2036 (F) 97,694 81,639 FRB Ser. 05-45, Class FG, zero %, 2035 37,319 36,130 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.758s, 2037 68,156 100,333 IFB Ser. 2976, Class KL, 23.44s, 2035 145,488 223,822 IFB Ser. 2979, Class AS, 23.33s, 2034 102,836 147,187 IFB Ser. 3065, Class DC, 19.088s, 2035 672,489 958,479 IFB Ser. 3105, Class SI, IO, 18.955s, 2036 75,684 38,587 IFB Ser. 3031, Class BS, 16.082s, 2035 (F) 200,903 259,201 IFB Ser. T-56, Class 2ASI, IO, 7.844s, 2043 105,809 21,482 IFB Ser. 3184, Class SP, IO, 7.093s, 2033 (F) 201,343 19,736 IFB Ser. 3110, Class SP, IO, 7.043s, 2035 359,832 67,324 IFB Ser. 3156, Class PS, IO, 6.993s, 2036 224,123 39,244 IFB Ser. 3149, Class LS, IO, 6.943s, 2036 1,274,080 244,585 IFB Ser. 2882, Class NS, IO, 6.943s, 2034 165,365 20,598 IFB Ser. 3149, Class SE, IO, 6.893s, 2036 169,920 32,696 IFB Ser. 3151, Class SI, IO, 6.893s, 2036 1,665,945 278,429 IFB Ser. 3157, Class SA, IO, 6.893s, 2036 447,735 84,541 IFB Ser. 2752, Class XS, IO, 6.893s, 2030 2,108,697 164,879 IFB Ser. 3203, Class SH, IO, 6.883s, 2036 (F) 457,161 72,810 IFB Ser. 2835, Class AI, IO, 6.843s, 2034 94,203 15,900 IFB Ser. 2828, Class TI, IO, 6.793s, 2030 314,045 39,315 IFB Ser. 3410, Class SD, IO, 6.743s, 2038 (F) 904,913 142,816 IFB Ser. 3249, Class SI, IO, 6.493s, 2036 69,699 11,029 IFB Ser. 3042, Class SP, IO, 6.493s, 2035 562,524 86,352 IFB Ser. 3316, Class SA, IO, 6.473s, 2037 181,610 25,780 IFB Ser. 3287, Class SE, IO, 6.443s, 2037 387,277 58,227 IFB Ser. 3123, Class LI, IO, 6.443s, 2036 224,092 39,476 IFB Ser. 2935, Class SX, IO, 6.443s, 2035 1,565,870 168,409 IFB Ser. 3256, Class S, IO, 6.433s, 2036 217,577 32,787 IFB Ser. 3031, Class BI, IO, 6.433s, 2035 138,328 24,876 IFB Ser. 3249, Class SM, IO, 6.393s, 2036 59,364 9,752 IFB Ser. 3240, Class SM, IO, 6.393s, 2036 198,566 29,003 IFB Ser. 3147, Class SD, IO, 6.393s, 2036 428,907 59,444 IFB Ser. 3067, Class SI, IO, 6.393s, 2035 745,692 124,702 IFB Ser. 3128, Class JI, IO, 6.373s, 2036 226,988 34,365 IFB Ser. 3240, Class S, IO, 6.363s, 2036 412,647 66,048 IFB Ser. 3065, Class DI, IO, 6.363s, 2035 102,090 16,779 IFB Ser. 3145, Class GI, IO, 6.343s, 2036 199,320 30,438 IFB Ser. 3114, Class GI, IO, 6.343s, 2036 141,581 24,412 IFB Ser. 3485, Class SI, IO, 6.293s, 2036 281,091 45,958 IFB Ser. 3153, Class QI, IO, 6.293s, 2036 693,423 148,399 IFB Ser. 3171, Class PS, IO, 6.228s, 2036 213,638 28,886 IFB Ser. 3171, Class ST, IO, 6.228s, 2036 (F) 371,686 58,339 IFB Ser. 3510, Class CI, IO, 6.223s, 2037 1,861,790 290,048 IFB Ser. 3152, Class SY, IO, 6.223s, 2036 226,710 40,003 IFB Ser. 3181, Class PS, IO, 6.213s, 2036 148,019 22,255 IFB Ser. 3012, Class UI, IO, 6.163s, 2035 213,789 31,604 IFB Ser. 3510, Class AS, IO, 6.153s, 2037 311,531 51,275 IFB Ser. 3265, Class SC, IO, 6.153s, 2037 181,733 26,137 IFB Ser. 3240, Class GS, IO, 6.123s, 2036 1,090,807 167,581 IFB Ser. 3380, Class SI, IO, 6.113s, 2037 (F) 2,842,163 403,184 IFB Ser. 3257, Class SI, IO, 6.063s, 2036 123,503 16,977 IFB Ser. 3225, Class EY, IO, 6.033s, 2036 788,737 108,601 IFB Ser. 3225, Class JY, IO, 6.033s, 2036 517,576 77,812 IFB Ser. 3502, Class DS, IO, 5.893s, 2039 158,259 18,980 IFB Ser. 3339, Class TI, IO, 5.883s, 2037 252,390 36,710 IFB Ser. 3012, Class IG, IO, 5.823s, 2035 (F) 905,406 142,716 IFB Ser. 3309, Class SG, IO, 5.813s, 2037 (F) 281,701 36,151 IFB Ser. 3510, Class BI, IO, 5.773s, 2037 397,975 60,647 Ser. 3707, Class IK, IO, 5s, 2040 117,484 20,043 Ser. 3707, Class HI, IO, 4s, 2023 317,969 27,825 Ser. 3327, Class IF, IO, zero %, 2037 37,585 400 Ser. 3439, Class AO, PO, zero %, 2037 33,189 30,331 Ser. 3300, PO, zero %, 2037 48,137 43,607 Ser. 3046, PO, zero %, 2035 26,839 26,020 Ser. 3008, PO, zero %, 2034 7,841 7,781 Ser. 2684, PO, zero %, 2033 107,000 94,654 FRB Ser. 3349, Class DO, zero %, 2037 5,874 5,832 FRB Ser. 3274, Class TX, zero %, 2037 57,778 52,524 FRB Ser. 3326, Class YF, zero %, 2037 (F) 6,371 6,197 FRB Ser. 3261, Class KF, zero %, 2037 24,229 23,849 FRB Ser. 3238, Class LK, zero %, 2036 141,418 134,624 FRB Ser. 3129, Class TF, zero %, 2036 50,757 46,823 FRB Ser. 3047, Class BD, zero %, 2035 16,165 15,853 FRB Ser. 3326, Class WF, zero %, 2035 (F) 44,549 42,407 FRB Ser. 3030, Class CF, zero %, 2035 38,291 31,107 FRB Ser. 3251, Class TP, zero %, 2035 12,210 12,091 FRB Ser. 3006, Class TE, zero %, 2034 2,385 2,369 Government National Mortgage Association IFB Ser. 10-98, Class CS, IO, 6.443s, 2038 235,239 39,882 IFB Ser. 10-98, Class SA, IO, 6.443s, 2038 228,241 38,529 IFB Ser. 10-32, Class SP, IO, 6.443s, 2036 315,668 37,962 IFB Ser. 10-113, Class AS, IO, 6.4s, 2039 228,000 41,434 IFB Ser. 10-85, Class SA, IO, 6.393s, 2040 98,458 15,833 IFB Ser. 10-85, Class AS, IO, 6.393s, 2039 322,904 50,496 IFB Ser. 10-85, Class SD, IO, 6.393s, 2038 215,255 33,042 IFB Ser. 10-69, Class SP, IO, 6.393s, 2038 (F) 2,546,000 408,566 IFB Ser. 10-113, Class CS, 6.386s, 2039 1,073,000 171,025 IFB Ser. 09-106, Class LP, IO, 6.353s, 2036 226,042 27,819 IFB Ser. 10-98, Class QS, IO, 6.343s, 2040 305,059 47,727 IFB Ser. 10-98, Class YS, IO, 6.343s, 2039 316,023 48,949 IFB Ser. 10-47, Class HS, IO, 6.343s, 2039 146,731 23,382 IFB Ser. 06-34, Class PS, IO, 6.333s, 2036 897,626 121,404 IFB Ser. 10-53, Class SA, IO, 6.243s, 2039 (F) 306,674 38,363 IFB Ser. 10-2, Class SA, IO, 6.243s, 2037 345,078 44,363 IFB Ser. 09-35, Class SP, IO, 6.143s, 2037 733,816 84,330 IFB Ser. 10-20, Class SE, IO, 5.993s, 2040 3,050,127 389,684 IFB Ser. 10-20, Class SC, IO, 5.893s, 2040 2,424,137 366,118 IFB Ser. 10-113, Class DS, IO, 5.836s, 2039 770,000 109,918 IFB Ser. 10-113, Class BS, IO, 5.736s, 2040 2,482,000 332,241 IFB Ser. 10-62, Class SE, IO, 5.493s, 2040 1,867,536 215,962 Ser. 10-68, Class MI, IO, 5s, 2039 2,163,334 334,822 IFB Ser. 10-14, Class SC, IO, 4.541s, 2035 2,940,910 417,609 Ser. 10-109, Class CI, IO, 4 1/2s, 2037 (F) 1,627,509 234,253 Ser. 10-84, Class NI, IO, 4 1/2s, 2036 2,745,228 Ser. 06-36, Class OD, PO, zero %, 2036 17,750 16,711 FRB Ser. 07-73, Class KM, zero %, 2037 306,996 280,486 FRB Ser. 07-35, Class UF, zero %, 2037 15,187 14,819 GSMPS Mortgage Loan Trust Ser. 05-RP3, Class 1A4, 8 1/2s, 2035 60,001 58,242 Ser. 05-RP3, Class 1A3, 8s, 2035 207,232 190,654 Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 267,841 250,431 FRB Ser. 05-RP2, Class 1AF, 0.606s, 2035 2,218,238 1,874,411 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.677s, 2035 551,415 75,491 Ser. 05-RP2, Class 1AS, IO, 5.484s, 2035 2,141,666 305,187 Ser. 06-RP2, Class 1AS1, IO, 5.404s, 2036 2,128,590 319,289 FRB Ser. 06-RP2, Class 1AF1, 0.656s, 2036 2,128,590 1,798,659 FRB Ser. 05-RP1, Class 1AF, 0.606s, 2035 338,994 288,992 MASTR Reperforming Loan Trust 144A FRB Ser. 05-2, Class 1A1F, 0.606s, 2035 45,354 37,417 Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class A2, 7s, 2034 124,830 120,461 Structured Asset Securities Corp. Ser. 07-4, Class 1A4, IO, 1s, 2037 4,383,010 141,547 Total mortgage-backed securities (cost $22,934,298) PURCHASED OPTIONS OUTSTANDING (3.2%)(a) Expiration date/ Contract Value strike price amount Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.50% versus the three month USD-LIBOR-BBA maturing November 17, 2040. Nov-10/3.5 $11,871,700 $550,372 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.74% versus the three month USD-LIBOR-BBA maturing November 10, 2020. Nov-10/3.74 8,903,300 908,938 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.74% versus the three month USD-LIBOR-BBA maturing November 10, 2020. Nov-10/3.74 8,903,300 178 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February 09, 2021. Feb-11/3.04 10,000,300 417,313 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.04 versus the three month USD-LIBOR-BBA maturing February 09, 2021. Feb-11/3.04 10,000,300 116,504 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 09, 2021. Feb-11/3.11 10,000,300 100,203 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.50% versus the three month USD-LIBOR-BBA maturing November 17, 2040. Nov-10/3.5 11,871,700 210,960 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.75% versus the three month USD-LIBOR-BBA maturing November 10, 2040. Nov-10/3.75 3,955,000 325,813 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.75% versus the three month USD-LIBOR-BBA maturing November 10, 2040. Nov-10/3.75 3,955,000 18,233 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.82% versus the three month USD-LIBOR-BBA maturing November 09, 2040. Nov-10/3.82 3,955,000 372,166 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.82% versus the three month USD-LIBOR-BBA maturing November 09, 2040. Nov-10/3.82 3,955,000 10,520 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. Mar-11/3.7375 6,218,200 579,972 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. Mar-11/3.665 6,218,200 543,160 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 09, 2021. Feb-11/3.11 10,000,300 463,714 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.885% versus the three month USD-LIBOR-BBA maturing December 13, 2015. Dec-10/1.885 26,650,800 405,625 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 1.885% versus the three month USD-LIBOR-BBA maturing December 13, 2015. Dec-10/1.885 26,650,800 70,889 Total purchased options outstanding (cost $3,681,041) SHORT-TERM INVESTMENTS (34.1%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.15% (e) 9,681,332 $9,681,332 Interest in $486,000,000 joint tri-party repurchase agreement dated September 30, 2010 with JPMorgan Securities, Inc. due October 1, 2010 maturity value of $7,000,078 for an effective yield of 0.40% (collaterallized by various mortgage backed securities with coupon rates ranging from 3.50% to 12.50% and due dates ranging from March 1, 2011 to August 5, 2050, valued at $495,721,493) $7,000,000 7,000,000 Interest in $425,000,000 joint tri-party repurchase agreement dated September 30, 2010 with Citigroup Global Markets, Inc. due October 1, 2010 maturity value of $1,285,011 for an effective yield of 0.30% (collateralized by various mortgage backed securities with coupon rates ranging from 2.683% to 6.50% and due dates ranging from September 1, 2013 to June 1, 2040, valued at $433,500,000) 1,285,000 1,285,000 Fannie Mae Discount Notes, for an effective yield of 0.25%, October 1, 2010 5,000,000 5,000,000 U.S. Treasury Bills, for effective yields ranging from 0.22% to 0.24%, July 28, 2011 (SEG) 35,000 34,933 U.S. Treasury Bills, for effective yields ranging from 0.21% to 0.24%, June 2, 2011 (SEG) 177,000 176,759 U.S. Treasury Bills, for effective yields ranging from 0.26% to 0.29%, March 10, 2011 (SEG) (SEGSF) 1,796,000 1,794,545 U.S. Treasury Bills, for an effective yield of 0.16%, December 23, 2010 (SEGSF) 5,000,000 4,998,400 U.S. Treasury Bills, for effective yields ranging from 0.22% to 0.26%, December 16, 2010 (SEG) (SEGSF) 2,662,000 2,661,281 U.S. Treasury Bills, for an effective yield of 0.33%, November 18, 2010 (SEG) (SEGSF) 11,945,000 11,942,458 U.S. Treasury Bills, for an effective yield of 0.10%, November 4, 2010 3,000,000 2,999,717 U.S. Treasury Bills, for an effective yield of 0.11%, October 21, 2010 6,000,000 5,999,644 Total short-term investments (cost $53,572,385) TOTAL INVESTMENTS Total investments (cost $189,770,861) (b) FUTURES CONTRACTS OUTSTANDING at 9/30/10 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 20 yr (Short) 38 $5,081,313 Dec-10 $(71,354) U.S. Treasury Bond 30 yr (Long) 77 10,878,656 Dec-10 (47,412) U.S. Treasury Note 2 yr (Short) 78 17,119,781 Dec-10 (33,054) U.S. Treasury Note 5 yr (Long) 33 3,988,617 Dec-10 28,171 U.S. Treasury Note 10 yr (Long) 59 7,436,766 Dec-10 97,746 Total WRITTEN OPTIONS OUTSTANDING at 9/30/10 (premiums received $12,948,295) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. $10,036,000 Aug-11/4.49 $1,454,016 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,464,000 Jul-11/4.525 967,532 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 4,542,000 Aug-11/4.475 20,848 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 4,542,000 Aug-11/4.475 651,822 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 5,018,000 Aug-11/4.55 20,524 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 10,036,000 Aug-11/4.49 44,459 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 5,018,000 Aug-11/4.55 751,847 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 4,214,000 Aug-11/4.765 12,600 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 4,214,000 Aug-11/4.765 707,278 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 3,603,000 Aug-11/4.7 11,061 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 3,603,000 Aug-11/4.7 587,325 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 9,696,000 Jul-11/4.745 25,500 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 9,696,000 Jul-11/4.745 1,626,989 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,031,000 Jul-11/4.5475 10,184 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,062,000 Jul-11/4.52 21,156 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,464,000 Jul-11/4.525 22,430 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,464,000 Jul-11/4.46 24,628 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,031,000 Jul-11/4.5475 459,378 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,062,000 Jul-11/4.52 904,814 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,464,000 Jul-11/4.46 930,215 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 1,796,300 Aug-15/4.375 180,151 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 1,796,300 Aug-15/4.375 321,107 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 07, 2045. 1,796,300 Aug-15/4.46 170,936 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 07, 2045. 1,796,300 Aug-15/4.46 334,824 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 10,800 Sep-15/4.04 723 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 10,800 Sep-15/4.04 785 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 1,515,500 Feb-15/5.36 47,344 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 1,515,500 Feb-15/5.36 221,718 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 3,504,360 Feb-15/5.27 113,887 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 3,504,360 Feb-15/5.27 493,869 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.32% versus the three month USD-LIBOR-BBA maturing January 09, 2022. 28,847,000 Jan-12/5.32 5,840,075 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. 6,218,200 Mar-11/4.7375 2,363 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. 6,218,200 Mar-11/4.665 2,612 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.50% versus the three month USD-LIBOR-BBA maturing November 17, 2040. 8,686,300 Nov-10/3.5 154,356 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 3.50% versus the three month USD-LIBOR-BBA maturing November 17, 2040. 8,686,300 Nov-10/3.5 402,697 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.02% versus the three month USD-LIBOR-BBA maturing October 14, 2020. 6,668,400 Oct-10/4.02 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.02% versus the three month USD-LIBOR-BBA maturing October 14, 2020. 6,668,400 Oct-10/4.02 867,959 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.32% versus the three month USD-LIBOR-BBA maturing January 9, 2022. 28,847,000 Jan-12/5.32 110,401 Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/10 (proceeds receivable $6,242,813) (Unaudited) Principal Settlement Agency amount date Value FNMA, 4 1/2s, October 1, 2040 $6,000,000 10/13/10 $6,249,375 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/10 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $43,408,000 $(1,847) 7/23/12 0.80% 3 month USD-LIBOR-BBA $(210,932) 34,160,600 20,438 7/23/15 1.90% 3 month USD-LIBOR-BBA (788,639) 43,186,200 (39,554) 7/23/20 3 month USD-LIBOR-BBA 2.96% 1,765,488 Barclays Bank PLC 3,855,300 (E) 3/9/21 4.2375% 3 month USD-LIBOR-BBA (518,654) 4,842,700 (110,777) 9/21/20 3 month USD-LIBOR-BBA 3.95% 500,886 2,023,100 53,106 9/28/20 4.02% 3 month USD-LIBOR-BBA (213,803) 9,704,200 8/9/15 3 month USD-LIBOR-BBA 1.77% 157,995 1,140,000 8/27/15 3 month USD-LIBOR-BBA 1.6275% 9,498 1,690,000 8/27/40 3.21625% 3 month USD-LIBOR-BBA 33,154 6,897,000 9/1/15 1.72% 3 month USD-LIBOR-BBA (86,115) 2,518,000 9/1/40 3 month USD-LIBOR-BBA 3.35% 15,572 8,663,400 9/7/15 3 month USD-LIBOR-BBA 1.6525% 75,687 44,639,300 (93,872) 6/29/16 3 month USD-LIBOR-BBA 2.5% 2,086,437 29,997,600 161,173 6/29/40 3.9% 3 month USD-LIBOR-BBA (3,464,355) 400,000 7/6/30 3.5675% 3 month USD-LIBOR-BBA (25,269) Citibank, N.A. 4,852,100 8/9/20 3 month USD-LIBOR-BBA 2.89875% 168,812 2,795,200 9/24/12 3 month USD-LIBOR-BBA 0.6175% 1,408 8,498,700 9/24/20 2.5875% 3 month USD-LIBOR-BBA (21,390) 67,657,500 (18,320) 6/28/14 1.81% 3 month USD-LIBOR-BBA (2,097,551) Credit Suisse International 44,723,000 (12,434) 5/19/16 3 month USD-LIBOR-BBA 2.75% 2,965,343 7,000,000 8/16/20 2.732% 3 month USD-LIBOR-BBA (133,450) 6,300,000 9/27/12 0.6125% 3 month USD-LIBOR-BBA (2,116) 3,700,000 9/27/20 3 month USD-LIBOR-BBA 2.53875% (8,214) Deutsche Bank AG 45,122,200 (31,974) 3/16/14 2.25% 3 month USD-LIBOR-BBA (1,977,006) 24,654,100 (15,512) 7/27/12 0.78% 3 month USD-LIBOR-BBA (123,808) 43,294,400 101,421 7/27/20 3 month USD-LIBOR-BBA 2.94% 1,817,291 5,642,000 10/5/21 3 month USD-LIBOR-BBA 3.52057% 550,288 Goldman Sachs International 2,505,800 7/20/40 3.7275% 3 month USD-LIBOR-BBA (208,820) 2,242,500 (552) 10/1/13 0.84% 3 month USD-LIBOR-BBA 1,511 12,509,400 8/12/15 3 month USD-LIBOR-BBA 1.665% 138,025 3,451,600 8/12/40 3.68% 3 month USD-LIBOR-BBA (249,228) JPMorgan Chase Bank, N.A. 3,855,300 (E) 3/8/21 4.165% 3 month USD-LIBOR-BBA (494,057) 3,680,500 (86,124) 9/20/20 3 month USD-LIBOR-BBA 3.995% 394,114 2,453,700 (57,171) 9/20/20 3 month USD-LIBOR-BBA 3.965% 256,320 2,505,800 7/20/40 3.7225% 3 month USD-LIBOR-BBA (206,364) 1,364,800 7/22/40 3.75% 3 month USD-LIBOR-BBA (119,538) 1,000,000 8/16/20 2.732% 3 month USD-LIBOR-BBA (19,064) 5,797,100 9/7/14 3 month USD-LIBOR-BBA 1.3375% 42,530 2,000,000 9/22/20 3 month USD-LIBOR-BBA 2.736% 32,323 9,544,500 35,866 7/16/40 3.88% 3 month USD-LIBOR-BBA (1,048,569) Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/10 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $1,013,353 $ 1/12/39 5.50% (1 month Synthetic TRS $(16,237) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 5,300,173 1/12/38 (6.50%) 1 month Synthetic TRS (2,341) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 3,520,499 1/12/38 (6.50%) 1 month Synthetic TRS (1,555) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,301,904 1/12/39 5.50% (1 month Synthetic TRS (20,860) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 534,334 1/12/39 5.50% (1 month Synthetic TRS (8,561) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 540,402 1/12/38 (6.50%) 1 month Synthetic TRS (239) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 524,248 1/12/38 6.50% (1 month Synthetic TRS 232 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 489,631 1/12/38 (6.50%) 1 month Synthetic TRS (216) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 631,278 1/12/39 5.50% (1 month Synthetic TRS (10,115) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 636,559 1/12/38 (6.50%) 1 month Synthetic TRS (281) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 3,866,280 1/12/38 (6.50%) 1 month Synthetic TRS (1,708) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 3,805,917 1/12/39 5.50% (1 month Synthetic TRS (60,981) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 3,805,917 1/12/39 5.50% (1 month Synthetic TRS (60,981) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 3,866,280 1/12/38 (6.50%) 1 month Synthetic TRS (1,708) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,710,781 1/12/39 5.50% (1 month Synthetic TRS (27,411) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools Goldman Sachs International 2,867,839 1/12/39 5.50% (1 month Synthetic TRS (45,950) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 1,727,889 1/12/39 5.50% (1 month Synthetic TRS (27,685) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 1,748,134 1/12/38 (6.50%) 1 month Synthetic TRS (772) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 3,488,282 (470,918) 1/12/39 5.50% (1 month Synthetic TRS (36,740) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools Total Key to holding's abbreviations FRB Floating Rate Bonds IFB Inverse Floating Rate Bonds IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2010 through September 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $156,968,553. (b) The aggregate identified cost on a tax basis is $190,336,899, resulting in gross unrealized appreciation and depreciation of $14,463,802 and $636,355, respectively, or net unrealized appreciation of $13,827,447. (SEG) These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $16,346 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $45,251,163 and $56,361,489, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. At the close of the reporting period, the fund maintained liquid assets totaling $52,830,449 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. Security valuation: Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Outstanding contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the period. The fund had an average contract amount of approximately $98,100,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately $227,400,000 on written options contracts for the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to help enhance the funds return and manage the funds exposure to credit risk. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $18,200,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk , is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $656,600,000 on interest rate swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $2,756,831 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $17,275,809 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $18,097,171. TBA purchase commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $ $25,640,718 $2,066,059 Purchased options outstanding 5,094,560 U.S. Government and agency mortgage obligations 59,735,996 U.S. Treasury Obligations 58,052,944 Short-term investments 9,681,332 43,892,737 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(25,903) $ $ Written options (18,520,413) TBA sale commitments (6,249,375) Interest rate swap contracts (908,127) Total return swap contracts 146,809 Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Interest rate contracts $16,966,632 $31,179,706 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Capital Opportunities Fund The fund's portfolio 9/30/10 (Unaudited) COMMON STOCKS (97.8%)(a) Shares Value Advertising and marketing services (0.3%) ValueClick, Inc. (NON) 5,800 $75,864 Aerospace and defense (0.6%) Alliant Techsystems, Inc. (NON) 869 65,523 Teledyne Technologies, Inc. (NON) 2,625 104,528 Airlines (0.9%) Republic Airways Holdings, Inc. (NON) (S) 31,000 256,680 Automotive (0.8%) BorgWarner, Inc. (NON) 2,100 110,502 Harley-Davidson, Inc. 3,900 110,916 Banking (5.8%) Bancorp, Inc. (NON) 21,600 144,504 Bond Street Holdings, LLC 144A Class A (F)(NON) 3,695 75,748 Brookline Bancorp, Inc. 2,352 23,473 City Holding Co. 825 25,303 City National Corp. 2,300 122,061 Commerce Bancshares, Inc. 677 25,448 Cullen/Frost Bankers, Inc. 700 37,709 Danvers Bancorp, Inc. 8,433 129,278 East West Bancorp, Inc. 2,800 45,584 First Citizens BancShares, Inc. Class A 552 102,269 IBERIABANK Corp. 1,400 69,972 International Bancshares Corp. 2,100 35,469 NBH Holdings Corp. 144A Class A 6,250 121,875 OmniAmerican Bancorp, Inc. (NON) 4,600 51,842 PacWest Bancorp 2,513 47,898 Popular, Inc. (Puerto Rico) (NON) 16,600 48,140 Provident New York Bancorp 20,339 170,644 Seacoast Banking Corp. of Florida (NON) (S) 17,685 21,576 SVB Financial Group (NON) 4,196 177,575 Union First Market Bankshares Corp. 2,064 26,956 Webster Financial Corp. 4,887 85,816 Whitney Holding Corp. 6,378 52,108 Wilmington Trust Corp. 4,369 39,234 Biotechnology (0.3%) Cubist Pharmaceuticals, Inc. (NON) 3,561 83,292 Broadcasting (0.2%) Clear Channel Outdoor Holdings, Inc. Class A (NON) 4,000 45,720 Building materials (0.9%) AAON, Inc. (S) 2,278 53,579 Apogee Enterprises, Inc. 3,738 34,203 Mohawk Industries, Inc. (NON) 3,200 170,560 Cable television (0.3%) IAC/InterActiveCorp. (NON) 3,500 91,945 Chemicals (4.1%) American Vanguard Corp. 1,600 9,888 Ashland, Inc. 1,700 82,909 CF Industries Holdings, Inc. 300 28,650 Compass Minerals International, Inc. 1,200 91,944 Cytec Industries, Inc. 1,900 107,122 Eastman Chemical Co. 1,189 87,986 FMC Corp. 1,016 69,505 Georgia Gulf Corp. (NON) 3,100 50,654 Innophos Holdings, Inc. 2,800 92,680 International Flavors & Fragrances, Inc. 1,700 82,484 Lubrizol Corp. (The) 895 94,843 Methanex Corp. (Canada) 4,300 105,307 Olin Corp. 3,841 77,435 OM Group, Inc. (NON) 1,900 57,228 Valspar Corp. 4,400 140,140 Coal (0.5%) James River Coal Co. (NON) 1,600 28,048 Massey Energy Co. 2,300 71,346 Penn Virginia Corp. 2,900 46,516 Commercial and consumer services (1.5%) Alliance Data Systems Corp. (NON) (S) 1,900 123,994 Deluxe Corp. 3,283 62,804 Dun & Bradstreet Corp. (The) 1,200 88,968 Ennis Inc. 4,156 74,351 Global Cash Access, Inc. (NON) 9,800 39,984 Sotheby's Holdings, Inc. Class A 1,600 58,912 Communications equipment (1.0%) F5 Networks, Inc. (NON) 600 62,286 Netgear, Inc. (NON) 4,000 108,040 Syniverse Holdings, Inc. (NON) 5,300 120,151 Computers (3.8%) ANSYS, Inc. (NON) 3,100 130,975 Blackbaud, Inc. 4,800 115,392 Brocade Communications Systems, Inc. (NON) 19,200 112,128 Emulex Corp. (NON) 17,900 186,876 Lexmark International, Inc. Class A (NON) 1,800 80,316 Logitech International SA (Switzerland) (NON) 8,000 139,200 Logitech International SA (Switzerland) (NON) (S) 1,155 20,145 Polycom, Inc. (NON) 2,800 76,384 Progress Software Corp. (NON) 1,400 46,340 Quest Software, Inc. (NON) 4,500 110,655 Satyam Computer Services., Ltd. ADR (India) (NON) (S) 18,800 73,132 Conglomerates (0.9%) AMETEK, Inc. 3,993 190,746 Harsco Corp. 2,700 66,366 Construction (0.9%) Chicago Bridge & Iron Co., NV (Netherlands) (NON) 5,335 130,441 Tutor Perini Corp. (NON) 6,757 135,748 Consumer (0.8%) CSS Industries, Inc. 2,200 38,038 Helen of Troy, Ltd. (Bermuda) (NON) 6,539 165,371 Hooker Furniture Corp. 1,900 22,097 Consumer goods (1.1%) Blyth, Inc. 1,005 41,446 Church & Dwight Co., Inc. 1,577 102,410 Weight Watchers International, Inc. 6,000 187,140 Consumer services (1.0%) Brink's Co. (The) 2,300 52,900 TrueBlue, Inc. (NON) 16,354 223,232 Electric utilities (3.3%) Allegheny Energy, Inc. 3,800 93,176 Alliant Energy Corp. 2,400 87,240 Black Hills Corp. 3,100 96,720 El Paso Electric Co. (NON) 5,400 128,412 Integrys Energy Group, Inc. 1,400 72,884 NSTAR 2,400 94,440 Pepco Holdings, Inc. 5,100 94,860 Pinnacle West Capital Corp. 2,700 111,429 PNM Resources, Inc. 6,200 70,618 Westar Energy, Inc. 4,500 109,035 Electrical equipment (0.6%) Hubbell, Inc. Class B 3,511 178,183 Electronics (2.7%) International Rectifier Corp. (NON) 5,500 115,995 Intersil Corp. Class A 7,600 88,844 Multi-Fineline Electronix, Inc. (NON) 1,900 41,781 Omnivision Technologies, Inc. (NON) 5,300 122,112 QLogic Corp. (NON) 6,900 121,716 Silicon Laboratories, Inc. (NON) 2,900 106,285 Synopsys, Inc. (NON) 5,357 132,693 Zoran Corp. (NON) 8,900 67,996 Energy (oil field) (2.1%) Basic Energy Services, Inc. (NON) 5,400 46,008 Cal Dive International, Inc. (NON) 3,900 21,333 Complete Production Services, Inc. (NON) 6,700 137,015 Global Industries, Ltd. (NON) 6,700 36,649 Helix Energy Solutions Group, Inc. (NON) 5,800 64,612 Hercules Offshore, Inc. (NON) 15,600 41,340 ION Geophysical Corp. (NON) 5,900 30,326 Key Energy Services, Inc. (NON) 8,100 77,031 Rowan Cos., Inc. (NON) 1,400 42,504 Superior Energy Services (NON) 2,400 64,056 Tidewater, Inc. 1,100 49,291 Energy (other) (0.2%) Headwaters, Inc. (NON) 18,915 68,094 Financial (0.9%) Broadridge Financial Solutions, Inc. 3,100 70,897 GATX Corp. 4,115 120,652 MGIC Investment Corp. (NON) (S) 6,834 63,078 Forest products and packaging (0.9%) Packaging Corp. of America 2,612 60,520 Sealed Air Corp. 5,100 114,648 Sonoco Products Co. 2,300 76,912 Health-care services (4.9%) Amedisys, Inc. (NON) (S) 1,500 35,700 AMERIGROUP Corp. (NON) 5,362 227,724 AMN Healthcare Services, Inc. (NON) 9,900 50,886 Centene Corp. (NON) 2,800 66,052 Coventry Health Care, Inc. (NON) 4,400 94,732 Cross Country Healthcare, Inc. (NON) 5,300 38,107 Gentiva Health Services, Inc. (NON) 3,900 85,215 Health Net, Inc. (NON) 4,200 114,198 Healthways, Inc. (NON) 6,400 74,496 Kindred Healthcare, Inc. (NON) 4,500 58,590 LifePoint Hospitals, Inc. (NON) 2,400 84,144 Medcath Corp. (NON) 4,204 42,334 Molina Healthcare, Inc. (NON) 4,200 113,358 Omnicare, Inc. 3,500 83,580 Parexel International Corp. (NON) 6,000 138,780 Res-Care, Inc. (NON) 8,800 116,776 Homebuilding (0.3%) NVR, Inc. (NON) 125 80,941 Household furniture and appliances (0.8%) American Woodmark Corp. 1,385 24,556 Whirlpool Corp. 2,500 202,400 Insurance (4.7%) American Financial Group, Inc. 2,505 76,603 Amerisafe, Inc. (NON) 1,482 27,832 Aspen Insurance Holdings, Ltd. 2,371 71,794 CNA Surety Corp. (NON) 4,001 71,698 Delphi Financial Group Class A 3,577 89,389 Endurance Specialty Holdings, Ltd. (Bermuda) 2,527 100,575 Hanover Insurance Group, Inc. (The) 2,127 99,969 Harleysville Group, Inc. 1,017 33,347 HCC Insurance Holdings, Inc. 2,953 77,044 RenaissanceRe Holdings, Ltd. 1,400 83,944 Safety Insurance Group, Inc. 2,821 118,538 SeaBright Insurance Holdings, Inc. 3,789 30,539 Selective Insurance Group 6,214 101,226 Stancorp Financial Group 2,891 109,858 Universal American Financial Corp. 7,500 110,625 Validus Holdings, Ltd. 2,269 59,811 W.R. Berkley Corp. 3,275 88,654 Investment banking/Brokerage (4.1%) Affiliated Managers Group (NON) 728 56,791 Calamos Asset Management, Inc. Class A 2,100 24,150 Eaton Vance Corp. 2,054 59,648 Federated Investors, Inc. (S) 7,500 170,700 Jefferies Group, Inc. 2,900 65,801 Legg Mason, Inc. 2,600 78,806 optionsXpress Holdings, Inc. (NON) 7,100 109,056 SEI Investments Co. 10,000 203,400 TradeStation Group, Inc. (NON) 39,500 259,910 Waddell & Reed Financial, Inc. Class A 5,489 150,179 Leisure (0.5%) Polaris Industries, Inc. 2,200 143,220 Machinery (2.5%) AGCO Corp. (NON) 1,830 71,388 Applied Industrial Technologies, Inc. 6,918 211,691 Gardner Denver, Inc. 1,767 94,853 Kennametal, Inc. 4,200 129,906 Manitowoc Co., Inc. (The) 13,665 165,483 Regal-Beloit Corp. 645 37,855 Manufacturing (3.2%) Actuant Corp. Class A 23,700 544,152 EnPro Industries, Inc. (NON) 3,450 107,916 LSB Industries, Inc. (NON) 2,900 53,853 Oshkosh Corp. (NON) 4,400 121,000 Roper Industries, Inc. 1,576 102,724 Medical technology (1.8%) Conmed Corp. (NON) 5,400 121,014 Hill-Rom Holdings, Inc. 4,700 168,683 Hologic, Inc. (NON) 5,700 91,257 Invacare Corp. 2,600 68,926 Kinetic Concepts, Inc. (NON) 1,400 51,212 SurModics, Inc. (NON) 2,300 27,416 Metals (1.9%) Century Aluminum Co. (NON) 5,120 67,430 Cliffs Natural Resources, Inc. 300 19,176 Coeur d'Alene Mines Corp. (NON) 4,400 87,648 Commercial Metals Co. 4,700 68,103 Reliance Steel & Aluminum Co. 2,609 108,352 Schnitzer Steel Industries, Inc. Class A 800 38,624 Steel Dynamics, Inc. 6,200 87,482 U.S. Steel Corp. (S) 1,400 61,376 Natural gas utilities (0.7%) NiSource, Inc. 5,500 95,700 Southwest Gas Corp. 3,100 104,129 Office equipment and supplies (0.2%) Steelcase, Inc. 5,963 49,672 Oil and gas (3.7%) Atwood Oceanics, Inc. (NON) 2,600 79,170 Berry Petroleum Co. Class A 2,461 78,088 Cabot Oil & Gas Corp. Class A 1,700 51,187 Clayton Williams Energy, Inc. (NON) 1,400 70,826 Contango Oil & Gas Co. (NON) 1,300 65,208 Oil States International, Inc. (NON) 2,000 93,100 Patterson-UTI Energy, Inc. 4,700 80,276 Petroleum Development Corp. (NON) 3,074 84,842 SM Energy Co. 1,500 56,190 Stone Energy Corp. (NON) 3,300 48,609 Swift Energy Co. (NON) 2,900 81,432 Unit Corp. (NON) 2,200 82,038 Vaalco Energy, Inc. (NON) 4,100 23,534 W&T Offshore, Inc. 6,200 65,720 Whiting Petroleum Corp. (NON) 1,143 109,168 Pharmaceuticals (5.1%) Cephalon, Inc. (NON) 1,400 87,416 Endo Pharmaceuticals Holdings, Inc. (NON) 4,549 151,209 King Pharmaceuticals, Inc. (NON) 28,243 281,300 Medicis Pharmaceutical Corp. Class A 7,927 235,036 Par Pharmaceutical Cos., Inc. (NON) 4,400 127,952 Valeant Pharmaceuticals International, Inc. (Canada) 12,800 320,640 Watson Pharmaceuticals, Inc. (NON) 6,624 280,261 Publishing (0.3%) Gannett Co., Inc. 8,000 97,840 Real estate (5.4%) DiamondRock Hospitality Co. (R) 9,619 91,284 Entertainment Properties Trust (R) 894 38,603 Hospitality Properties Trust (R) 8,270 184,669 Kimco Realty Corp. (R) 3,200 50,400 LaSalle Hotel Properties (R) 6,800 159,052 LTC Properties, Inc. (R) 3,316 84,624 Macerich Co. (The) (R) 1,824 78,341 National Health Investors, Inc. (R) 5,414 238,541 National Retail Properties, Inc. (R) 8,599 215,921 Nationwide Health Properties, Inc. (R) 2,377 91,919 Omega Healthcare Investors, Inc. (R) 6,863 154,074 Taubman Centers, Inc. (R) 3,900 173,979 Restaurants (0.5%) Red Robin Gourmet Burgers, Inc. (NON) 5,200 101,972 Sonic Corp. (NON) 4,300 34,744 Retail (6.0%) Abercrombie & Fitch Co. Class A 3,500 137,620 Aeropostale, Inc. (NON) 3,900 90,675 AnnTaylor Stores Corp. (NON) 12,325 249,457 Books-A-Million, Inc. 8,918 53,508 Brown Shoe Co., Inc. 3,297 37,817 Buckle, Inc. (The) (S) 1,887 50,081 Cabela's, Inc. (NON) (S) 8,800 167,024 Cato Corp. (The) Class A 1,598 42,762 Dollar Tree, Inc. (NON) 3,185 155,300 Jos. A. Bank Clothiers, Inc. (NON) 2,077 88,501 Kenneth Cole Productions, Inc. Class A (NON) 4,700 78,349 Nash Finch Co. 2,873 122,217 Saks, Inc. (NON) (S) 13,478 115,911 Systemax, Inc. 6,017 73,889 Timberland Co. (The) Class A (NON) 9,200 182,251 Toro Co. (The) 509 28,621 Wolverine World Wide, Inc. 2,103 61,008 Schools (0.4%) Career Education Corp. (NON) 5,077 109,003 Semiconductor (1.9%) Hittite Microwave Corp. (NON) 1,000 47,650 KLA-Tencor Corp. 2,100 73,983 Lam Research Corp. (NON) 1,900 79,515 MKS Instruments, Inc. (NON) 4,000 71,920 Novellus Systems, Inc. (NON) 3,280 87,182 Tessera Technologies, Inc. (NON) 5,800 107,300 Verigy, Ltd. (Singapore) (NON) 9,300 75,609 Shipping (0.9%) Arkansas Best Corp. 4,334 105,013 Con-way, Inc. 1,200 37,188 Overseas Shipholding Group 900 30,888 Ship Finance International, Ltd. (Norway) (S) 4,724 91,787 Software (2.2%) Akamai Technologies, Inc. (NON) 1,400 70,252 AsiaInfo-Linkage, Inc. (China) (NON) 3,700 73,001 Autodesk, Inc. (NON) 2,200 70,334 Citrix Systems, Inc. (NON) 436 29,753 MicroStrategy, Inc. (NON) 1,600 138,576 Shanda Interactive Entertainment, Ltd. ADR (China) (NON) 1,100 43,065 TIBCO Software, Inc. (NON) 5,700 101,118 Websense, Inc. (NON) 5,900 104,666 Staffing (0.5%) Administaff, Inc. 2,003 53,941 CDI Corp. 2,346 30,310 Heidrick & Struggles International, Inc. 3,600 70,128 Technology (0.4%) ON Semiconductor Corp. (NON) 14,600 105,266 Technology services (3.2%) Acxiom Corp. (NON) 5,575 88,420 CSG Systems International, Inc. (NON) 4,900 89,327 DST Systems, Inc. 1,600 71,744 FactSet Research Systems, Inc. 1,035 83,970 Fair Isaac Corp. 4,000 98,640 Global Payments, Inc. 2,300 98,647 IHS, Inc. Class A (NON) 2,000 136,000 Perfect World Co., Ltd. ADR (China) (NON) 3,800 97,508 Sohu.com, Inc. (China) (NON) 2,000 115,240 Unisys Corp. (NON) 2,100 58,590 Telecommunications (1.0%) ADTRAN, Inc. 2,727 96,263 NeuStar, Inc. Class A (NON) 7,600 188,936 Textiles (0.9%) Jones Apparel Group, Inc. 5,300 104,092 Maidenform Brands, Inc. (NON) 3,324 95,897 Perry Ellis International, Inc. (NON) 2,336 51,042 Tobacco (0.2%) Universal Corp. 1,719 68,915 Toys (0.9%) Hasbro, Inc. 5,000 222,550 Jakks Pacific, Inc. (NON) 1,708 30,129 Transportation services (0.3%) HUB Group, Inc. Class A (NON) 1,921 56,208 Pacer International, Inc. (NON) 4,646 28,062 Trucks and parts (2.6%) Autoliv, Inc. (Sweden) 4,686 306,136 Superior Industries International, Inc. 4,000 69,120 WABCO Holdings, Inc. (NON) 8,800 369,072 Total common stocks (cost $24,551,351) SHORT-TERM INVESTMENTS (6.2%)(a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) 1,138,474 $1,138,474 Putnam Money Market Liquidity Fund 0.15% (e) $665,081 665,081 Total short-term investments (cost $1,803,555) TOTAL INVESTMENTS Total investments (cost $26,354,906)(b) Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2010 through September 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $29,018,123. (b) The aggregate identified cost on a tax basis is $26,514,184, resulting in gross unrealized appreciation and depreciation of $6,335,069 and $2,652,057, respectively, or net unrealized appreciation of $3,683,012. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash colleral. At the end of the reporting period, the value of securities loaned amounted to $1,099,899. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $1,138,474 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Mangement, LLC, (Putnam management), the fund's manager, an idirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $555 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $4,820,329 and $4,623,928, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $ 2,235,235 $ $ Capital goods 2,783,055 Communication services 377,144 Conglomerates 257,112 Consumer cyclicals 3,941,304 Consumer staples 1,198,358 Energy 1,893,557 Financial 5,828,780 121,875 75,748 Health care 3,520,286 Technology 4,396,718 Transportation 605,826 Utilities and power 1,158,643 Total common stocks Short-term investments 665,081 1,138,474 Totals by level At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Diversified Income Fund The fund's portfolio 9/30/10 (Unaudited) MORTGAGE-BACKED SECURITIES (45.9%)(a) Principal amount Value Banc of America Alternative Loan Trust Ser. 06-7, Class A2, 5.707s, 2036 $3,804,000 $2,872,020 Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.837s, 2049 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 Ser. 01-1, Class K, 6 1/8s, 2036 Ser. 07-5, Class XW, IO, 0.598s, 2051 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.595s, 2036 FRB Ser. 07-6, Class A1, 0.29s, 2037 Bayview Commercial Asset Trust 144A Ser. 07-5A, IO, 3.047s, 2037 Bear Stearns Alt-A Trust FRB Ser. 06-5, Class 2A2, 6.16s, 2036 FRB Ser. 05-10, Class 25A1, 5.607s, 2036 FRB Ser. 05-7, Class 23A1, 5.562s, 2035 FRB Ser. 07-1, Class 21A1, 5.379s, 2047 Bear Stearns Alt-A Trust 144A FRB Ser. 06-7, Class 1AE4, 5.836s, 2046 Bear Stearns Alt-A Trust II FRB Ser. 07-1, Class 1A1, 5.594s, 2047 Bear Stearns Asset Backed Securities Trust FRB Ser. 07-AC4, Class A1, 0.556s, 2037 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.495s, 2032 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 07-PW18, Class X1, IO, 0.136s, 2050 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR5, Class 2A5A, 5.806s, 2036 FRB Ser. 06-AR7, Class 2A2A, 5.407s, 2036 FRB Ser. 05-10, Class 1A4A, 5.379s, 2035 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.141s, 2044 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.964s, 2014 (United Kingdom) GBP FRB Ser. 05-CT2A, Class E, 1.79s, 2014 (United Kingdom) GBP Countrywide Alternative Loan Trust Ser. 06-45T1, Class 2A2, 6s, 2037 $2,536,515 Ser. 06-45T1, Class 2A5, 6s, 2037 Ser. 06-J8, Class A4, 6s, 2037 Ser. 06-41CB, Class 1A7, 6s, 2037 Ser. 05-80CB, Class 2A1, 6s, 2036 Ser. 07-2CB, Class 1A9, 5 3/4s, 2037 FRB Ser. 07-HY4, Class 4A1, 5.658s, 2047 FRB Ser. 07-HY4, Class 3A1, 5.591s, 2047 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 Ser. 07-8CB, Class A1, 5 1/2s, 2037 FRB Ser. 05-4, Class 2A7, 0.756s, 2035 FRB Ser. 06-23CBC, Class 2A5, 0.656s, 2036 FRB Ser. 06-18CB, Class A7, 0.606s, 2036 FRB Ser. 06-24CB, Class A13, 0.606s, 2036 FRB Ser. 06-OC10, Class 2A2A, 0.436s, 2036 FRB Ser. 06-OC11, Class 2A2A, 0.426s, 2037 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.512s, 2035 FRB Ser. 06-HYB2, Class 2A1B, 5.318s, 2036 FRB Ser. 04-HYB6, Class A2, 3.251s, 2034 FRB Ser. 05-HYB4, Class 2A1, 2.917s, 2035 Countrywide Home Loans 144A IFB Ser. 05-R1, Class 1AS, IO, 5.646s, 2035 Ser. 06-R2, Class AS, IO, 5.528s, 2036 Ser. 05-R3, Class AS, IO, 5.523s, 2035 Ser. 06-R1, Class AS, IO, 5.471s, 2036 Ser. 05-R2, Class 1AS, IO, 5.295s, 2035 FRB Ser. 05-R3, Class AF, 0.656s, 2035 Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A3, 6.422s, 2041 Ser. 07-1, Class 1A4, 6.131s, 2037 Ser. 06-6, Class 1A4, 6s, 2036 Ser. 07-1, Class 1A1A, 5.942s, 2037 Ser. 07-3, Class 1A1A, 5.837s, 2037 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C2, Class F, 6 3/4s, 2030 Ser. 98-C1, Class F, 6s, 2040 Ser. 02-CP5, Class M, 5 1/4s, 2035 FRB Ser. 05-TFLA, Class L, 2.107s, 2020 Deutsche Alternative Securities, Inc. FRB Ser. 06-AR3, Class A1, 0.446s, 2036 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1.592s, 2014 (United Kingdom) GBP Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class PS, 27.571s, 2032 (F) IFB Ser. 3182, Class SP, 27.571s, 2032 IFB Ser. 3211, Class SI, IO, 26.583s, 2036 IFB Ser. 3408, Class EK, 24.758s, 2037 IFB Ser. 3077, Class ST, IO, 23.623s, 2035 IFB Ser. 2979, Class AS, 23.33s, 2034 IFB Ser. 3065, Class DC, 19.088s, 2035 440,104 627,267 IFB Ser. 3105, Class SI, IO, 18.955s, 2036 177,891 90,696 IFB Ser. 3031, Class BS, 16.082s, 2035 (F) 619,028 798,657 IFB Ser. T-56, Class 2ASI, IO, 7.844s, 2043 470,906 95,606 IFB Ser. T-56, Class 3ASI, IO, 7.244s, 2043 793,614 165,075 IFB Ser. 2684, Class SP, IO, 7.243s, 2033 1,437,000 253,082 IFB Ser. 3184, Class SP, IO, 7.093s, 2033 (F) 2,832,611 277,660 IFB Ser. 3110, Class SP, IO, 7.043s, 2035 1,023,013 191,406 IFB Ser. 3156, Class PS, IO, 6.993s, 2036 11,243,076 1,968,663 IFB Ser. 3149, Class LS, IO, 6.943s, 2036 7,673,406 1,473,064 IFB Ser. 3119, Class PI, IO, 6.943s, 2036 1,736,822 332,984 IFB Ser. 2882, Class NS, IO, 6.943s, 2034 971,366 120,993 IFB Ser. 3149, Class SE, IO, 6.893s, 2036 653,095 125,669 IFB Ser. 3203, Class SH, IO, 6.883s, 2036 (F) 657,345 104,693 IFB Ser. 3208, Class PS, IO, 6.843s, 2036 12,742,846 1,892,827 IFB Ser. 2835, Class AI, IO, 6.843s, 2034 1,556,971 262,786 IFB Ser. 2828, Class TI, IO, 6.793s, 2030 310,449 38,865 IFB Ser. 3249, Class SI, IO, 6.493s, 2036 348,496 55,147 IFB Ser. 3028, Class ES, IO, 6.493s, 2035 (F) 1,665,856 267,198 IFB Ser. 3042, Class SP, IO, 6.493s, 2035 543,509 83,433 IFB Ser. 3316, Class SA, IO, 6.473s, 2037 787,527 111,793 IFB Ser. 3287, Class SE, IO, 6.443s, 2037 1,355,469 203,795 IFB Ser. 3123, Class LI, IO, 6.443s, 2036 402,973 70,988 IFB Ser. 3107, Class DC, IO, 6.443s, 2035 (F) 436,733 68,837 IFB Ser. 3001, Class IH, IO, 6.443s, 2035 3,403,628 559,182 IFB Ser. 2935, Class SX, IO, 6.443s, 2035 3,102,678 333,693 IFB Ser. 2906, Class SW, IO, 6.443s, 2034 1,737,485 182,210 IFB Ser. 3256, Class S, IO, 6.433s, 2036 1,195,822 180,201 IFB Ser. 3031, Class BI, IO, 6.433s, 2035 368,320 66,237 IFB Ser. 3249, Class SM, IO, 6.393s, 2036 1,187,289 195,048 IFB Ser. 3240, Class SM, IO, 6.393s, 2036 1,125,888 164,447 IFB Ser. 3147, Class SD, IO, 6.393s, 2036 1,500,459 207,955 IFB Ser. 3398, Class SI, IO, 6.393s, 2036 1,787,710 235,477 IFB Ser. 3067, Class SI, IO, 6.393s, 2035 10,068,736 1,683,795 IFB Ser. 3128, Class JI, IO, 6.373s, 2036 211,077 31,956 IFB Ser. 3240, Class S, IO, 6.363s, 2036 2,076,991 332,443 IFB Ser. 3065, Class DI, IO, 6.363s, 2035 276,939 45,516 IFB Ser. 3145, Class GI, IO, 6.343s, 2036 184,835 28,226 IFB Ser. 3114, Class IP, IO, 6.343s, 2036 3,263,458 485,341 IFB Ser. 3510, Class IB, IO, 6.343s, 2036 953,552 194,486 IFB Ser. 3485, Class SI, IO, 6.293s, 2036 456,773 74,682 IFB Ser. 3346, Class SC, IO, 6.293s, 2033 25,345,216 3,604,597 IFB Ser. 3346, Class SB, IO, 6.293s, 2033 12,255,484 1,734,028 IFB Ser. 3510, Class IA, IO, 6.243s, 2037 637,682 88,657 IFB Ser. 3238, Class LI, IO, 6.233s, 2036 626,052 98,015 IFB Ser. 3171, Class PS, IO, 6.228s, 2036 841,201 113,740 IFB Ser. 3171, Class ST, IO, 6.228s, 2036 (F) 669,874 105,143 IFB Ser. 3449, Class SL, IO, 6.223s, 2037 5,699,182 749,738 IFB Ser. 3152, Class SY, IO, 6.223s, 2036 4,184,300 738,320 IFB Ser. 3510, Class DI, IO, 6.223s, 2035 3,036,871 481,253 IFB Ser. 3181, Class PS, IO, 6.213s, 2036 591,414 88,919 IFB Ser. 3361, Class SI, IO, 6.193s, 2037 6,285,748 870,315 IFB Ser. 3199, Class S, IO, 6.193s, 2036 1,397,084 219,105 IFB Ser. 3200, Class PI, IO, 6.193s, 2036 10,207,482 1,548,067 IFB Ser. 3261, Class SA, IO, 6.173s, 2037 545,863 85,073 IFB Ser. 3311, Class PI, IO, 6.153s, 2037 917,808 149,817 IFB Ser. 3510, Class AS, IO, 6.153s, 2037 242,465 39,907 IFB Ser. 3265, Class SC, IO, 6.153s, 2037 364,056 52,359 IFB Ser. 3240, Class GS, IO, 6.123s, 2036 1,101,274 169,189 IFB Ser. 3257, Class SI, IO, 6.063s, 2036 483,625 66,480 IFB Ser. 3242, Class SC, IO, 6.033s, 2036 (F) 3,201,186 408,912 IFB Ser. 3225, Class EY, IO, 6.033s, 2036 21,150,415 2,912,201 IFB Ser. 3225, Class JY, IO, 6.033s, 2036 2,025,620 304,532 IFB Ser. 3621, Class SB, IO, 5.973s, 2040 11,073,632 1,341,565 IFB Ser. 3502, Class DS, IO, 5.893s, 2039 456,429 54,738 IFB Ser. 3339, Class TI, IO, 5.883s, 2037 1,388,146 201,906 IFB Ser. 3303, Class SD, IO, 5.833s, 2037 1,512,828 179,898 IFB Ser. 3309, Class SG, IO, 5.813s, 2037 (F) 1,045,725 134,199 IFB Ser. 3424, Class UI, IO, 5.503s, 2037 951,586 114,894 Ser. 3707, Class IK, IO, 5s, 2040 898,057 153,209 Ser. 3645, Class ID, IO, 5s, 2040 2,154,519 314,258 Ser. 3653, Class KI, IO, 5s, 2038 4,349,407 615,398 Ser. 3687, Class HI, IO, 5s, 2038 3,019,357 479,685 Ser. 3632, Class CI, IO, 5s, 2038 2,795,788 420,906 Ser. 3626, Class DI, IO, 5s, 2037 2,092,934 208,854 Ser. 3623, Class CI, IO, 5s, 2036 (F) 1,872,620 161,903 Ser. 3707, Class HI, IO, 4s, 2023 2,421,306 211,889 Ser. 3707, Class KI, IO, 4s, 2023 4,295,845 328,417 Ser. T-57, Class 1AX, IO, 0.004s, 2043 1,066,248 14,223 Ser. 3300, PO, zero %, 2037 252,292 228,552 Ser. 3106, PO, zero %, 2036 1,514 1,516 Ser. 3084, Class ON, PO, zero %, 2035 1,595 1,569 FRB Ser. 3345, Class TY, zero %, 2037 21,589 21,400 FRB Ser. 3326, Class XF, zero %, 2037 (F) 3,151 3,142 FRB Ser. 3326, Class YF, zero %, 2037 (F) 254,583 247,641 FRB Ser. 3235, Class TP, zero %, 2036 4,205 4,177 FRB Ser. 3251, Class TC, zero %, 2036 64,316 62,854 FRB Ser. 3047, Class BD, zero %, 2035 24,571 24,097 FRB Ser. 3326, Class WF, zero %, 2035 (F) 28,957 27,565 FRB Ser. 3030, Class EF, zero %, 2035 28,575 24,391 FRB Ser. 3412, Class UF, zero %, 2035 22,338 19,328 FRB Ser. 2947, Class GF, zero %, 2034 20,219 19,866 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.363s, 2036 289,315 490,389 IFB Ser. 05-25, Class PS, 27.033s, 2035 437,601 688,437 IFB Ser. 06-115, Class ES, 25.535s, 2036 484,153 735,607 IFB Ser. 06-8, Class HP, 23.627s, 2036 437,066 675,638 IFB Ser. 05-99, Class SA, 23.627s, 2035 282,704 416,067 IFB Ser. 05-74, Class DM, 23.444s, 2035 729,041 1,081,309 IFB Ser. 08-24, Class SP, 22.344s, 2038 (F) IFB Ser. 05-95, Class OP, 19.564s, 2035 IFB Ser. 05-83, Class QP, 16.728s, 2034 IFB Ser. 05-66, Class SL, 15.934s, 2035 IFB Ser. 03-W6, Class 4S, IO, 7.344s, 2042 IFB Ser. 03-W6, Class 5S, IO, 7.344s, 2042 IFB Ser. 04-17, Class ST, IO, 7.344s, 2034 IFB Ser. 06-24, Class QS, IO, 6.944s, 2036 IFB Ser. 04-89, Class EI, IO, 6.894s, 2034 IFB Ser. 04-24, Class CS, IO, 6.894s, 2034 IFB Ser. 03-130, Class BS, IO, 6.794s, 2033 (F) IFB Ser. 03-34, Class WS, IO, 6.744s, 2029 (F) IFB Ser. 05-48, Class SM, IO, 6.544s, 2034 IFB Ser. 07-54, Class CI, IO, 6.504s, 2037 (F) IFB Ser. 07-28, Class SE, IO, 6.494s, 2037 (F) IFB Ser. 07-24, Class SD, IO, 6.494s, 2037 IFB Ser. 05-90, Class SP, IO, 6.494s, 2035 IFB Ser. 06-123, Class CI, IO, 6.484s, 2037 IFB Ser. 06-36, Class SP, IO, 6.444s, 2036 IFB Ser. 06-22, Class QM, IO, 6.444s, 2036 IFB Ser. 06-23, Class SP, IO, 6.444s, 2036 IFB Ser. 06-16, Class SM, IO, 6.444s, 2036 (F) IFB Ser. 06-3, Class SB, IO, 6.444s, 2035 IFB Ser. 05-29, Class SX, IO, 6.444s, 2035 IFB Ser. 05-57, Class DI, IO, 6.444s, 2035 IFB Ser. 05-7, Class SC, IO, 6.444s, 2035 (F) IFB Ser. 04-92, Class S, IO, 6.444s, 2034 IFB Ser. 06-128, Class GS, IO, 6.424s, 2037 (F) IFB Ser. 10-100, Class CS, IO, 6.394s, 2040 $5,579,126 IFB Ser. 06-51, Class SP, IO, 6.394s, 2036 IFB Ser. 04-92, Class SQ, IO, 6.394s, 2034 IFB Ser. 05-51, Class WS, IO, 6.374s, 2035 IFB Ser. 06-109, Class SH, IO, 6.364s, 2036 (F) IFB Ser. 06-111, Class SB, IO, 6.364s, 2036 IFB Ser. 06-103, Class SB, IO, 6.344s, 2036 (F) IFB Ser. 06-36, Class PS, IO, 6.344s, 2036 IFB Ser. 06-8, Class HJ, IO, 6.344s, 2036 IFB Ser. 05-122, Class SG, IO, 6.344s, 2035 IFB Ser. 05-122, Class SW, IO, 6.344s, 2035 IFB Ser. 06-17, Class SI, IO, 6.324s, 2036 IFB Ser. 06-86, Class SB, IO, 6.294s, 2036 IFB Ser. 07-15, Class NI, IO, 6.244s, 2022 IFB Ser. 10-27, Class BS, IO, 6.194s, 2040 IFB Ser. 06-79, Class SH, IO, 6.194s, 2036 IFB Ser. 07-30, Class LI, IO, 6.184s, 2037 IFB Ser. 07-30, Class OI, IO, 6.184s, 2037 IFB Ser. 07-89, Class SA, IO, 6.174s, 2037 (F) IFB Ser. 07-44, Class SB, IO, 6.174s, 2037 IFB Ser. 07-48, Class SG, IO, 6.174s, 2037 IFB Ser. 07-54, Class GI, IO, 6.154s, 2037 IFB Ser. 10-35, Class SG, IO, 6.144s, 2040 IFB Ser. 10-2, Class LS, IO, 6.144s, 2037 IFB Ser. 06-116, Class TS, IO, 6.144s, 2036 IFB Ser. 06-115, Class JI, IO, 6.124s, 2036 IFB Ser. 06-123, Class LI, IO, 6.064s, 2037 IFB Ser. 10-2, Class SD, IO, 6.044s, 2040 IFB Ser. 07-81, Class IS, IO, 6.044s, 2037 IFB Ser. 09-104, Class KS, IO, 5.944s, 2039 (F) IFB Ser. 09-88, Class SA, IO, 5.944s, 2039 IFB Ser. 07-39, Class AI, IO, 5.864s, 2037 IFB Ser. 07-32, Class SD, IO, 5.854s, 2037 IFB Ser. 07-42, Class S, IO, 5.844s, 2037 IFB Ser. 07-26, Class S, IO, 5.844s, 2037 IFB Ser. 07-30, Class UI, IO, 5.844s, 2037 IFB Ser. 07-32, Class SC, IO, 5.844s, 2037 (F) IFB Ser. 07-32, Class SG, IO, 5.844s, 2037 (F) IFB Ser. 07-1, Class CI, IO, 5.844s, 2037 (F) IFB Ser. 05-5, Class SP, IO, 5.794s, 2035 (F) Ser. 06-W3, Class 1AS, IO, 5.756s, 2046 IFB Ser. 04-46, Class PJ, IO, 5.744s, 2034 IFB Ser. 10-110, Class SB, IO, 5.74s, 2040 IFB Ser. 09-3, Class SE, IO, 5.244s, 2037 Ser. 10-98, Class DI, IO, 5s, 2040 Ser. 10-21, Class IP, IO, 5s, 2039 (F) Ser. 10-68, Class CI, IO, 5s, 2038 Ser. 378, Class 19, IO, 5s, 2035 (F) IFB Ser. 05-W2, Class A2, IO, 4.954s, 2035 Ser. 366, Class 22, IO, 4 1/2s, 2035 Ser. 03-W12, Class 2, IO, 2.229s, 2043 Ser. 03-W10, Class 3, IO, 1.791s, 2043 Ser. 03-W10, Class 1, IO, 1.673s, 2043 Ser. 03-W8, Class 12, IO, 1.637s, 2042 Ser. 03-W17, Class 12, IO, 1.139s, 2033 Ser. 03-T2, Class 2, IO, 0.811s, 2042 Ser. 00-T6, IO, 0.768s, 2030 Ser. 03-W10, Class 3A, IO, 0.601s, 2043 Ser. 01-T12, Class IO, 0.565s, 2041 Ser. 02-T18, IO, 0.509s, 2042 Ser. 03-W10, Class 1A, IO, 0.495s, 2043 Ser. 99-51, Class N, PO, zero %, 2029 FRB Ser. 05-91, Class EF, zero %, 2035 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.13s, 2020 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class G, 7 1/2s, 2029 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 Government National Mortgage Association IFB Ser. 09-88, Class MS, IO, 6.643s, 2039 IFB Ser. 09-76, Class MS, IO, 6.643s, 2039 IFB Ser. 08-79, Class ID, IO, 6.543s, 2035 IFB Ser. 09-61, Class SA, IO, 6.443s, 2039 IFB Ser. 10-98, Class CS, IO, 6.443s, 2038 IFB Ser. 10-98, Class SA, IO, 6.443s, 2038 IFB Ser. 10-32, Class SP, IO, 6.443s, 2036 IFB Ser. 10-113, Class AS, IO, 6.4s, 2039 IFB Ser. 10-85, Class SA, IO, 6.393s, 2040 IFB Ser. 10-85, Class AS, IO, 6.393s, 2039 IFB Ser. 10-85, Class SD, IO, 6.393s, 2038 IFB Ser. 10-80, Class S, IO, 6.343s, 2040 IFB Ser. 10-98, Class QS, IO, 6.343s, 2040 IFB Ser. 10-98, Class YS, IO, 6.343s, 2039 IFB Ser. 10-47, Class HS, IO, 6.343s, 2039 IFB Ser. 06-34, Class PS, IO, 6.333s, 2036 IFB Ser. 10-68, Class SD, IO, 6.324s, 2040 IFB Ser. 10-47, Class XN, IO, 6.293s, 2034 IFB Ser. 10-113, Class JS, IO, 6 1/4s, 2038 IFB Ser. 10-60, Class S, IO, 6.243s, 2040 IFB Ser. 10-62, Class PS, IO, 6.243s, 2040 (F) IFB Ser. 09-104, Class KS, IO, 6.243s, 2039 IFB Ser. 10-53, Class SA, IO, 6.243s, 2039 (F) IFB Ser. 10-31, Class GS, IO, 6.243s, 2039 IFB Ser. 10-2, Class SA, IO, 6.243s, 2037 IFB Ser. 09-24, Class SA, IO, 6.243s, 2037 IFB Ser. 09-127, Class PS, IO, 6.193s, 2038 IFB Ser. 07-35, Class KY, IO, 6.193s, 2037 IFB Ser. 09-102, Class SM, IO, 6.143s, 2039 IFB Ser. 09-35, Class SP, IO, 6.143s, 2037 IFB Ser. 09-106, Class SC, IO, 6.093s, 2039 IFB Ser. 10-20, Class SE, IO, 5.993s, 2040 IFB Ser. 10-26, Class QS, IO, 5.993s, 2040 IFB Ser. 09-72, Class SM, IO, 5.993s, 2039 IFB Ser. 09-92, Class SA, IO, 5.993s, 2039 (F) IFB Ser. 09-77, Class SB, IO, 5.993s, 2038 (F) IFB Ser. 09-87, Class SN, IO, 5.993s, 2035 IFB Ser. 05-28, Class SA, IO, 5.943s, 2035 IFB Ser. 10-20, Class SC, IO, 5.893s, 2040 IFB Ser. 09-122, Class WS, IO, 5.893s, 2039 IFB Ser. 08-60, Class SH, IO, 5.893s, 2038 (F) IFB Ser. 09-58, Class SD, IO, 5.843s, 2039 IFB Ser. 09-87, Class TS, IO, 5.843s, 2035 IFB Ser. 09-66, Class BS, IO, 5.833s, 2039 IFB Ser. 10-98, Class ST, IO, 5.743s, 2040 IFB Ser. 09-50, Class SW, IO, 5.743s, 2039 IFB Ser. 09-55, Class SN, IO, 5.743s, 2039 IFB Ser. 10-15, Class BS, IO, 5.523s, 2040 IFB Ser. 10-58, Class AI, IO, 5.513s, 2040 IFB Ser. 10-35, Class AS, IO, 5.493s, 2040 IFB Ser. 10-20, Class SD, IO, 5.423s, 2040 Ser. 09-101, Class IL, IO, 5s, 2038 Ser. 10-43, Class JI, IO, 5s, 2037 (F) IFB Ser. 10-14, Class SC, IO, 4.541s, 2035 Ser. 10-109, Class CI, IO, 4 1/2s, 2037 (F) Ser. 10-87, Class ID, IO, 4 1/2s, 2035 Ser. 06-36, Class OD, PO, zero %, 2036 Ser. 99-31, Class MP, PO, zero %, 2029 Greenwich Capital Commercial Funding Corp. FRB Ser. 06-GG7, Class A2, 6.032s, 2038 GS Mortgage Securities Corp. II FRB Ser. 07-GG10, Class A3, 6.002s, 2045 GS Mortgage Securities Corp. II 144A Ser. 05-GG4, Class XC, IO, 0.334s, 2039 GSMPS Mortgage Loan Trust FRB Ser. 05-RP2, Class 1AF, 0.606s, 2035 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.677s, 2035 Ser. 05-RP3, Class 1AS, IO, 5.417s, 2035 FRB Ser. 05-RP3, Class 1AF, 0.606s, 2035 FRB Ser. 05-RP1, Class 1AF, 0.606s, 2035 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 5.97s, 2037 IMPAC CMB Trust FRB Ser. 05-4, Class 1A1A, 0.796s, 2035 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.366s, 2037 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR3, Class 2A1A, 5.619s, 2036 FRB Ser. 06-AR25, Class 5A1, 5.59s, 2036 FRB Ser. 07-AR15, Class 1A1, 5.554s, 2037 FRB Ser. 06-AR25, Class 3A1, 5.544s, 2036 FRB Ser. 07-AR9, Class 2A1, 5.472s, 2037 FRB Ser. 05-AR23, Class 6A1, 5.313s, 2035 FRB Ser. 05-AR31, Class 3A1, 5.166s, 2036 FRB Ser. 07-AR7, Class 2A1, 4.958s, 2037 FRB Ser. 07-AR11, Class 1A1, 4.833s, 2037 FRB Ser. 06-AR27, Class 2A2, 0.456s, 2036 FRB Ser. 06-AR41, Class A3, 0.436s, 2037 FRB Ser. 06-AR35, Class 2A1A, 0.426s, 2037 JPMorgan Alternative Loan Trust FRB Ser. 06-A1, Class 5A1, 5.884s, 2036 FRB Ser. 06-A6, Class 1A1, 0.416s, 2036 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 08-C2, Class X, IO, 0.6s, 2051 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.189s, 2051 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 Ser. 98-C4, Class J, 5.6s, 2035 MASTR Reperforming Loan Trust 144A Ser. 05-1, Class 1A4, 7 1/2s, 2034 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 05-A9, Class 3A1, 4.081s, 2035 Ser. 96-C2, Class JS, IO, 2.285s, 2028 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.02s, 2050 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A2, 6.126s, 2049 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.177s, 2049 Mezz Cap Commercial Mortgage Trust 144A Ser. 07-C5, Class X, IO, 4.654s, 2017 Morgan Stanley Capital I Ser. 98-CF1, Class E, 7.35s, 2032 FRB Ser. 07-IQ15, Class A2, 6.035s, 2049 Ser. 07-HQ13, Class A2, 5.649s, 2044 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 Ser. 07-HQ13, Class X1, IO, 0.797s, 2044 Morgan Stanley Mortgage Loan Trust FRB Ser. 06-3AR, Class 3A1, 5.681s, 2036 FRB Ser. 07-14AR, Class 6A1, 5.432s, 2037 FRB Ser. 07-11AR, Class 2A1, 5.426s, 2037 Ser. 06-6AR, Class 2A, 5.411s, 2036 FRB Ser. 07-15AR, Class 2A1, 5.294s, 2037 FRB Ser. 07-11AR, Class 2A5, 4.787s, 2037 Ser. 05-5AR, Class 2A1, 3.037s, 2035 FRB Ser. 06-5AR, Class A, 0.506s, 2036 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 2.009s, 2012 22 Nomura Asset Acceptance Corp. 144A IFB Ser. 04-R3, Class AS, IO, 6.794s, 2035 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 (F) Residential Asset Securitization Trust IFB Ser. 06-A9CB, Class A3, IO, 6.874s, 2036 Ser. 07-A5, Class 2A3, 6s, 2037 FRB Ser. 05-A2, Class A1, 0.756s, 2035 FRB Ser. 06-A9CB, Class A1, 0.626s, 2036 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 Ser. 04-1A, Class N, 5s, 2018 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-10, Class 1A1, 6s, 2037 (F) FRB Ser. 05-23, Class 3A1, 5.888s, 2036 FRB Ser. 06-4, Class 6A, 5.711s, 2036 FRB Ser. 06-9, Class 1A1, 5.402s, 2036 FRB Ser. 06-12, Class 1A1, 0.416s, 2037 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.982s, 2037 Ser. 05-RF7, Class A, IO, 5.461s, 2035 Ser. 07-4, Class 1A4, IO, 1s, 2037 Structured Asset Securities Corp. 144A Ser. 05-RF1, Class A, IO, 5.693s, 2035 Ser. 05-RF3, Class 1A, IO, 5.474s, 2035 Ser. 05-RF6, Class A, IO, 5.316s, 2043 Ser. 07-RF1, Class 1A, IO, 5.165s, 2037 Ser. 06-RF4, Class 1A, IO, 4.967s, 2036 FRB Ser. 05-RF3, Class 1A, 0.606s, 2035 FRB Ser. 05-RF1, Class A, 0.606s, 2035 Ursus PLC 144A FRB Ser. 1-A, Class D, 1.638s, 2012 (Ireland) GBP Wachovia Bank Commercial Mortgage Trust Ser. 07-C31, Class A3, 5.483s, 2047 $566,000 Ser. 07-C34, IO, 0.523s, 2046 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.557s, 2018 Wells Fargo Alternative Loan Trust FRB Ser. 07-PA6, Class A1, 6.28s, 2037 Total mortgage-backed securities (cost $215,961,684) $243,758,474 CORPORATE BONDS AND NOTES (27.1%)(a) Principal amount Value Basic materials (2.2%) Associated Materials, LLC/Associated Materials Finance, Inc. company guaranty sr. notes 9 7/8s, 2016 $64,000 $77,440 Builders FirstSource, Inc. 144A company guaranty sr. notes FRN 13s, 2016 Celanese US Holdings, LLC 144A company guaranty sr. notes 6 5/8s, 2018 (Germany) Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.292s, 2013 (Netherlands) Ferro Corp. sr. unsec. notes 7 7/8s, 2018 FMG Resources August 2006 Pty Ltd. 144A sr. notes 10 5/8s, 2016 (Australia) Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 Georgia-Pacific, LLC 144A company guaranty 7 1/8s, 2017 Georgia-Pacific, LLC sr. unsec. unsub. notes 9 1/2s, Georgia-Pacific, LLC sr. unsec. unsub. notes 8 1/8s, Graphic Packaging International, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 Huntsman International, LLC 144A company guaranty sr. unsec. sub. notes 8 5/8s, 2021 Ineos Finance PLC 144A company guaranty sr. notes 9 1/4s, 2015 (United Kingdom) EUR International Paper Co. sr. unsec. notes 9 3/8s, 2019 $114,000 Lyondell Chemical Co. sr. notes 11s, 2018 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 Novelis, Inc. company guaranty sr. unsec. notes 11 1/2s, 2015 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $225,000 Rhodia SA sr. unsec. notes FRN Ser. REGS, 3.585s, 2013 (France) EUR Rockwood Specialties Group, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2014 EUR Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 $225,000 Sappi Papier Holding AG 144A company guaranty 6 3/4s, 2012 (Austria) SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 2.149s, 2015 (Germany) EUR Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $320,000 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, Stone Container Corp. escrow bonds 8 3/8s, 2012 (In default) (NON) Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) Teck Resources Limited sr. notes 9 3/4s, 2014 (Canada) TPC Group, LLC 144A sr. notes 8 1/4s, 2017 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 Vartellus Specialties, Inc. 144A company guaranty sr. notes 9 3/8s, 2015 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 Capital goods (1.2%) Alliant Techsystems, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2020 Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 11 1/4s, 2015 (PIK) Ball Corp. company guaranty sr. unsec. notes 7 3/8s, Ball Corp. company guaranty sr. unsec. notes 7 1/8s, BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 Berry Plastics Corp. company guaranty 8 7/8s, 2014 Cleaver-Brooks, Inc. 144A sr. notes 12 1/4s, 2016 Crown European Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR Graham Packaging Co., Inc. 144A company guaranty sr. notes 8 1/4s, 2018 $40,000 Impress Holdings BV company guaranty sr. bonds FRB Ser. REGS, 3.96s, 2013 (Netherlands) EUR Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 $225,000 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) Mueller Water Products, Inc. 144A company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 Rexam PLC unsec. sub. bonds FRB 6 3/4s, 2067 (United Kingdom) EUR Rexel SA company guaranty sr. unsec. notes 8 1/4s, 2016 (France) EUR Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A sr. sec. notes 7 3/4s, 2016 (Luxembourg) EUR Ryerson, Inc. company guaranty sr. notes 12s, 2015 $428,000 Tenneco, Inc. company guaranty sr. unsec. sub. notes 8 5/8s, 2014 Tenneco, Inc. 144A sr. notes 7 3/4s, 2018 Thermon Industries, Inc. 144A company guaranty sr. notes 9 1/2s, 2017 TransDigm, Inc. company guaranty sr. sub. notes 7 3/4s, 2014 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2014 Communication services (3.2%) Cablevision Systems Corp. sr. unsec. unsub. notes 8s, CC Holdings GS V, LLC/Crown Castle GS III Corp. 144A sr. sec. notes 7 3/4s, 2017 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 CCO Holdings LLC/CCO Holdings Capital Corp. 144A company guaranty sr. notes 7 7/8s, 2018 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 CSC Holdings, LLC sr. unsec. unsub. notes 8 1/2s, 2014 CSC Holdings, LLC sr. notes 6 3/4s, 2012 Digicel Group, Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Jamaica) Frontier Communications Corp. sr. unsec. notes 8 1/4s, Frontier Communications Corp. sr. unsec. notes 8 1/8s, Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) Intelsat Jackson Holdings SA 144A sr. unsec. notes 7 1/4s, 2020 (Bermuda) Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 (Bermuda) Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 Magyar Telecom BV 144A company guaranty sr. notes 9 1/2s, 2016 (Hungary) EUR Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 $123,000 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 Qwest Communications International, Inc. company guaranty Ser. B, 7 1/2s, 2014 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 Sprint Capital Corp. notes 8 3/8s, 2012 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 TDC A/S sr. unsec. unsub. bonds 5 7/8s, 2015 (Denmark) EUR Unitymedia GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR Unitymedia Hessen/NRW 144A company guaranty sr. notes 8 1/8s, 2017 (Germany) EUR UPC Holdings BV sr. notes 9 3/4s, 2018 (Netherlands) EUR Virgin Media Finance PLC company guaranty sr. unsec. bond 8 7/8s, 2019 (United Kingdom) GBP Virgin Media Secured Finance PLC company guaranty sr. notes 7s, 2018 (United Kingdom) GBP Wind Acquisition Holding company guaranty sr. notes Ser. REGS, 12 1/4s, 2017 (Luxembourg) (PIK) EUR Windstream Corp. company guaranty 8 5/8s, 2016 $1,070,000 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 Windstream Corp. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 Conglomerates (0.1%) SPX Corp. sr. unsec. notes 7 5/8s, 2014 SPX Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2017 Consumer cyclicals (4.5%) Affinia Group Holdings, Inc. 144A sr. notes 10 3/4s, Affinion Group, Inc. company guaranty 11 1/2s, 2015 Affinion Group, Inc. company guaranty 10 1/8s, 2013 AMC Entertainment, Inc. company guaranty 11s, 2016 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 Ameristar Casinos, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 Building Materials Corp. 144A sr. notes 7s, 2020 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 11 1/8s, 2014 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 9 1/8s, 2018 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 Codere Finance Luxembourg SA sr. sec. notes Ser. REGS, 8 1/4s, 2015 (Luxembourg) EUR Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, $125,000 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 D.R. Horton, Inc. sr. notes 7 7/8s, 2011 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 DISH DBS Corp. company guaranty 7 1/8s, 2016 DISH DBS Corp. company guaranty 6 5/8s, 2014 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 5/8s, 2015 Goodman Global Group, Inc. sr. unsec. disc. notes zero %, 2014 Goodman Global, Inc. company guaranty sr. unsec. sub. notes 13 1/2s, 2016 Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 Grupo Televisa SA sr. unsec. notes 6s, 2018 (Mexico) Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 4.121s, 2014 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 Harrah's Operating Co., Inc. company guaranty sr. notes 10s, 2018 Harrah's Operating Co., Inc. sr. notes 11 1/4s, 2017 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 (R) Interpublic Group of Companies, Inc. (The) sr. unsec. notes 10s, 2017 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 ISS Financing PLC sr. bond Ser. REGS, 11s, 2014 (United Kingdom) EUR ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR Jarden Corp. company guaranty sr. sub. notes Ser. 1, 7 1/2s, 2020 EUR Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 $585,000 Lamar Media Corp. company guaranty sr. notes 9 3/4s, Lear Corp. company guaranty sr. unsec. bond 7 7/8s, Lear Corp. company guaranty sr. unsec. notes 8 1/8s, Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 Levi Strauss & Co. sr. unsec. unsub. notes 7 5/8s, 2020 Limited Brands, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 Lottomatica SpA sub. notes FRN Ser. REGS, 8 1/4s, 2066 (Italy) EUR Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default) (NON) $320,000 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 Navistar International Corp. sr. notes 8 1/4s, 2021 NBTY, Inc. 144A company guaranty sr. notes 9s, 2018 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015 (PIK) Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 Nielsen Finance LLC/Nielsen Finance Co. company guaranty sr. unsec. sub. disc. notes stepped-coupon zero % (12 1/2s, 8/1/11), 2016 (STP) Nortek, Inc. company guaranty sr. notes 11s, 2013 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 PHH Corp. 144A sr. unsec. notes 9 1/4s, 2016 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 Sinclair Television Group, Inc. 144A sr. notes 8 3/8s, Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 Toys R Us Property Co., LLC 144A sr. notes 8 1/2s, 2017 Toys R US-Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 Travelport LLC company guaranty 11 7/8s, 2016 Travelport LLC company guaranty 9 7/8s, 2014 Travelport LLC/Travelport, Inc. 144A company guaranty sr. unsec. notes 9s, 2016 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $105,000 TVN Finance Corp. PLC company guaranty sr. unsec. Ser. REGS, 10 3/4s, 2017 (United Kingdom) EUR TVN Finance Corp. PLC 144A company guaranty sr. unsec. notes 10 3/4s, 2017 (United Kingdom) EUR Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 Univision Communications, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/4s, 2015 (PIK) $244,840 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (PIK) WMG Acquisition Corp. company guaranty sr. sec. notes 9 1/2s, 2016 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 144A company guaranty 1st mtge. notes 7 3/4s, 2020 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 Yankee Acquisition Corp. company guaranty sr. notes Ser. B, 8 1/2s, 2015 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 Young Broadcasting, Inc. company guaranty sr. sub. notes 8 3/4s, 2014 (In default) (F)(NON) Young Broadcasting, Inc. company guaranty sr. unsec. sub. notes 10s, 2011 (In default) (F)(NON) Consumer staples (1.1%) Archibald Candy Corp. company guaranty 10s, 2011 (In default) (F)(NON) Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 Central Garden & Pet Co. sr. sub. notes 8 1/4s, 2018 CKE Restaurants, Inc. 144A sr. notes 11 3/8s, 2018 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 Dean Foods Co. company guaranty 7s, 2016 Dole Food Co. 144A sr. sec. notes 8s, 2016 Europcar Groupe SA company guaranty sr. sub. bond FRB Ser. REGS, 4.399s, 2013 (France) EUR Great Atlantic & Pacific Tea Co. 144A sr. notes 11 3/8s, 2015 $83,000 Hertz Corp. company guaranty 8 7/8s, 2014 Hertz Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2018 Hertz Holdings Netherlands BV 144A sr. bond 8 1/2s, 2015 (Netherlands) EUR Interactive Data Corp. 144A company guaranty sr. notes 10 1/4s, 2018 $245,000 Libbey Glass, Inc. 144A sr. notes 10s, 2015 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 Rite Aid Corp. 144A company guaranty sr. unsub. notes 8s, 2020 Roadhouse Financing, Inc. 144A sr. notes 10 3/4s, 2017 Smithfield Foods, Inc. 144A sr. sec. notes 10s, 2014 Spectrum Brands Holdings, Inc. 144A sr. notes 9 1/2s, SUPERVALU, Inc. sr. unsec. notes 8s, 2016 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 West Corp. company guaranty 9 1/2s, 2014 West Corp. 144A sr. unsec. notes 8 5/8s, 2018 Energy (5.4%) Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 345,000 380,174 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 425,000 448,906 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 424,000 428,770 ATP Oil & Gas Corp. 144A sr. notes 11 7/8s, 2015 90,000 77,625 Brigham Exploration Co. 144A company guaranty sr. unsec. notes 8 3/4s, 2018 105,000 108,150 Bristow Group, Inc. company guaranty 6 1/8s, 2013 245,000 248,063 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 390,000 379,275 Chaparral Energy, Inc. 144A sr. notes 9 7/8s, 2020 195,000 197,925 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 675,000 781,313 Complete Production Services, Inc. company guaranty 8s, 2016 287,000 295,610 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 295,000 256,650 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 420,000 420,538 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 429,000 435,435 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 180,000 196,200 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2020 173,000 189,003 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8s, 2017 982,000 1,063,015 Crosstex Energy/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 445,000 466,138 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 240,000 261,600 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 405,000 420,188 Dong Energy A/S unsec. sub. notes FRN 5 1/2s, 3005 (Denmark) EUR 156,000 213,932 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 $564,000 559,065 Expro Finance Luxemburg 144A sr. notes 8 1/2s, 2016 (Luxembourg) 486,000 462,915 Ferrellgas LP/Ferrellgas Finance Corp. sr. notes 6 3/4s, 2014 520,000 529,100 Forest Oil Corp. sr. notes 8s, 2011 485,000 512,888 Gazprom Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 240,000 267,312 Gazprom Via Gaz Capital SA sr. unsec. notes Ser. REGS, 7.288s, 2037 (Russia) 335,000 373,123 Gazprom Via Gaz Capital SA 144A company guaranty sr. unsec. bond 8.146s, 2018 (Russia) 149,000 173,786 Gazprom Via Gaz Capital SA 144A sr. sec. bond 9 1/4s, 2019 (Russia) 690,000 854,248 Gazprom Via Gaz Capital SA 144A sr. unsec. 6.51s, 2022 (Russia) 207,000 220,207 Gazprom Via White Nights Finance BV notes 10 1/2s, 2014 (Russia) 500,000 599,010 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 530,000 536,625 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 395,000 378,213 Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014 230,000 234,600 Infinis PLC sr. notes Ser. REGS, 9 1/8s, 2014 (United Kingdom) GBP 127,000 206,682 KazMunaiGaz Finance Sub BV 144A notes 7s, 2020 (Kazakhstan) $210,000 231,525 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 150,000 158,250 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 430,000 443,975 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2019 (Russia) 325,000 354,123 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 294,000 300,615 Offshore Group Investments, Ltd. 144A sr. notes 11 1/2s, 2015 160,000 168,000 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 305,000 231,800 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) 295,000 221,988 OPTI Canada, Inc. 144A company guaranty sr. notes 9 3/4s, 2013 (Canada) 280,000 284,200 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 245,000 248,063 Peabody Energy Corp. company guaranty 7 3/8s, 2016 886,000 965,740 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 26,000 27,983 Pemex Project Funding Master Trust company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 380,000 415,123 Pemex Project Funding Master Trust company guaranty unsec. unsub. notes 6 5/8s, 2038 (Mexico) 75,000 80,772 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 450,000 546,750 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 7/8s, 2040 (Brazil) 350,000 402,313 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 4,365,000 2,531,700 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 1/2s, 2037 (Venezuela) 265,000 121,900 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 265,000 127,863 Petroleos de Venezuela SA sr. unsec. bonds zero %, 2011 (Venezuela) 665,000 613,463 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 400,000 254,400 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 1,535,000 898,466 Petroleos Mexicanos 144A company guaranty bonds 5 1/2s, 2021 (Mexico) 1,125,000 1,198,125 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 9 3/4s, 2019 (Trinidad) 275,000 336,875 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 6s, 2022 (Trinidad) 433,000 438,785 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 280,000 310,800 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 310,000 325,113 Plains Exploration & Production Co. company guaranty 7s, 2017 60,000 61,500 Plains Exploration & Production Co. company guaranty sr. unsec. notes 10s, 2016 365,000 416,100 Power Sector Assets & Liabilites Management Corp. 144A govt. guaranty sr. unsec. notes 7.39s, 2024 (Philippines) 430,000 528,900 Power Sector Assets & Liabilites Management Corp. 144A govt. guaranty sr. unsec. notes 7 1/4s, 2019 (Philippines) 450,000 544,500 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 250,000 293,125 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 210,000 218,400 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 173,000 178,190 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 630,000 614,250 Williams Cos., Inc. (The) notes 7 3/4s, 2031 111,000 126,815 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 165,000 200,344 Financials (4.9%) Ally Financial, Inc. company guaranty sr. unsec. notes 7s, 2012 44,000 45,485 Ally Financial, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 298,000 311,038 Ally Financial, Inc. company guaranty sr. unsec. notes 6 5/8s, 2012 322,000 333,270 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2011 44,000 45,375 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.497s, 2014 31,000 27,716 Ally Financial, Inc. 144A company guaranty sr. unsec. notes 8.3s, 2015 405,000 441,450 Ally Financial, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 790,000 841,350 American General Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 345,000 288,075 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 261,000 261,000 Banco Do Brasil 144A sr. unsec. 5.585s, 2017 (Brazil) BRL 318,000 187,598 Biz Finance PLC for Ukreximbank sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $250,000 257,670 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.176s, 2012 407,625 400,445 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 171,000 166,939 CIT Group, Inc. sr. bonds 7s, 2017 1,053,000 1,030,624 CIT Group, Inc. sr. bonds 7s, 2016 750,000 738,750 CIT Group, Inc. sr. bonds 7s, 2015 200,000 198,500 CIT Group, Inc. sr. bonds 7s, 2014 133,000 132,668 CIT Group, Inc. sr. bonds 7s, 2013 265,000 266,325 HSBC Capital Funding LP/ Jersey Channel Islands company guaranty sub. FRB 5.13s, 2049 (United Kingdom) EUR 208,000 269,936 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 $70,000 67,900 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 50,000 49,375 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 525,000 527,625 JPMorgan Chase & Co. 144A sr. unsec. notes FRN zero %, 2017 500,000 523,444 JPMorgan Chase & Co. 144A sr. unsec. unsub. notes FRN 3 3/4s, 2011 RUB 18,000,000 584,568 JPMorgan Chase & Co. 144A unsec. unsub. notes 0.171s, 2012 INR 14,000,000 322,056 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 $225,000 241,875 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 438,000 439,095 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 480,000 437,756 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 (R) 147,000 146,081 Pinafore LLC/Pinafore, Inc. 144A company guaranty sr. notes 9s, 2018 130,000 136,500 RSHB Capital SA for OJSC Russian Agricultural Bank sub. bonds FRB 6.97s, 2016 (Russia) 2,860,000 2,838,922 RSHB Capital SA for OJSC Russian Agricultural Bank 144A notes 9s, 2014 (Russia) 390,000 447,525 RSHB Capital SA for OJSC Russian Agricultural Bank 144A notes 7 3/4s, 2018 (Russia) 370,000 415,325 RSHB Capital SA for OJSC Russian Agricultural Bank 144A notes 7 1/8s, 2014 (Russia) 1,295,000 1,393,809 Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) 208,000 220,432 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 215,000 225,860 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.251s, 2014 45,000 38,306 VTB Bank Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 400,000 410,000 VTB Bank Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 3,040,000 3,116,000 VTB Bank Via VTB Capital SA 144A sr. unsec. notes 7 1/2s, 2011 (Russia) 639,000 670,950 VTB Bank Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 3,746,000 3,947,535 VTB Bank Via VTB Capital SA 144A sr. unsec. unsub. notes 6.609s, 2012 (Russia) 2,521,000 2,648,109 Health care (1.5%) Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 156,000 208,596 Biomet, Inc. company guaranty sr. unsec. bond 10s, 2017 $345,000 380,794 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 225,000 240,750 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8 7/8s, 2015 378,000 401,625 DaVita, Inc. company guaranty 6 5/8s, 2013 93,000 94,511 DaVita, Inc. company guaranty sr. unsec. sub. notes 7 1/4s, 2015 85,000 88,241 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 225,000 256,500 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016 (PIK) 701,000 760,585 HCA, Inc. sr. sec. notes 9 1/4s, 2016 964,000 1,043,530 HCA, Inc. sr. sec. notes 9 1/8s, 2014 171,000 180,191 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 205,000 214,225 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 460,000 461,150 Select Medical Corp. company guaranty 7 5/8s, 2015 329,000 321,186 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 542,000 543,355 Sun Healthcare Group, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2015 19,000 20,140 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 335,000 342,119 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 175,770 178,407 Talecris Biotherapeutics Holdings Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 245,000 269,500 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 120,000 137,100 Tenet Healthcare Corp. sr. notes 9s, 2015 838,000 911,325 Tenet Healthcare Corp. 144A sr. unsec. notes 8s, 2020 245,000 244,388 US Oncology Holdings, Inc. sr. unsec. notes FRN 6.737s, 2012 (PIK) 175,000 166,250 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 40,000 40,900 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 40,000 40,800 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 260,000 278,068 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 (R) 135,000 138,393 Technology (1.1%) Advanced Micro Devices, Inc. 144A sr. notes 7 3/4s, 2020 85,000 87,763 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 79,000 74,853 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 293,000 270,293 Fidelity National Information Services, Inc. 144A company guaranty sr. notes 7 7/8s, 2020 225,000 242,438 Fidelity National Information Services, Inc. 144A company guaranty sr. notes 7 5/8s, 2017 275,000 293,563 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 (PIK) 461,114 372,926 First Data Corp. company guaranty sr. unsec. notes 9 7/8s, 2015 155,000 126,713 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 193,000 138,960 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 105,000 108,938 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 9 1/8s, 2014 (PIK) 31,302 31,302 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 660,000 659,175 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 3,000 2,730 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 400,000 425,000 Iron Mountain, Inc. company guaranty 6 5/8s, 2016 140,000 140,700 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 440,000 463,100 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 155,000 167,594 NXP BV/NXP Funding, LLC sec. notes Ser. EXCH, 7 7/8s, 2014 (Netherlands) 245,000 253,575 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 406,000 432,390 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 370,000 389,425 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 510,000 520,838 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 385,000 459,113 Transportation (0.2%) British Airways PLC sr. unsec. 8 3/4s, 2016 (United Kingdom) GBP 189,000 302,307 Inaer Aviation Finance Ltd. 144A sr. notes 9 1/2s, 2017 (Spain) EUR 165,000 222,840 RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017 $249,000 272,966 Utilities and power (1.7%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 720,000 777,600 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 222,000 225,237 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 225,000 230,063 Calpine Corp. 144A sr. sec. notes 7 1/4s, 2017 595,000 605,413 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 290,000 305,102 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 345,000 236,325 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 109,000 85,293 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 48,000 44,760 Edison Mission Energy sr. unsec. notes 7.2s, 2019 109,000 77,118 Edison Mission Energy sr. unsec. notes 7s, 2017 17,000 12,283 El Paso Corp. sr. unsec. notes 7s, 2017 285,000 302,632 El Paso Natural Gas Co. debs. 8 5/8s, 2022 345,000 425,876 Energy Future Holdings Corp. 144A sr. sec. bond 10s, 2020 1,050,000 1,042,398 Energy Future Intermediate Holdings Co., LLC sr. notes 10s, 2020 276,000 273,907 GenOn Escrow Corp. 144A sr. unsec. notes 9 1/2s, 2018 65,000 62,563 GenOn Escrow Corp. 144A sr. notes 9 7/8s, 2020 405,000 386,775 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 95,000 102,125 KCP&L Greater Missouri Operations Co. sr. unsec. notes 7.95s, 2011 15,000 15,318 Majapahit Holding BV 144A company guaranty sr. unsec. notes 8s, 2019 (Indonesia) 300,000 363,000 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 1,345,000 1,599,380 Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 110,000 113,300 Mirant North America, LLC company guaranty 7 3/8s, 2013 200,000 206,000 NRG Energy, Inc. company guaranty 7 3/8s, 2017 360,000 368,100 NRG Energy, Inc. sr. notes 7 3/8s, 2016 745,000 766,419 NV Energy, Inc. sr. unsec. unsub. notes 8 5/8s, 2014 309,000 317,884 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 105,000 108,077 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 65,000 71,057 Vattenfall Treasury AB company guaranty jr. unsec. sub. bond FRB 5 1/4s, 2049 (Sweden) EUR 156,000 212,713 Total corporate bonds and notes (cost $138,001,162) ASSET-BACKED SECURITIES (10.9%)(a) Principal amount Value Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.406s, 2036 $94,000 $48,567 FRB Ser. 06-HE3, Class A2C, 0.406s, 2036 100,000 49,525 Ace Securities Corp. 144A Ser. 03-MH1, Class M2, 6 1/2s, 2030 35,007 36,933 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE4, Class A5, 0.416s, 2036 81,841 50,342 BankAmerica Manufactured Housing Contract Trust Ser. 97-2, Class M, 6.9s, 2028 70,000 102,200 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.131s, 2034 39,647 8,819 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 638,423 456,472 FRB Ser. 00-A, Class A1, 0.417s, 2030 101,889 16,488 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-OPX1, Class A1A, 0.326s, 2037 643,402 254,588 Conseco Finance Securitizations Corp. Ser. 00-2, Class A5, 8.85s, 2030 798,683 662,907 Ser. 00-4, Class A6, 8.31s, 2032 2,103,758 1,640,931 Ser. 00-5, Class A7, 8.2s, 2032 199,841 177,859 Ser. 00-1, Class A5, 8.06s, 2031 589,783 476,250 Ser. 00-4, Class A5, 7.97s, 2032 127,278 100,130 Ser. 00-5, Class A6, 7.96s, 2032 334,386 284,228 Ser. 02-1, Class M1F, 7.954s, 2033 12,000 12,828 Ser. 01-1, Class A5, 6.99s, 2031 70,860 72,986 Ser. 01-3, Class A4, 6.91s, 2033 6,903,572 6,886,313 FRB Ser. 02-1, Class M1A, 2.309s, 2033 1,609,000 1,324,985 FRB Ser. 01-4, Class M1, 2.006s, 2033 241,000 125,891 Countrywide Asset Backed Certificates FRB Ser. 07-8, Class 2A3, 0.446s, 2037 2,597,000 999,845 FRB Ser. 06-23, Class 2A3, 0.426s, 2037 1,164,000 559,387 FRB Ser. 06-24, Class 2A3, 0.406s, 2047 3,212,000 1,445,400 Credit-Based Asset Servicing and Securitization FRB Ser. 06-CB9, Class A2, 0.366s, 2036 1,439,000 661,940 FRB Ser. 07-CB1, Class AF1A, 0.326s, 2037 819,828 290,367 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (F) 368,220 128,852 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF13, Class A2D, 0.496s, 2036 1,189,000 564,169 FRB Ser. 07-FF1, Class A2D, 0.476s, 2038 1,161,000 533,171 FRB Ser. 06-FF18, Class A2D, 0.466s, 2037 1,325,000 685,688 FRB Ser. 06-FF18, Class A2C, 0.416s, 2037 4,114,000 2,098,140 FRB Ser. 06-FF11, Class 2A3, 0.406s, 2036 1,108,000 556,349 FRB Ser. 06-FF7, Class 2A3, 0.406s, 2036 524,945 314,697 Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 0.586s, 2036 217,000 123,928 FRB Ser. 06-2, Class 2A3, 0.426s, 2036 309,000 180,125 Granite Mortgages PLC FRB Ser. 03-2, Class 2C1, 2.411s, 2043 (F) EUR 1,225,000 809,410 FRB Ser. 03-2, Class 3C, 2.287s, 2043 (F) GBP 588,814 389,054 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $671,564 523,820 Ser. 94-4, Class B2, 8.6s, 2019 256,426 135,304 Ser. 93-1, Class B, 8.45s, 2018 166,230 132,882 Ser. 99-5, Class A5, 7.86s, 2029 2,574,276 2,355,462 Ser. 96-8, Class M1, 7.85s, 2027 304,000 305,172 Ser. 95-8, Class B1, 7.3s, 2026 285,417 264,578 Ser. 95-4, Class B1, 7.3s, 2025 289,077 275,048 Ser. 97-6, Class M1, 7.21s, 2029 182,000 161,184 Ser. 95-F, Class B2, 7.1s, 2021 10,414 9,698 Ser. 96-1, Class M1, 7s, 2027 283,308 286,648 Ser. 93-3, Class B, 6.85s, 2018 11,488 10,425 Ser. 98-3, Class A6, 6.76s, 2030 536,281 562,802 Ser. 99-3, Class A7, 6.74s, 2031 359,882 361,682 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 3,004,605 2,809,306 GSAA Home Equity Trust FRB Ser. 06-19, Class A3A, 0.496s, 2036 317,364 171,377 FRB Ser. 07-4, Class A1, 0.356s, 2037 5,133,628 2,475,868 FRB Ser. 06-19, Class A1, 0.346s, 2036 2,449,965 1,249,482 FRB Ser. 06-17, Class A1, 0.316s, 2036 1,846,370 941,649 FRB Ser. 06-16, Class A1, 0.316s, 2036 1,816,767 1,044,641 FRB Ser. 06-12, Class A1, 0.306s, 2036 1,376,418 704,124 GSAMP Trust FRB Ser. 07-HE2, Class A2A, 0.376s, 2047 958,398 858,724 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.256s, 2030 297,485 14,874 FRB Ser. 05-1A, Class E, 2.056s, 2030 62,826 9,424 Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 0.586s, 2036 108,000 89,794 Lehman XS Trust Ser. 07-6, Class 3A6, 6 1/2s, 2037 1,079,609 630,438 FRB Ser. 07-6, Class 2A1, 0.466s, 2037 839,213 273,508 Long Beach Mortgage Loan Trust FRB Ser. 05-2, Class M4, 0.876s, 2035 240,000 156,757 FRB Ser. 06-4, Class 2A4, 0.516s, 2036 103,000 38,995 FRB Ser. 06-WL1, Class 2A3, 0.496s, 2046 3,315,246 2,469,859 FRB Ser. 06-WL2, Class 2A3, 0.456s, 2036 1,653,784 1,411,505 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.506s, 2032 925,076 832,568 MASTR Asset Backed Securities Trust FRB Ser. 06-FRE2, Class A4, 0.406s, 2036 51,726 26,560 FRB Ser. 07-WMC1, Class A3, 0.356s, 2037 1,900,241 660,334 Merrill Lynch First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-1, Class A2C, 0.506s, 2037 2,637,000 1,325,093 FRB Ser. 07-1, Class A2B, 0.426s, 2037 1,513,000 866,193 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 85,052 82,201 Morgan Stanley ABS Capital I FRB Ser. 05-HE2, Class M5, 0.936s, 2035 101,721 56,783 FRB Ser. 05-HE1, Class M3, 0.776s, 2034 150,000 124,457 Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 3.456s, 2034 44,882 6,434 FRB Ser. 06-HE3, Class A2D, 0.506s, 2036 1,411,000 583,872 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.416s, 2036 115,670 57,333 FRB Ser. 06-2, Class A2C, 0.406s, 2036 130,000 80,255 FRB Ser. 06-6, Class A2B, 0.356s, 2037 853,255 527,613 Oakwood Mortgage Investors, Inc. Ser. 99-D, Class A1, 7.84s, 2029 578,575 572,789 Ser. 00-A, Class A2, 7.765s, 2017 83,601 54,933 Ser. 95-B, Class B1, 7.55s, 2021 91,603 68,455 Ser. 00-D, Class A4, 7.4s, 2030 1,442,000 951,720 Ser. 02-B, Class A4, 7.09s, 2032 239,507 229,854 Ser. 99-B, Class A4, 6.99s, 2026 580,777 557,546 Ser. 01-D, Class A4, 6.93s, 2031 334,284 267,428 Ser. 98-A, Class M, 6.825s, 2028 43,000 41,228 Ser. 01-E, Class A4, 6.81s, 2031 553,936 473,616 Ser. 01-C, Class A2, 5.92s, 2017 763,588 381,794 Ser. 02-C, Class A1, 5.41s, 2032 766,145 739,330 Ser. 01-E, Class A2, 5.05s, 2031 533,196 409,228 Ser. 02-A, Class A2, 5.01s, 2020 70,117 62,925 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 103,976 100,337 FRB Ser. 01-B, Class A2, 0.632s, 2018 39,131 33,446 Park Place Securities, Inc. FRB Ser. 05-WCH1, Class M4, 1.086s, 2036 98,000 35,903 Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 0.446s, 2036 81,467 62,900 FRB Ser. 07-RZ1, Class A2, 0.416s, 2037 154,000 84,290 Securitized Asset Backed Receivables, LLC FRB Ser. 05-HE1, Class M2, 0.906s, 2035 93,147 346 FRB Ser. 06-WM3, Class A2, 0.416s, 2036 1,469,680 558,478 FRB Ser. 06-WM2, Class A2C, 0.416s, 2036 1,465,006 560,365 FRB Ser. 07-NC2, Class A2B, 0.396s, 2037 144,000 68,406 FRB Ser. 07-BR5, Class A2A, 0.386s, 2037 21,454 15,436 FRB Ser. 07-BR4, Class A2A, 0.346s, 2037 27,380 19,235 FRB Ser. 07-BR3, Class A2A, 0.326s, 2037 2,683,690 1,610,214 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.466s, 2036 219,000 79,616 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.426s, 2036 104,000 82,086 FRB Ser. 06-3, Class A3, 0.416s, 2036 433,723 242,996 Structured Asset Investment Loan Trust FRB Ser. 06-BNC2, Class A6, 0.516s, 2036 104,000 15,210 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 395,000 47,400 TIAA Real Estate CDO, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 351,000 122,850 WAMU Asset-Backed Certificates FRB Ser. 07-HE2, Class 2A1, 0.366s, 2037 541,786 368,414 Total asset-backed securities (cost $61,522,818) FOREIGN GOVERNMENT BONDS AND NOTES (8.3%)(a) Principal amount/units Value Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 $281,000 $264,562 Argentina (Republic of) sr. unsec. bonds FRB 0.53s, 2013 2,362,000 791,270 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 3,251,000 2,885,263 Argentina (Republic of) sr. unsec. unsub. bonds Ser. $ V, 10 1/2s, 2012 ARS 1,080,000 259,571 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.677s, 2012 $30,279,000 6,888,473 Argentina (Republic of) sr. unsec. unsub. notes Ser. $dis, 8.28s, 2033 1,015,013 839,923 Banco Nacional de Desenvolvimento Economico e Social 144A notes 6 1/2s, 2019 (Brazil) 620,000 715,325 Banco Nacional de Desenvolvimento Economico e Social 144A notes 5 1/2s, 2020 (Brazil) 225,000 242,719 Banco Nacional de Desenvolvimento Economico e Social 144A sr. unsec. unsub. notes 6.369s, 2018 (Brazil) 160,000 182,400 Brazil (Federal Republic of) notes zero %, 2017 BRL 1,350 755,920 Brazil (Federal Republic of) sr. notes 5 7/8s, 2019 $905,000 1,061,113 Brazil (Federal Republic of) unsub. notes 10s, 2014 BRL 1,080 621,976 Canada (Government of) bonds Ser. WL43, 5 3/4s, 2029 CAD 585,000 761,200 Chile (Republic of) notes 5 1/2s, 2020 CLP 235,500,000 516,138 Colombia (Government of) bonds 6 1/8s, 2041 $565,000 646,925 Indonesia (Republic of) 144A sr. unsec. notes 11 5/8s, 2019 755,000 1,169,623 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 7 3/4s, 2038 550,000 752,125 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 7/8s, 2018 425,000 513,188 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2014 280,000 317,663 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 575,000 691,219 Industrial Bank Of Korea 144A sr. notes 7 1/8s, 2014 (South Korea) 1,190,000 1,369,838 Iraq (Republic of) 144A bonds 5.8s, 2028 695,000 594,225 Peru (Republic of) bonds 6.95s, 2031 PEN 3,110,000 1,178,136 Philippines (Republic of) sr. unsec. unsub. bonds 6 1/2s, 2020 $800,000 958,000 Philippines (Republic of) sr. unsec. unsub. bonds 6 3/8s, 2034 1,000,000 1,149,320 Russia (Federation of) 144A unsec. unsub. bonds 7.5s, 2030 1,583,849 1,887,473 South Africa (Republic of) sr. unsec. unsub. notes 6 7/8s, 2019 515,000 629,588 Sri Lanka (Republic of) 144A notes 7.4s, 2015 240,000 261,641 Sweden (Government of) debs. Ser. 1041, 6 3/4s, 2014 SEK 26,845,000 4,653,839 Turkey (Republic of) bonds 16s, 2012 TRY 190,000 145,492 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2019 $1,210,000 1,463,773 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 1,530,000 1,836,581 Turkey (Republic of) unsec. notes 6 3/4s, 2040 370,000 410,078 Ukraine (Government of) sr. unsec. bonds 6.385s, 2012 250,000 252,213 Ukraine (Government of) sr. unsec. unsub. bonds Ser. REGS, 6 7/8s, 2011 1,045,000 1,050,110 Ukraine (Government of) 144A bonds 7 3/4s, 2020 745,000 747,794 Ukraine (Government of) 144A sr. unsec. bonds 6 7/8s, 2011 355,000 356,775 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 350,000 362,250 Venezuela (Republic of) bonds 8 1/2s, 2014 855,000 702,357 Venezuela (Republic of) sr. unsec. bonds 9 1/4s, 2027 200,000 146,500 Venezuela (Republic of) unsec. notes FRN Ser. REGS, 1.513s, 2011 690,000 664,863 Venezuela (Republic of) unsec. notes 10 3/4s, 2013 1,410,000 1,321,212 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 1,215,000 1,135,527 Total foreign government bonds and notes (cost $37,739,482) PURCHASED OPTIONS OUTSTANDING (3.8%)(a) Expiration date/ Contract Value strike price amount Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.74% versus the three month USD-LIBOR-BBA maturing November 10, 2020. Nov-10/3.74 $24,003,700 $480 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 4.065% versus the three month USD-LIBOR-BBA maturing October 20, 2020. Oct-10/4.065 5,652,900 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. Mar-11/3.7375 42,662,500 3,979,130 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.74% versus the three month USD-LIBOR-BBA maturing November 10, 2020. Nov-10/3.74 $24,003,700 2,450,538 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 4.065% versus the three month USD-LIBOR-BBA maturing October 20, 2020. Oct-10/4.065 $5,652,900 755,284 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 1.885% versus the three month USD-LIBOR-BBA maturing December 13, 2015. Dec-10/1.885 62,291,000 165,694 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.07% versus the three month USD-LIBOR-BBA maturing October 20, 2015. Oct-10/2.07 83,028,200 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.50% versus the three month USD-LIBOR-BBA maturing November 17, 2040. Nov-10/3.50 15,103,200 268,384 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.75% versus the three month USD-LIBOR-BBA maturing November 10, 2040. Nov-10/3.75 23,180,900 106,864 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.7575% versus the three month USD-LIBOR-BBA maturing October 20, 2040. Oct-10/3.7575 6,825,900 4,983 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.82% versus the three month USD-LIBOR-BBA maturing November 9, 2040. Nov-10/3.82 23,180,900 61,661 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.885% versus the three month USD-LIBOR-BBA maturing December 13, 2015. Dec-10/1.885 62,291,000 948,069 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.07% versus the three month USD-LIBOR-BBA maturing October 20, 2015. Oct-10/2.07 83,028,200 2,141,297 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.50% versus the three month USD-LIBOR-BBA maturing November 17, 2040. Nov-10/3.50 7,747,300 359,165 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.50% versus the three month USD-LIBOR-BBA maturing November 17, 2040. Nov-10/3.50 7,355,900 341,020 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. Mar-11/3.665 42,662,500 3,726,569 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.75% versus the three month USD-LIBOR-BBA maturing November 10, 2040. Nov-10/3.75 23,180,900 1,909,643 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.7575% versus the three month USD-LIBOR-BBA maturing October 20, 2040. Oct-10/3.7575 6,825,900 558,973 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.82% versus the three month USD-LIBOR-BBA maturing November 9, 2040. Nov-10/3.82 23,180,900 2,181,323 Total purchased options outstanding (cost $10,723,810) SENIOR LOANS (2.7%)(a)(c) Principal amount Value Basic materials (0.1%) Georgia-Pacific, LLC bank term loan FRN Ser. B2, 2.326s, 2012 $86,567 $85,967 Momentive Performance Materials, Inc. bank term loan FRN 2.563s, 2013 219,430 209,251 Smurfit-Stone Container Enterprises, Inc. bank term loan FRN 6 3/4s, 2016 189,525 190,473 Communication services (0.4%) CCO Holdings, LLC / CCO Holdings Capital Corp. bank term loan FRN 2.759s, 2014 150,000 139,125 Charter Communications Operating, LLC bank term loan FRN Ser. l, 7 1/4s, 2014 185,725 191,761 Charter Communications Operating, LLC bank term loan FRN 2.26s, 2014 72,115 70,335 Charter Communications, Inc. bank term loan FRN Ser. C, 3.79s, 2016 585,464 571,006 Cincinnati Bell, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 Insight Midwest, LP bank term loan FRN Ser. B, 2.099s, Intelsat Corp. bank term loan FRN Ser. B2-A, 3.033s, Intelsat Corp. bank term loan FRN Ser. B2-B, 3.033s, Intelsat Corp. bank term loan FRN Ser. B2-C, 3.033s, Intelsat Jackson Holdings SA bank term loan FRN 3.533s, 2014 (Luxembourg) Level 3 Communications, Inc. bank term loan FRN 2.7s, Level 3 Financing, Inc. bank term loan FRN Ser. B, 8.956s, 2014 Consumer cyclicals (1.1%) CCM Merger, Inc. bank term loan FRN Ser. B, 8 1/2s, Cedar Fair LP bank term loan FRN Ser. B, 5 1/2s, 2016 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.78s, 2014 Cenveo, Inc. bank term loan FRN Ser. C, 4.792s, 2013 Cenveo, Inc. bank term loan FRN Ser. DD, 4.792s, 2013 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.91s, 2016 Compucom Systems, Inc. bank term loan FRN 3.77s, 2014 Dana Corp. bank term loan FRN 4.691s, 2015 Dex Media West, LLC bank term loan FRN Ser. A, 7s, 2014 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.51s, 2014 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.27s, 2014 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.261s, 2014 Golden Nugget, Inc. bank term loan FRN 3.267s, 2014 (PIK) Golden Nugget, Inc. bank term loan FRN Ser. B, 3.27s, 2014 (PIK) Harrah's Operating Co., Inc. bank term loan FRN Ser. B1, 3.498s, 2015 Harrah's Operating Co., Inc. bank term loan FRN Ser. B2, 3.498s, 2015 Isle of Capri Casinos, Inc. bank term loan FRN 5s, 2013 Isle of Capri Casinos, Inc. bank term loan FRN Ser. A, 5s, 2013 Isle of Capri Casinos, Inc. bank term loan FRN Ser. B, 5s, 2013 Jarden Corp. bank term loan FRN Ser. B4, 3.783s, 2015 Michaels Stores, Inc. bank term loan FRN Ser. B, 2.634s, 2013 National Bedding Co. bank term loan FRN 2.38s, 2011 R.H. Donnelley, Inc. bank term loan FRN Ser. B, 9s, Realogy Corp. bank term loan FRN 0.106s, 2013 Realogy Corp. bank term loan FRN Ser. B, 3.258s, 2013 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.772s, 2014 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2.77s, 2014 Six Flags Theme Parks bank term loan FRN 9 1/4s, 2016 Six Flags Theme Parks bank term loan FRN Ser. B, 6s, Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) (NON) Univision Communications, Inc. bank term loan FRN Ser. B, 2.51s, 2014 Yankee Candle Co., Inc. bank term loan FRN 2.27s, 2014 Consumer staples (0.4%) Claire's Stores, Inc. bank term loan FRN 3.074s, 2014 Revlon Consumer Products bank term loan FRN 6.245s, Rite-Aid Corp. bank term loan FRN Ser. B, 2.013s, 2014 Spectrum Brands, Inc. bank term loan FRN 8.05s, 2016 West Corp. bank term loan FRN Ser. B2, 2.633s, 2013 Energy (0.1%) EPCO Holdings, Inc. bank term loan FRN Ser. A, 1.256s, Hercules Offshore, Inc. bank term loan FRN Ser. B, 6s, MEG Energy Corp. bank term loan FRN 6s, 2016 (Canada) Financials (%) AGFS Funding Co. bank term loan FRN 7 1/4s, 2015 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 Health care (0.3%) Ardent Health Systems bank term loan FRN Ser. B, 6 1/2s, 2015 211,624 206,929 Health Management Associates, Inc. bank term loan FRN 2.283s, 2014 900,211 848,674 IASIS Healthcare Corp. bank term loan FRN Ser. DD, 2.26s, 2014 74,039 70,861 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 7.62s, 2014 20,198 19,331 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 5.725s, 2014 (PIK) 100,651 95,870 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 2.26s, 2014 213,916 204,735 Select Medical Corp. bank term loan FRN Ser. B, 2.339s, 2012 10,682 10,508 Technology (0.1%) First Data Corp. bank term loan FRN Ser. B1, 3.01s, 2014 201,982 177,769 First Data Corp. bank term loan FRN Ser. B3, 3.006s, 2014 142,852 125,655 Transportation (0.1%) Swift Transportation Co., Inc. bank term loan FRN 6.563s, 2014 560,000 545,782 Utilities and power (0.1%) NRG Energy, Inc. bank term loan FRN 3.783s, 2015 119,744 116,376 NRG Energy, Inc. bank term loan FRN 2.033s, 2013 37,893 37,770 NRG Energy, Inc. bank term loan FRN 1.933s, 2013 46 45 NRG Energy, Inc. bank term loan FRN Ser. B, 3.783s, 2015 142,713 142,127 Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B3, 3.759s, 2014 (United Kingdom) 160,480 124,104 Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B2, 3.924s, 2014 (United Kingdom) 199,967 155,086 Total senior loans (cost $15,261,252) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (0.5%)(a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.3%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $1,281,301 $1,406,879 U.S. Government Agency Mortgage Obligations (0.2%) Federal National Mortgage Association Pass-Through Certificates 5s, February 1, 2037 444,717 468,082 4 1/2s, August 1, 2039 627,805 654,216 Total U.S. government and agency mortgage obligations (cost $2,436,248) U.S. TREASURY OBLIGATIONS (0.4%)(a) Principal amount Value U.S. Treasury Notes 2.75s, October 31, 2013 (i) $354,000 $380,465 U.S. Treasury Notes 2.625s, February 29, 2016 (i) 1,182,000 1,259,173 U.S. Treasury Notes 2.375s, August 31, 2014 (i) 533,000 563,541 U.S. Treasury Inflation Protected Securities 1.375s, January 15, 2020 (i) 44,359 47,281 Total U.S. treasury obligations (cost $2,250,460) CONVERTIBLE BONDS AND NOTES (0.3%)(a) Principal amount Value Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 $293,000 $288,239 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 186,000 278,051 General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 (STP) 471,000 472,766 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 (In default) (NON)(R) 455,000 484,575 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 235,000 267,459 Total convertible bonds and notes (cost $1,584,970) COMMON STOCKS (%)(a) Shares Value Bohai Bay Litigation, LLC (Escrow) (F) 842 $2,627 Nortek, Inc. (NON) 4,810 192,400 Trump Entertainment Resorts, Inc. (F) 71 1,136 Vertis Holdings, Inc. (F)(NON) 8,044 8 Total common stocks (cost $170,433) PREFERRED STOCKS (%)(a) Shares Value GMAC, Inc. 144A Ser. G, 7.00% cum. pfd. 163 $149,553 Total preferred stocks (cost $54,831) WARRANTS (%)(a)(NON) Expiration date Strike price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $222 Smurfit Kappa Group PLC 144A (Ireland) (F) 10/1/13 EUR 0.001 422 22,016 Vertis Holdings, Inc. (F) 10/18/15 $0.01 535 1 Total warrants (cost $16,076) CONVERTIBLE PREFERRED STOCKS (%)(a) Shares Value Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) (NON) 627 $627 Total convertible preferred stocks (cost $590,996) SHORT-TERM INVESTMENTS (18.3%)(a) Principal amount/shares Value Egypt Treasury Bills with an effective yield of 10.15%, October 19, 2010 (Egypt) EGP 7,600,000 $1,328,752 Egypt Treasury Bills with an effective yield of 10.10%, March 8, 2011 (Egypt) EGP 1,000,000 168,434 Egypt Treasury Bills with an effective yield of 9.993%, November 2, 2010 (Egypt) EGP 3,800,000 662,040 Egypt Treasury Bills with an effective yield of 9.63%, November 23, 2010 (Egypt) EGP 8,450,000 1,464,177 Egypt Treasury Bills with an effective yield of 9.35%, December 28, 2010 (Egypt) EGP 5,300,000 910,151 Putnam Money Market Liquidity Fund 0.15% (e) 8,064,581 8,064,581 SSgA Prime Money Market Fund 0.18% (i) (P) $6,000 6,000 U.S. Treasury Bills with an effective yield of 0.24%, August 25, 2011 2,504,000 2,498,516 U.S. Treasury Bills with an effective yield of zero %, December 2, 2010 (i) 4,332,000 4,331,134 U.S. Treasury Bills with an effective yield of zero %, November 12, 2010 (i) 1,630,000 1,629,674 U.S. Treasury Bills with an effective yield of zero %, October 14, 2010 (i) 180,000 180,000 U.S. Treasury Bills with effective yields ranging from 0.22% to 0.24%, July 28, 2011 (SEG) (SEGSF) 17,582,000 17,548,242 U.S. Treasury Bills with effective yields ranging from 0.20% to 0.21%, June 2, 2011 (SEGSF) 24,812,000 24,778,255 U.S. Treasury Bills with effective yields ranging from 0.17% to 0.29%, March 10, 2011 (SEG) (SEGSF) 33,491,000 33,463,871 Total short-term investments (cost $97,022,265) TOTAL INVESTMENTS Total investments (cost $583,336,487)(b) FORWARD CURRENCY CONTRACTS at 9/30/10 (aggregate face value $284,209,723) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 10/20/10 $3,567,166 $3,343,488 $223,678 Brazilian Real Buy 10/20/10 2,804,844 2,747,604 57,240 British Pound Sell 10/20/10 893,788 878,568 (15,220) Canadian Dollar Sell 10/20/10 1,037,480 1,038,367 887 Chilean Peso Buy 10/20/10 1,079,050 1,060,784 18,266 Czech Koruna Sell 10/20/10 1,189,080 1,104,696 (84,384) Euro Buy 10/20/10 3,312,317 3,241,732 70,585 Japanese Yen Buy 10/20/10 1,518,067 1,502,755 15,312 Mexican Peso Sell 10/20/10 35,096 33,935 (1,161) Norwegian Krone Buy 10/20/10 3,177,397 3,054,582 122,815 Singapore Dollar Sell 10/20/10 1,640,647 1,607,151 (33,496) South Korean Won Buy 10/20/10 1,089,081 1,065,723 23,358 Swedish Krona Sell 10/20/10 7,311,952 6,858,238 (453,714) Swiss Franc Sell 10/20/10 4,473,145 4,339,003 (134,142) Taiwan Dollar Sell 10/20/10 1,070,367 1,055,236 (15,131) Turkish Lira (New) Buy 10/20/10 1,156,605 1,100,721 55,884 Barclays Bank PLC Australian Dollar Buy 10/20/10 6,038,405 5,828,771 209,634 Brazilian Real Buy 10/20/10 2,740,431 2,680,791 59,640 British Pound Sell 10/20/10 3,171,000 3,105,447 (65,553) Canadian Dollar Buy 10/20/10 301,828 303,226 (1,398) Chilean Peso Buy 10/20/10 517,100 502,202 14,898 Czech Koruna Sell 10/20/10 1,802,474 1,673,699 (128,775) Euro Sell 10/20/10 2,207,029 2,162,514 (44,515) Hungarian Forint Sell 10/20/10 539,665 481,063 (58,602) Japanese Yen Sell 10/20/10 38,083 37,702 (381) Mexican Peso Sell 10/20/10 28,360 28,438 78 New Zealand Dollar Sell 10/20/10 1,094,660 1,073,914 (20,746) Norwegian Krone Buy 10/20/10 5,765,644 5,553,720 211,924 Polish Zloty Buy 10/20/10 1,684,177 1,577,395 106,782 Singapore Dollar Sell 10/20/10 2,756,996 2,700,869 (56,127) South Korean Won Buy 10/20/10 1,091,329 1,071,853 19,476 Swedish Krona Sell 10/20/10 1,822,708 1,765,643 (57,065) Swiss Franc Sell 10/20/10 2,118,933 2,089,635 (29,298) Taiwan Dollar Sell 10/20/10 1,076,483 1,071,919 (4,564) Turkish Lira (New) Buy 10/20/10 1,716,028 1,630,976 85,052 Citibank, N.A. Australian Dollar Buy 10/20/10 2,133,563 1,999,436 134,127 Brazilian Real Sell 10/20/10 418,894 409,447 (9,447) British Pound Sell 10/20/10 2,929,168 2,879,811 (49,357) Canadian Dollar Sell 10/20/10 784,870 765,494 (19,376) Chilean Peso Sell 10/20/10 41,187 40,142 (1,045) Czech Koruna Sell 10/20/10 617,507 571,977 (45,530) Danish Krone Buy 10/20/10 323,943 304,550 19,393 Euro Sell 10/20/10 1,373,426 1,288,718 (84,708) Japanese Yen Sell 10/20/10 1,015,012 1,004,657 (10,355) Mexican Peso Buy 10/20/10 7,275 7,037 238 Norwegian Krone Buy 10/20/10 1,881,488 1,793,735 87,753 Polish Zloty Buy 10/20/10 1,510,314 1,415,694 94,620 Singapore Dollar Sell 10/20/10 1,110,646 1,087,484 (23,162) South African Rand Sell 10/20/10 555,953 554,972 (981) South Korean Won Buy 10/20/10 1,063,713 1,062,384 1,329 Swedish Krona Buy 10/20/10 414,173 386,242 27,931 Swiss Franc Sell 10/20/10 2,893,345 2,827,517 (65,828) Taiwan Dollar Sell 10/20/10 1,074,715 1,060,349 (14,366) Turkish Lira (New) Buy 10/20/10 1,574,156 1,500,164 73,992 Credit Suisse AG Australian Dollar Buy 10/20/10 4,598,047 4,409,567 188,480 British Pound Sell 10/20/10 200,977 197,859 (3,118) Canadian Dollar Sell 10/20/10 1,224,822 1,194,948 (29,874) Euro Buy 10/20/10 2,158,066 2,159,966 (1,900) Japanese Yen Buy 10/20/10 8,467,698 8,335,121 132,577 Norwegian Krone Buy 10/20/10 1,872,899 1,803,059 69,840 South African Rand Buy 10/20/10 568,053 567,126 927 Swedish Krona Sell 10/20/10 1,890,902 1,806,171 (84,731) Swiss Franc Sell 10/20/10 4,544,676 4,496,784 (47,892) Turkish Lira (New) Buy 10/20/10 1,713,065 1,630,370 82,695 Deutsche Bank AG Australian Dollar Buy 10/20/10 2,390,753 2,240,222 150,531 Brazilian Real Buy 10/20/10 1,651,884 1,616,494 35,390 Canadian Dollar Buy 10/20/10 234,031 228,382 5,649 Czech Koruna Sell 10/20/10 1,147,740 1,103,234 (44,506) Euro Sell 10/20/10 2,903,698 2,725,277 (178,421) Hungarian Forint Buy 10/20/10 26,491 23,668 2,823 Malaysian Ringgit Buy 10/20/10 114,420 113,442 978 Mexican Peso Sell 10/20/10 46,971 45,424 (1,547) New Zealand Dollar Sell 10/20/10 530,188 529,517 (671) Norwegian Krone Buy 10/20/10 2,742,252 2,639,886 102,366 Peruvian New Sol Sell 10/20/10 1,045,022 1,042,591 (2,431) Polish Zloty Buy 10/20/10 1,830,089 1,716,045 114,044 Singapore Dollar Sell 10/20/10 1,110,570 1,087,855 (22,715) Swedish Krona Sell 10/20/10 1,481,931 1,415,566 (66,365) Swiss Franc Sell 10/20/10 2,532,938 2,453,415 (79,523) Taiwan Dollar Sell 10/20/10 532,533 529,850 (2,683) Turkish Lira (New) Buy 10/20/10 2,246,994 2,150,733 96,261 Goldman Sachs International Australian Dollar Buy 10/20/10 6,196,772 5,806,408 390,364 British Pound Sell 10/20/10 1,846,974 1,815,946 (31,028) Canadian Dollar Sell 10/20/10 3,306,882 3,226,379 (80,503) Chilean Peso Buy 10/20/10 1,028,115 1,011,988 16,127 Euro Sell 10/20/10 1,162,298 1,084,463 (77,835) Hungarian Forint Buy 10/20/10 28,694 25,620 3,074 Japanese Yen Sell 10/20/10 1,762,384 1,743,360 (19,024) Norwegian Krone Buy 10/20/10 2,747,185 2,644,556 102,629 Polish Zloty Buy 10/20/10 1,691,844 1,583,607 108,237 Swedish Krona Buy 10/20/10 878,902 810,392 68,510 Swiss Franc Sell 10/20/10 2,284,209 2,193,702 (90,507) HSBC Bank USA, National Association Australian Dollar Buy 10/20/10 915,552 884,360 31,192 British Pound Buy 10/20/10 374,007 367,659 6,348 Euro Buy 10/20/10 529,731 497,133 32,598 Japanese Yen Sell 10/20/10 336,401 333,050 (3,351) Norwegian Krone Buy 10/20/10 2,045,409 1,969,023 76,386 Singapore Dollar Sell 10/20/10 1,651,445 1,615,271 (36,174) South Korean Won Buy 10/20/10 546,251 528,475 17,776 Swiss Franc Sell 10/20/10 585,190 567,675 (17,515) Taiwan Dollar Sell 10/20/10 1,075,766 1,063,553 (12,213) JPMorgan Chase Bank, N.A. Australian Dollar Buy 10/20/10 6,009,261 5,721,773 287,488 Brazilian Real Buy 10/20/10 2,438,342 2,385,826 52,516 British Pound Buy 10/20/10 188,563 186,472 2,091 Canadian Dollar Sell 10/20/10 1,282,795 1,283,879 1,084 Chilean Peso Buy 10/20/10 1,112,046 1,084,472 27,574 Czech Koruna Sell 10/20/10 1,767,354 1,672,755 (94,599) Euro Sell 10/20/10 365,247 362,278 (2,969) Hungarian Forint Buy 10/20/10 609,433 545,410 64,023 Japanese Yen Buy 10/20/10 1,032,561 1,021,221 11,340 Malaysian Ringgit Buy 10/20/10 672,317 667,491 4,826 Mexican Peso Sell 10/20/10 292,307 293,719 1,412 New Zealand Dollar Sell 10/20/10 1,091,797 1,057,890 (33,907) Norwegian Krone Buy 10/20/10 3,358,530 3,201,316 157,214 Peruvian New Sol Sell 10/20/10 165,202 164,812 (390) Polish Zloty Sell 10/20/10 364,540 341,757 (22,783) Singapore Dollar Sell 10/20/10 2,207,300 2,162,275 (45,025) South African Rand Buy 10/20/10 521,214 521,291 (77) South Korean Won Buy 10/20/10 1,074,598 1,061,204 13,394 Swedish Krona Sell 10/20/10 1,635,319 1,618,441 (16,878) Swiss Franc Sell 10/20/10 3,980,884 3,952,641 (28,243) Taiwan Dollar Sell 10/20/10 1,076,006 1,057,055 (18,951) Turkish Lira (New) Buy 10/20/10 605,037 576,257 28,780 Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/20/10 6,047,670 5,745,127 302,543 British Pound Buy 10/20/10 1,131,063 1,125,443 5,620 Canadian Dollar Sell 10/20/10 1,872,250 1,877,579 5,329 Czech Koruna Sell 10/20/10 1,213,702 1,127,693 (86,009) Euro Buy 10/20/10 1,184,665 1,185,717 (1,052) Hungarian Forint Sell 10/20/10 20,378 18,200 (2,178) Japanese Yen Sell 10/20/10 1,104,407 1,092,648 (11,759) Norwegian Krone Buy 10/20/10 3,858,168 3,723,226 134,942 Polish Zloty Buy 10/20/10 2,272,536 2,127,285 145,251 Swedish Krona Sell 10/20/10 4,507,940 4,404,573 (103,367) Swiss Franc Sell 10/20/10 2,198,209 2,149,219 (48,990) Turkish Lira (New) Buy 10/20/10 1,178,447 1,121,361 57,086 State Street Bank and Trust Co. Australian Dollar Buy 10/20/10 4,874,924 4,648,032 226,892 British Pound Sell 10/20/10 86,268 85,064 (1,204) Canadian Dollar Sell 10/20/10 2,031,091 2,032,056 965 Euro Sell 10/20/10 301,963 283,374 (18,589) Hungarian Forint Sell 10/20/10 572,455 510,763 (61,692) Japanese Yen Buy 10/20/10 744,801 737,378 7,423 Malaysian Ringgit Buy 10/20/10 672,317 667,020 5,297 Mexican Peso Sell 10/20/10 531,415 533,694 2,279 Norwegian Krone Buy 10/20/10 310,698 299,100 11,598 Polish Zloty Buy 10/20/10 1,706,662 1,600,000 106,662 Swedish Krona Sell 10/20/10 1,495,908 1,428,925 (66,983) Swiss Franc Buy 10/20/10 290,303 281,558 8,745 Taiwan Dollar Sell 10/20/10 1,080,165 1,063,282 (16,883) UBS AG Australian Dollar Buy 10/20/10 6,888,048 6,574,298 313,750 British Pound Sell 10/20/10 75,582 75,980 398 Canadian Dollar Sell 10/20/10 2,865,764 2,865,150 (614) Czech Koruna Sell 10/20/10 1,775,125 1,649,731 (125,394) Euro Sell 10/20/10 448,443 428,890 (19,553) Japanese Yen Sell 10/20/10 1,745,753 1,728,087 (17,666) Mexican Peso Sell 10/20/10 39,435 38,607 (828) Norwegian Krone Buy 10/20/10 7,394,923 7,196,009 198,914 South African Rand Buy 10/20/10 580,424 556,998 23,426 Swedish Krona Sell 10/20/10 3,268,993 3,207,574 (61,419) Swiss Franc Sell 10/20/10 3,948,379 3,833,012 (115,367) Westpac Banking Corp. Australian Dollar Buy 10/20/10 1,537,154 1,469,470 67,684 British Pound Buy 10/20/10 1,438,893 1,431,720 7,173 Canadian Dollar Sell 10/20/10 95,811 93,529 (2,282) Euro Sell 10/20/10 3,845,116 3,621,414 (223,702) Japanese Yen Sell 10/20/10 3,280,653 3,268,995 (11,658) New Zealand Dollar Sell 10/20/10 544,210 527,342 (16,868) Norwegian Krone Buy 10/20/10 3,186,241 3,036,723 149,518 Swedish Krona Sell 10/20/10 1,084,729 1,069,789 (14,940) Swiss Franc Sell 10/20/10 2,430,532 2,360,491 (70,041) Total FUTURES CONTRACTS OUTSTANDING at 9/30/10 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 4 $2,756,241 Dec-10 $1,434 Canadian Government Bond 10 yr (Long) 3 369,213 Dec-10 4,307 Euro-Bobl 5 yr (Short) 4 658,072 Dec-10 2,387 Euro-Bund 10 yr (Short) 13 2,330,602 Dec-10 2,261 Euro-Schatz 2 yr (Short) 75 11,159,805 Dec-10 43,626 Japanese Government Bond 10 yr (Long) 15 25,798,057 Dec-10 326,990 Japanese Government Bond 10 yr Mini (Long) 21 3,611,224 Dec-10 45,732 U.K. Gilt 10 yr (Long) 128 25,008,031 Dec-10 (137,074) U.S. Treasury Bond 30 yr Long) 509 71,912,156 Dec-10 (629,327) U.S. Treasury Bond 20 yr (Short) 352 47,069,000 Dec-10 (639,575) U.S. Treasury Note 10 yr (Long) 338 42,603,844 Dec-10 143,733 U.S. Treasury Note 5 yr (Short) 6 725,203 Dec-10 (2,918) U.S. Treasury Note 2 yr (Long) 416 91,305,500 Dec-10 240,553 Total WRITTEN OPTIONS OUTSTANDING at 9/30/10 (premiums received $47,469,433) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. $13,021,000 Aug-11/4.475 $59,766 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 13,021,000 Aug-11/4.475 1,868,644 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 12,320,000 Aug-11/4.55 50,389 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 12,320,000 Aug-11/4.55 1,845,906 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 22,280,000 Aug-11/4.765 66,617 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 22,280,000 Aug-11/4.765 3,739,475 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 11,485,000 Aug-11/4.70 35,259 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 11,485,000 Aug-11/4.70 1,872,170 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 3,026,380 Feb-15/5.36 94,544 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 3,026,380 Feb-15/5.36 442,759 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. 42,662,500 Mar-11/4.7375 16,212 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 24,640,000 Aug-11/4.49 3,569,844 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 24,640,000 Aug-11/4.49 109,155 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 12,033,000 Jul-11/4.5475 40,431 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 24,066,000 Jul-11/4.52 83,990 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 12,033,000 Jul-11/4.5475 1,823,721 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 24,066,000 Jul-11/4.52 3,592,091 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 25,661,000 Jul-11/4.525 3,840,939 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 38,491,500 Jul-11/4.745 101,233 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 38,491,500 Jul-11/4.745 6,458,874 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 25,661,000 Jul-11/4.525 89,044 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 25,661,000 Jul-11/4.46 97,768 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 25,661,000 Jul-11/4.46 3,692,796 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 9,916,600 Aug-15/4.375 994,536 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 9, 2021. 22,001,000 Feb-11/3.11 1,020,186 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 9,916,600 Aug-15/4.375 1,772,691 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 9,916,600 Aug-15/4.46 943,664 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 9,916,600 Aug-15/4.46 1,848,417 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 9, 2021. 22,001,000 Feb-11/3.11 220,450 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February 9, 2021. 22,001,000 Feb-11/3.04 256,312 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February 9, 2021. 22,001,000 Feb-11/3.04 918,102 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 54,334,800 Sep-15/4.04 3,635,541 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 54,334,800 Sep-15/4.04 3,947,423 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 9,586,860 Feb-15/5.27 311,561 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 9,586,860 Feb-15/5.27 1,351,076 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 12, 2018. 3,985,000 Sep-13/4.82 345,465 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 19,678,500 May-12/5.51 4,090,580 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 6,832,000 Apr-12/4.8675 61,810 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 6,832,000 Apr-12/4.8675 1,084,771 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. 42,662,500 Mar-11/4.665 17,918 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.02% versus the three month USD-LIBOR-BBA maturing October 14, 2020. 17,683,900 Oct-10/4.02 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.02% versus the three month USD-LIBOR-BBA maturing October 14, 2020. 17,683,900 Oct-10/4.02 2,301,736 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 12, 2018. 3,985,000 Sep-13/4.82 45,539 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 19,678,500 May-12/5.51 112,051 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/10 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. AUD 10,070,000 $ 9/17/15 6 month AUD-BBR-BBSW 5.38% $(25,307) AUD 5,130,000 9/17/20 5.5725% 6 month AUD-BBR-BBSW (11,330) AUD 5,120,000 9/22/20 5.685% 6 month AUD-BBR-BBSW (49,612) AUD 10,060,000 9/22/15 6 month AUD-BBR-BBSW 5.56% 42,511 CAD 4,790,000 9/21/20 3.1025% 3 month CAD-BA-CDOR (91,757) AUD 14,160,000 9/29/15 6 month AUD-BBR-BBSW 5.5275% 38,768 AUD 8,140,000 9/29/20 5.63% 6 month AUD-BBR-BBSW (44,843) GBP 20,050,000 6/15/12 6 month GBP-LIBOR-BBA 1.5225% 222,388 GBP 11,750,000 6/15/15 2.59% 6 month GBP-LIBOR-BBA (580,467) $145,100,200 86,812 7/23/15 1.90% 3 month USD-LIBOR-BBA (3,349,816) Barclays Bank PLC AUD 5,540,000 (E) 2/4/20 6 month AUD-BBR-BBSW 6.8% 203,091 AUD 5,800,000 10/1/15 6 month AUD-BBR-BBSW 5.43% $26,450,700 (E) 3/9/21 4.2375% 3 month USD-LIBOR-BBA (3,558,413) 13,744,500 (314,405) 9/21/20 3 month USD-LIBOR-BBA 3.95% 1,421,611 5,512,600 144,706 9/28/20 4.02% 3 month USD-LIBOR-BBA (582,576) 39,974,400 (12,855) 4/16/13 1.78% 3 month USD-LIBOR-BBA (1,339,368) 200,932,400 (62,913) 4/27/14 2.34% 3 month USD-LIBOR-BBA (11,010,901) AUD 10,400,000 5/24/15 5.505% 6 month AUD-BBR-BBSW (48,068) AUD 5,890,000 7/27/15 5.435% 6 month AUD-BBR-BBSW 2,882 $34,418,400 8/9/15 3 month USD-LIBOR-BBA 1.77% 560,369 GBP 6,760,000 8/24/20 2.9525% 6 month GBP-LIBOR-BBA 22,367 GBP 6,760,000 8/25/20 2.898% 6 month GBP-LIBOR-BBA 74,628 AUD 9,000,000 8/26/15 6 month AUD-BBR-BBSW 5.025% (155,317) $14,160,000 8/27/15 1.6275% 3 month USD-LIBOR-BBA (117,978) 3,530,000 8/27/40 3 month USD-LIBOR-BBA 3.21625% (69,251) 2,976,200 (6,259) 6/29/16 3 month USD-LIBOR-BBA 2.5% 139,107 11,000,000 7/6/30 3 month USD-LIBOR-BBA 3.5675% 694,910 Citibank, N.A. 175,568,100 (55,550) 6/28/19 3 month USD-LIBOR-BBA 3.04% 10,613,586 GBP 75,720,000 7/1/12 6 month GBP-LIBOR-BBA 1.43% 589,456 GBP 60,580,000 7/1/15 2.45% 6 month GBP-LIBOR-BBA (2,262,931) GBP 17,960,000 7/1/20 6 month GBP-LIBOR-BBA 3.3675% 1,108,397 $122,136,700 23,398 7/9/20 3 month USD-LIBOR-BBA 3.01% 5,843,178 17,209,200 8/9/20 3 month USD-LIBOR-BBA 2.89875% 598,734 8,121,000 9/1/20 3 month USD-LIBOR-BBA 2.557% 8,945 10,121,000 9/1/12 0.67375% 3 month USD-LIBOR-BBA (20,688) 32,706,200 9/24/12 0.6175% 3 month USD-LIBOR-BBA (16,477) 53,885,100 9/24/20 2.5875% 3 month USD-LIBOR-BBA (135,621) Credit Suisse International CHF 10,030,000 7/28/15 1.27% 6 month CHF-LIBOR-BBA (87,459) MXN 46,690,000 (F) 7/21/20 1 month MXN-TIIE-BANXICO 6.895% 114,931 $55,500,000 9/27/12 3 month USD-LIBOR-BBA 0.6125% 18,643 4,700,000 9/27/20 3 month USD-LIBOR-BBA 2.53875% (10,434) CHF 37,740,000 5/19/12 0.61583% 6 month CHF-LIBOR-BBA (164,794) CHF 37,740,000 5/20/12 0.62833% 6 month CHF-LIBOR-BBA (174,031) CHF 37,740,000 5/25/12 0.5825% 6 month CHF-LIBOR-BBA (140,567) GBP 18,640,000 7/9/15 2.425% 6 month GBP-LIBOR-BBA (646,745) GBP 10,300,000 7/9/20 6 month GBP-LIBOR-BBA 3.3725% 631,820 Deutsche Bank AG $158,074,000 (195,365) 2/3/14 2.25% 3 month USD-LIBOR-BBA (7,258,325) 183,183,800 (115,258) 7/27/12 0.78% 3 month USD-LIBOR-BBA (919,911) 118,026,400 (171,979) 7/27/14 1.51% 3 month USD-LIBOR-BBA (2,063,986) 177,515,900 415,848 7/27/20 3 month USD-LIBOR-BBA 2.94% 7,451,264 MXN 46,690,000 7/17/20 1 month MXN-TIIE-BANXICO 6.95% 139,698 $115,506,200 5/5/12 1.194% 3 month USD-LIBOR-BBA (1,728,443) 214,788,600 24,521 5/6/12 1.25% 3 month USD-LIBOR-BBA (3,428,222) 105,926,500 273,022 5/6/15 2.68% 3 month USD-LIBOR-BBA (6,970,740) 109,887,000 10/24/10 3 month USD-LIBOR-BBA 2.604% 1,290,643 58,989,000 12/15/18 3 month USD-LIBOR-BBA 2.80776% 2,780,000 16,415,000 10/5/21 3 month USD-LIBOR-BBA 3.52057% 1,601,025 Goldman Sachs International AUD 2,647,500 (E) 2/23/20 6 month AUD-BBR-BBSW 6.6925% 87,505 AUD 7,970,000 (E) 2/23/20 6 month AUD-BBR-BBSW 6.7% 265,352 $120,059,900 7/20/12 0.8375% 3 month USD-LIBOR-BBA (671,706) 63,595,100 7/20/20 3 month USD-LIBOR-BBA 2.96375% 2,696,953 33,124,600 7/20/40 3.7275% 3 month USD-LIBOR-BBA (2,760,421) 22,271,500 7/23/40 3.7125% 3 month USD-LIBOR-BBA (1,784,796) 234,216,700 (26,074) 10/1/12 0.59% 3 month USD-LIBOR-BBA 18,427 CHF 39,170,000 6/1/12 0.555% 6 month CHF-LIBOR-BBA (132,261) $58,009,300 8/12/15 3 month USD-LIBOR-BBA 1.665% 640,059 14,093,600 8/12/40 3.68% 3 month USD-LIBOR-BBA (1,017,648) AUD 10,070,000 9/20/15 6 month AUD-BBR-BBSW 5.39% (21,371) AUD 5,120,000 9/20/20 5.5775% 6 month AUD-BBR-BBSW (13,077) AUD 5,050,000 (E) 2/5/20 6 month AUD-BBR-BBSW 6.71% 170,185 JPMorgan Chase Bank, N.A. AUD 10,400,000 3/1/15 5.6% 6 month AUD-BBR-BBSW (83,497) AUD 7,800,000 3/2/15 5.6515% 6 month AUD-BBR-BBSW (75,514) $26,450,700 (E) 3/8/21 4.165% 3 month USD-LIBOR-BBA (3,389,657) 25,985,500 (608,061) 9/20/20 3 month USD-LIBOR-BBA 3.995% 2,782,570 17,323,700 (403,642) 9/20/20 3 month USD-LIBOR-BBA 3.965% 1,809,677 142,973,500 15,510 4/12/12 1.19% 3 month USD-LIBOR-BBA (2,121,874) 33,124,600 7/20/40 3.7225% 3 month USD-LIBOR-BBA (2,727,964) 8,877,200 7/22/40 3.75% 3 month USD-LIBOR-BBA (777,525) MXN 6,670,000 7/16/20 1 month MXN-TIIE-BANXICO 6.99% 20,146 AUD 7,160,000 6/26/19 6 month AUD-BBR-BBSW 6.05% 255,383 JPY 1,820,030,000 5/25/15 0.674375% 6 month JPY-LIBOR-BBA (231,970) EUR 14,930,000 5/31/20 6 month EUR-EURIBOR-REUTERS 2.949% 833,534 AUD 7,800,000 6/11/15 5.545% 6 month AUD-BBR-BBSW (40,907) $61,342,900 8/12/15 1.7325% 3 month USD-LIBOR-BBA (878,775) MXN 34,260,000 8/19/20 1 month MXN-TIIE-BANXICO 6.615% 25,143 AUD 8,590,000 9/3/15 5.075% 6 month AUD-BBR-BBSW 125,989 $36,042,800 9/7/14 3 month USD-LIBOR-BBA 1.3375% 264,427 JPY 1,814,990,000 9/16/15 6 month JPY-LIBOR-BBA 0.59125% 120,419 AUD 11,640,000 9/16/15 6 month AUD-BBR-BBSW 5.375% (32,037) AUD 5,770,000 9/16/20 5.549% 6 month AUD-BBR-BBSW (2,534) CAD 4,790,000 9/21/20 3.105% 3 month CAD-BA-CDOR (92,786) JPY 424,200,000 (E) 7/28/29 6 month JPY-LIBOR-BBA 2.67% 100,569 JPY 570,400,000 (E) 7/28/39 2.40% 6 month JPY-LIBOR-BBA (72,916) PLN 10,480,000 1/26/11 6 month PLN-WIBOR-WIBO 4.177% 73,325 $72,685,500 273,136 7/16/40 3.88% 3 month USD-LIBOR-BBA (7,985,323) 120,059,900 7/20/12 0.84% 3 month USD-LIBOR-BBA (678,301) 63,595,100 7/20/20 3 month USD-LIBOR-BBA 2.966% 2,709,955 Total (E) See Interest rate swap contracts note regarding extended effective dates. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on securities' valuation inputs. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/10 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $8,567,587 $ 1/12/38 (6.50%) 1 month Synthetic TRS $(3,784) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 3,723,198 1/12/38 (6.50%) 1 month Synthetic TRS (1,645) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 6,272,864 1/12/39 5.50% (1 month Synthetic TRS (100,508) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 7,049,558 1/12/39 5.50% (1 month Synthetic TRS (112,953) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 6,437,518 1/12/38 (6.50%) 1 month Synthetic TRS (2,844) USD-LIBOR Index 6.50% 30 year Fannie Mae pools Citibank, N.A. GBP 10,020,000 (F) 5/18/13 (3.38%) GBP Non-revised (64,124) UK Retail Price Index Goldman Sachs International $5,010,000 7/28/11 (0.685%) USA Non Revised 12,675 Consumer Price Index- Urban (CPI-U) 5,010,000 7/29/11 (0.76%) USA Non Revised 9,068 Consumer Price Index- Urban (CPI-U) 5,010,000 7/30/11 (0.73%) USA Non Revised 10,721 Consumer Price Index- Urban (CPI-U) 18,485,559 115,535 1/12/39 5.50% (1 month Synthetic TRS (194,680) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools JPMorgan Chase Bank, N.A. EUR 5,345,000 (F) 8/10/12 (1.435%) Eurostat 14,009 Eurozone HICP excluding tobacco Total (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on securities' valuation inputs. CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/10 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. Ford Motor Credit Co., 7%, 10/1/13 Ba3 $ $1,020,000 3/20/12 285 bp $14,118 Citibank, N.A. Lighthouse International Co., SA, 8%, 4/30/14 Caa1 EUR 400,000 3/20/13 815 bp (90,654) Credit Suisse First Boston International Ukraine (Government of), 7.65%, 6/11/13 B2 $795,000 10/20/11 194 bp (11,686) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 (23,680) 2,660,000 12/20/19 (100 bp) 235,257 Deutsche Bank AG Federal Republic of Brazil, 12 1/4%, 3/6/30 Baa3 700,000 10/20/17 105 bp (6,102) General Electric Capital Corp., 6%, 6/15/12 Aa2 280,000 9/20/13 109 bp (3,967) Russian Federation, 7 1/2%, 3/31/30 187,500 4/20/13 (112 bp) (156) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2 EUR 405,000 9/20/13 715 bp 53,036 United Mexican States, 7.5%, 4/8/33 Baa1 $1,095,000 3/20/14 56 bp (17,672) Virgin Media Finance PLC, 8 3/4%, 4/15/14 B+ EUR 375,000 9/20/13 477 bp 31,939 Virgin Media Finance PLC, 8 3/4%, 4/15/14 B+ EUR 375,000 9/20/13 535 bp 40,447 Goldman Sachs International Lighthouse International Co, SA, 8%, 4/30/14 Caa1 EUR 350,000 3/20/13 680 bp (81,306) JPMorgan Chase Bank, N.A. DJ CDX NA EM Series 10 Index Ba1 28,017 $485,000 12/20/13 335 bp 48,399 Republic of Argentina, 8.28%, 12/31/33 B3 520,000 6/20/14 235 bp (76,188) Russian Federation, 7 1/2%, 3/31/30 Baa1 95,000 9/20/13 276 bp 3,883 Morgan Stanley Capital Services, Inc. Dominican Republic, 8 5/8%, 4/20/27 850,000 11/20/11 (170 bp) (6,135) Freeport-McMoRan Copper & Gold, Inc., T/L Bank Loan Baa1 884,900 3/20/12 44 bp (1,757) Republic of Venezuela, 9 1/4%, 9/15/27 B2 680,000 10/20/12 339 bp (81,142) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at September 30, 2010. Key to holding's currency abbreviations ARS Argentine Peso AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EGP Egyptian Pound EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen MXN Mexican Peso PEN Peruvian Nuevo Sol PLN Polish Zloty RUB Russian Ruble SEK Swedish Krona TRY Turkish Lira USD / $ United States Dollar Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds FRN Floating Rate Notes IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes OJSC Open Joint Stock Company PO Principal Only Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2010 through September 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $530,538,687. (b) The aggregate identified cost on a tax basis is $588,369,485, resulting in gross unrealized appreciation and depreciation of $62,747,444 and $23,150,703, respectively, or net unrealized appreciation of $39,596,741. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $28,144 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $255,818,176 and $284,369,683, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. (i) Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivatives contracts. (P) The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $371,330,030 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 83.8% Russia 3.4 Argentina 1.9 Venezuela 1.4 Indonesia 0.9 Sweden 0.8 Canada 0.8 Brazil 0.8 Egypt 0.7 Turkey 0.6 United Kingdom 0.6 Philippines 0.5 Other 3.8 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately $368,300,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately $746,100,000 on written options contracts for the reporting period. The fund had an average contract amount of approximately 2,300 on futures contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $182,800,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to help enhance the funds return and manage the funds exposure to credit risk. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $94,300,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk , is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional on interest rate swap contracts at the close of the reporting period are indicative of the volume of activity during the period. Credit default contracts: The fund enters into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $19,900,000 on credit default swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $129,987 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $68,255,032 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $71,678,632. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer cyclicals $192,400 $ $1,144 Energy 2,627 Total common stocks Asset-backed securities 56,814,800 1,198,464 Convertible bonds and notes 1,791,090 Convertible preferred stocks 627 Corporate bonds and notes 143,714,823 1,201 Foreign government bonds and notes 44,154,181 Mortgage-backed securities 232,317,014 11,441,460 Preferred stocks 149,553 Purchased options outstanding 19,959,077 Senior loans 14,392,062 U.S. Government and agency mortgage obligations 2,529,177 U.S. Treasury obligations 2,250,460 Warrants 222 22,017 Short-term investments 8,070,581 88,963,246 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $2,178,117 $ Futures contracts (597,871) Written options (58,871,456) Interest rate swap contracts (22,729,260) Total return swap contracts (549,600) Credit default contracts 45,977 Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $422,742 $376,765 Foreign exchange contracts 6,003,931 3,825,814 Equity contracts 22,239 Interest rate contracts 71,003,888 133,792,998 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Equity Income Fund The fund's portfolio 9/30/10 (Unaudited) COMMON STOCKS (91.4%)(a) Shares Value Advertising and marketing services (0.5%) Omnicom Group, Inc. 44,260 $1,747,385 Aerospace and defense (2.8%) Empresa Brasileira de Aeronautica SA (Embraer) ADR (Brazil) (S) 17,630 500,516 Northrop Grumman Corp. 45,620 2,765,941 Raytheon Co. 92,380 4,222,690 United Technologies Corp. 39,760 2,832,105 Automotive (1.1%) TRW Automotive Holdings Corp. (NON) 94,940 3,945,706 Banking (9.4%) Bank of America Corp. 281,254 3,687,240 Bank of New York Mellon Corp. (The) 109,470 2,860,451 Comerica, Inc. 1,000 37,150 JPMorgan Chase & Co. 272,940 10,390,826 People's United Financial, Inc. 20,250 265,073 PNC Financial Services Group, Inc. 680 35,299 Popular, Inc. (Puerto Rico) (NON) 335,632 973,333 State Street Corp. 254,420 9,581,457 TCF Financial Corp. 2,510 40,637 U.S. Bancorp 93,430 2,019,957 Wells Fargo & Co. 212,092 5,329,872 Biotechnology (0.4%) Amgen, Inc. (NON) 8,960 493,786 Genzyme Corp. (NON) 13,260 938,675 Broadcasting (0.3%) DISH Network Corp. Class A 64,180 1,229,689 Building materials (%) Masco Corp. 9,470 104,265 Cable television (2.2%) Comcast Corp. Special Class A 271,560 4,619,236 DIRECTV Class A (NON) 60,780 2,530,271 Time Warner Cable, Inc. 19,630 1,059,824 Chemicals (1.6%) Ashland, Inc. 41,060 2,002,496 Celanese Corp. Ser. A 19,530 626,913 Huntsman Corp. 11,680 135,021 Lubrizol Corp. (The) 29,050 3,078,429 Commercial and consumer services (0.5%) Dun & Bradstreet Corp. (The) 27,480 2,037,367 Communications equipment (1.0%) Harris Corp. 35,230 1,560,337 Qualcomm, Inc. 44,840 2,023,181 Computers (2.6%) Dell, Inc. (NON) 197,440 2,558,822 EMC Corp. (NON) 131,336 2,667,434 Hewlett-Packard Co. 11,060 465,294 IBM Corp. 29,378 3,940,765 Conglomerates (1.0%) Tyco International, Ltd. 106,795 3,922,580 Consumer (0.4%) Jarden Corp. 50,460 1,570,820 Consumer finance (2.4%) Discover Financial Services 547,761 9,136,653 Consumer goods (2.1%) Avon Products, Inc. 11,760 377,614 Kimberly-Clark Corp. 108,230 7,040,362 Newell Rubbermaid, Inc. 20,880 371,873 Containers (0.3%) Owens-Illinois, Inc. (NON) 38,430 1,078,346 Electric utilities (5.2%) AES Corp. (The) (NON) 327,890 3,721,552 Ameren Corp. 118,290 3,359,436 Edison International 19,540 671,981 Great Plains Energy, Inc. 180,590 3,413,151 NV Energy, Inc. 272,300 3,580,745 Pepco Holdings, Inc. 262,171 4,876,381 Electrical equipment (1.0%) Emerson Electric Co. 14,040 739,346 Hubbell, Inc. Class B 56,190 2,851,643 Electronics (1.4%) Integrated Device Technology, Inc. (NON) 75,810 443,489 Sensata Technologies Holding NV (Netherlands) (NON) 18,520 365,955 Texas Instruments, Inc. 166,720 4,524,781 Energy (oil field) (0.6%) Diamond Offshore Drilling, Inc. 600 40,662 National Oilwell Varco, Inc. 47,770 2,124,332 Financial (1.3%) Assurant, Inc. 118,640 4,828,648 Food (1.1%) Campbell Soup Co. 63,886 2,283,925 Kraft Foods, Inc. Class A (S) 55,330 1,707,484 Forest products and packaging (1.7%) Bemis Co., Inc. 25,200 800,100 International Paper Co. 135,600 2,949,300 Sonoco Products Co. 78,460 2,623,702 Health-care services (2.0%) Aetna, Inc. 99,190 3,135,396 McKesson Corp. 50,200 3,101,356 Omnicare, Inc. 6,700 159,996 Quest Diagnostics, Inc. 8,410 424,453 WellPoint, Inc. (NON) 14,140 800,890 Insurance (4.0%) Aflac, Inc. 12,450 643,790 Allied World Assurance Company Holdings, Ltd. 10,790 610,606 Alterra Capital Holdings, Ltd. (Bermuda) 7,520 149,798 Assured Guaranty, Ltd. (Bermuda) 136,530 2,336,028 Hartford Financial Services Group, Inc. (The) 231,620 5,315,679 MetLife, Inc. 9,630 370,274 PartnerRe, Ltd. 7,580 607,764 Prudential Financial, Inc. 54,260 2,939,807 Validus Holdings, Ltd. 83,013 2,188,223 Investment banking/Brokerage (2.0%) Goldman Sachs Group, Inc. (The) 11,980 1,732,068 Invesco, Ltd. 54,660 1,160,432 Morgan Stanley 179,670 4,434,256 Lodging/Tourism (0.2%) Wyndham Worldwide Corp. 22,950 630,437 Machinery (0.2%) Parker Hannifin Corp. 11,360 795,882 Manufacturing (0.9%) Cooper Industries PLC Class A 780 38,165 Ingersoll-Rand PLC 95,030 3,393,521 Media (3.6%) Interpublic Group of Companies, Inc. (The) (NON) 581,550 5,832,947 Time Warner, Inc. 153,130 4,693,435 Viacom, Inc. Class B 87,330 3,160,473 Medical technology (1.6%) Baxter International, Inc. 12,880 614,505 Boston Scientific Corp. (NON) 202,080 1,238,750 Covidien PLC (Ireland) 42,352 1,702,127 Medtronic, Inc. 77,420 2,599,764 Oil and gas (11.7%) Apache Corp. 34,370 3,360,011 Chevron Corp. 239,320 19,396,886 Hess Corp. 13,660 807,579 Marathon Oil Corp. 50,520 1,672,212 Newfield Exploration Co. (NON) 18,120 1,040,813 Royal Dutch Shell PLC ADR (United Kingdom) (S) 61,330 3,698,199 Seadrill, Ltd. (Norway) (S) 18,830 545,882 Total SA (France) 261,830 13,502,026 Total SA ADR (France) 10 516 Pharmaceuticals (7.5%) Abbott Laboratories 238,010 12,433,642 Merck & Co., Inc. 50,180 1,847,126 Pfizer, Inc. 812,360 13,948,221 Publishing (0.9%) McGraw-Hill Cos., Inc. (The) 30,760 1,016,926 R. R. Donnelley & Sons Co. 143,900 2,440,544 Real estate (1.8%) American Capital Agency Corp. (R) 24,500 650,965 Annaly Capital Management, Inc. (R) 205,770 3,621,552 Chimera Investment Corp. (R) 385,860 1,524,147 MFA Financial, Inc. (R) 51,500 392,945 ProLogis (R) 46,380 546,356 Regional Bells (2.6%) AT&T, Inc. 331,010 9,466,886 Verizon Communications, Inc. 8,620 280,926 Restaurants (0.2%) Brinker International, Inc. 39,663 748,044 Darden Restaurants, Inc. 1,800 77,004 Retail (3.2%) Bed Bath & Beyond, Inc. (NON) 3,960 171,904 Big Lots, Inc. (NON) 94,910 3,155,758 CVS Caremark Corp. 146,300 4,604,061 Foot Locker, Inc. 15,330 222,745 Lowe's Cos., Inc. 33,750 752,288 Macy's, Inc. 42,800 988,252 Office Depot, Inc. (NON) 91,410 420,486 OfficeMax, Inc. (NON) 119,280 1,561,375 Schools (0.1%) Career Education Corp. (NON) 18,410 395,263 Semiconductor (0.8%) Atmel Corp. (NON) 126,211 1,004,640 KLA-Tencor Corp. 53,990 1,902,068 Shipping (0.1%) Overseas Shipholding Group (S) 13,690 469,841 Software (2.8%) BMC Software, Inc. (NON) 12,320 498,714 CA, Inc. 129,060 2,725,747 Microsoft Corp. 294,461 7,211,350 Parametric Technology Corp. (NON) 11,779 230,162 Textiles (0.5%) Hanesbrands, Inc. (NON) 67,340 1,741,412 Tire and rubber (0.9%) Goodyear Tire & Rubber Co. (The) (NON) 327,600 3,521,700 Tobacco (2.3%) Lorillard, Inc. 1,450 116,450 Philip Morris International, Inc. 149,860 8,395,157 Toys (0.5%) Mattel, Inc. 82,400 1,933,104 Trucks and parts (0.1%) Autoliv, Inc. (Sweden) 7,380 482,123 Total common stocks (cost $283,931,984) CONVERTIBLE PREFERRED STOCKS (3.4%)(a) Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 11,350 $659,208 Great Plains Energy, Inc. $6.00 cv. pfd. 65,745 4,138,648 PPL Corp. $4.75 cv. pfd. (NON) 81,665 4,632,039 XL Group, Ltd. $2.688 cv. pfd. 103,700 3,264,476 Total convertible preferred stocks (cost $10,547,628) CONVERTIBLE BONDS AND NOTES (3.2%)(a) Principal amount Value Alliance Data Systems Corp. cv. sr. unsec. notes 4 3/4s, 2014 (acquired various dates from 5/27/09 to 7/7/10, cost $4,931,665) (RES) $4,415,000 $6,782,544 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 510,000 762,399 MGIC Investment Corp. cv. sr. notes 5s, 2017 2,018,000 2,220,405 WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 1,404,000 2,255,105 Total convertible bonds and notes (cost $9,345,823) INVESTMENT COMPANIES (0.6%)(a) Shares Value Apollo Investment Corp. 225,180 $2,303,591 Total investment companies (cost $2,181,302) WARRANTS (0.3%)(a)(NON) Expiration date Strike price Warrants Value JPMorgan Chase & Co. (W) 10/28/18 $42.42 110,685 $1,291,694 Total warrants (cost $1,431,504) SHORT-TERM INVESTMENTS (2.5%)(a) Shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) 6,291,950 $6,291,950 Putnam Money Market Liquidity Fund 0.15% (e) 3,192,018 3,192,018 Total short-term investments (cost $9,483,968) TOTAL INVESTMENTS Total investments (cost $316,922,209) (b) Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2010 through September 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $375,301,023. (b) The aggregate identified cost on a tax basis is $321,668,608, resulting in gross unrealized appreciation and depreciation of $66,588,642 and $7,416,039, respectively, or net unrealized appreciation of $59,172,603. (NON) Non-income-producing security. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at the close of the reporting period was $6,782,544, or 1.8% of net assets. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $6,126,764. The fund received cash collateral of $6,291,950 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,267 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $48,434,496 and $47,661,202, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). Debt obligations are considered secured unless otherwise indicated. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $12,215,961 $ $ Capital goods 19,700,278 Communication services 17,957,143 Conglomerates 3,922,580 Consumer cyclicals 42,879,018 Consumer staples 26,117,237 Energy 46,189,118 Financials 78,411,286 Health care 43,438,687 Technology 32,122,739 Transportation 469,841 Utilities and power 19,623,246 Total common stocks Convertible bonds and notes 12,020,453 Convertible preferred stocks 12,694,371 Investment Companies 2,303,591 Warrants 1,291,694 Short-term investments 3,192,018 6,291,950 Totals by level $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $1,291,694 $ Total $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com VT George Putnam Balanced Fund The fund's portfolio 9/30/10 (Unaudited) COMMON STOCKS (60.3%)(a) Shares Value Banking (5.7%) Bank of America Corp. 189,602 $2,485,682 Bank of New York Mellon Corp. (The) 57,600 1,505,088 JPMorgan Chase & Co. 96,200 3,662,334 PNC Financial Services Group, Inc. 11,200 581,392 State Street Corp. 20,700 779,562 SunTrust Banks, Inc. 11,500 297,045 U.S. Bancorp 50,700 1,096,134 Wells Fargo & Co. 50,300 1,264,039 Basic materials (1.9%) Alcoa, Inc. 43,400 525,574 Dow Chemical Co. (The) 14,800 406,408 E.I. du Pont de Nemours & Co. 25,700 1,146,734 Nucor Corp. 19,600 748,720 PPG Industries, Inc. 10,700 778,960 Weyerhaeuser Co. 11,316 178,340 Capital goods (3.3%) Avery Dennison Corp. 7,300 270,976 Boeing Co. (The) 3,050 202,947 Deere & Co. 5,400 376,812 Eaton Corp. 5,800 478,442 Emerson Electric Co. 15,700 826,762 Ingersoll-Rand PLC 9,200 328,532 Lockheed Martin Corp. 8,900 634,392 Northrop Grumman Corp. 15,600 945,828 Parker Hannifin Corp. 9,300 651,558 Raytheon Co. 15,600 713,076 United Technologies Corp. 17,500 1,246,525 Communication services (4.2%) AT&T, Inc. 136,900 3,915,340 Comcast Corp. Class A 52,300 945,584 DIRECTV Class A (NON) 11,100 462,093 Time Warner Cable, Inc. 9,300 502,107 Verizon Communications, Inc. 71,440 2,328,230 Vodafone Group PLC ADR (United Kingdom) 19,000 471,390 Conglomerates (2.0%) 3M Co. 12,000 1,040,520 General Electric Co. 81,000 1,316,250 Honeywell International, Inc. 13,600 597,584 Tyco International, Ltd. 33,100 1,215,763 Consumer cyclicals (5.0%) DISH Network Corp. Class A 10,700 205,012 Ford Motor Co. (NON) 35,500 434,520 Home Depot, Inc. (The) 15,700 497,376 Limited Brands, Inc. 17,000 455,260 Marriott International, Inc. Class A 7,518 269,370 Omnicom Group, Inc. 26,200 1,034,376 Staples, Inc. 35,200 736,384 Target Corp. 21,600 1,154,304 Time Warner, Inc. 51,200 1,569,280 TJX Cos., Inc. (The) 20,200 901,526 Viacom, Inc. Class B 43,100 1,559,789 Wal-Mart Stores, Inc. 12,200 652,944 Walt Disney Co. (The) 22,500 744,975 Consumer staples (6.0%) Avis Budget Group, Inc. (NON) 40,500 471,825 Avon Products, Inc. 20,000 642,200 Clorox Co. 14,900 994,724 Coca-Cola Co. (The) 18,700 1,094,324 CVS Caremark Corp. 44,900 1,413,003 General Mills, Inc. 5,000 182,700 Kellogg Co. 15,000 757,650 Kimberly-Clark Corp. 17,100 1,112,355 Kraft Foods, Inc. Class A 35,702 1,101,764 Lorillard, Inc. 6,400 513,984 Newell Rubbermaid, Inc. 51,900 924,339 Philip Morris International, Inc. 44,080 2,469,362 Procter & Gamble Co. (The) 9,900 593,703 Energy (8.3%) Anadarko Petroleum Corp. 3,300 188,265 Apache Corp. 8,600 840,736 Chevron Corp. 50,700 4,109,235 ConocoPhillips 11,800 677,674 Devon Energy Corp. 5,400 349,596 EOG Resources, Inc. 2,200 204,534 Exxon Mobil Corp. 56,600 3,497,314 Halliburton Co. 21,800 720,926 Hess Corp. 11,400 673,968 Marathon Oil Corp. 39,700 1,314,070 Newfield Exploration Co. (NON) 3,700 212,528 Noble Corp. (Switzerland) 15,600 527,124 Occidental Petroleum Corp. 14,300 1,119,690 Petrohawk Energy Corp. (NON) 18,400 296,976 Schlumberger, Ltd. 6,476 398,986 Total SA ADR (France) 22,600 1,166,160 Valero Energy Corp. 28,200 493,782 Financials (0.7%) Goldman Sachs Group, Inc. (The) 9,580 1,385,076 Health care (8.9%) Abbott Laboratories 26,400 1,379,136 Aetna, Inc. 44,200 1,397,162 Baxter International, Inc. 29,700 1,416,987 Bristol-Myers Squibb Co. 17,400 471,714 Covidien PLC (Ireland) 24,525 985,660 Genzyme Corp. (NON) 4,600 325,634 Johnson & Johnson 42,200 2,614,712 McKesson Corp. 4,500 278,010 Medtronic, Inc. 32,000 1,074,560 Merck & Co., Inc. 41,400 1,523,934 Novartis AG ADR (Switzerland) 6,700 386,389 Omnicare, Inc. 12,800 305,664 Pfizer, Inc. 230,148 3,951,641 Stryker Corp. 8,300 415,415 Thermo Fisher Scientific, Inc. (NON) 24,900 1,192,212 WellPoint, Inc. (NON) 8,100 458,784 Insurance (3.3%) ACE, Ltd. 10,100 588,325 Allstate Corp. (The) 22,400 706,720 Chubb Corp. (The) 22,500 1,282,275 Everest Re Group, Ltd. 2,700 233,469 Marsh & McLennan Cos., Inc. 38,100 918,972 MetLife, Inc. 28,800 1,107,360 RenaissanceRe Holdings, Ltd. 7,200 431,712 Travelers Cos., Inc. (The) 26,900 1,401,490 Investment banking/Brokerage (0.9%) Morgan Stanley 56,350 1,390,718 T. Rowe Price Group, Inc. 8,400 420,546 Real estate (0.6%) Equity Residential Trust (R) 12,352 587,585 ProLogis (R) 17,200 202,616 Simon Property Group, Inc. (R) 5,541 513,872 Technology (5.2%) Atmel Corp. (NON) 33,700 268,252 BMC Software, Inc. (NON) 5,400 218,592 Cisco Systems, Inc. (NON) 23,500 514,650 Electronic Arts, Inc. (NON) 12,000 197,160 EMC Corp. (NON) 35,000 710,850 Hewlett-Packard Co. 14,300 601,601 IBM Corp. 9,100 1,220,674 Intel Corp. 30,100 578,823 KLA-Tencor Corp. 29,400 1,035,762 Microsoft Corp. 21,100 516,739 Motorola, Inc. (NON) 73,600 627,808 Oracle Corp. 22,000 590,700 Qualcomm, Inc. 32,100 1,448,352 Texas Instruments, Inc. 36,000 977,040 Yahoo!, Inc. (NON) 69,700 987,649 Transportation (0.4%) FedEx Corp. 6,700 572,850 United Parcel Service, Inc. Class B 3,700 246,753 Utilities and power (3.9%) Ameren Corp. 31,000 880,400 American Electric Power Co., Inc. 25,400 920,242 CMS Energy Corp. 22,000 396,440 Dominion Resources, Inc. 5,000 218,300 Duke Energy Corp. 16,000 283,360 Edison International 34,700 1,193,333 Entergy Corp. 16,620 1,271,929 Exelon Corp. 4,600 195,868 NextEra Energy, Inc. 2,700 146,853 PG&E Corp. 33,140 1,505,219 PPL Corp. 24,800 675,304 Wisconsin Energy Corp. 3,400 196,520 Total common stocks (cost $107,135,411) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (4.4%)(a) Principal amount Value U.S. Government Agency Mortgage Obligations (4.4%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4s, TBA, October 1, 2040 $5,000,000 $5,130,274 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 2,635,268 2,812,605 5s, August 1, 2033 1,021,764 1,083,589 Total U.S. government and agency mortgage obligations (cost $8,898,347) U.S. GOVERNMENT AGENCY OBLIGATIONS (2.8%)(a) Principal amount Value Fannie Mae 7 1/4s, May 15, 2030 $1,440,000 $2,096,909 General Electric Capital Corp. 1 5/8s, FDIC guaranteed notes, January 7, 2011 1,000,000 1,003,991 Goldman Sachs Group, Inc (The) 1 5/8s, FDIC guaranteed notes, July 15, 2011 1,000,000 1,011,279 JPMorgan Chase & Co. 2 5/8s, FDIC guaranteed notes, December 1, 2010 1,000,000 1,004,066 Morgan Stanley 2s, FDIC guaranteed notes, September 22, 2011 300,000 304,828 Wells Fargo & Co. 3s, FDIC guaranteed notes, December 9, 2011 132,000 135,962 2 1/8s, FDIC guaranteed notes, June 15, 2012 168,000 172,660 Total U.S. government agency obligations (cost $5,498,183) U.S. TREASURY OBLIGATIONS (10.4%)(a) Principal amount Value U.S. Treasury Bonds 6s, February 15, 2026 $1,000 $1,351 U.S. Treasury Notes 5 1/8s, May 15, 2016 240,000 287,494 4 1/4s, November 15, 2017 2,100,000 2,430,340 4 1/4s, August 15, 2015 1,900,000 2,172,086 3 5/8s, December 31, 2012 5,700,000 6,105,235 2 3/8s, August 31, 2014 1,470,000 1,551,137 1 3/8s, February 15, 2013 1,690,000 1,724,130 1 1/8s, June 30, 2011 30,000 30,198 0 3/4s, May 31, 2012 6,900,000 6,942,451 Total U.S. treasury obligations (cost $21,119,133) CORPORATE BONDS AND NOTES (14.9%)(a) Principal amount Value Basic materials (0.8%) ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) $235,000 $301,487 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 230,000 290,419 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 132,000 147,191 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 209,000 232,513 International Paper Co. bonds 7.95s, 2018 35,000 42,446 International Paper Co. sr. unsec. notes 9 3/8s, 2019 169,000 218,433 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 113,000 122,519 Rio Tinto Finance USA LTD company guaranty sr. unsec. notes 9s, 2019 (Australia) 40,000 55,819 Sealed Air Corp. sr. notes 7 7/8s, 2017 95,000 102,921 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 6,000 7,556 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 7,000 8,505 Teck Resources Limited sr. notes 9 3/4s, 2014 (Canada) 2,000 2,466 Teck Resources Limited sr. unsec. unsub. notes 7s, 2012 (Canada) 5,000 5,393 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 95,000 104,960 Capital goods (0.3%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 250,000 275,938 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 104,000 125,534 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 125,000 151,684 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 40,000 45,060 United Technologies Corp. sr. unsec. notes 6 1/8s, 2038 65,000 78,498 United Technologies Corp. sr. unsec. notes 5.7s, 2040 15,000 17,281 Communication services (1.5%) American Tower Corp. sr. unsec. notes 7 1/4s, 2019 120,000 141,150 American Tower Corp. sr. unsec. unsub. notes 4 5/8s, 2015 85,000 90,650 AT&T, Inc. sr. unsec. bond 6.55s, 2039 310,000 360,522 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 75,000 86,989 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 157,000 195,899 Cellco Partnership / Verizon Wireless Capital, LLC sr. unsec. unsub. notes 5.55s, 2014 274,000 309,854 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 105,000 135,751 Comcast Cable Holdings, LLCcompany guaranty 7 7/8s, 2026 345,000 427,434 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 20,000 23,452 Cox Communications, Inc. 144A notes 5 7/8s, 2016 34,000 39,030 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 105,000 108,479 France Telecom notes 8 1/2s, 2031 (France) 50,000 72,319 Rogers Wireless, Inc. sec. notes 6 3/8s, 2014 (Canada) 27,000 31,104 SBA Tower Trust 144A company guaranty asset backed notes 5.101s, 2017 175,000 189,445 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 125,000 145,946 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 90,000 109,386 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 25,000 29,346 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 60,000 69,238 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 60,000 81,492 Verizon New Jersey, Inc. debs. 8s, 2022 110,000 137,572 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 135,000 163,920 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 50,000 53,720 Conglomerates (0.1%) Siemens Financieringsmaatschappij 144A notes 5 3/4s, 2016 (Netherlands) 100,000 117,746 Consumer cyclicals (1.2%) Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 65,000 70,106 CBS Corp. company guaranty 5 5/8s, 2012 21,000 22,314 CBS Corp. company guaranty sr. unsec. notes 8 5/8s, 2012 4,000 4,407 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 75,000 90,278 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 65,000 65,401 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 41,000 44,075 Daimler Finance North America, LLC company guaranty 6 1/2s, 2013 (Germany) 155,000 177,293 Daimler Finance North America, LLC company guaranty unsec. unsub. notes 7.3s, 2012 (Germany) 5,000 5,370 Daimler Finance North America, LLC company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 (Germany) 64,000 66,826 DIRECTV Holdings, LLC/DIRECTV Financing,Inc. company guaranty sr. unsec. notes 6.35s, 2040 60,000 64,917 DIRECTV Holdings, LLC/DIRECTV Financing,Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 120,000 136,198 Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, 2016 115,000 126,213 Expedia, Inc. 144A company guaranty sr. unsec. notes 5.95s, 2020 80,000 81,381 Grupo Televisa SA sr. unsec. bonds 6 5/8s, 2040 (Mexico) 90,000 102,383 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 125,000 134,688 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 40,000 41,100 NBC Universal, Inc. 144A notes 6.4s, 2040 55,000 59,489 NBC Universal, Inc. 144A notes 5.15s, 2020 45,000 48,277 News America Holdings, Inc. company guaranty 7 3/4s, 2024 135,000 169,055 News America Holdings, Inc. debs. 7 3/4s, 2045 182,000 227,928 Nissan Motor Acceptance Corp. 144A sr. unsec. notes 4 1/2s, 2015 130,000 138,236 Omnicom Group, Inc. sr. notes 5.9s, 2016 90,000 103,777 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 48,000 57,000 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 65,000 80,486 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 20,000 26,380 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 10,000 10,613 Time Warner, Inc. debs. 9.15s, 2023 85,000 116,037 Time Warner, Inc. company guaranty sr. unsec. bond 7.7s, 2032 45,000 56,233 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 4 7/8s, 2040 40,000 40,737 Consumer staples (1.4%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 50,000 67,680 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 85,000 113,939 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. notes 8.2s, 2039 25,000 35,800 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 255,000 330,789 Campbell Soup Co. debs. 8 7/8s, 2021 110,000 161,009 CVSPass-Through Trustjr. unsec. sub. bonds FRB 6.302s, 2037 272,000 251,600 CVSPass-Through Trust 144A company guaranty notes 7.507s, 2032 173,094 203,101 CVSPass-Through Trust 144A pass-through certificates 6.117s, 2013 23,221 24,675 Diageo Investment Corp. company guaranty 8s, 2022 (Canada) 230,000 304,302 Fortune Brands, Inc. sr. unsec. unsub. notes 3s, 2012 130,000 132,373 General Mills, Inc. sr. unsec. notes 5.65s, 2019 20,000 23,382 H.J. Heinz Finance Co. 144A company guaranty 7 1/8s, 2039 55,000 69,836 Kraft Foods, Inc. notes 6 1/8s, 2018 110,000 129,846 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 305,000 356,705 Kroger Co. company guaranty 6 3/4s, 2012 60,000 65,030 Kroger Co. company guaranty 6.4s, 2017 55,000 65,748 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 75,000 92,868 McDonald's Corp. sr. unsec. notes 5.7s, 2039 90,000 103,694 SABMiller PLC 144A notes 6 1/2s, 2018 (United Kingdom) 70,000 84,251 Tesco PLC 144A sr. unsec. unsub. notes 6.15s, 2037 (United Kingdom) 100,000 119,350 Tyson Foods, Inc. sr. unsec. notes 8 1/4s, 2011 45,000 47,756 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 100,000 119,260 Energy (0.6%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 50,000 54,076 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 60,000 66,117 Anadarko Petroleum Corp. sr. unsec. notes 6.2s, 2040 25,000 24,372 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 140,000 152,600 Devon Energy Corp. sr. notes 6.3s, 2019 40,000 48,402 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 30,000 32,100 EnCana Corp. sr. unsec. notes 6 1/2s, 2019 (Canada) 25,000 30,602 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 30,000 35,295 Forest Oil Corp. sr. notes 8s, 2011 80,000 84,600 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 50,000 53,557 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 15,000 17,978 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 90,000 93,600 Nexen, Inc. sr. unsec. unsub. notes 7 1/2s, 2039 (Canada) 50,000 61,435 Peabody Energy Corp. sr. notes 5 7/8s, 2016 110,000 111,375 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 70,000 74,959 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.8s, 2037 30,000 31,443 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.35s, 2017 35,000 39,229 Weatherford International, Ltd. company guaranty sr. unsec. notes 9 5/8s, 2019 (Switzerland) 45,000 58,703 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (Switzerland) 65,000 71,174 Woodside Finance Ltd. 144A notes 4 1/2s, 2014 (Australia) 50,000 53,654 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/2s, 2018 25,000 31,835 Financials (5.6%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 45,000 49,570 American Express Co. sr. unsec. notes 8 1/8s, 2019 150,000 193,711 American Express Travel Related Services Co., Inc. sr. unsec. unsub. notes FRN Ser. EMTN, 0.459s, 2011 100,000 96,336 AON Corp. jr. unsec. sub. notes 8.205s, 2027 100,000 107,744 Bank Nederlandse Gemeenten 144A bonds 1 3/4s, 2015 (Netherlands) 2,000,000 1,993,800 BankAmerica Capital III bank guaranteed jr. unsec. FRN 1.096s, 2027 288,000 203,675 Barclays Bank PLC 144A sub. notes 10.179s, 2021 120,000 160,028 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 280,000 303,656 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 205,000 238,866 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 44,000 53,598 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.176s, 2012 149,625 146,990 Capital One Capital III company guaranty 7.686s, 2036 41,000 41,615 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 145,000 156,963 Citigroup, Inc. sr. unsec. unsub. notes 5 1/4s, 2012 50,000 52,518 Citigroup, Inc. sub. notes 5s, 2014 205,000 212,921 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 10,000 10,334 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 185,000 196,240 Credit Suisse Guernsey, Ltd. jr. unsec. sub. notes FRN 5.86s, 2049 (United Kingdom) 106,000 100,766 Credit Suisse USA, Inc. sr. unsec. notes 5.3s, 2019 100,000 110,783 Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) 95,000 101,589 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, 2049 40,000 34,600 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 15,000 16,478 Erac USA Finance LLC 144A company guaranty sr. notes 5 1/4s, 2020 40,000 43,002 Fleet Capital Trust V bank guaranteed jr. sub. FRN 1.291s, 2028 279,000 200,404 GATX Financial Corp. notes 5.8s, 2016 80,000 87,436 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 215,000 213,925 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.596s, 2012 530,000 522,806 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 210,000 250,299 HCP, Inc. sr. unsec. notes 6s, 2017 39,000 41,630 HighwoodRealty LPsr. unsec. bonds 5.85s, 2017 (R) 135,000 138,853 HSBC Finance Capital Trust IX FRN 5.911s, 2035 300,000 280,125 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 170,000 190,643 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 18,000 18,462 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.376s, 2047 488,000 351,289 JPMorgan Chase Capital XXV bonds Ser. Y, 6.8s, 2037 241,000 244,956 Liberty Mutual Group, Inc.144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 90,000 106,071 Liberty Mutual Insurance 144A notes 7.697s, 2097 300,000 273,597 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 150,000 151,445 Loews Corp. notes 5 1/4s, 2016 35,000 39,367 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 70,000 95,659 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 295,000 342,159 Merrill Lynch & Co., Inc. sr. unsec. notes FRN Ser. MTN, 0.698s, 2011 110,000 109,898 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2067 300,000 315,000 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 50,000 53,388 Nationwide Health Properties, Inc. notes 6 1/2s, 2011 (R) 90,000 93,469 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 60,000 64,129 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 56,000 52,486 OneBeacon US Holdings, Inc. notes 5 7/8s, 2013 46,000 48,305 Pacific LifeCorp 144A sr. notes 6s, 2020 30,000 32,762 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 305,000 302,713 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 50,000 60,908 Prudential Financial, Inc. sr. notes 6.2s, 2015 50,000 56,317 Simon Property Group LP sr. unsec. unsub. notes 5.65s, 2020 (R) 88,000 98,207 Simon Property Group LP sr. unsec. unsub. notes 4 3/8s, 2021 (R) 155,000 157,127 State Street Capital Trust IV company guaranty jr. unsec. sub. bond FRB 1.292s, 2037 270,000 194,048 Tanger Properties, Ltd. sr. unsec. notes 6 1/8s, 2020 40,000 43,837 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 70,000 77,351 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 110,000 135,364 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 85,000 87,966 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 295,000 337,180 Wachovia Corp. sr. unsec. notes Ser. MTN, 5 1/2s, 2013 265,000 291,287 WEA Finance LLC /WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 7 1/2s, 2014 135,000 157,130 WEA Finance LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 135,000 159,949 Wells Fargo Capital XV bank guaranteed jr. unsec. sub. FRB 9 3/4s, 2049 55,000 60,569 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 5,000 5,384 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, 2049 (Australia) 140,000 137,857 Government (0.6%) European Investment Bank sr. unsec. unsub. notes 4 7/8s, 2036 (Supra-Nation) 500,000 563,350 International Bank for Reconstruction & Development unsec. unsub. bonds 7 5/8s, 2023 (Supra-Nation) 500,000 725,754 Health care (0.2%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 48,000 55,909 Eli Lilly & Co. sr. unsec. unsub. notes 5.95s, 2037 5,000 5,857 Express Scripts, Inc. sr. unsec. notes 7 1/4s, 2019 16,000 20,098 Express Scripts, Inc. sr. unsec. notes 6 1/4s, 2014 39,000 44,743 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 5 3/4s, 2040 33,000 32,959 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 17,000 17,825 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 30,000 31,393 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 60,000 62,399 Watson Pharmaceuticals, Inc. sr. unsec. notes 6 1/8s, 2019 45,000 52,182 WellPoint, Inc. notes 7s, 2019 90,000 109,472 Technology (0.2%) Amphenol Corp. sr. unsec. notes 4 3/4s, 2014 90,000 97,643 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 210,000 243,681 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 73,000 86,322 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 28,000 31,249 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 34,000 36,506 Transportation (0.3%) American Airlines, Inc. pass-through certificates Ser. 01-1, 6.817s, 2011 5,000 5,106 Burlington Northern Santa Fe Corp. sr. unsec. notes 7s, 2014 35,000 40,981 Burlington Northern Santa Fe Corp. sr. unsec. notes 4.7s, 2019 50,000 54,726 Burlington Northern Santa Fe, LLC debs. 5 3/4s, 2040 40,000 44,025 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 5,666 5,992 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 64,373 67,592 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 183,395 179,727 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 106,193 114,688 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 20,000 22,079 Utilities and power (2.1%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 60,000 65,220 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 55,000 58,091 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 185,000 211,853 Beaver Valley II Funding sr. bonds 9s, 2017 111,000 122,762 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 120,000 135,516 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 317,878 344,042 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 30,000 35,642 Commonwealth Edison Co. 1st mtge. sec. bonds 5.8s, 2018 215,000 251,500 Consolidated Natural Gas Co. sr. notes Ser. A, 5s, 2014 70,000 78,460 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 55,000 59,279 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 6.3s, 2066 248,000 234,360 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 90,000 106,517 Edison International sr. unsec. unsub. notes 3 3/4s, 2017 55,000 56,363 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 75,000 90,842 Electricite de France 144A notes 6.95s, 2039 (France) 100,000 130,494 Electricite de France 144A sr. notes 5.6s, 2040 (France) 40,000 44,409 Electricite de France 144A sr. notes 4.6s, 2020 (France) 120,000 130,735 Entergy Gulf States, Inc. 1st mtge. 5 1/4s, 2015 62,000 62,098 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 27,000 28,293 Illinois Power Co. 1st mtge. sr. bond 9 3/4s, 2018 130,000 174,185 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 10,000 10,750 ITC Holdings Corp. 144A notes 5 7/8s, 2016 36,000 40,033 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 40,000 45,377 Kansas Gas & Electric bonds 5.647s, 2021 45,786 47,640 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 110,000 126,584 MidAmerican Funding, LLC sr. sec. bond 6.927s, 2029 10,000 11,908 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 45,000 55,879 NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 55,000 72,649 NiSource Finance Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2010 365,000 367,524 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 45,000 53,409 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 30,000 33,316 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 37,000 40,191 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 134,489 134,492 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 99,000 92,374 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 80,000 93,558 Spectra Energy Capital, LLC sr. notes 8s, 2019 110,000 139,448 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 150,000 197,242 TransAlta Corp. sr. notes 6 1/2s, 2040 (Canada) 35,000 37,977 TransAlta Corp. sr. unsec. notes 5 3/4s, 2013 (Canada) 95,000 105,444 TransCanada Pipelines, Ltd. jr. sub. FRN 6.35s, 2067 (Canada) 70,000 65,450 Union Electric Co. 1st mtge. sr. sec. bond 6.7s, 2019 125,000 151,972 Total corporate bonds and notes (cost $27,832,656) MORTGAGE-BACKED SECURITIES (1.6%)(a) Principal amount Value Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class J, 1.307s, 2022 $244,000 $146,400 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.495s, 2032 151,000 155,572 Countrywide Home Loans 144A IFB Ser. 05-R2, Class 2A3, 8s, 2035 88,806 82,146 Federal Home Loan Mortgage Corp. Ser. T-56, Class A, IO, 0.306s, 2043 1,028,528 19,500 Ser. T-56, Class 1, IO, zero %, 2043 949,782 2,786 Ser. T-56, Class 2, IO, zero %, 2043 870,537 57 Ser. T-56, Class 3, IO, zero %, 2043 707,427 131 Federal National Mortgage Association Ser. 03-W3, Class 2IO1, IO, 0.674s, 2042 232,369 5,135 Ser. 03-W6, Class 51, IO, 0.655s, 2042 724,665 14,484 Ser. 03-W2, Class 1, IO, 0.466s, 2042 1,262,984 9,858 Ser. 03-W3, Class 1, IO, 0.442s, 2042 2,530,370 26,453 Ser. 02-T1, Class IO, IO, 0.422s, 2031 1,069,956 16,104 Ser. 03-W6, Class 3, IO, 0.368s, 2042 1,008,859 11,434 Ser. 03-W6, Class 23, IO, 0.35s, 2042 1,067,589 11,913 Ser. 03-W4, Class 3A, IO, 0.063s, 2042 998,554 2,565 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class G, 7 1/2s, 2029 116,000 127,622 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 57,280 44,678 Government National Mortgage Association IFB Ser. 08-60, Class SH, IO, 5.893s, 2038 (F) 86,189 9,707 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 153,987 154,757 GSMPS Mortgage Loan Trust Ser. 05-RP3, Class 1A4, 8 1/2s, 2035 28,422 27,588 Ser. 05-RP3, Class 1A3, 8s, 2035 97,837 90,010 Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 73,150 68,395 GSMPS Mortgage Loan Trust 144A Ser. 05-RP2, Class 1A3, 8s, 2035 92,151 85,700 Ser. 05-RP2, Class 1A2, 7 1/2s, 2035 103,974 97,736 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 90,000 82,764 Ser. 99-C1, Class G, 6.41s, 2031 97,000 80,014 Ser. 98-C4, Class H, 5.6s, 2035 143,000 141,385 MASTR Reperforming Loan Trust 144A Ser. 05-2, Class 1A3, 7 1/2s, 2035 78,781 74,448 Ser. 05-1, Class 1A4, 7 1/2s, 2034 136,458 128,953 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 0.876s, 2027 339,295 274,627 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 0.757s, 2022 99,963 87,467 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 7.071s, 2030 82,000 86,579 Nomura Asset Acceptance Corp. Ser. 04-R3, Class PT, 7.402s, 2035 42,614 41,122 Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class PT, 9.087s, 2034 33,645 32,467 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 (F) 146,000 1,460 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.614s, 2034 60,713 49,481 Wachovia Bank Commercial Mortgage Trust Ser. 06-C29, Class A2, 5.275s, 2048 834,000 857,487 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.557s, 2018 100,000 60,000 Total mortgage-backed securities (cost $3,555,251) ASSET-BACKED SECURITIES (0.8%)(a) Principal amount Value Bayview Financial Acquisition Trust Ser. 04-B, Class A1, 1.26s, 2039 $540,538 $191,891 FRB Ser. 04-D, Class A, 0.841s, 2044 80,211 73,593 Crest, Ltd. 144A Ser. 03-2A, Class D2, 6.723s, 2038 (F) 184,840 55,447 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) 14,822 GEBL 144A Ser. 04-2, Class D, 3.007s, 2032 77,334 15,467 Ser. 04-2, Class C, 1.107s, 2032 77,334 8,507 High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 0.911s, 2036 204,093 81,637 Long Beach Mortgage Loan Trust FRB Ser. 05-2, Class M4, 0.876s, 2035 80,000 52,252 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.506s, 2032 338,443 304,599 Ser. 02-A IO, 0.3s, 2032 7,927,273 118,909 Marriott Vacation Club Owner Trust 144A FRB Ser. 02-1A, Class A1, 0.957s, 2024 24,331 23,326 Merrill Lynch Mortgage Investors, Inc. Ser. 04-WMC3, Class B3, 5s, 2035 3,814 45 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 42,526 41,100 Morgan Stanley ABS Capital I FRB Ser. 05-HE2, Class M5, 0.936s, 2035 33,907 18,928 FRB Ser. 05-HE1, Class M3, 0.776s, 2034 50,000 41,486 Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A3, 7.945s, 2022 138,939 97,656 Ser. 02-C, Class A1, 5.41s, 2032 346,022 333,911 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 50,210 48,453 Park Place Securities, Inc. FRB Ser. 05-WCH1, Class M4, 1.086s, 2036 33,000 12,090 Securitized Asset Backed Receivables, LLC FRB Ser. 05-HE1, Class M2, 0.906s, 2035 31,049 115 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 184,000 22,072 Total asset-backed securities (cost $2,362,663) INVESTMENT COMPANIES (0.6%)(a) Shares Value Utilities Select Sector SPDR Fund 41,200 $1,291,620 Total investment companies (cost $1,030,362) CONVERTIBLE PREFERRED STOCKS (0.6%)(a) Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 5,013 $291,155 El Paso Corp. 4.99% cv. pfd. 355 408,694 Hartford Financial Services Group, Inc. (The) $1.182 cv. pfd. 23,252 547,875 Total convertible preferred stocks (cost $1,178,875) MUNICIPAL BONDS AND NOTES (0.2%)(a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $30,000 $32,669 IL State G.O. Bonds 4.421s, 1/1/15 65,000 67,805 4.071s, 1/1/14 185,000 191,819 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 55,000 60,103 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 40,000 40,817 TX State, Trans. Comm. Rev. Bonds (Build America Bonds), Ser. B, 5.178s, 4/1/30 60,000 64,545 Total municipal bonds and notes (cost $435,213) SHORT-TERM INVESTMENTS (5.2%)(a) Shares Value Putnam Money Market Liquidity Fund 0.15% (e) 10,533,991 $10,533,991 Total short-term investments (cost $10,533,991) TOTAL INVESTMENTS Total investments (cost $189,580,085) (b) Key to holding's abbreviations ADR American Depository Receipts EMTN Euro Medium Term Notes FDIC Guaranteed Federal Deposit Insurance Corp. Guaranteed FRB Floating Rate Bonds FRN Floating Rate Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2010 through September 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $203,472,132. (b) The aggregate identified cost on a tax basis is $193,609,879, resulting in gross unrealized appreciation and depreciation of $21,686,150 and $7,904,132, respectively, or net unrealized appreciation of $13,782,018. (NON) Non-income-producing security. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $24,506 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $76,414,874 and $89,814,524, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $5,114,844 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security valuation: Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. TBA purchase commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $3,784,736 $ $ Capital goods 6,675,850 Communication services 8,624,744 Conglomerates 4,170,117 Consumer cyclicals 10,215,116 Consumer staples 12,271,933 Energy 16,791,564 Financials 22,842,012 Health care 18,177,614 Technology 10,494,652 Transportation 819,603 Utilities and power 7,883,768 Total common stocks Asset-backed securities 1,541,484 Convertible preferred stocks 1,247,724 Corporate bonds and notes 30,358,041 Investment Companies 1,291,620 Mortgage-backed securities 3,199,278 9,707 Municipal bonds and notes 457,758 U.S. Government Agency Obligations 5,729,695 U.S. Government and Agency Mortgage Obligations 9,026,468 U.S. Treasury Obligations 21,244,422 Short-term investments 10,533,991 Totals by level At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Global Asset Allocation Fund The fund's portfolio 9/30/10 (Unaudited) COMMON STOCKS (48.7%)(a) Shares Value Basic materials (3.3%) Acciona SA (Spain) $35,074 Agrium, Inc. (Canada) Akzo Nobel NV (Netherlands) Albemarle Corp. AMCOL International Corp. Ameron International Corp. Andersons, Inc. (The) Arafura Resources, Ltd. (Australia) (NON) ArcelorMittal (France) Austevoll Seafood ASA (Norway) Avalon Rare Metals, Inc. (Canada) (NON) BASF SE (Germany) BBMG Corp. (China) BHP Billiton, Ltd. (Australia) Boise, Inc. (NON) Broadwind Energy, Inc. (NON) Cameco Corp. (Canada) Canada Lithium Corp. (Canada) (NON) Carillion PLC (United Kingdom) Century Aluminum Co. (NON) China Green Holdings, Ltd. (China) China National Materials Co., Ltd. (China) China Rare Earth Holdings, Ltd. (China) (NON) Compagnie de Saint-Gobain (France) Clearwater Paper Corp. (NON) Coeur d'Alene Mines Corp. (NON) Cytec Industries, Inc. Denison Mines Corp. (Canada) (NON) Elementos, Ltd. (Australia) (NON) Energy Resources of Australia, Ltd. (Australia) Extract Resources, Ltd. (Australia) (NON) Ferro Corp. (NON) Fletcher Building, Ltd. (New Zealand) FMC Corp. Freeport-McMoRan Copper & Gold, Inc. Class B Fufeng Group, Ltd. (Hong Kong) Hawkins, Inc. Hecla Mining Co. (NON) (S) HeidelbergCement AG (Germany) Hitachi Chemical Co., Ltd. (Japan) Hochtief AG (Germany) Horsehead Holding Corp. (NON) HQ Sustainable Maritime Industries, Inc. (NON) Impregilo SpA (Italy) (NON) Innophos Holdings, Inc. Insituform Technologies, Inc. (NON) International Flavors & Fragrances, Inc. JFE Holdings, Inc. (Japan) KapStone Paper and Packaging Corp. (NON) Koninklijke DSM NV (Netherlands) Koppers Holdings, Inc. Lanxess AG (Germany) Layne Christensen Co. (NON) Lithium Corp. (NON) Lubrizol Corp. (The) Lynas Corp., Ltd. (Australia) (NON) MeadWestvaco Corp. Minerals Technologies, Inc. Mitsui Chemicals, Inc. (Japan) Mitsui Mining & Smelting Co., Ltd. (Japan) Molycorp, Inc. (NON) Neenah Paper, Inc. Neo Material Technologies, Inc. (Canada) (NON) NewMarket Corp. Nitto Denko Corp. (Japan) Northwest Pipe Co. (NON) OM Group, Inc. (NON) OneSteel, Ltd. (Australia) Orocobre, Ltd. (Australia) (NON) Paladin Energy, Ltd. (Australia) (NON) Pescanova SA (Spain) PPG Industries, Inc. Quaker Chemical Corp. Quest Uranium Corp. (Canada) (NON) Rare Element Resources, Ltd. (Canada) (NON) Rayonier, Inc. (R) Reliance Steel & Aluminum Co. Rio Tinto PLC (United Kingdom) Rio Tinto, Ltd. (Australia) Rock-Tenn Co. Class A Rockwood Holdings, Inc. (NON) Sigma-Aldrich Corp. Sociedad Quimica y Minera de Chile SA ADR (Chile) Stepan, Co. STR Holdings, Inc. (NON) Syngenta AG (Switzerland) Tantalus Rare Earths AG (Germany) (NON) 42 Teck Resources, Ltd. Class B (Canada) Thompson Creek Metals Co., Inc. (Canada) (NON) TSRC Corp. (Taiwan) 10,000 15,428 UEX Corp. (Canada) (NON) 4,000 3,931 Umicore NV/SA (Belgium) 1,023 44,249 Uranium One, Inc. (Canada) (NON) 2,809 9,485 USEC, Inc. (NON) 1,354 7,027 Vale SA ADR (Preference) (Brazil) (S) 2,300 63,825 Vallourec SA (France) 850 84,489 Vedanta Resources PLC (United Kingdom) 1,618 55,051 voestalpine AG (Austria) 4,470 164,749 W.R. Grace & Co. (NON) 5,201 145,316 Western Lithium Canada Corp. (Canada) (NON) 3,016 3,287 Xstrata PLC (United Kingdom) 6,730 128,822 Capital goods (3.3%) Abengoa SA (Spain) 695 17,614 ACCO Brands Corp. (NON) 3,171 18,233 Aecom Technology Corp. (NON) 1,638 39,738 Aisin Seiki Co., Ltd. (Japan) 4,700 146,766 Alamo Group, Inc. 854 19,070 Alstom SA (France) 692 35,322 Altra Holdings, Inc. (NON) 2,674 39,388 Amada Co., Ltd. (Japan) 3,000 20,578 Applied Industrial Technologies, Inc. 2,191 67,045 ArvinMeritor, Inc. (NON) 4,733 73,551 AZZ, Inc. 721 30,888 Bio-Treat Technology, Ltd. (China) (NON) 83,000 5,049 Bucyrus International, Inc. Class A 93 6,450 Calgon Carbon Corp. (NON) 970 14,065 Canon, Inc. (Japan) 6,300 294,262 Capstone Turbine Corp. (NON) 18,904 14,596 China High Speed Transmission Equipment Group Co., Ltd. (China) 11,000 23,875 China Ming Yang Wind Power Group, Ltd. ADS (China) (NON) 707 9,898 CLARCOR, Inc. 486 18,774 Conergy AG (Germany) (NON) (S) 6,454 5,265 Darling International, Inc. (NON) 1,513 12,891 Doosan Heavy Industries and Construction Co., Ltd. (South Korea) 756 56,290 Dover Corp. 9,838 513,642 DXP Enterprises, Inc. (NON) 1,322 25,092 Ebara Corp. (Japan) (NON) 12,000 53,244 EMCOR Group, Inc. (NON) 3,132 77,016 Emerson Electric Co. 12,705 669,045 Energy Conversion Devices, Inc. (NON) 984 4,940 Energy Recovery, Inc. (NON) 2,512 9,018 EnergySolutions, Inc. 1,259 6,333 EnPro Industries, Inc. (NON) 681 21,302 Sound Global, Ltd. (China) (NON) 9,000 5,885 European Aeronautic Defense and Space Co. (France) (NON) 1,222 30,495 Exide Technologies (NON) 3,036 14,542 Franklin Electric Co., Inc. 522 17,310 Fuel Systems Solutions, Inc. (NON) (S) 1,084 42,395 Fuel Tech, Inc. (NON) 2,105 13,198 Fuji Electric Holdings Co., Ltd. (Japan) 34,000 89,291 Fushi Copperweld, Inc. (China) (NON) 1,506 13,087 Gamesa Corp Tecnologica SA (Spain) (NON) 3,471 24,312 General Dynamics Corp. 452 28,390 GLV, Inc. Class A (Canada) (NON) 1,477 11,023 Gorman-Rupp Co. (The) 844 23,261 GrafTech International, Ltd. (NON) 1,305 20,397 Graham Packaging Co., Inc. (NON) 2,836 33,522 GUD Holdings, Ltd. (Australia) 1,354 12,674 Harbin Electric, Inc. (China) (NON) 1,021 18,266 Hyflux, Ltd. (Singapore) 7,000 16,553 Insteel Industries, Inc. 1,395 12,527 ITT Corp. 645 30,205 JinkoSolar Holding Co., Ltd. ADR (China) (NON) 375 11,854 Joy Global, Inc. 158 11,111 Koito Manufacturing Co., Ltd. (Japan) 1,000 15,350 Kurita Water Industries, Ltd. (Japan) 800 22,228 L-3 Communications Holdings, Inc. 6,655 480,957 Legrand SA (France) 2,114 71,542 Lindsay Corp. 470 20,360 LMI Aerospace, Inc. (NON) 1,161 18,483 Lockheed Martin Corp. 7,571 539,661 Lonking Holdings, Ltd. (China) 56,000 56,586 LS Corp. (South Korea) 249 25,550 MAN AG (Germany) 342 37,302 Met-Pro Corp. 529 5,338 Mitsubishi Electric Corp. (Japan) 41,000 353,016 MTU Aero Engines Holding AG (Germany) 330 18,872 Mueller Water Products, Inc. Class A 4,262 12,871 NACCO Industries, Inc. Class A 161 14,070 Nalco Holding Co. 9,934 250,436 NHK Spring Co., Ltd. (Japan) 6,000 49,718 Orascom Construction Industries (Egypt) 1,144 50,307 Organo Corp. (Japan) 1,000 6,380 Parker Hannifin Corp. 7,500 525,450 Pentair, Inc. 1,329 44,694 Phoenix Solar AG (Germany) 204 7,313 Polypore International, Inc. (NON) 482 14,537 Powell Industries, Inc. (NON) 639 19,886 Prysmian SpA (Italy) 1,344 24,566 Quantum Fuel Systems Technologies Worldwide, Inc. (NON) 11,176 5,588 Raser Technologies, Inc. (NON) (S) 11,016 2,601 Raytheon Co. 11,712 535,356 Regal-Beloit Corp. 4,800 281,712 Roper Industries, Inc. 745 48,559 Satcon Technology Corp. (NON) 2,600 9,776 SembCorp Industries, Ltd. (Singapore) 22,000 72,935 Shaw Group, Inc. (NON) 9,400 315,464 SMA Solar Technology AG (Germany) 97 10,721 Smith (A.O.) Corp. 1,265 73,231 Smiths Group PLC (United Kingdom) 1,270 24,330 Solaria Energia y Medio Ambiente SA (Spain) (NON) 1,655 3,522 Solon AG Fuer Solartechnik (Germany) (NON) 290 1,205 Spirax-Sarco Engineering PLC (United Kingdom) 1,746 49,391 Standex International Corp. 739 17,876 Sunpower Corp. Class A (NON) 685 9,864 Tanfield Group PLC (United Kingdom) (NON) 5,322 1,045 Tenneco Automotive, Inc. (NON) 758 21,959 Tetra Tech, Inc. (NON) 3,341 70,061 Thomas & Betts Corp. (NON) 1,597 65,509 Timken Co. 738 28,310 Toyoda Gosei Co., Ltd. (Japan) 900 19,859 TriMas Corp. (NON) 3,105 46,109 United Technologies Corp. 1,498 106,703 Valmont Industries, Inc. 467 33,811 Vestas Wind Systems A/S (Denmark) (NON) 347 13,083 Vinci SA (France) 846 42,432 Weichai Power Co., Ltd. (China) 2,000 21,137 Westport Innovations, Inc. (Canada) (NON) 725 12,719 Yingli Green Energy Holding Co., Ltd. ADR (China) (NON) 847 11,722 Communication services (2.1%) ADTRAN, Inc. 1,831 64,634 American Tower Corp. Class A (NON) 11,700 599,742 Applied Signal Technology, Inc. 619 15,401 Aruba Networks, Inc. (NON) 2,943 62,804 AT&T, Inc. 23,931 684,427 Atlantic Tele-Network, Inc. 1,066 52,490 BCE, Inc. (Canada) 1,941 63,233 BT Group PLC (United Kingdom) 99,647 219,240 China Mobile, Ltd. (China) 2,500 25,600 DIRECTV Class A (NON) 15,210 633,192 Earthlink, Inc. 2,002 18,198 France Telecom SA (France) 7,247 156,682 HSN, Inc. (NON) 960 28,704 IAC/InterActiveCorp. (NON) 15,100 396,677 Iridium Communications, Inc. (NON) 5,451 46,552 j2 Global Communications, Inc. (NON) 1,303 30,998 Kabel Deutschland Holding AG (Germany) (NON) 2,270 90,105 Koninklijke (Royal) KPN NV (Netherlands) 1,669 25,828 Loral Space & Communications, Inc. (NON) 667 34,817 Mediacom Communications Corp. Class A (NON) 7,447 49,225 NeuStar, Inc. Class A (NON) 1,699 42,237 NII Holdings, Inc. (NON) 13,173 541,410 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 10,400 454,587 Tele2 AB Class B (Sweden) 5,013 105,182 Telenet Group Holding NV (Belgium) (NON) 1,100 36,926 USA Mobility, Inc. 1,835 29,415 Verizon Communications, Inc. 7,696 250,813 Vodafone Group PLC (United Kingdom) 24,897 61,468 Vonage Holdings Corp. (NON) 5,353 13,650 Conglomerates (1.0%) 3M Co. 1,007 87,317 Danaher Corp. 1,098 44,590 General Electric Co. 42,945 697,856 Honeywell International, Inc. 14,400 632,736 Marubeni Corp. (Japan) 13,000 73,582 Mitsui & Co., Ltd. (Japan) 27,800 414,050 Siemens AG (Germany) 415 43,832 Silex Systems, Ltd. (Australia) (NON) 1,432 7,007 SPX Corp. 5,325 336,966 Vivendi SA (France) 852 23,302 Consumer cyclicals (6.1%) Advance Auto Parts, Inc. 4,800 281,664 Aeropostale, Inc. (NON) 2,043 47,500 Alliance Data Systems Corp. (NON) 482 31,455 Amazon.com, Inc. (NON) 396 62,196 American Media Operations, Inc. 144A (F) (NON) 583 AnnTaylor Stores Corp. (NON) 2,556 51,733 Asahi Glass Co., Ltd. (Japan) 29,000 295,947 Bally Technologies, Inc. (NON) 1,166 40,752 Bayerische Motoren Werke (BMW) AG (Germany) 667 46,801 Best Buy Co., Inc. 12,500 510,375 Big Lots, Inc. (NON) 1,759 58,487 Bunzl PLC (United Kingdom) 4,607 54,953 Burberry Group PLC (United Kingdom) 10,076 164,683 Cash America International, Inc. 642 22,470 Childrens Place Retail Stores, Inc. (The) (NON) 454 22,142 Christian Dior SA (France) 771 100,835 Cinemark Holdings, Inc. 1,134 18,257 Coach, Inc. 10,755 462,035 Compass Group PLC (United Kingdom) 10,809 90,115 Daito Trust Construction Co., Ltd. (Japan) 800 47,871 Dana Holding Corp. (NON) 1,209 14,895 Deckers Outdoor Corp. (NON) 852 42,566 Deluxe Corp. 2,205 42,182 DG FastChannel, Inc. (NON) 1,052 22,881 Dongfeng Motor Group Co., Ltd. (China) 32,000 65,494 Dress Barn, Inc. (NON) 1,353 32,134 DSW, Inc. Class A (NON) 2,029 58,232 Dun & Bradstreet Corp. (The) 4,800 355,872 EchoStar Corp. Class A (NON) 5,178 98,796 Edenred (France) (NON) 2,132 42,255 Electrolux AB Class B (Sweden) 4,119 101,389 Emergency Medical Services Corp. Class A (NON) 591 31,471 Expedia, Inc. 11,200 315,952 EZCORP, Inc. Class A (NON) 2,733 54,769 Fiat SpA (Italy) 7,288 112,534 Foot Locker, Inc. 14,300 207,779 GameStop Corp. Class A (NON) 11,000 216,810 Geberit International AG (Switzerland) 466 83,083 Genesco, Inc. (NON) 1,157 34,571 Ghabbour Auto (Egypt) 3,233 24,874 GOME Electrical Appliances Holdings, Ltd. (China) (NON) 47,000 14,175 Great Lakes Dredge & Dock Co. 4,693 27,266 OPAP SA (Greece) 4,662 73,767 Grupo Comercial Chedraui SA de CV (Mexico) (NON) 2,476 7,128 Gymboree Corp. (The) (NON) 733 30,449 Helen of Troy, Ltd. (Bermuda) (NON) 1,366 34,546 HMS Holdings Corp. (NON) 911 53,694 Industria de Diseno Textil (Inditex) SA (Spain) 1,224 97,287 Interpublic Group of Companies, Inc. (The) (NON) 28,700 287,861 JB Hi-Fi, Ltd. (Australia) 1,565 31,266 Jo-Ann Stores, Inc. (NON) 786 35,016 Jos. A. Bank Clothiers, Inc. (NON) 658 28,037 Kenneth Cole Productions, Inc. Class A (NON) 1,138 18,970 Kia Motors Corp. (South Korea) 960 30,983 Kirkland's, Inc. (NON) 1,095 15,177 Kloeckner & Co., AG (Germany) (NON) 1,191 26,814 Knology, Inc. (NON) 1,496 20,091 La-Z-Boy, Inc. (NON) 3,592 30,316 Landauer, Inc. 200 12,526 LG Corp. (South Korea) 349 25,251 Limited Brands, Inc. 12,500 334,750 M6-Metropole Television (France) 1,776 41,789 Magnit OJSC GDR (Russia) 550 13,860 Maidenform Brands, Inc. (NON) 1,586 45,756 Mediaset SpA (Italy) 45,381 321,890 Moody's Corp. 12,771 319,020 Myer Holdings, Ltd. (Australia) 3,074 11,177 National CineMedia, Inc. 953 17,059 News Corp. Class A 41,100 536,766 Next PLC (United Kingdom) 9,642 335,788 NGK Spark Plug Co., Ltd. (Japan) 4,000 53,580 Nissan Motor Co., Ltd. (Japan) (NON) 16,300 142,496 Nortek, Inc. (NON) 1,118 44,720 Nu Skin Enterprises, Inc. Class A 835 24,048 OfficeMax, Inc. (NON) 3,707 48,525 Omnicom Group, Inc. 11,300 446,124 Orbitz Worldwide, Inc. (NON) 3,904 24,595 PCD Stores, Ltd. (China) (NON) 96,000 30,314 Perry Ellis International, Inc. (NON) 1,022 22,331 Persimmon PLC (United Kingdom) (NON) 12,324 77,355 Peugeot SA (France) (NON) 7,361 247,656 Phillips-Van Heusen Corp. 479 28,817 Porsche Automobil Holding SE (Preference) (Germany) 637 31,563 PPR SA (France) 595 96,379 R. R. Donnelley & Sons Co. 20,600 349,376 RadioShack Corp. 808 17,235 Randstad Holding NV (Netherlands) (NON) 414 18,819 Reed Elsevier PLC (United Kingdom) 5,436 45,961 Ross Stores, Inc. 5,800 316,796 Scholastic Corp. 1,264 35,164 Sears Holdings Corp. (NON) (S) 3,200 230,848 SECOM Co., Ltd. (Japan) 500 22,605 Select Comfort Corp. (NON) 4,217 28,591 Sinclair Broadcast Group, Inc. Class A (NON) 2,930 20,569 Sonic Automotive, Inc. (NON) (S) 4,607 45,287 Sony Corp. (Japan) 500 15,475 Sotheby's Holdings, Inc. Class A 485 17,858 Stage Stores, Inc. 1,993 25,909 Standard Pacific Corp. (NON) 4,408 17,500 Stantec, Inc. (Canada) (NON) 1,214 32,213 Steven Madden, Ltd. (NON) 1,804 74,072 Swire Pacific, Ltd. (Hong Kong) 16,000 220,445 Talbots, Inc. (The) (NON) (S) 4,764 62,408 Tempur-Pedic International, Inc. (NON) 542 16,802 Tesla Motors, Inc. (NON) 624 12,642 Time Warner, Inc. 17,796 545,447 TJX Cos., Inc. (The) 10,600 473,078 Toro Co. (The) 619 34,806 Tractor Supply Co. 686 27,207 Trump Entertainment Resorts, Inc. (F) 34 544 TUI Travel PLC (United Kingdom) 15,861 53,442 UniFirst Corp. 517 22,826 United Business Media, Ltd. PLC (Ireland) 1,695 16,768 Valeo SA (France) (NON) 3,180 147,416 ValueClick, Inc. (NON) 2,178 28,488 Vertis Holdings, Inc. (F)(NON) 1,807 2 VF Corp. 4,100 332,182 Volkswagen AG (Preference) (Germany) 162 19,563 Wal-Mart Stores, Inc. 20,297 1,086,295 Walt Disney Co. (The) 3,400 112,574 Warnaco Group, Inc. (The) (NON) 1,183 60,487 Wesfarmers, Ltd. (Australia) 5,151 163,826 Wheelock and Co., Ltd. (Hong Kong) 4,000 13,378 Whirlpool Corp. 3,800 307,648 Williams-Sonoma, Inc. 7,600 240,920 Wirecard AG (Germany) 3,283 44,737 World Fuel Services Corp. 765 19,898 WPP PLC (Ireland) 8,514 94,263 Consumer staples (4.6%) AFC Enterprises (NON) 6,496 80,550 Alliance One International, Inc. (NON) 6,485 26,913 Anheuser-Busch InBev NV (Belgium) 2,133 125,546 Associated British Foods PLC (United Kingdom) 8,764 144,479 Avis Budget Group, Inc. (NON) 8,279 96,450 BRF - Brasil Foods SA (Brazil) 2,800 42,629 Britvic PLC (United Kingdom) 6,794 51,805 Career Education Corp. (NON) 2,176 46,719 Carlsberg A/S Class B (Denmark) 448 46,739 CEC Entertainment, Inc. (NON) 763 26,194 Central Garden & Pet Co. Class A (NON) 3,159 32,727 Cermaq ASA (Norway) (NON) 2,679 29,756 Coca-Cola Co. (The) 7,400 433,048 Core-Mark Holding Co., Inc. (NON) 771 23,870 Cosan, Ltd. Class A (Brazil) 2,277 26,390 Costco Wholesale Corp. 10,400 670,696 Delhaize Group SA (Belgium) 1,965 142,595 DineEquity, Inc. (NON) (S) 664 29,867 Domino's Pizza, Inc. (NON) 7,805 103,182 Dr. Pepper Snapple Group, Inc. 13,500 479,520 Energizer Holdings, Inc. (NON) 482 32,405 Estee Lauder Cos., Inc. (The) Class A 7,800 493,194 Genuine Parts Co. 7,300 325,507 Heineken Holding NV (Netherlands) 1,760 77,039 Henkel AG & Co. KGaA (Germany) 1,402 75,348 Herbalife, Ltd. 447 26,976 Hershey Co. (The) 9,900 471,141 hhgregg, Inc. (NON) (S) 1,282 31,742 Imperial Tobacco Group PLC (United Kingdom) 3,143 93,700 Inter Parfums, Inc. 1,352 23,782 ITT Educational Services, Inc. (NON) 694 48,767 Japan Tobacco, Inc. (Japan) 73 243,275 Kerry Group PLC Class A (Ireland) 5,858 205,638 Kimberly-Clark Corp. 9,300 604,965 Koninklijke Ahold NV (Netherlands) 19,505 263,078 Leroy Seafood Group ASA (Norway) 677 16,019 Lincoln Educational Services Corp. (NON) 3,248 46,804 Loblaw Companies, Ltd. (Canada) 400 15,868 Lorillard, Inc. 6,700 538,077 Marine Harvest (Norway) 74,583 65,066 McDonald's Corp. 2,714 202,220 MEIJI Holdings Co., Ltd. (Japan) 1,800 84,830 Metro AG (Germany) 878 57,187 National Presto Industries, Inc. 216 22,998 Nestle SA (Switzerland) 6,245 333,071 Nissin Food Products Co., Ltd. (Japan) 1,200 43,387 Nutreco Holding NV (Netherlands) 180 13,173 Papa John's International, Inc. (NON) 1,832 48,328 PepsiCo, Inc. 5,180 344,159 Philip Morris International, Inc. 5,561 311,527 Prestige Brands Holdings, Inc. (NON) 3,866 38,235 Procter & Gamble Co. (The) 12,024 721,079 Rakuten, Inc. (Japan) 31 22,714 Reckitt Benckiser Group PLC (United Kingdom) 3,088 169,902 Revlon, Inc. Class A (NON) 1,458 18,400 Ruth's Hospitality Group, Inc. (NON) 2,905 11,649 Safeway, Inc. 23,880 505,301 Schiff Nutrition International, Inc. 1,397 11,455 Spectrum Brands Holdings, Inc. (NON) 766 20,820 SRA International, Inc. Class A (NON) 1,198 23,625 SunOpta, Inc. (Canada) (NON) 2,387 14,537 Toyo Suisan Kaisha, Ltd. (Japan) 3,000 61,914 Unilever NV (Netherlands) 10,614 317,431 USANA Health Sciences, Inc. (NON) 312 12,592 W.W. Grainger, Inc. 4,000 476,440 WebMD Health Corp. Class A (NON) 1,464 73,010 Wolseley PLC (United Kingdom) (NON) 9,349 234,932 Yamazaki Baking Co., Inc. (Japan) 6,000 73,246 Energy (4.7%) Alpha Natural Resources, Inc. (NON) 90 3,704 Areva SA (France) 50 21,013 Atwood Oceanics, Inc. (NON) 816 24,847 Ballard Power Systems, Inc. (Canada) (NON) (S) 7,226 12,067 BG Group PLC (United Kingdom) 4,787 84,145 BP PLC (United Kingdom) 28,830 193,827 Cairn Energy PLC (United Kingdom) (NON) 4,684 33,390 Cal Dive International, Inc. (NON) 2,971 16,251 Cameron International Corp. (NON) 12,700 545,592 Canadian Oil Sands Trust (Unit) (Canada) 1,065 26,384 Canadian Solar, Inc. (Canada) (NON) 734 11,964 Chevron Corp. 8,001 648,481 China Coal Energy Co. (China) 25,000 41,372 China Shenhua Energy Co., Ltd. (China) 3,500 14,480 China Sunergy Co., Ltd. ADR (China) (NON) (S) 1,280 5,773 China WindPower Group, Ltd. (China) (NON) 440,000 49,904 Cimarex Energy Co. 6,900 456,642 Compagnie Generale de Geophysique-Veritas (France) (NON) 6,117 134,337 Complete Production Services, Inc. (NON) 2,006 41,023 Connacher Oil and Gas, Ltd. (Canada) (NON) 4,421 5,162 ConocoPhillips 3,748 215,248 CONSOL Energy, Inc. 155 5,729 Contango Oil & Gas Co. (NON) 578 28,992 Covanta Holding Corp. 2,131 33,563 E-Ton Solar Tech Co., Ltd. (Taiwan) 3,000 4,081 EDP Renovaveis SA (Spain) (NON) 3,812 21,579 Energy Development Corp. (Philippines) 78,000 10,824 ENI SpA (Italy) (S) 16,109 347,840 Evergreen Solar, Inc. (NON) (S) 2,697 1,980 Exxon Mobil Corp. 24,404 1,507,923 Fersa Energias Renovables SA (Spain) 5,098 7,788 First Solar, Inc. (NON) 554 81,632 FuelCell Energy, Inc. (NON) 5,748 7,070 GCL Poly Energy Holdings, Ltd. (Hong Kong) (NON) 47,000 14,478 Gintech Energy Corp. (Taiwan) 2,019 5,687 Green Plains Renewable Energy, Inc. (NON) 899 10,887 GT Solar International, Inc. (NON) 2,245 18,791 Gushan Environmental Energy, Ltd. ADR (China) (NON) 11,466 7,566 Halliburton Co. 19,778 654,058 Headwaters, Inc. (NON) 2,333 8,399 Helix Energy Solutions Group, Inc. (NON) 4,161 46,354 Iberdrola Renovables SA (Spain) 8,493 28,244 Innergex Renewable Energy, Inc. (Canada) 900 8,276 JA Solar Holdings Co., Ltd. ADR (China) (NON) 1,927 17,979 James River Coal Co. (NON) 1,162 20,370 Magma Energy Corp. (Canada) (NON) 2,725 3,076 Massey Energy Co. 95 2,947 Murphy Oil Corp. 8,600 532,512 Nexen, Inc. (Canada) 4,147 83,529 Nordex AG (Germany) (NON) 1,769 16,288 Occidental Petroleum Corp. 1,195 93,569 Oceaneering International, Inc. (NON) 7,000 377,020 Oil States International, Inc. (NON) 566 26,347 Oilsands Quest, Inc. (Canada) (NON) 3,790 1,963 OPTI Canada, Inc. (Canada) (NON) 4,918 3,972 Patterson-UTI Energy, Inc. 23,400 399,672 Peabody Energy Corp. 11,388 558,126 Petroleo Brasileiro SA ADR (Preference) (Brazil) 1,851 60,750 Petroleo Brasileiro SA ADR (Brazil) (S) 1,500 54,405 Petroleum Development Corp. (NON) 2,660 73,416 Petroquest Energy, Inc. (NON) 1,400 8,526 PNE Wind AG (Germany) (NON) 1,911 4,413 Ram Power Corp. (Canada) (NON) 1,367 3,033 Repsol YPF SA (Spain) 2,721 70,130 Rosetta Resources, Inc. (NON) (S) 1,915 44,983 Royal Dutch Shell PLC Class B (United Kingdom) 10,240 298,841 Saipem SpA (Italy) 4,891 196,011 Sasol, Ltd. ADR (South Africa) 907 40,625 Schlumberger, Ltd. 2,200 135,542 Solarfun Power Holdings Co., Ltd. ADR (China) (NON) 624 8,206 Stallion Oilfield Holdings, Ltd. 688 12,384 Statoil ASA (Norway) 15,959 333,328 Stone Energy Corp. (NON) 3,351 49,360 Suncor Energy, Inc. (Canada) 936 30,467 Sunoco, Inc. 12,100 441,650 Suzlon Energy, Ltd. (India) (NON) 8,827 10,293 Swift Energy Co. (NON) 1,168 32,797 T-3 Energy Services, Inc. (NON) 1,542 40,323 Technip SA (France) 939 75,557 TETRA Technologies, Inc. (NON) 2,082 21,236 Theolia SA (France) (NON) 1,894 3,229 Tidewater, Inc. 1,008 45,168 Total SA (France) 1,226 63,222 Trina Solar, Ltd. ADR (China) (NON) 380 11,468 Tullow Oil PLC (United Kingdom) 2,135 42,746 Unit Corp. (NON) 715 26,662 Vaalco Energy, Inc. (NON) 4,060 23,304 Valero Energy Corp. 28,700 502,537 W&T Offshore, Inc. 1,957 20,744 Walter Energy, Inc. 3,751 304,919 Yanzhou Coal Mining Co., Ltd. (China) 4,000 9,816 Financials (7.3%) 3i Group PLC (United Kingdom) 10,878 48,978 ACE, Ltd. 917 53,415 AerCap Holdings NV (Netherlands) (NON) 10,719 126,806 Affiliated Managers Group (NON) 6,600 514,866 Agree Realty Corp. (R) 1,244 31,411 Allianz SE (Germany) 246 27,818 Allied World Assurance Company Holdings, Ltd. 6,908 390,924 American Capital Agency Corp. (R) 957 25,427 American Equity Investment Life Holding Co. 5,627 57,620 American Express Co. 15,900 668,277 American Financial Group, Inc. 944 28,868 American Safety Insurance Holdings, Ltd. (NON) 2,016 32,941 Annaly Capital Management, Inc. (R) 25,200 443,520 Anworth Mortgage Asset Corp. (R) 3,278 23,372 Arch Capital Group, Ltd. (NON) 968 81,118 Ashford Hospitality Trust, Inc. (NON)(R) 5,516 49,920 Aspen Insurance Holdings, Ltd. 1,280 38,758 Assicurazioni Generali SpA (Italy) 10,774 217,064 Assurant, Inc. 8,700 354,090 Assured Guaranty, Ltd. (Bermuda) 8,090 138,420 Australia & New Zealand Banking Group, Ltd. (Australia) 16,463 376,979 AXA SA (France) 7,783 136,155 Banca Monte dei Paschi di Siena SpA (Italy) (NON) 52,067 72,158 Banco Bradesco SA ADR (Brazil) 5,329 108,605 Banco Latinoamericano de Exportaciones SA Class E (Panama) 4,028 58,205 Banco Popolare SC (Italy) 19,709 118,021 Banco Santander Central Hispano SA (Spain) 7,363 93,575 Bank of America Corp. 32,504 426,127 Bank of Baroda (India) 1,598 31,028 Bank of the Ozarks, Inc. 1,393 51,666 Bankinter SA (Spain) (S) 1,804 12,542 Bar Harbor Bankshares 393 10,886 Barclays PLC (United Kingdom) 92,027 433,297 Barclays PLC ADR (United Kingdom) 3,805 71,724 Berkshire Hathaway, Inc. Class B (NON) 5,700 471,276 BNP Paribas SA (France) 6,548 465,972 Broadridge Financial Solutions, Inc. 16,700 381,929 Brookfield Properties Corp. (Canada) (R) 2,759 43,142 Calamos Asset Management, Inc. Class A 2,293 26,370 Cardtronics, Inc. (NON) 1,519 23,438 CBL & Associates Properties, Inc. (R) 3,153 41,178 Cheung Kong Holdings, Ltd. (Hong Kong) 4,000 60,628 China Construction Bank Corp. (China) 137,000 120,069 Chuo Mitsui Trust Holdings, Inc. (Japan) 34,000 112,939 Citigroup, Inc. (NON) 45,094 175,867 CNA Surety Corp. (NON) 1,528 27,382 CNO Financial Group, Inc. (NON) 4,208 23,312 CommonWealth REIT (R) 5,669 145,126 Credit Suisse Group (Switzerland) 4,630 198,115 Danske Bank A/S (Denmark) (NON) 11,649 281,228 DBS Group Holdings, Ltd. (Singapore) 26,500 283,709 Dexus Property Group (Australia) 22,059 18,238 Dollar Financial Corp. (NON) 1,055 22,018 Endurance Specialty Holdings, Ltd. (Bermuda) 6,800 270,640 Evercore Partners, Inc. Class A 644 18,425 Fifth Third Bancorp 16,800 202,104 Financial Institutions, Inc. 1,621 28,627 First Bancorp 1,324 18,033 First Financial Bancorp 1,842 30,725 First Industrial Realty Trust (NON)(R) 2,200 11,154 First Mercury Financial Corp. 1,303 13,134 Flagstone Reinsurance Holdings SA (Luxembourg) 2,953 31,331 Flushing Financial Corp. 2,835 32,773 Ageas (Belgium) 16,666 47,740 Glimcher Realty Trust (R) 4,595 28,259 Goldman Sachs Group, Inc. (The) 1,053 152,243 Governor & Co. of The Bank of Ireland (The) (Ireland) (NON) 41,603 35,184 Governor & Co. of The Bank of Ireland (The) ADR (Ireland) (NON) 714 2,428 Hang Lung Group, Ltd. (Hong Kong) 5,000 32,640 Hartford Financial Services Group, Inc. (The) 9,600 220,320 Host Marriott Corp. (R) 12,900 186,792 HSBC Holdings PLC (London Exchange) (United Kingdom) 20,784 210,677 Hudson City Bancorp, Inc. 35,000 429,100 Huntington Bancshares, Inc. 27,200 154,224 ING Groep NV (Netherlands) (NON) 12,324 127,928 International Bancshares Corp. 2,034 34,354 Irish Life & Permanent PLC (Ireland) (NON) 9,739 18,465 Japan Retail Fund Investment Corp. (Japan) (R) 28 39,453 JPMorgan Chase & Co. 13,543 515,582 Kinnevik Investment AB Class B (Sweden) 6,300 133,307 Lexington Realty Trust (R) 4,656 33,337 Liberty Property Trust (R) 4,820 153,758 Lloyds Banking Group PLC (United Kingdom) (NON) 215,067 250,517 LTC Properties, Inc. (R) 1,749 44,634 Maiden Holdings, Ltd. (Bermuda) 2,681 20,402 Merchants Bancshares, Inc. 749 18,680 Mitsubishi UFJ Financial Group, Inc. (Japan) 4,700 21,925 Mizuho Financial Group, Inc. (Japan) 50,600 74,028 Nasdaq OMX Group, Inc. (The) (NON) 22,000 427,460 National Australia Bank, Ltd. (Australia) 1,015 24,871 National Bank of Canada (Canada) 1,008 63,685 National Bank of Greece SA (Greece) (NON) 1,063 10,396 National Bank of Greece SA (Rights) (Greece) 1,063 522 National Bank of Greece SA (Rights) (Greece) (NON) 1,063 1,000 National Health Investors, Inc. (R) 1,839 81,026 Nelnet, Inc. Class A 3,344 76,511 Ocwen Financial Corp. (NON) 4,491 45,539 Old Mutual PLC (United Kingdom) 26,900 58,677 Omega Healthcare Investors, Inc. (R) 1,317 29,567 Oppenheimer Holdings, Inc. Class A 941 26,301 ORIX Corp. (Japan) 950 72,683 Oversea-Chinese Banking Corp., Ltd. (Singapore) 11,000 74,022 Park National Corp. 235 15,049 Pico Holdings, Inc. (NON) 1,123 33,533 Ping An Insurance (Group) Co. of China, Ltd. (China) 8,000 81,662 Platinum Underwriters Holdings, Ltd. (Bermuda) 717 31,204 PNC Financial Services Group, Inc. 10,100 524,291 Protective Life Corp. 1,253 27,265 Prudential PLC (United Kingdom) 24,662 246,692 PS Business Parks, Inc. (R) 863 48,820 QBE Insurance Group, Ltd. (Australia) 716 11,950 RenaissanceRe Holdings, Ltd. 2,081 124,777 Renhe Commercial Holdings Co., Ltd. (China) 78,000 14,577 Republic Bancorp, Inc. Class A 574 12,129 Resolution, Ltd. (Guernsey) 1,431 5,510 Royal Bank of Canada (Canada) 665 34,677 Saul Centers, Inc. (R) 633 26,554 Sberbank OJSC (Russia) (NON) 16,332 45,811 SLM Corp. (NON) 40,800 471,240 Societe Generale (France) 1,406 81,029 Soho China, Ltd. (China) 34,500 24,500 Southside Bancshares, Inc. 1,398 26,408 Sumitomo Mitsui Financial Group, Inc. (Japan) 2,700 78,743 Swiss Life Holding AG (Switzerland) (NON) 1,153 131,446 TCF Financial Corp. (S) 14,276 231,128 Tokio Marine Holdings, Inc. (Japan) 8,300 224,147 UniCredito Italiano SpA (Italy) 91,156 232,891 Universal Health Realty Income Trust (R) 408 14,039 Universal Insurance Holdings, Inc. 3,634 16,317 Uranium Participation Corp. (Canada) (NON) 905 5,733 Urstadt Biddle Properties, Inc. Class A (R) 1,304 23,576 Wells Fargo & Co. 14,785 371,547 Westpac Banking Corp. (Australia) 13,873 311,769 Wilshire Bancorp, Inc. 2,317 15,153 World Acceptance Corp. (NON) 1,194 52,727 Zurich Financial Services AG (Switzerland) 478 112,153 Health care (5.3%) Abbott Laboratories 3,700 193,288 Aetna, Inc. 12,222 386,337 Affymetrix, Inc. (NON) 525 2,394 AGA Medical Holdings, Inc. (NON) 819 11,433 Akorn, Inc. (NON) 3,653 14,758 Alapis Hldg. Industrial and Commercial SA of Pharmaceutical Chemical Products (Greece) 18,295 39,429 Alfresa Holdings Corp. (Japan) 1,500 64,036 Allergan, Inc. 7,800 518,934 Alliance Imaging, Inc. (NON) 3,047 13,955 Allscripts-Misys Healthcare Solutions, Inc. (NON) 4,198 77,537 AMAG Pharmaceuticals, Inc. (NON) 913 15,713 AmerisourceBergen Corp. 9,700 297,402 AmSurg Corp. (NON) 904 15,802 Amylin Pharmaceuticals, Inc. (NON) 896 18,682 Assisted Living Concepts, Inc. Class A (NON) 1,327 40,394 Astellas Pharma, Inc. (Japan) 3,200 115,697 AstraZeneca PLC (United Kingdom) 7,174 364,554 athenahealth, Inc. (NON) 957 31,600 Auxilium Pharmaceuticals, Inc. (NON) 559 13,852 Beckman Coulter, Inc. 61 2,976 Bio-Rad Laboratories, Inc. Class A (NON) 66 5,974 BioInvent International AB (Sweden) (NON) 850 3,617 BioMarin Pharmaceuticals, Inc. (NON) 838 18,729 Biotest AG (Preference) (Germany) 996 46,056 Brookdale Senior Living, Inc. (NON) 4,162 67,882 Bruker BioSciences Corp. (NON) 4,146 58,168 Caliper Life Sciences, Inc. (NON) 521 2,079 Cardinal Health, Inc. 10,500 346,920 Celera Corp. 616 4,152 Cephalon, Inc. (NON) 6,573 410,418 Cepheid, Inc. (NON) 262 4,902 Cerner Corp. (NON) 575 48,294 Charles River Laboratories International, Inc. (NON) 151 5,006 Coloplast A/S Class B (Denmark) 623 74,518 Compugen, Ltd. (Israel) (NON) 838 3,939 Computer Programs & Systems, Inc. 565 24,052 Continucare Corp. (NON) 4,071 17,098 Cooper Companies, Inc. (The) 879 40,627 Covidien PLC (Ireland) 1,539 61,852 Cubist Pharmaceuticals, Inc. (NON) 906 21,191 Emeritus Corp. (NON) (S) 2,615 44,612 Endo Pharmaceuticals Holdings, Inc. (NON) 2,375 78,945 Ensign Group, Inc. (The) 362 6,498 Enzo Biochem, Inc. (NON) 681 2,588 Enzon Pharmaceuticals, Inc. (NON) 2,590 29,138 Exelixis, Inc. (NON) 1,135 4,449 Forest Laboratories, Inc. (NON) 15,725 486,374 Miraca Holdings, Inc. (Japan) 1,600 56,697 Gen-Probe, Inc. (NON) 144 6,978 Genomic Health, Inc. (NON) 215 2,872 Gentiva Health Services, Inc. (NON) 1,647 35,987 Gilead Sciences, Inc. (NON) 16,800 598,248 GlaxoSmithKline PLC (United Kingdom) 16,844 332,081 Harvard Bioscience, Inc. (NON) 1,056 4,013 Health Management Associates, Inc. Class A (NON) 6,357 48,695 Health Net, Inc. (NON) 6,000 163,140 HealthSouth Corp. (NON) 1,881 36,115 HealthSpring, Inc. (NON) 1,743 45,039 Helicos BioSciences Corp. (NON) (S) 4,770 2,294 Hi-Tech Pharmacal Co., Inc. (NON) 1,709 34,590 Humana, Inc. (NON) 5,700 286,368 Illumina, Inc. (NON) 208 10,234 Impax Laboratories, Inc. (NON) 929 18,394 Ironwood Pharmaceuticals, Inc. (NON) 1,148 11,687 Johnson & Johnson 11,210 694,572 Kensey Nash Corp. (NON) 1,141 32,963 Kindred Healthcare, Inc. (NON) 2,825 36,782 Kinetic Concepts, Inc. (NON) 1,604 58,674 Laboratory Corp. of America Holdings (NON) 3,500 274,505 LHC Group, Inc. (NON) 575 13,334 Life Technologies Corp. (NON) 206 9,618 Lincare Holdings, Inc. 1,971 49,452 Luminex Corp. (NON) 235 3,760 Magellan Health Services, Inc. (NON) 1,043 49,271 Martek Biosciences Corp. (NON) 2,329 52,705 McKesson Corp. 739 45,655 Medco Health Solutions, Inc. (NON) 9,400 489,364 Medical Action Industries, Inc. (NON) 1,267 11,466 Mediceo Paltac Holdings Co., Ltd. (Japan) 4,000 50,893 Medicis Pharmaceutical Corp. Class A 2,289 67,869 MELA Sciences, Inc. (NON) (S) 2,223 14,494 Merck & Co., Inc. 10,318 379,806 Mettler-Toledo International, Inc. (NON) 71 8,835 Mitsubishi Tanabe Pharma (Japan) 6,000 97,853 Momenta Pharmaceuticals, Inc. (NON) 714 10,746 Nanosphere, Inc. (NON) 933 4,693 Nippon Shinyaku Co., Ltd. (Japan) 4,000 55,642 Novartis AG (Switzerland) 5,871 337,049 Obagi Medical Products, Inc. (NON) 2,135 22,418 OraSure Technologies, Inc. (NON) 5,610 22,721 Pall Corp. 721 30,022 Par Pharmaceutical Cos., Inc. (NON) 3,351 97,447 PerkinElmer, Inc. 285 6,595 Perrigo Co. 6,400 411,008 Pfizer, Inc. 29,923 513,778 Providence Service Corp. (The) (NON) 1,166 19,111 QIAGEN NV (Netherlands) (NON) 367 6,511 Quality Systems, Inc. 581 38,526 Questcor Pharmaceuticals, Inc. (NON) 2,742 27,201 Roche Holding AG (Switzerland) 658 89,963 Salix Pharmaceuticals, Ltd. (NON) 662 26,295 Sanofi-Aventis (France) 7,193 479,543 Sciclone Pharmaceuticals, Inc. (NON) 3,450 9,108 Sequenom, Inc. (NON) 661 4,634 Sinovac Biotech, Ltd. (China) (NON) (S) 2,996 11,624 Sirona Dental Systems, Inc. (NON) 501 18,056 Somaxon Pharmaceuticals, Inc. (NON) (S) 2,373 9,231 Steris Corp. 1,088 36,143 Sun Healthcare Group, Inc. (NON) 3,828 32,423 Suzuken Co., Ltd. (Japan) 2,300 76,207 Techne Corp. 102 6,296 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 2,425 127,919 Thermo Fisher Scientific, Inc. (NON) 131 6,272 UCB SA (Belgium) 1,722 59,697 United Therapeutics Corp. (NON) 573 32,094 UnitedHealth Group, Inc. 16,521 580,052 Valeant Pharmaceuticals International, Inc. (Canada) 3,315 83,041 Vanda Pharmaceuticals, Inc. (NON) 1,898 12,679 Viropharma, Inc. (NON) 3,597 53,631 Waters Corp. (NON) 6,689 473,447 West Pharmaceutical Services, Inc. 455 15,611 Young Innovations, Inc. 961 27,494 Technology (8.4%) A123 Systems, Inc. (NON) (S) 1,621 14,540 Accenture PLC Class A 15,500 658,595 Acxiom Corp. (NON) 2,776 44,027 Adobe Systems, Inc. (NON) 2,079 54,366 Advanced Battery Technologies, Inc. (NON) (S) 3,130 11,237 Advanced Micro Devices, Inc. (NON) 24,000 170,640 Agilent Technologies, Inc. (NON) 224 7,475 Akamai Technologies, Inc. (NON) 2,188 109,794 Altek Corp. (Taiwan) 14,282 21,212 Amdocs, Ltd. (United Kingdom) (NON) 7,118 204,002 Amkor Technologies, Inc. (NON) 2,384 15,663 Analog Devices, Inc. 17,400 546,012 Anixter International, Inc. (NON) 1,288 69,539 Apple, Inc. (NON) 4,572 1,297,305 Applied Materials, Inc. 50,500 589,840 ArcSight, Inc. (NON) 1,681 73,224 ARRIS Group, Inc. (NON) 2,326 22,725 Autonomy Corp. PLC (United Kingdom) (NON) 3,021 86,075 Badger Meter, Inc. 654 26,474 Black Box Corp. 1,127 36,132 Blue Coat Systems, Inc. (NON) 1,032 24,830 Brocade Communications Systems, Inc. (NON) 9,960 58,166 BYD Co., Ltd. (China) 5,500 44,198 CA, Inc. 26,400 557,568 CACI International, Inc. Class A (NON) 458 20,729 Cavium Networks, Inc. (NON) 2,523 72,561 Check Point Software Technologies, Ltd. (Israel) (NON) (S) 1,401 51,739 Checkpoint Systems, Inc. (NON) 2,845 57,896 China BAK Battery, Inc. (China) (NON) 4,400 8,008 Cisco Systems, Inc. (NON) 28,501 624,172 Citrix Systems, Inc. (NON) 2,072 141,393 Compal Electronics, Inc. (Taiwan) 28,552 34,135 Computershare Ltd. (Australia) 12,138 114,440 Concur Technologies, Inc. (NON) 1,997 98,732 Convergys Corp. (NON) 2,794 29,197 CSG Systems International, Inc. (NON) 3,466 63,185 Cypress Semiconductor Corp. (NON) 25,560 321,545 DDi Corp. 1,484 13,712 Dell, Inc. (NON) 48,441 627,795 Elster Group SE ADR (Germany) (NON) 645 8,901 EMC Corp. (NON) 6,137 124,642 Emdeon, Inc. Class A (NON) 2,113 25,736 Ener1, Inc. (NON) 2,786 10,252 EnerSys (NON) 2,555 63,798 Entegris, Inc. (NON) 5,404 25,237 F-Secure OYJ (Finland) 2,443 7,564 F5 Networks, Inc. (NON) 1,888 195,993 Fair Isaac Corp. (S) 1,100 27,126 Fairchild Semiconductor Intl., Inc. (NON) 5,657 53,176 FEI Co. (NON) 9,199 180,024 Fortinet, Inc. (NON) 2,049 51,225 Fujitsu, Ltd. (Japan) 50,000 351,361 Garmin, Ltd. 635 19,272 Global Payments, Inc. 1,580 67,766 Google, Inc. Class A (NON) 1,224 643,567 Greatbatch, Inc. (NON) 555 12,870 GS Yuasa Corp. (Japan) 4,000 28,157 Harris Corp. 11,823 523,641 HealthStream, Inc. (NON) 3,717 19,774 Hewlett-Packard Co. 8,559 360,077 Hitachi, Ltd. (Japan) (NON) 56,000 245,113 IBM Corp. 5,772 774,256 Informatica Corp. (NON) 1,261 48,435 Infospace, Inc. (NON) 4,082 35,350 Integrated Silicon Solutions, Inc. (NON) 3,123 26,889 Intel Corp. 19,953 383,696 Intuit, Inc. (NON) 2,346 102,778 Ixia (NON) 2,304 28,570 Johnson Matthey PLC (United Kingdom) 5,077 140,586 Juniper Networks, Inc. (NON) 3,487 105,830 Jusung Engineering Co., Ltd. (South Korea) (NON) 877 16,536 Lawson Software, Inc. (NON) 2,891 24,487 LDK Solar Co., Ltd. ADR (China) (NON) (S) 1,710 17,579 Lexmark International, Inc. Class A (NON) 1,264 56,400 LivePerson, Inc. (NON) 3,771 31,676 Longtop Financial Technologies Ltd. ADR (Hong Kong) (NON) (S) 2,671 105,104 Magma Design Automation, Inc. (NON) 6,528 24,154 Mantech International Corp. Class A (NON) 897 35,521 MedAssets, Inc. (NON) 1,125 23,670 MEMC Electronic Materials, Inc. (NON) 1,200 14,304 Microsoft Corp. 44,090 1,079,764 MicroStrategy, Inc. (NON) 619 53,612 Monotype Imaging Holdings, Inc. (NON) 2,151 19,682 Motech Industries, Inc. (Taiwan) 3,029 11,295 NCI, Inc. (NON) 541 10,236 NetApp, Inc. (NON) 2,161 107,596 Netgear, Inc. (NON) 752 20,312 NetSuite, Inc. (NON) 1,955 46,079 NVE Corp. (NON) 385 16,567 Omnicell, Inc. (NON) 2,168 28,357 ON Semiconductor Corp. (NON) 63,000 454,230 Oracle Corp. 11,482 308,292 Plantronics, Inc. 1,509 50,974 PMC - Sierra, Inc. (NON) 2,371 17,451 Polycom, Inc. (NON) 2,380 64,926 PV Crystalox Solar PLC (United Kingdom) 3,448 2,723 QLogic Corp. (NON) 24,496 432,109 Qualcomm, Inc. 3,239 146,144 Quantum Corp. (NON) 16,374 34,713 Quest Software, Inc. (NON) 6,147 151,155 Renesola, Ltd. ADR (China) (NON) 1,200 15,000 Roth & Rau AG (Germany) (NON) 233 5,562 Rubicon Technology, Inc. (NON) 697 15,815 Saft Groupe SA (France) 454 17,711 SAIC, Inc. (NON) 2,119 33,862 Salesforce.com, Inc. (NON) 1,206 134,831 SanDisk Corp. (NON) 13,300 487,445 Sanmina-SCI Corp. (NON) 1,737 20,983 SAP AG (Germany) 1,000 49,495 Seagate Technology (NON) 30,300 356,934 Shanda Games, Ltd. ADR (China) (NON) 4,400 23,584 Silicon Graphics International Corp. (NON) 1,505 11,679 Silicon Laboratories, Inc. (NON) 3,590 131,574 Simplo Technology Co., Ltd. (Taiwan) 2,200 12,535 Skyworks Solutions, Inc. (NON) 1,346 27,835 Smart Modular Technologies (WWH), Inc. (NON) 6,431 38,779 Solarworld AG (Germany) 637 7,994 Sourcefire, Inc. (NON) 1,618 46,663 STMicroelectronics NV (France) 24,936 191,022 Symantec Corp. (NON) 3,763 57,085 Synchronoss Technologies, Inc. (NON) 1,667 29,689 Syniverse Holdings, Inc. (NON) 1,185 26,864 Tech Data Corp. (NON) 1,908 76,892 TeleCommunication Systems, Inc. Class A (NON) 4,203 16,434 Teradata Corp. (NON) 15,700 605,392 Teradyne, Inc. (NON) 14,900 165,986 TIBCO Software, Inc. (NON) 7,609 134,984 Travelzoo, Inc. (NON) 480 12,365 Trend Micro, Inc. (Japan) 1,000 29,872 TTM Technologies, Inc. (NON) 5,551 54,344 Ultralife Batteries, Inc. (NON) 1,420 6,220 Ultratech, Inc. (NON) 1,242 21,238 Unisys Corp. (NON) 3,407 95,055 Valence Technology, Inc. (NON) (S) 5,600 6,440 Venture Corp., Ltd. (Singapore) 6,000 44,801 VeriFone Systems, Inc. (NON) 1,172 36,414 VeriSign, Inc. (NON) 1,505 47,769 VMware, Inc. Class A (NON) 7,082 601,545 Watts Water Technologies, Inc. Class A 1,177 40,077 Websense, Inc. (NON) 710 12,595 Western Digital Corp. (NON) 6,500 184,535 Woongjin Energy Co., Ltd. (South Korea) (NON) 1,380 22,148 Xyratex, Ltd. (United Kingdom) (NON) 4,672 69,332 Zix Corp. (NON) 1,880 5,339 Transportation (0.6%) Alaska Air Group, Inc. (NON) 963 49,142 CAI International, Inc. (NON) 3,614 54,824 Central Japan Railway Co. (Japan) 25 184,075 Ferrovial SA (Spain) 6,252 58,494 ComfortDelgro Corp., Ltd. (Singapore) 27,000 31,206 Deutsche Lufthansa AG (Germany) (NON) 1,405 25,844 Deutsche Post AG (Germany) 2,078 37,713 HUB Group, Inc. Class A (NON) 1,529 44,739 Qantas Airways, Ltd. (Australia) (NON) 16,658 44,942 Republic Airways Holdings, Inc. (NON) 5,776 47,825 SembCorp Marine, Ltd. (Singapore) 28,000 83,671 Singapore Airlines, Ltd. (Singapore) 4,000 49,637 TAL International Group, Inc. 1,474 35,700 TNT NV (Netherlands) 2,660 71,515 UAL Corp. (S) (NON) 18,890 446,371 US Airways Group, Inc. (NON) 1,590 14,708 Wabtec Corp. 1,474 70,442 Utilities and power (2.0%) Alliant Energy Corp. 3,681 133,804 Ameren Corp. 3,500 99,400 American States Water Co. 467 16,709 Aqua America, Inc. 1,309 26,704 Atco, Ltd. Class I (Canada) 714 37,517 Infigen Energy (Australia) 20,782 14,771 BKW FMB Energie AG (Switzerland) 242 15,964 California Water Service Group 423 15,630 Centrica PLC (United Kingdom) 18,955 96,367 CEZ AS (Czech Republic) 973 43,584 China Longyuan Power Group Corp. (China) (NON) 26,000 25,803 Chubu Electric Power, Inc. (Japan) 1,500 37,109 Cia de Saneamento Basico do Estado de Sao Paulo ADR (Brazil) 923 42,006 CMS Energy Corp. 7,000 126,140 Consolidated Water Co., Inc. (Cayman Islands) 553 5,242 DPL, Inc. 7,805 203,945 EDF (France) 701 30,254 EDF Energies Nouvelles SA (France) 314 12,040 Enel SpA (Italy) 60,114 320,614 Energias de Portugal (EDP) SA (Portugal) 73,297 251,352 Entergy Corp. 3,540 270,916 Exelon Corp. 14,335 610,384 FirstEnergy Corp. 12,632 486,837 Fortum OYJ (Finland) 1,824 47,745 GDF Suez (France) 2,484 88,977 Guangdong Investment, Ltd. (China) 156,000 81,430 Hokkaido Electric Power Co., Inc. (Japan) 800 15,944 Hokuriku Electric Power Co. (Japan) 1,000 22,856 Huaneng Power International, Inc. (China) 10,000 6,225 International Power PLC (United Kingdom) 14,827 90,409 Kansai Electric Power, Inc. (Japan) 1,300 31,600 Kyushu Electric Power Co., Inc. (Japan) 1,100 25,142 NextEra Energy, Inc. 770 41,880 NRG Energy, Inc. (NON) 7,500 156,150 Ormat Technologies, Inc. 256 7,468 Public Power Corp. SA (Greece) 3,564 55,567 Red Electrica Corp. SA (Spain) 3,292 154,898 Severn Trent PLC (United Kingdom) 1,692 34,860 Shikoku Electric Power Co., Inc. (Japan) 700 20,104 SJW Corp. 524 12,906 TECO Energy, Inc. 22,100 382,772 Terna SPA (Italy) 29,689 126,250 Toho Gas Co., Ltd. (Japan) 12,000 59,432 Tokyo Electric Power Co. (Japan) 400 9,766 Tokyo Gas Co., Ltd. (Japan) 15,000 68,174 TransAlta Corp. (Canada) 299 6,389 Veolia Environnement (France) 1,669 43,984 Westar Energy, Inc. 5,102 123,621 Total common stocks (cost $102,849,780) CORPORATE BONDS AND NOTES (17.5%)(a) Principal amount Value Basic materials (1.6%) Airgas, Inc. sr. unsec. unsub. notes 2.85s, 2013 $30,000 $30,572 Aleris International, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) (NON)(PIK) 55,000 138 AMH Holdings, LLC sr. disc. unsec. notes 11 1/4s, 2014 20,000 20,900 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 110,000 141,122 Associated Materials, LLC/Associated Materials Finance, Inc. company guaranty sr. notes 9 7/8s, 2016 50,000 60,500 BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 6 1/2s, 2019 (Canada) 70,000 85,913 Builders FirstSource, Inc. 144A company guaranty sr. notes FRN 13s, 2016 24,000 23,160 Celanese US Holdings, LLC 144A company guaranty sr. notes 6 5/8s, 2018 (Germany) 20,000 20,450 Chemtura Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 10,000 10,450 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.292s, 2013 (Netherlands) 75,000 67,875 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 60,000 63,375 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 75,000 94,702 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 45,000 50,179 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 95,000 96,513 E.I. du Pont de Nemours & Co. sr. unsec. notes 5 7/8s, 2014 15,000 17,139 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 30,000 31,125 FMG Resources August 2006 Pty. Ltd. 144A sr. sec. notes 10 5/8s, 2016 (Australia) 100,000 123,125 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 352,000 391,600 Georgia-Pacific, LLC sr. unsec. unsub. notes 8 1/8s, 2011 30,000 31,125 Georgia-Pacific, LLC 144A company guaranty sr. unsec. notes 7s, 2015 15,000 15,600 Glencore Funding LLC 144A company guaranty sr. unsec. unsub. notes 6s, 2014 380,000 394,206 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 10,000 10,250 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 34,000 35,360 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 15,000 14,700 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 25,000 25,875 Huntsman International, LLC company guaranty sr. unsec. sub. notes 7 7/8s, 2014 35,000 36,313 Huntsman International, LLC 144A company guaranty sr. unsec. sub. notes 8 5/8s, 2021 20,000 20,700 International Paper Co. bonds 7.95s, 2018 80,000 97,020 Jefferson Smurfit escrow bonds 8 1/4s, 2012 10,000 363 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 130,000 142,025 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 50,000 64,959 Lyondell Chemical Co. sr. notes 11s, 2018 105,000 116,156 Metals USA, Inc. company guaranty sr. unsec. notes 11 1/8s, 2015 20,000 21,200 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 60,000 67,800 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 45,000 46,125 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 20,000 21,685 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 45,000 40,725 Novelis, Inc. company guaranty sr. unsec. notes 11 1/2s, 2015 105,000 119,963 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 60,000 61,050 Rio Tinto Finance USA LTD company guaranty sr. unsec. notes 9s, 2019 (Australia) 22,000 30,701 Rio Tinto Finance USA LTD sr. unsec. notes 5 7/8s, 2013 (Australia) 72,000 80,312 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes company guaranty sr. unsec. notes 8.95s, 2014 (Australia) 25,000 30,866 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 100,000 111,481 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) 90,000 90,900 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 50,000 54,625 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 25,000 26,750 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 30,000 32,063 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 45,000 46,688 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 7 5/8s, 2020 20,000 20,750 Stone Container Corp. escrow bonds 8 3/8s, 2012 (In default) (NON) 5,000 181 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 20,000 25,186 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 90,000 109,350 TPC Group, LLC 144A sr. notes 8 1/4s, 2017 20,000 20,250 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 40,000 40,800 Vartellus Specialties, Inc. 144A company guaranty sr. notes 9 3/8s, 2015 25,000 25,938 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty Ser. B, 11 3/8s, 2016 25,000 22,469 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. sec. notes FRN Ser. B, 4.216s, 2014 35,000 31,150 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. sub. notes Ser. B, 9 1/8s, 2014 25,000 25,063 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 35,000 38,325 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 35,000 38,669 Capital goods (0.8%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 30,000 33,525 Alliant Techsystems, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2020 10,000 10,150 Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 100,000 110,375 Allison Transmission 144A company guaranty 11s, 2015 50,000 54,250 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 11 1/4s, 2015 (PIK) 66,500 72,153 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 70,000 72,800 Berry Plastics Corp. company guaranty 8 7/8s, 2014 110,000 106,975 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 35,000 35,700 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 20,000 18,800 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 125,000 139,468 Case New Holland, Inc. 144A sr. notes 7 7/8s, 2017 (Netherlands) 30,000 32,588 Cleaver-Brooks, Inc. 144A sr. notes 12 1/4s, 2016 50,000 51,563 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 5 1/4s, 2014 40,000 45,277 Graham Packaging Co., Inc. 144A company guaranty sr. notes 8 1/4s, 2018 5,000 5,075 John Deere Capital Corp. notes Ser. MTN, 5 1/4s, 2012 65,000 70,645 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 50,000 53,000 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 164,000 197,958 Mueller Water Products, Inc. company guaranty sr. unsec. notes 7 3/8s, 2017 50,000 44,125 Owens-Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014 EUR 50,000 69,942 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 $50,000 51,774 Ryerson Holding Corp. 144A sr. disc. notes zero %, 2015 40,000 18,000 Ryerson, Inc. company guaranty sr. sec. notes 12s, 2015 89,000 91,670 Tenneco, Inc. company guaranty sr. unsec. sub. notes 8 5/8s, 2014 35,000 35,875 Tenneco, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 20,000 20,925 Tenneco, Inc. 144A sr. notes 7 3/4s, 2018 20,000 20,500 Thermadyne Holdings Corp. company guaranty sr. unsec. sub. notes 10 1/2s, 2014 45,000 45,675 Thermon Industries, Inc. 144A company guaranty sr. notes 9 1/2s, 2017 50,000 52,250 TransDigm, Inc. company guaranty sr. sub. notes 7 3/4s, 2014 50,000 50,563 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2014 45,000 45,506 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 107,000 125,468 Communication services (2.2%) Adelphia Communications Corp. escrow bonds zero %, 2010 55,000 760 American Tower Corp. sr. unsec. notes 7s, 2017 40,000 46,550 Angel Lux Common S.A.R.L. notes Ser. REGS, 8 1/4s, 2016 (Denmark) EUR 85,000 122,746 Angel Lux Common S.A.R.L. 144A sr. bond 8 7/8s, 2016 (Denmark) $75,000 79,688 Angel Lux Common Sarl 144A sr. notes FRN 6.399s, 2016 (Denmark) EUR 80,163 109,090 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 $30,000 33,790 AT&T, Inc. 144A sr. unsec. unsub. notes 5.35s, 2040 34,000 34,160 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 42,000 52,406 British Telecommunications PLC notes 8 3/8s, 2010 (United Kingdom) 94,000 95,484 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 80,000 88,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 15,000 16,144 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 25,000 26,438 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 177,895 211,250 CCO Holdings LLC/CCO Holdings Capital Corp. 144A company guaranty sr. notes 7 7/8s, 2018 20,000 20,750 CenturyTel, Inc. sr. unsec. unsub. notes Ser. L, 7 7/8s, 2012 105,000 114,966 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 75,000 79,125 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 20,000 20,000 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 50,000 48,750 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. sec. notes 12s, 2015 110,000 118,525 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 156,000 182,924 Cox Communications, Inc. 144A notes 5 7/8s, 2016 82,000 94,131 Cricket Communications, Inc. company guaranty 9 3/8s, 2014 40,000 41,400 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 110,000 118,800 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 15,000 15,497 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 10,000 11,013 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 1,000 1,046 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Germany) 143,000 200,236 Digicel Group, Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Jamaica) 100,000 102,000 France Telecom notes 7 3/4s, 2011 (France) 84,000 86,465 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 70,000 77,263 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 50,000 54,688 Intelsat Bermuda, Ltd. company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 50,000 54,188 Intelsat Bermuda, Ltd. company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 205,000 219,606 Intelsat Intermediate Holding Co., Ltd. company guaranty sr. unsec. notes 9 1/4s, 2015 (Luxembourg) 10,000 10,400 Intelsat Jackson Holding Co. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 55,000 59,675 Intelsat Jackson Holdings SA 144A sr. unsec. notes 7 1/4s, 2020 (Bermuda) 55,000 55,275 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 140,000 131,600 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 45,000 46,575 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 90,000 94,275 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 65,000 66,625 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 90,000 102,375 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 40,000 41,800 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 15,000 15,300 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 15,000 15,300 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 125,000 137,188 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 25,000 26,250 Rogers Wireless, Inc. sec. notes 6 3/8s, 2014 (Canada) 93,000 107,135 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 5,000 5,500 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 75,000 80,625 Sprint Capital Corp. company guaranty 6 7/8s, 2028 215,000 196,725 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 90,000 97,650 TCI Communications, Inc. company guaranty 7 7/8s, 2026 36,000 44,602 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2014 120,000 142,996 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 25,000 28,849 Valor Telecommunications Enterprises LLC/Finance Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2015 3,000 3,105 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 162,000 220,029 Verizon New England, Inc. sr. notes 6 1/2s, 2011 82,000 86,217 Verizon New Jersey, Inc. debs. 8s, 2022 45,000 56,279 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 50,000 60,711 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 30,000 32,232 Cellco Partnership/Verizon Wireless Capital LLC sr. unsec. unsub. notes 5.55s, 2014 82,000 92,730 Virgin Media Secured Finance PLC company guaranty sr. notes 7s, 2018 (United Kingdom) GBP 65,000 108,280 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) $100,000 112,063 Windstream Corp. company guaranty 8 5/8s, 2016 60,000 63,450 Windstream Corp. company guaranty 8 1/8s, 2013 5,000 5,425 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 40,000 41,700 Windstream Corp. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 15,000 15,525 Consumer cyclicals (3.0%) Affinia Group, Inc. 144A sr. notes 10 3/4s, 2016 10,000 11,125 Affinion Group Holdings, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 50,000 50,250 Affinion Group, Inc. company guaranty 11 1/2s, 2015 35,000 36,969 AMC Entertainment, Inc. company guaranty 11s, 2016 60,000 64,050 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 20,000 20,175 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 100,000 94,625 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 45,000 43,875 American Media Operations, Inc. 144A sr. sub. notes 14s, 2013 (PIK) 36,474 23,708 American Media Operations, Inc. 144A sr. unsec. notes 9s, 2013 (PIK) 3,020 3,080 Ameristar Casinos, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 55,000 58,713 Aramark Corp. company guaranty 8 1/2s, 2015 45,000 46,800 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 15,000 15,375 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 25,000 23,375 Belo Corp. sr. unsec. unsub. notes 8s, 2016 10,000 10,675 Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 60,000 59,100 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 40,000 40,400 Building Materials Corp. 144A sr. notes 7s, 2020 15,000 15,375 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 20,000 19,650 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 11 1/8s, 2014 55,000 57,475 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 9 1/8s, 2018 5,000 5,250 Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s, 2015 65,000 64,594 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 35,000 34,606 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 50,000 51,125 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 65,000 65,401 Cinemark, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 25,000 26,625 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 40,000 31,200 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 115,000 122,763 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 30,000 32,250 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 95,000 102,125 Daimler Finance North America, LLC company guaranty 6 1/2s, 2013 (Germany) 5,000 5,719 Daimler AG company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 (Germany) 117,000 122,166 Dana Corp. escrow sr. notes 5.85s, 2015 (acquired 4/24/08, cost $25) (In default) (F)(NON)(RES) 55,000 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 7 5/8s, 2016 25,000 27,875 DIRECTV Holdings, LLC company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 40,000 45,399 DISH DBS Corp. company guaranty 6 5/8s, 2014 5,000 5,225 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 85,000 91,481 Dollar General Corp. company guaranty sr. unsec. notes 10 5/8s, 2015 10,000 11,025 DISH DBS Corp. sr. notes 6 3/8s, 2011 35,000 36,225 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 45,000 47,475 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 80,000 86,900 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 100,000 116,000 Goodman Global Group, Inc. sr. unsec. disc. notes zero %, 2014 130,000 83,200 Goodman Global, Inc. company guaranty sr. unsec. sub. notes 13 1/2s, 2016 30,000 33,000 Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 85,000 96,263 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 50,000 49,938 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 4.121s, 2014 115,000 110,688 Harrah's Operating Co., Inc. sr. notes 11 1/4s, 2017 210,000 229,950 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 110,000 125,244 Interpublic Group of Companies, Inc. (The) sr. unsec. notes 10s, 2017 15,000 17,513 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 51,000 46,155 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 115,000 119,025 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 15,000 15,750 Lear Corp. company guaranty sr. unsec. bond 7 7/8s, 2018 10,000 10,600 Lear Corp. company guaranty sr. unsec. notes 8 1/8s, 2020 80,000 85,500 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 163,000 175,633 Lennar Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2018 60,000 55,650 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 65,000 68,738 Liberty Media Corp. debs. 8 1/4s, 2030 50,000 48,250 Limited Brands, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 20,000 21,600 M/I Schottenstein Homes, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 85,000 84,788 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 310,000 318,525 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default) (NON) 40,000 6,000 McClatchy Co. (The) company guaranty sr. notes 11 1/2s, 2017 45,000 47,869 Meritage Homes Corp. company guaranty 6 1/4s, 2015 62,000 60,915 Meritage Homes Corp. company guaranty sr. unsec. unsub. notes 7.15s, 2020 5,000 4,725 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 20,000 16,750 MGM Resorts International sr. notes 10 3/8s, 2014 5,000 5,563 MGM Resorts International sr. notes 6 3/4s, 2012 95,000 89,775 MGM Resorts International 144A sr. notes 9s, 2020 10,000 10,525 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 30,000 32,588 Michaels Stores, Inc. company guaranty 10s, 2014 50,000 52,688 MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 60,000 60,900 Navistar International Corp. sr. notes 8 1/4s, 2021 65,000 69,469 NBTY, Inc. 144A company guaranty sr. notes 9s, 2018 5,000 5,250 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015 (PIK) 137,490 142,818 News America Holdings, Inc. company guaranty 7 3/4s, 2024 50,000 62,613 News America Holdings, Inc. debs. 7 3/4s, 2045 100,000 125,235 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 10,000 10,513 Nielsen Finance LLC/Nielsen Finance Co. company guaranty sr. unsec. sub. disc. notes stepped-coupon zero % (12 1/2s, 8/1/11), 2016 (STP) 120,000 120,150 Omnicom Group, Inc. sr. notes 5.9s, 2016 30,000 34,592 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 115,000 136,563 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 25,000 26,563 PHH Corp. 144A sr. unsec. notes 9 1/4s, 2016 25,000 26,000 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 5,000 5,306 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2020 5,000 4,925 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 70,000 67,725 QVC Inc. 144A sr. notes 7 3/8s, 2020 25,000 25,875 Realogy Corp. company guaranty sr. notes 11s, 2014 (PIK) 5,605 4,820 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 155,000 131,750 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 15,000 15,731 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 55,000 56,100 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 15,000 15,113 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 54,000 61,155 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 30,000 30,225 Sinclair Television Group, Inc. 144A sr. notes 8 3/8s, 2018 20,000 20,150 Standard Pacific Corp. company guaranty sr. notes 10 3/4s, 2016 60,000 65,400 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 10,000 9,575 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 6 1/4s, 2014 20,000 19,275 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 70,000 86,677 Nortek, Inc. company guaranty sr. notes 11s, 2013 90,155 95,790 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 65,000 68,986 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 85,000 88,105 Time Warner, Inc. debs. 9.15s, 2023 40,000 54,606 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 120,000 135,600 Toys R US-Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 10,000 10,300 Travelport LLC company guaranty 11 7/8s, 2016 10,000 10,700 Travelport LLC company guaranty 9 7/8s, 2014 45,000 46,294 Travelport LLC/Travelport, Inc. 144A company guaranty sr. unsec. notes 9s, 2016 20,000 19,900 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2014 EUR 50,000 68,648 Univision Communications, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/4s, 2015 (PIK) $129,701 124,189 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 65,000 63,456 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 90,000 92,813 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (PIK) 41,232 12,782 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 55,000 66,204 Visteon Corp. sr. unsec. unsub. notes 7s, 2014 (In default) (NON) 20,000 20,400 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 142,000 177,212 WMG Acquisition Corp. company guaranty sr. sec. notes 9 1/2s, 2016 70,000 74,900 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 144A company guaranty 1st mtge. notes 7 3/4s, 2020 25,000 26,375 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 110,000 126,500 Yankee Acquisition Corp. company guaranty sr. notes Ser. B, 8 1/2s, 2015 75,000 77,438 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 72,000 78,120 Young Broadcasting, Inc. company guaranty sr. unsec. sub. notes 10s, 2011 (In default) (F)(NON) 30,000 Consumer staples (1.6%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 5,000 6,768 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 5,000 6,702 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 (Belgium) 60,000 67,727 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 55,000 71,347 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 10,000 10,575 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 30,000 29,475 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 5/8s, 2014 90,000 91,350 Campbell Soup Co. debs. 8 7/8s, 2021 50,000 73,186 Central Garden & Pet Co. sr. sub. notes 8 1/4s, 2018 55,000 56,169 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 40,000 40,200 Chiquita Brands International, Inc. sr. unsec. unsub. notes 8 7/8s, 2015 5,000 5,150 CKE Restaurants, Inc. 144A sr. notes 11 3/8s, 2018 65,000 66,625 Claire's Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 (In default) (NON)(PIK) 30,200 28,388 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 60,000 63,825 CVS Caremark Corp. jr. unsec. sub. bonds FRB 6.302s, 2037 38,000 35,150 CVS Caremark Corp. 144A company guaranty notes 7.507s, 2032 79,128 92,846 Dean Foods Co. company guaranty 7s, 2016 30,000 29,438 Delhaize Group company guaranty sr. unsec. bond 5 7/8s, 2014 (Belgium) 50,000 56,495 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 65,000 76,713 Diageo Investment Corp. company guaranty 8s, 2022 (Canada) 40,000 52,922 Dole Food Co. 144A sr. sec. notes 8s, 2016 60,000 62,775 Dole Food Co., sr. notes 13 7/8s, 2014 13,000 15,860 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 75,000 75,469 Games Merger Corp. 144A sr. notes 11s, 2018 65,000 70,200 General Mills, Inc. sr. unsec. notes 5.65s, 2019 25,000 29,227 Great Atlantic & Pacific Tea Co. 144A sr. notes 11 3/8s, 2015 5,000 3,850 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 76,000 84,066 Hertz Corp. company guaranty 8 7/8s, 2014 130,000 133,413 Hertz Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2018 15,000 15,000 Hertz Holdings Netherlands BV 144A sr. bond 8 1/2s, 2015 (Netherlands) EUR 50,000 71,501 Interactive Data Corp. 144A company guaranty sr. notes 10 1/4s, 2018 $40,000 42,800 JBS USA LLC/JBS USA Finance, Inc. sr. notes 11 5/8s, 2014 55,000 63,525 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 145,000 169,581 Kroger Co. company guaranty 6.4s, 2017 137,000 163,774 Libbey Glass, Inc. 144A sr. notes 10s, 2015 20,000 21,500 McDonald's Corp. sr. unsec. bond 6.3s, 2037 51,000 63,160 McDonald's Corp. sr. unsec. notes 5.7s, 2039 59,000 67,977 Michael Foods, Inc. 144A sr. notes 9 3/4s, 2018 20,000 21,400 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 58,000 77,272 Pinnacle Foods Finance LLC/Pinnacle Foods Finance Corp. sr. notes 9 1/4s, 2015 75,000 78,000 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 30,000 31,050 Reddy Ice Corp. company guaranty sr. notes 11 1/4s, 2015 40,000 40,900 Revlon Consumer Products Corp. company guaranty sr. notes 9 3/4s, 2015 90,000 94,500 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 40,000 36,850 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 108,000 90,720 Rite Aid Corp. 144A company guaranty sr. unsub. notes 8s, 2020 15,000 15,225 Roadhouse Financing, Inc. 144A sr. notes 10 3/4s, 2017 30,000 30,900 RSC Equipment Rental, Inc. 144A sr. sec. notes 10s, 2017 20,000 22,250 Smithfield Foods, Inc. 144A sr. sec. notes 10s, 2014 85,000 97,750 Spectrum Brands, Inc. sr. unsec. sub. bonds 12s, 2019 (PIK) 28,573 31,787 Spectrum Brands, Inc. 144A sr. notes 9 1/2s, 2018 25,000 26,813 SUPERVALU, Inc. sr. unsec. notes 7 1/2s, 2014 40,000 40,200 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 45,000 54,169 Universal Corp. notes Ser. MTNC, 5.2s, 2013 460,000 487,104 Wendy's/Arby's Restaurants LLC company guaranty sr. unsec. unsub. notes 10s, 2016 85,000 90,419 West Corp. company guaranty 9 1/2s, 2014 70,000 73,238 West Corp. 144A sr. unsec. notes 8 5/8s, 2018 5,000 5,100 Energy (1.4%) Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 40,000 42,250 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 54,000 54,608 ATP Oil & Gas Corp. 144A sr. notes 11 7/8s, 2015 20,000 17,250 Brigham Exploration Co. 144A company guaranty sr. unsec. notes 8 3/4s, 2018 20,000 20,600 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 75,000 72,938 Chaparral Energy, Inc. 144A sr. notes 9 7/8s, 2020 35,000 35,525 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 45,000 49,050 Complete Production Services, Inc. company guaranty 8s, 2016 65,000 66,950 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 95,000 82,650 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 40,000 40,051 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 60,000 60,900 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2020 90,000 98,325 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8s, 2017 50,000 54,125 Crosstex Energy/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 55,000 57,613 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 55,000 59,950 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 50,000 51,875 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 100,000 99,125 Ferrellgas LP/Ferrellgas Finance Corp. sr. notes 6 3/4s, 2014 110,000 111,925 Forest Oil Corp. sr. notes 8s, 2011 65,000 68,738 Gaz Capital SA 144A sr. unsec. 6.51s, 2022 (Russia) 100,000 106,380 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 110,000 111,375 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 25,000 20,750 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 10,000 9,575 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2015 20,000 21,575 Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014 95,000 96,900 International Coal Group, Inc. sr. notes 9 1/8s, 2018 45,000 47,700 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 70,000 73,850 Massey Energy Co. company guaranty sr. unsec. notes 6 7/8s, 2013 105,000 107,625 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 15,000 16,067 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 30,000 31,200 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 55,000 56,238 Nexen, Inc. sr. unsec. unsub. notes 7 1/2s, 2039 (Canada) 35,000 43,005 Offshore Group Investments, Ltd. 144A sr. notes 11 1/2s, 2015 25,000 26,250 Bristow Group, Inc. company guaranty 6 1/8s, 2013 35,000 35,438 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 40,000 30,400 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) 100,000 75,250 OPTI Canada, Inc. 144A company guaranty sr. notes 9 3/4s, 2013 (Canada) 10,000 10,150 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 5,000 5,063 Peabody Energy Corp. company guaranty 7 3/8s, 2016 65,000 70,850 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 5,000 5,381 Peabody Energy Corp. sr. notes 5 7/8s, 2016 50,000 50,625 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 60,000 66,600 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 5,000 5,244 Plains Exploration & Production Co. company guaranty 7s, 2017 100,000 102,500 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 10,000 9,875 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 60,000 70,350 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 20,000 20,800 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 45,000 46,350 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 100,000 91,250 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 120,000 117,000 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 95,000 99,972 Trico Shipping AS 144A sr. notes 13 7/8s, 2014 (Norway) 30,000 26,775 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.8s, 2037 15,000 15,722 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.35s, 2017 25,000 28,021 Weatherford International, Ltd. company guaranty sr. unsec. notes 9 7/8s, 2039 (Switzerland) 35,000 47,444 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (Switzerland) 20,000 21,900 Whiting Petroleum Corp. company guaranty 7s, 2014 60,000 63,300 Williams Cos., Inc. (The) notes 7 3/4s, 2031 4,000 4,570 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 11,000 13,356 Williams Cos., Inc. (The) 144A notes 6 3/8s, 2010 10,000 10,000 XTO Energy, Inc. sr. unsec. notes 5 1/2s, 2018 56,000 66,968 Financials (3.6%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 15,000 16,523 Ally Financial, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 20,000 21,300 American Express Co. sr. unsec. notes 8 1/8s, 2019 160,000 206,625 American General Finance Corp. sr. unsec. notes Ser. MTNI, Class I, 4 7/8s, 2012 210,000 198,450 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 50,000 50,000 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 214,000 220,955 Bank of Montreal sr. unsec. bond 2 1/8s, 2013 (Canada) 65,000 67,075 Bank of New York Mellon Corp. (The) sr. unsec. notes 4.3s, 2014 90,000 98,817 Bank of New York Mellon Corp. (The) sr. unsec. notes 2.95s, 2015 20,000 21,045 BankAmerica Capital III bank guaranteed jr. unsec. FRN 1.096s, 2027 43,000 30,410 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 22,000 26,799 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.176s, 2012 37,500 36,839 Capital One Capital III company guaranty 7.686s, 2036 31,000 31,465 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 30,000 29,288 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 65,000 70,363 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 45,000 52,088 CIT Group, Inc. sr. bonds 7s, 2017 190,000 185,963 CIT Group, Inc. sr. bonds 7s, 2016 105,000 103,425 CIT Group, Inc. sr. bonds 7s, 2015 70,000 69,475 CIT Group, Inc. sr. bonds 7s, 2014 20,000 19,950 CIT Group, Inc. sr. bonds 7s, 2013 50,000 50,250 Citigroup, Inc. sr. notes 6 1/2s, 2013 195,000 215,450 Citigroup, Inc. sub. notes 5s, 2014 135,000 140,216 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 319,000 329,662 Credit Suisse First Boston USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2011 130,000 137,544 Credit Suisse Guernsey, Ltd. jr. unsec. sub. notes FRN 5.86s, 2049 (United Kingdom) 34,000 32,321 Deutsche Bank AG London sr. unsec. notes 2 3/8s, 2013 (United Kingdom) 5,000 5,122 Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) 125,000 133,669 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, 2049 55,000 47,575 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 57,000 62,616 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 (PIK) 65,000 74,100 Fleet Capital Trust V bank guaranteed jr. sub. FRN 1.291s, 2028 29,000 20,831 OneBeacon US Holdings, Inc. notes 5 7/8s, 2013 91,000 95,560 GATX Financial Corp. notes 5.8s, 2016 25,000 27,324 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 135,000 134,325 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.604s, 2016 65,000 59,517 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.596s, 2012 10,000 9,864 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 6 7/8s, 2039 392,000 447,885 Ally Financial, Inc. 144A company guaranty sr. unsec. notes 8s, 2020 25,000 27,313 Ally Financial, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 25,000 26,094 Ally Financial, Inc. company guaranty sr. unsec. notes 6 5/8s, 2012 37,000 38,295 Ally Financial, Inc. company guaranty sr. unsec. notes Ser. 8, 6 3/4s, 2014 85,000 88,559 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.497s, 2014 9,000 8,047 Ally Financial, Inc. sr. unsec. unsub. notes 6 3/4s, 2014 110,000 113,503 Ally Financial, Inc. 144A company guaranty sr. unsec. notes 8.3s, 2015 25,000 27,250 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 170,000 202,623 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 194,000 202,975 Health Care Property Investors, Inc. sr. unsec. notes 6s, 2017 28,000 29,888 Highwood Properties, Inc. sr. unsec. bonds 5.85s, 2017 (R) 60,000 61,712 HSBC Finance Capital Trust IX FRN 5.911s, 2035 100,000 93,375 HSBC Finance Corp. notes 5s, 2015 200,000 217,810 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 35,000 33,950 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 5,000 4,938 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 95,000 95,475 JPMorgan Chase & Co. sr. notes 6s, 2018 270,000 308,334 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 119,000 122,055 KB Home company guaranty 6 3/8s, 2011 49,000 49,796 Lehman Brothers E-Capital Trust I FRN 3.589s, 2065 (In default) (NON) 285,000 29 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 15,000 16,125 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 54,000 54,135 Liberty Mutual Insurance 144A notes 7.697s, 2097 100,000 91,199 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 110,000 116,155 Marsh & McLennan Cos., Inc. sr. unsec. notes 5 3/8s, 2014 60,000 64,802 Merrill Lynch & Co., Inc. sr. unsec. notes 6.4s, 2017 70,000 76,601 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 318,000 356,699 MetLife, Inc. sr. unsec. 6 3/4s, 2016 55,000 65,657 Morgan Stanley sr. unsec. unsub. notes 6 3/4s, 2011 182,000 187,456 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 40,000 42,600 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 25,000 26,694 Nationwide Health Properties, Inc. notes 6 1/2s, 2011 (R) 30,000 31,156 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 45,000 48,096 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 50,000 49,688 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 (R) 25,000 24,844 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 90,000 84,352 Pinafore LLC/Pinafore, Inc. 144A company guaranty sr. notes 9s, 2018 25,000 26,250 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 85,000 84,363 Provident Funding Associates 144A sr. notes 10 1/4s, 2017 25,000 25,750 Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 30,000 33,247 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 50,000 50,375 Royal Bank of Scotland PLC (The) bank guaranty sr. unsec. unsub. notes 3.95s, 2015 (United Kingdom) 105,000 106,147 Simon Property Group LP sr. unsec. notes 6 1/8s, 2018 (R) 41,000 47,578 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 (R) 22,000 24,593 Simon Property Group LP sr. unsec. unsub. notes 4 3/8s, 2021 (R) 40,000 40,549 SLM Corp. sr. notes Ser. MTN, 8s, 2020 40,000 39,693 SLM Corp. sr. unsec. unsub. notes Ser. MTNA, 5s, 2013 120,000 117,598 State Street Capital Trust IV company guaranty jr. unsec. sub. bond FRB 1.292s, 2037 75,000 53,902 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.251s, 2014 5,000 4,256 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 70,000 72,443 VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 192,000 202,330 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 20,000 22,832 Wachovia Corp. sr. unsec. notes Ser. MTN, 5 1/2s, 2013 275,000 302,279 Wachovia Corp. sr. unsec. notes FRN Ser. MTNE, 0.447s, 2012 95,000 94,701 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 80,000 86,146 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, 2049 (Australia) 60,000 59,081 Willis Group North America, Inc. company guaranty 6.2s, 2017 10,000 10,656 Health care (0.9%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 90,000 108,146 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 38,000 44,261 Amgen, Inc. sr. unsec. notes 3.45s, 2020 125,000 126,295 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 71,000 88,833 Biomet, Inc. company guaranty sr. unsec. bond 10s, 2017 60,000 66,225 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 60,000 64,200 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8 7/8s, 2015 60,000 63,750 DaVita, Inc. company guaranty 6 5/8s, 2013 54,000 54,878 DaVita, Inc. company guaranty sr. unsec. sub. notes 7 1/4s, 2015 15,000 15,572 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016 (PIK) 38,000 41,230 HCA, Inc. sr. sec. notes 9 1/4s, 2016 42,000 45,465 HCA, Inc. sr. sec. notes 9 1/8s, 2014 210,000 221,288 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 55,000 55,550 HealthSouth Corp. company guaranty 10 3/4s, 2016 40,000 43,850 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 85,000 86,913 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 35,000 36,575 Omnicare, Inc. sr. sub. notes 6 7/8s, 2015 10,000 10,100 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 50,000 50,125 Quintiles Transnational Corp. 144A sr. notes 9 1/2s, 2014 (PIK) 45,000 46,238 Select Medical Corp. company guaranty 7 5/8s, 2015 58,000 56,623 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 105,000 108,281 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 60,000 60,150 Sun Healthcare Group, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2015 5,000 5,300 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 15,000 15,319 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 16,477 16,724 Talecris Biotherapeutics Holdings Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 35,000 38,500 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 6,000 6,855 Tenet Healthcare Corp. sr. notes 9s, 2015 130,000 141,375 Tenet Healthcare Corp. 144A sr. unsec. notes 8s, 2020 40,000 39,900 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Netherland Antilles) 50,000 52,306 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 20,000 20,450 US Oncology Holdings, Inc. sr. unsec. notes FRN 6.737s, 2012 (PIK) 121,000 114,950 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 5,000 5,113 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 5,000 5,100 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 110,000 117,644 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 40,000 41,599 WellPoint, Inc. notes 7s, 2019 35,000 42,573 Technology (0.8%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 5,000 5,275 Advanced Micro Devices, Inc. 144A sr. notes 7 3/4s, 2020 15,000 15,488 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 75,000 71,063 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 40,000 36,900 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 215,000 246,860 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 70,000 81,227 Fidelity National Information Services, Inc. 144A company guaranty sr. notes 7 7/8s, 2020 25,000 26,938 Fidelity National Information Services, Inc. 144A company guaranty sr. notes 7 5/8s, 2017 25,000 26,688 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 (PIK) 278,978 225,623 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 9 1/8s, 2014 (PIK) 6,011 6,011 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 88,000 87,890 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 20,000 18,200 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 25,000 26,563 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 50,000 52,000 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 35,000 40,447 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 20,000 23,615 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 95,000 99,988 Jazz Technologies, Inc. 144A notes 8s, 2015 (F) 29,000 24,940 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 30,000 21,825 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 85,000 94,316 NXP BV/NXP Funding, LLC sec. notes Ser. EXCH, 7 7/8s, 2014 (Netherlands) 75,000 77,625 Oracle Corp. sr. unsec. notes 5s, 2011 84,000 85,043 Oracle Corp. 144A notes 3 7/8s, 2020 65,000 68,283 Oracle Corp. 144A sr. notes 5 3/8s, 2040 35,000 37,656 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 22,000 23,155 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 112,000 114,380 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 95,000 113,288 Xerox Capital Trust I company guaranty 8s, 2027 30,000 30,524 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 55,000 65,037 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 21,000 23,436 Transportation (0.1%) American Airlines, Inc. pass-through certificates Ser. 01-1, 6.817s, 2011 10,000 10,213 Burlington Northern Santa Fe Corp. sr. unsec. notes 7s, 2014 60,000 70,254 Burlington Northern Santa Fe, LLC debs. 5 3/4s, 2040 35,000 38,521 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 84,221 82,537 RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017 56,000 61,390 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 17,377 17,377 Utilities and power (1.5%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 104,000 113,048 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 85,000 91,800 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 26,000 26,379 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 25,000 26,405 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 5,000 6,487 Beaver Valley II Funding sr. bonds 9s, 2017 23,000 25,437 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 116,000 130,999 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 37,282 40,351 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 40,000 40,900 Calpine Corp. 144A sr. sec. notes 7 1/4s, 2017 95,000 96,663 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 10,000 10,521 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 15,000 17,821 Commonwealth Edison Co. 1st mtge. 5.9s, 2036 98,000 109,281 Consolidated Natural Gas Co. sr. notes Ser. A, 5s, 2014 45,000 50,438 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 6.3s, 2066 165,000 155,925 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 25,000 29,588 Dominion Resources, Inc. unsub. notes 5.7s, 2012 91,000 99,212 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 90,000 61,650 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 40,000 37,000 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 15,000 11,738 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 10,000 9,325 Edison Mission Energy sr. unsec. notes 7.2s, 2019 60,000 42,450 El Paso Corp. sr. notes Ser. GMTN, 7 3/4s, 2032 35,000 36,343 El Paso Corp. sr. unsec. notes 7s, 2017 120,000 127,424 Electricite de France 144A notes 6 1/2s, 2019 (France) 60,000 73,278 Energy Future Holdings Corp. company guaranty sr. unsec. notes zero %, 2017 (PIK) 11,000 5,253 Energy Future Holdings Corp. 144A sr. sec. bond 10s, 2020 15,000 14,891 Energy Future Intermediate Holdings Co., LLC sr. notes 10s, 2020 24,000 23,818 Energy Future Intermediate Holdings Co., LLC sr. notes 9 3/4s, 2019 66,000 63,855 Energy Transfer Partners LP sr. unsec. unsub. notes 5.65s, 2012 60,000 63,834 Entergy Gulf States, Inc. 1st mtge. 5 1/4s, 2015 21,000 21,033 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 3,000 3,144 GenOn Escrow Corp. 144A sr. unsec. notes 9 1/2s, 2018 10,000 9,625 GenOn Escrow Corp. 144A sr. notes 9 7/8s, 2020 70,000 66,850 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 35,000 37,625 ITC Holdings Corp. 144A notes 5 7/8s, 2016 76,000 84,514 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 35,000 39,704 Kansas Gas & Electric bonds 5.647s, 2021 16,650 17,324 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 69,000 78,939 MidAmerican Funding, LLC sr. sec. bond 6.927s, 2029 130,000 154,802 Mirant North America, LLC company guaranty 7 3/8s, 2013 170,000 175,100 National Fuel Gas Co. notes 5 1/4s, 2013 114,000 120,728 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 40,000 49,670 NiSource Finance Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2010 85,000 85,588 NRG Energy, Inc. company guaranty 7 3/8s, 2017 20,000 20,450 NRG Energy, Inc. sr. notes 7 3/8s, 2016 190,000 195,463 Pacific Gas & Electric Co. 1st mtge. 6.05s, 2034 110,000 124,702 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 76,000 82,554 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 24,060 24,061 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 37,000 41,412 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 25,000 28,438 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 98,000 91,441 NV Energy, Inc. sr. unsec. notes 8 5/8s, 2014 30,000 30,863 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 40,000 41,172 Spectra Energy Capital, LLC sr. notes 8s, 2019 45,000 57,047 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 5,000 5,829 Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes zero %, 2016 (United Kingdom) (PIK) 68,656 39,820 Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes Ser. B, 10 1/4s, 2015 (United Kingdom) 45,000 29,475 TransAlta Corp. sr. unsec. notes 5 3/4s, 2013 (Canada) 30,000 33,298 TransCanada Pipelines, Ltd. jr. sub. FRN 6.35s, 2067 (Canada) 30,000 28,050 Union Electric Co. sr. sec. notes 6.4s, 2017 50,000 58,855 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 25,000 27,500 Total corporate bonds and notes (cost $37,580,016) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (14.2%)(a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.9%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from May 20, 2037 to November 20, 2039 $2,932,930 $3,220,893 5 1/2s, TBA, October 1, 2040 1,000,000 1,075,078 U.S. Government Agency Mortgage Obligations (12.3%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4s, TBA, October 1, 2040 3,000,000 3,078,164 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, October 1, 2040 7,000,000 7,440,234 5s, TBA, October 1, 2040 1,000,000 1,052,813 4 1/2s, TBA, October 1, 2040 16,000,000 16,665,000 Total U.S. government and agency mortgage obligations (cost $32,484,306) U.S. TREASURY OBLIGATIONS (%)(a) Principal amount Value U.S. Treasury Notes 4 1/4s, November 15, 2013 (SEGSF) $20,000 $22,230 Total U.S. treasury obligations (cost $20,045) MORTGAGE-BACKED SECURITIES (6.0%)(a) Principal amount Value Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.837s, 2049 $98,000 $103,703 Ser. 07-2, Class A2, 5.634s, 2049 133,000 137,633 Ser. 07-5, Class XW, IO, 0.598s, 2051 2,847,213 58,543 Ser. 07-1, Class XW, IO, 0.46s, 2049 1,652,256 22,623 Banc of America Commercial Mortgage, Inc. 144A Ser. 02-PB2, Class XC, IO, 0.963s, 2035 739,418 5,820 Ser. 04-4, Class XC, IO, 0.281s, 2042 1,497,036 23,828 Ser. 04-5, Class XC, IO, 0.242s, 2041 2,193,191 30,506 Ser. 06-5, Class XC, IO, 0.176s, 2016 6,035,170 98,360 Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class J, 1.307s, 2022 102,000 61,200 Bayview Commercial Asset Trust 144A Ser. 05-3A, IO, 2.87s, 2035 289,204 13,766 FRB Ser. 05-1A, Class A1, 0.556s, 2035 38,443 30,478 Bear Stearns Alt-A Trust FRB Ser. 05-7, Class 23A1, 5.562s, 2035 162,758 120,529 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 07-PW15, Class A4, 5.331s, 2044 104,000 107,013 Ser. 04-PR3I, Class X1, IO, 0.36s, 2041 543,349 9,466 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class XW, IO, 0.876s, 2038 1,767,927 53,038 Ser. 06-PW14, Class X1, IO, 0.163s, 2038 1,642,199 27,096 Ser. 07-PW18, Class X1, IO, 0.136s, 2050 699,524 5,282 Ser. 07-PW15, Class X1, IO, 0.129s, 2044 11,415,378 87,442 Ser. 05-PW10, Class X1, IO, 0.093s, 2040 5,591,966 11,352 Citigroup Commercial Mortgage Trust FRB Ser. 07-C6, Class A3, 5.887s, 2049 160,000 170,224 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.135s, 2049 7,239,355 96,066 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR5, Class 2A5A, 5.806s, 2036 255,545 146,361 FRB Ser. 07-6, Class 1A3A, 5.453s, 2046 680,189 374,104 FRB Ser. 06-AR7, Class 2A2A, 5.407s, 2036 229,269 135,269 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.556s, 2049 1,699,727 28,674 Ser. 06-CD2, Class X, IO, 0.119s, 2046 3,472,800 10,935 Ser. 07-CD4, Class XC, IO, 0.118s, 2049 5,684,885 47,071 CNL Funding 144A Ser. 99-1, Class A2, 7.645s, 2014 70,643 68,559 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 64,697 67,956 Ser. 98-C2, Class F, 5.44s, 2030 435,000 450,018 Commercial Mortgage Pass-Through Certificates FRB Ser. 07-C9, Class A2, 5.811s, 2049 68,000 70,991 Commercial Mortgage Pass-Through Certificates 144A Ser. 05-LP5, Class XC, IO, 0.245s, 2043 6,368,410 60,227 Ser. 06-C8, Class XS, IO, 0.181s, 2046 7,325,387 80,254 Ser. 05-C6, Class XC, IO, 0.094s, 2044 5,271,032 29,723 Countrywide Alternative Loan Trust Ser. 06-J8, Class A4, 6s, 2037 199,767 117,862 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 82,141 78,034 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.512s, 2035 471,972 363,419 Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A2, 6.422s, 2041 59,000 61,489 FRB Ser. 07-C3, Class A2, 5.91s, 2039 175,000 181,270 Ser. 07-C2, Class A2, 5.448s, 2049 223,000 229,173 Ser. 06-C5, Class AX, IO, 0.174s, 2039 (F) 3,345,165 49,565 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.273s, 2049 (F) 7,926,371 51,617 Ser. 06-C4, Class AX, IO, 0.155s, 2039 4,565,473 62,997 Ser. 07-C1, Class AX, IO, 0.124s, 2040 (F) 6,141,159 46,403 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP3, Class AX, IO, 1.628s, 2035 1,289,453 25,378 FRB Ser. 04-TF2A, Class J, 1.207s, 2016 50,000 47,750 FRB Ser. 05-TF2A, Class J, 1.157s, 2020 17,613 15,852 FRB Ser. 04-TF2A, Class H, 0.957s, 2019 50,000 49,000 Ser. 01-CK1, Class AY, IO, 0.838s, 2035 803,469 64 Ser. 04-C4, Class AX, IO, 0.436s, 2039 631,208 14,412 Ser. 05-C1, Class AX, IO, 0.196s, 2038 6,806,363 67,892 DLJ Commercial Mortgage Corp. Ser. 99-CG2, Class B3, 6.1s, 2032 50,912 50,902 Ser. 99-CG2, Class B4, 6.1s, 2032 130,000 129,337 Federal National Mortgage Association IFB Ser. 10-100, Class QS, IO, 6.394s, 2040 134,997 22,590 IFB Ser. 06-49, Class SE, 27.975s, 2036 92,072 146,108 IFB Ser. 05-25, Class PS, 27.033s, 2035 57,353 90,228 IFB Ser. 06-115, Class ES, 25.535s, 2036 78,675 119,536 IFB Ser. 06-8, Class HP, 23.627s, 2036 78,719 121,687 IFB Ser. 05-99, Class SA, 23.627s, 2035 51,309 75,514 IFB Ser. 05-74, Class DM, 23.444s, 2035 52,829 78,356 IFB Ser. 05-45, Class DC, 23.37s, 2035 (F) 51,668 75,686 IFB Ser. 05-48, Class SM, IO, 6.544s, 2034 108,089 15,501 IFB Ser. 07-58, Class SP, IO, 6.494s, 2037 142,016 25,366 IFB Ser. 07-24, Class SD, IO, 6.494s, 2037 94,398 14,192 IFB Ser. 06-3, Class SB, IO, 6.444s, 2035 279,511 49,515 IFB Ser. 06-103, Class SB, IO, 6.344s, 2036 (F) 110,108 14,497 IFB Ser. 05-122, Class SW, IO, 6.344s, 2035 119,459 16,649 IFB Ser. 06-86, Class SB, IO, 6.294s, 2036 344,104 53,205 IFB Ser. 07-89, Class SA, IO, 6.174s, 2037 (F) 367,433 49,922 IFB Ser. 07-44, Class SB, IO, 6.174s, 2037 446,189 67,923 Ser. 06-26, Class NB, 1s, 2036 20,169 20,015 Ser. 06-46, Class OC, PO, zero %, 2036 61,282 54,869 FRB Ser. 06-115, Class SN, zero %, 2036 (F) 59,859 50,022 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.827s, 2033 662,655 618 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 131,000 142,301 Ser. 97-C2, Class G, 7 1/2s, 2029 40,000 44,008 Freddie Mac IFB Ser. 3408, Class EK, 24.758s, 2037 65,535 96,474 IFB Ser. 2976, Class KL, 23.44s, 2035 84,572 130,108 IFB Ser. 3065, Class DC, 19.088s, 2035 79,842 113,796 IFB Ser. 2990, Class LB, 16.288s, 2034 87,744 115,873 IFB Ser. 3269, Class KS, IO, 6.993s, 2037 1,595,462 185,313 IFB Ser. 3156, Class PS, IO, 6.993s, 2036 194,974 34,140 IFB Ser. 3287, Class SE, IO, 6.443s, 2037 302,105 45,421 IFB Ser. 3031, Class BI, IO, 6.433s, 2035 67,220 12,088 IFB Ser. 3240, Class SM, IO, 6.393s, 2036 126,407 18,463 IFB Ser. 3147, Class SD, IO, 6.393s, 2036 334,176 46,315 IFB Ser. 3065, Class DI, IO, 6.363s, 2035 56,403 9,270 IFB Ser. 3114, Class GI, IO, 6.343s, 2036 72,463 12,494 IFB Ser. 3346, Class SC, IO, 6.293s, 2033 703,295 100,023 IFB Ser. 3171, Class PS, IO, 6.228s, 2036 154,665 20,913 IFB Ser. 3171, Class ST, IO, 6.228s, 2036 (F) 277,714 43,590 IFB Ser. 3309, Class SG, IO, 5.813s, 2037 (F) 348,748 44,755 Ser. 3327, Class IF, IO, zero %, 2037 24,482 261 Ser. 3289, Class SI, IO, zero %, 2037 14,592 293 Ser. 3124, Class DO, PO, zero %, 2036 32,872 30,453 FRB Ser. 3304, Class UF, zero %, 2037 100,000 98,065 FRB Ser. 3326, Class YF, zero %, 2037 (F) 4,863 4,730 FRB Ser. 3147, Class SF, zero %, 2036 63,748 55,051 FRB Ser. 3047, Class BD, zero %, 2035 16,165 15,853 FRB Ser. 3003, Class XF, zero %, 2035 (F) 32,475 31,846 FRB Ser. 2958, Class FB, zero %, 2035 2,173 2,172 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.159s, 2043 3,416,000 27,543 Ser. 05-C3, Class XC, IO, 0.105s, 2045 24,020,640 125,858 Ser. 07-C1, Class XC, IO, 0.069s, 2049 11,152,602 52,917 GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.355s, 2029 84,004 3,520 Ser. 05-C1, Class X1, IO, 0.436s, 2043 2,955,113 39,174 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 22,184 17,303 Ser. 06-C1, Class XC, IO, 0.139s, 2045 7,692,787 40,566 Government National Mortgage Association IFB Ser. 10-85, Class AS, IO, 6.393s, 2039 150,026 23,461 IFB Ser. 10-61, Class SC, IO, 6.293s, 2040 1,020,054 144,633 IFB Ser. 10-47, Class XN, IO, 6.293s, 2034 1,064,144 84,599 IFB Ser. 10-53, Class SA, IO, 6.243s, 2039 (F) 142,525 17,829 IFB Ser. 10-14, Class SX, IO, 6.193s, 2040 952,318 126,820 IFB Ser. 09-35, Class SP, IO, 6.143s, 2037 396,680 45,586 FRB Ser. 07-35, Class UF, zero %, 2037 10,069 9,826 Greenwich Capital Commercial Funding Corp. Ser. 05-GG5, Class XC, IO, 0.182s, 2037 8,080,823 21,610 GS Mortgage Securities Corp. II FRB Ser. 07-GG10, Class A3, 6.002s, 2045 250,819 271,975 Ser. 06-GG6, Class A2, 5.506s, 2038 270,149 273,321 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 52,516 52,778 Ser. 03-C1, Class X1, IO, 1.007s, 2040 595,958 9,371 Ser. 04-C1, Class X1, IO, 0.896s, 2028 765,953 423 Ser. 06-GG6, Class XC, IO, 0.11s, 2038 2,415,488 4,530 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.366s, 2037 291,520 158,878 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR25, Class 5A1, 5.59s, 2036 74,067 43,729 FRB Ser. 07-AR15, Class 1A1, 5.554s, 2037 266,868 171,463 JPMorgan Alternative Loan Trust FRB Ser. 06-A1, Class 5A1, 5.884s, 2036 161,114 125,669 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 97-C5, Class F, 7.561s, 2029 33,886 35,967 FRB Ser. 07-LD12, Class A3, 6.188s, 2051 498,000 529,195 Ser. 07-C1, Class A4, 5.716s, 2051 74,000 77,611 Ser. 06-LDP8, Class X, IO, 0.758s, 2045 2,096,411 54,969 Ser. 06-CB17, Class X, IO, 0.697s, 2043 2,019,370 52,087 Ser. 06-LDP9, Class X, IO, 0.636s, 2047 3,002,943 62,942 Ser. 07-LDPX, Class X, IO, 0.519s, 2049 3,435,715 47,325 Ser. 06-CB16, Class X1, IO, 0.142s, 2045 2,370,171 30,556 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 38,171 38,520 Ser. 05-CB12, Class X1, IO, 0.194s, 2037 3,222,438 27,748 Ser. 07-CB20, Class X1, IO, 0.189s, 2051 6,235,913 61,779 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 35,110 32,287 Ser. 99-C1, Class G, 6.41s, 2031 37,135 30,632 Ser. 98-C4, Class H, 5.6s, 2035 50,000 49,435 LB-UBS Commercial Mortgage Trust Ser. 07-C7, Class A2, 5.588s, 2045 125,000 130,751 Ser. 07-C2, Class A3, 5.43s, 2040 129,000 134,938 Ser. 06-C6, Class XCL, IO, 0.181s, 2039 8,491,810 152,487 LB-UBS Commercial Mortgage Trust 144A Ser. 03-C5, Class XCL, IO, 0.949s, 2037 768,905 13,575 Ser. 06-C7, Class XW, IO, 0.91s, 2038 1,432,918 40,208 Ser. 05-C3, Class XCL, IO, 0.35s, 2040 4,262,938 79,125 Ser. 05-C2, Class XCL, IO, 0.285s, 2040 3,514,620 27,889 Ser. 05-C5, Class XCL, IO, 0.266s, 2020 5,508,646 73,134 Ser. 05-C7, Class XCL, IO, 0.203s, 2040 3,518,321 24,896 Ser. 06-C7, Class XCL, IO, 0.181s, 2038 2,528,274 41,659 Ser. 06-C1, Class XCL, IO, 0.174s, 2041 5,114,783 52,468 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 0.876s, 2027 66,976 54,211 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.177s, 2049 7,834,826 90,064 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 0.757s, 2022 99,963 87,467 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 7.071s, 2030 31,000 32,731 FRB Ser. 05-A9, Class 3A1, 4.081s, 2035 157,231 125,484 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.02s, 2050 128,000 136,462 Ser. 05-MCP1, Class XC, IO, 0.225s, 2043 2,632,440 33,002 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.356s, 2039 658,820 15,191 Ser. 05-LC1, Class X, IO, 0.223s, 2044 1,598,525 7,731 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A2, 6.126s, 2049 152,000 164,324 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 5.567s, 2045 500,747 50,075 Ser. 05-C3, Class X, IO, 5.004s, 2044 124,421 9,954 Morgan Stanley Capital I FRB Ser. 06-T23, Class A2, 5.912s, 2041 275,000 295,325 Morgan Stanley Capital I 144A Ser. 05-HQ5, Class X1, IO, 0.135s, 2042 1,232,349 6,926 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 79,143 81,913 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 2.154s, 2036 1,055,962 27,877 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 464,896 327,752 FRB Ser. 06-9, Class 1A1, 5.402s, 2036 78,259 47,087 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 302,000 298,980 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C32, Class A2, 5.928s, 2049 140,000 145,721 Ser. 06-C27, Class A2, 5.624s, 2045 24,574 25,227 Ser. 07-C31, Class A2, 5.421s, 2047 398,000 413,576 Ser. 07-C30, Class APB, 5.294s, 2043 140,000 143,927 Ser. 07-C34, IO, 0.523s, 2046 1,625,205 28,945 Wachovia Bank Commercial Mortgage Trust 144A Ser. 03-C3, Class IOI, IO, 1.295s, 2035 671,774 13,319 Ser. 05-C18, Class XC, IO, 0.175s, 2042 3,376,751 30,864 Ser. 06-C27, Class XC, IO, 0.156s, 2045 2,629,563 20,537 Ser. 06-C23, Class XC, IO, 0.087s, 2045 2,650,489 13,518 Ser. 06-C26, Class XC, IO, 0.073s, 2045 1,683,760 4,411 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2014 10,000 3,200 Ser. 06-SL1, Class X, IO, 0.943s, 2043 336,667 10,134 Total mortgage-backed securities (cost $12,238,796) ASSET-BACKED SECURITIES (2.2%)(a) Principal amount Value Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.406s, 2036 $62,000 $32,034 FRB Ser. 06-HE3, Class A2C, 0.406s, 2036 75,000 37,144 Ace Securities Corp. 144A Ser. 03-MH1, Class M2, 6 1/2s, 2030 25,238 26,626 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE4, Class A5, 0.416s, 2036 62,174 38,244 BankAmerica Manufactured Housing Contract Trust Ser. 97-2, Class M, 6.9s, 2028 52,000 75,920 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 39,000 39,145 Bayview Financial Acquisition Trust Ser. 04-B, Class A1, 1.26s, 2039 212,554 75,457 FRB Ser. 04-D, Class A, 0.841s, 2044 29,946 27,475 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 05-3, Class A1, 0.706s, 2035 20,496 18,681 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 261,198 186,757 Conseco Finance Securitizations Corp. Ser. 00-5, Class A7, 8.2s, 2032 114,862 102,227 Ser. 00-5, Class A6, 7.96s, 2032 237,394 201,785 Ser. 02-1, Class M1F, 7.954s, 2033 67,000 71,622 Ser. 02-2, Class M1, 7.424s, 2033 32,000 29,909 Ser. 01-1, Class A5, 6.99s, 2031 586,492 604,087 FRB Ser. 02-1, Class M1A, 2.309s, 2033 356,000 293,160 Countrywide Asset Backed Certificates FRB Ser. 04-6, Class 2A5, 0.646s, 2034 38,365 34,195 Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 0.586s, 2036 137,000 78,240 FRB Ser. 06-2, Class 2A3, 0.426s, 2036 230,000 134,074 GEBL 144A Ser. 04-2, Class D, 3.007s, 2032 57,285 11,457 Ser. 04-2, Class C, 1.107s, 2032 57,284 6,301 Green Tree Financial Corp. Ser. 94-4, Class B2, 8.6s, 2019 74,886 39,514 Ser. 96-5, Class M1, 8.05s, 2027 33,057 29,421 Ser. 96-6, Class M1, 7.95s, 2027 173,000 174,730 Ser. 99-5, Class A5, 7.86s, 2029 367,129 335,923 Ser. 96-2, Class M1, 7.6s, 2026 98,000 93,100 Ser. 97-6, Class A9, 7.55s, 2029 23,876 24,653 Ser. 97-6, Class M1, 7.21s, 2029 73,000 64,651 Ser. 93-3, Class B, 6.85s, 2018 6,978 6,332 Ser. 99-3, Class A7, 6.74s, 2031 12,639 12,702 Ser. 99-2, Class A7, 6.44s, 2030 56,197 56,164 Ser. 98-7, Class M1, 6.4s, 2030 20,000 13,733 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 546,843 511,299 High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 0.911s, 2036 78,471 31,388 Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 0.586s, 2036 69,000 57,368 Long Beach Mortgage Loan Trust FRB Ser. 06-4, Class 2A4, 0.516s, 2036 66,000 24,987 Marriott Vacation Club Owner Trust 144A Ser. 04-1A, Class C, 5.265s, 2026 9,389 7,967 FRB Ser. 02-1A, Class A1, 0.957s, 2024 4,803 4,604 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 32,861 31,759 New Century Home Equity Loan Trust Ser. 03-5, Class AI7, 5.15s, 2033 47,554 47,674 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.416s, 2036 72,961 36,164 FRB Ser. 06-2, Class A2C, 0.406s, 2036 82,000 50,622 Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A3, 7.945s, 2022 51,681 36,325 Ser. 95-B, Class B1, 7.55s, 2021 16,489 12,322 Ser. 98-A, Class M, 6.825s, 2028 31,000 29,723 Ser. 01-E, Class A4, 6.81s, 2031 101,729 86,978 Ser. 99-B, Class A3, 6.45s, 2017 29,983 27,284 Ser. 02-C, Class A1, 5.41s, 2032 141,347 136,400 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 44,434 42,879 Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 0.446s, 2036 60,739 46,896 FRB Ser. 07-RZ1, Class A2, 0.416s, 2037 114,000 62,397 Securitized Asset Backed Receivables, LLC FRB Ser. 07-NC2, Class A2B, 0.396s, 2037 107,000 50,830 FRB Ser. 07-BR5, Class A2A, 0.386s, 2037 108,258 77,892 FRB Ser. 07-BR4, Class A2A, 0.346s, 2037 137,562 96,637 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.466s, 2036 139,000 50,532 Soundview Home Equity Loan Trust FRB Ser. 06-3, Class A3, 0.416s, 2036 323,646 181,325 Structured Asset Investment Loan Trust FRB Ser. 06-BNC2, Class A6, 0.516s, 2036 66,000 9,653 TIAA Real Estate CDO, Ltd. 144A FRB Ser. 02-1A, Class III, 7.6s, 2037 100,000 94,000 WAMU Asset-Backed Certificates FRB Ser. 07-HE2, Class 2A1, 0.366s, 2037 295,441 201,022 Total asset-backed securities (cost $5,966,823) INVESTMENT COMPANIES (0.8%)(a) Shares Value Ares Capital Corp. 791 $12,379 BlackRock Kelso Capital Corp. 2,372 27,278 Financial Select Sector SPDR Fund (S) 34,600 496,510 Harris & Harris Group, Inc. (NON) 9,005 38,451 iShares MSCI EAFE Index Fund 1,602 87,982 iShares Russell 2000 Value Index Fund 392 24,265 MCG Capital Corp. 11,401 66,582 NGP Capital Resources Co. 3,083 27,932 SPDR S&P rust (S) 8,222 938,295 Total investment companies (cost $1,689,864) FOREIGN GOVERNMENT BONDS AND NOTES (0.3%)(a) Principal amount Value Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.677s, 2012 $1,170,000 $266,175 Brazil (Federal Republic of) notes zero %, 2012 BRL 853 507,989 Total foreign government bonds and notes (cost $775,366) SENIOR LOANS (0.3%)(a)(c) Principal amount Value Dex Media West, LLC bank term loan FRN Ser. A, 7s, 2014 $31,969 $27,728 First Data Corp. bank term loan FRN Ser. B1, 3.01s, 2014 16,814 14,799 First Data Corp. bank term loan FRN Ser. B3, 3.006s, 2014 117,060 102,968 Harrah's Operating Co., Inc. bank term loan FRN Ser. B2, 3.498s, 2015 14,523 12,493 Health Management Associates, Inc. bank term loan FRN 2.283s, 2014 16,410 15,471 IASIS Healthcare Corp. bank term loan FRN Ser. DD, 2.26s, 2014 4,218 4,037 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 7.62s, 2014 1,151 1,101 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 2.26s, 2014 12,187 11,664 Ineos Holdings, Ltd. bank term loan FRN Ser. B2, 7.501s, 2013 (United Kingdom) 40,000 40,000 Ineos Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 (United Kingdom) 40,000 40,000 Intelsat Corp. bank term loan FRN Ser. B2-A, 3.033s, 2014 4,650 4,471 Intelsat Corp. bank term loan FRN Ser. B2-B, 3.033s, 2014 4,649 4,471 Intelsat Corp. bank term loan FRN Ser. B2-C, 3.033s, 2014 4,649 4,471 Intelsat Jackson Holdings SA bank term loan FRN 3.533s, 2014 (Luxembourg) 85,000 79,688 National Bedding Co. bank term loan FRN 2.38s, 2011 7,798 7,476 Polypore, Inc. bank term loan FRN Ser. B, 2.27s, 2014 17,103 16,504 Swift Transportation Co., Inc. bank term loan FRN 6.563s, 2014 100,000 97,461 Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B3, 3.759s, 2014 (United Kingdom) 119,079 92,088 Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B2, 3.924s, 2014 (United Kingdom) 17,504 13,575 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.78s, 2014 14,809 13,281 Univision Communications, Inc. bank term loan FRN Ser. B, 2.51s, 2014 17,773 15,551 Visteon Corp. bank term loan FRN Ser. B1, 5 1/4s, 2013 95,000 103,233 West Corp. bank term loan FRN Ser. B2, 2.633s, 2013 17,500 17,203 Yankee Candle Co., Inc. bank term loan FRN 2.27s, 2014 8,526 8,154 Total senior loans (cost $743,196) CONVERTIBLE BONDS AND NOTES (0.1%)(a) Principal amount Value Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 $31,000 $30,496 Alliant Techsystems, Inc. cv. company guaranty sr. sub. notes 3s, 2024 40,000 45,650 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 (R) 25,000 38,391 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 6,000 8,969 General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 (STP) 35,000 35,131 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 (In default) (NON)(R) 110,000 117,150 Owens Brockway Glass Container, Inc. 144A cv. company guaranty sr. unsec. notes 3s, 2015 25,000 24,505 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 8,000 9,105 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 25,000 22,625 Total convertible bonds and notes (cost $308,746) PREFERRED STOCKS (0.1%)(a) Shares Value GMAC, Inc. 144A Ser. G, 7.00% cum. pfd. 128 $117,440 Total preferred stocks (cost $82,346) MUNICIPAL BONDS AND NOTES (%)(a) Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $20,000 $20,863 4.071s, 1/1/14 50,000 51,843 Total municipal bonds and notes (cost $70,000) CONVERTIBLE PREFERRED STOCKS (%)(a) Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 690 $40,075 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. 1,280 24,108 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) (NON) 140 140 Total convertible preferred stocks (cost $189,856) WARRANTS (%)(a)(NON) Expiration date Strike price Warrants Value Aventine Renewable Energy Holdings, Inc. (F) 3/15/15 $40.94 57 $ Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 0.01 7,932 1,428 Vertis Holdings, Inc. (F) 10/18/15 0.01 22 Total warrants (cost $29,774) SHORT-TERM INVESTMENTS (24.5%)(a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) 3,078,484 $3,078,484 U.S. Treasury Bills, for effective yields ranging from 0.23% to 0.40%, maturity date November 18, 2010 (SEG) (SEGSF) $5,358,001 5,355,810 U.S. Treasury Bills, with an effective yield of 0.16%, maturity date March 10, 2011 (SEG) 85,000 84,931 U.S. Treasury Bills, for effective yields ranging from 0.20% to 0.27%, maturity date June 2, 2011 (SEG) (SEGSF) 3,570,000 3,565,145 U.S. Treasury Bills, for effective yields ranging from 0.22% to 0.24%, maturity date July 28, 2011 (SEG) (SEGSF) 1,425,000 1,422,260 Putnam Money Market Liquidity Fund 0.15% (e) 42,449,265 42,449,265 Total short-term investments (cost $55,955,063) TOTAL INVESTMENTS Total investments (cost $250,983,977)(b) FORWARD CURRENCY CONTRACTS at 9/30/10 (aggregate face value $93,557,929) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America Australian Dollar Buy 10/20/10 $2,068,615 $1,938,903 $129,712 Brazilian Real Buy 10/20/10 528,627 517,839 10,788 British Pound Buy 10/20/10 487,592 479,289 8,303 Canadian Dollar Sell 10/20/10 955,092 945,789 (9,303) Chilean Peso Buy 10/20/10 126,795 125,126 1,669 Czech Koruna Sell 10/20/10 302,861 281,369 (21,492) Euro Sell 10/20/10 4,246,846 3,988,149 (258,697) Japanese Yen Buy 10/20/10 185,959 184,007 1,952 Mexican Peso Sell 10/20/10 306,086 295,949 (10,137) Norwegian Krone Buy 10/20/10 270,203 260,138 10,065 Singapore Dollar Sell 10/20/10 485,442 475,531 (9,911) South Korean Won Buy 10/20/10 330,656 323,245 7,411 Swedish Krona Sell 10/20/10 644,810 606,036 (38,774) Swiss Franc Sell 10/20/10 939,688 911,508 (28,180) Taiwan Dollar Sell 10/20/10 65,436 64,633 (803) Turkish Lira (New) Buy 10/20/10 231,652 220,459 11,193 Barclays Bank PLC Australian Dollar Buy 10/20/10 1,602,875 1,537,859 65,016 Brazilian Real Buy 10/20/10 470,342 460,106 10,236 British Pound Sell 10/20/10 190,763 186,788 (3,975) Canadian Dollar Buy 10/20/10 191,135 192,020 (885) Chilean Peso Buy 10/20/10 237,059 230,658 6,401 Czech Koruna Sell 10/20/10 112,156 104,143 (8,013) Euro Buy 10/20/10 586,741 585,649 1,092 Hungarian Forint Buy 10/20/10 49,860 44,446 5,414 Japanese Yen Sell 10/20/10 193,826 191,963 (1,863) Mexican Peso Sell 10/20/10 12,915 12,950 35 New Zealand Dollar Sell 10/20/10 115,258 114,450 (808) Norwegian Krone Buy 10/20/10 1,296,709 1,248,400 48,309 Polish Zloty Buy 10/20/10 413,223 387,023 26,200 Singapore Dollar Sell 10/20/10 524,146 513,476 (10,670) South Korean Won Buy 10/20/10 356,267 348,819 7,448 Swedish Krona Sell 10/20/10 599,961 580,672 (19,289) Swiss Franc Sell 10/20/10 617,186 607,990 (9,196) Taiwan Dollar Sell 10/20/10 332,762 329,792 (2,970) Turkish Lira (New) Buy 10/20/10 365,392 347,282 18,110 Citibank, N.A. Australian Dollar Buy 10/20/10 171,106 160,349 10,757 Brazilian Real Sell 10/20/10 72,252 70,622 (1,630) British Pound Buy 10/20/10 2,360,337 2,320,564 39,773 Canadian Dollar Sell 10/20/10 456,876 445,598 (11,278) Chilean Peso Buy 10/20/10 168,741 164,458 4,283 Czech Koruna Sell 10/20/10 269,465 249,597 (19,868) Danish Krone Buy 10/20/10 296,380 278,638 17,742 Euro Buy 10/20/10 241,543 226,645 14,898 Japanese Yen Buy 10/20/10 1,753,349 1,735,462 17,887 Mexican Peso Buy 10/20/10 275,869 266,853 9,016 New Zealand Dollar Sell 10/20/10 58,143 56,351 (1,792) Norwegian Krone Buy 10/20/10 19,848 18,922 926 Polish Zloty Buy 10/20/10 125,387 117,531 7,856 Singapore Dollar Sell 10/20/10 139,306 136,401 (2,905) South African Rand Buy 10/20/10 381,386 368,389 12,997 South Korean Won Buy 10/20/10 327,696 324,541 3,155 Swedish Krona Buy 10/20/10 113,800 106,125 7,675 Swiss Franc Sell 10/20/10 446,102 434,466 (11,636) Taiwan Dollar Sell 10/20/10 83,059 82,680 (379) Turkish Lira (New) Buy 10/20/10 337,762 321,886 15,876 Credit Suisse AG Australian Dollar Buy 10/20/10 1,496,621 1,424,786 71,835 British Pound Sell 10/20/10 1,129,492 1,111,145 (18,347) Canadian Dollar Sell 10/20/10 237,047 231,265 (5,782) Euro Sell 10/20/10 205,400 192,263 (13,137) Japanese Yen Sell 10/20/10 1,414,512 1,400,847 (13,665) Norwegian Krone Buy 10/20/10 427,185 412,690 14,495 South African Rand Buy 10/20/10 69,249 69,256 (7) Swedish Krona Sell 10/20/10 857,974 812,072 (45,902) Swiss Franc Sell 10/20/10 1,022,631 1,010,910 (11,721) Turkish Lira (New) Buy 10/20/10 484,043 460,677 23,366 Deutsche Bank AG Australian Dollar Sell 10/20/10 376,761 353,039 (23,722) Brazilian Real Buy 10/20/10 336,918 329,700 7,218 Canadian Dollar Buy 10/20/10 556,481 543,047 13,434 Chilean Peso Sell 10/20/10 125,959 122,823 (3,136) Czech Koruna Sell 10/20/10 114,783 115,043 260 Euro Sell 10/20/10 449,125 421,524 (27,601) Hungarian Forint Sell 10/20/10 124,917 111,607 (13,310) Mexican Peso Sell 10/20/10 12,851 12,428 (423) New Zealand Dollar Sell 10/20/10 111,955 111,813 (142) Norwegian Krone Buy 10/20/10 583,572 561,787 21,785 Polish Zloty Sell 10/20/10 338,685 317,580 (21,105) Singapore Dollar Sell 10/20/10 218,920 214,443 (4,477) Swedish Krona Sell 10/20/10 95,095 90,836 (4,259) Swiss Franc Buy 10/20/10 98,228 95,929 2,299 Taiwan Dollar Sell 10/20/10 114,530 113,953 (577) Turkish Lira (New) Buy 10/20/10 230,618 222,444 8,174 Goldman Sachs International Australian Dollar Buy 10/20/10 1,724,087 1,615,478 108,609 British Pound Sell 10/20/10 256,603 252,292 (4,311) Canadian Dollar Sell 10/20/10 861,422 840,451 (20,971) Chilean Peso Buy 10/20/10 261,855 257,209 4,646 Euro Sell 10/20/10 3,440,248 3,225,676 (214,572) Hungarian Forint Buy 10/20/10 103,179 92,124 11,055 Japanese Yen Sell 10/20/10 2,374,553 2,348,921 (25,632) Norwegian Krone Buy 10/20/10 798,584 766,629 31,955 Polish Zloty Buy 10/20/10 358,110 335,200 22,910 South African Rand Buy 10/20/10 83,737 80,306 3,431 Swedish Krona Sell 10/20/10 106,330 98,758 (7,572) Swiss Franc Sell 10/20/10 533,631 512,487 (21,144) HSBC Bank USA, National Association Australian Dollar Sell 10/20/10 782,686 733,803 (48,883) British Pound Sell 10/20/10 3,110,464 3,057,675 (52,789) Euro Buy 10/20/10 96,426 90,492 5,934 Japanese Yen Buy 10/20/10 14,017 13,877 140 New Zealand Dollar Sell 10/20/10 410,672 398,276 (12,396) Norwegian Krone Buy 10/20/10 597,875 575,419 22,456 Singapore Dollar Buy 10/20/10 176,262 173,160 3,102 South Korean Won Sell 10/20/10 6,156 6,019 (137) Swiss Franc Buy 10/20/10 330,144 320,263 9,881 Taiwan Dollar Sell 10/20/10 318,306 313,891 (4,415) JPMorgan Chase Bank, N.A. Australian Dollar Buy 10/20/10 3,069,000 2,895,183 173,817 Brazilian Real Buy 10/20/10 351,769 344,193 7,576 British Pound Buy 10/20/10 828,263 812,783 15,480 Canadian Dollar Sell 10/20/10 614,843 592,043 (22,800) Chilean Peso Buy 10/20/10 104,362 101,774 2,588 Czech Koruna Sell 10/20/10 582,564 547,974 (34,590) Euro Buy 10/20/10 2,096,009 1,995,408 100,601 Hong Kong Dollar Sell 10/20/10 250,674 250,341 (333) Hungarian Forint Buy 10/20/10 5,289 4,734 555 Japanese Yen Buy 10/20/10 559,701 553,555 6,146 Malaysian Ringgit Buy 10/20/10 139,757 138,754 1,003 Mexican Peso Sell 10/20/10 172,019 170,626 (1,393) New Zealand Dollar Sell 10/20/10 113,643 110,114 (3,529) Norwegian Krone Buy 10/20/10 1,071,440 1,021,286 50,154 Polish Zloty Buy 10/20/10 786,529 737,373 49,156 Singapore Dollar Sell 10/20/10 1,334,280 1,307,063 (27,217) South African Rand Buy 10/20/10 122,738 122,419 319 South Korean Won Buy 10/20/10 31,655 31,766 (111) Swedish Krona Sell 10/20/10 11,798 11,676 (122) Swiss Franc Sell 10/20/10 1,325,875 1,305,857 (20,018) Taiwan Dollar Sell 10/20/10 360,795 353,941 (6,854) Turkish Lira (New) Buy 10/20/10 190,034 180,995 9,039 Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/20/10 1,755,934 1,661,363 94,571 British Pound Sell 10/20/10 28,127 26,812 (1,315) Canadian Dollar Sell 10/20/10 411,257 412,427 1,170 Czech Koruna Sell 10/20/10 297,041 275,992 (21,049) Euro Buy 10/20/10 1,949,801 1,862,103 87,698 Hungarian Forint Sell 10/20/10 39,014 34,844 (4,170) Japanese Yen Buy 10/20/10 903,055 893,439 9,616 Norwegian Krone Buy 10/20/10 530,847 515,325 15,522 Polish Zloty Buy 10/20/10 482,500 451,661 30,839 Swedish Krona Sell 10/20/10 213,178 242,264 29,086 Swiss Franc Sell 10/20/10 367,030 358,851 (8,179) Turkish Lira (New) Buy 10/20/10 362,774 345,201 17,573 State Street Bank and Trust Co. Australian Dollar Buy 10/20/10 800,424 766,756 33,668 British Pound Sell 10/20/10 4,557 4,493 (64) Canadian Dollar Sell 10/20/10 255,139 254,916 (223) Euro Sell 10/20/10 150,299 141,047 (9,252) Hungarian Forint Sell 10/20/10 118,128 105,398 (12,730) Japanese Yen Buy 10/20/10 652,924 646,417 6,507 Malaysian Ringgit Buy 10/20/10 139,757 138,656 1,101 Mexican Peso Sell 10/20/10 115,766 116,236 470 Norwegian Krone Buy 10/20/10 91,638 88,217 3,421 Polish Zloty Buy 10/20/10 352,884 330,830 22,054 Swedish Krona Sell 10/20/10 49,993 47,754 (2,239) Swiss Franc Sell 10/20/10 582,439 564,895 (17,544) Taiwan Dollar Sell 10/20/10 225,907 222,400 (3,507) UBS AG Australian Dollar Sell 10/20/10 307,566 288,239 (19,327) British Pound Sell 10/20/10 152,422 155,144 2,722 Canadian Dollar Sell 10/20/10 925,620 918,004 (7,616) Czech Koruna Sell 10/20/10 276,660 257,117 (19,543) Euro Buy 10/20/10 3,931,518 3,678,758 252,760 Japanese Yen Buy 10/20/10 723,190 711,042 12,148 Mexican Peso Buy 10/20/10 125,666 121,524 4,142 Norwegian Krone Buy 10/20/10 1,383,448 1,350,205 33,243 South African Rand Sell 10/20/10 410,704 394,129 (16,575) Swedish Krona Sell 10/20/10 729,012 714,574 (14,438) Swiss Franc Sell 10/20/10 899,540 873,207 (26,333) Westpac Banking Corp. Australian Dollar Sell 10/20/10 487,357 456,717 (30,640) British Pound Sell 10/20/10 57,512 56,709 (803) Canadian Dollar Sell 10/20/10 181,603 177,279 (4,324) Euro Sell 10/20/10 1,730,558 1,598,264 (132,294) Japanese Yen Sell 10/20/10 1,500,444 1,489,147 (11,297) New Zealand Dollar Sell 10/20/10 122,453 118,657 (3,796) Norwegian Krone Buy 10/20/10 854,863 814,748 40,115 Swedish Krona Sell 10/20/10 595,663 586,850 (8,813) Swiss Franc Sell 10/20/10 204,514 198,613 (5,901) Total FUTURES CONTRACTS OUTSTANDING at 9/30/10 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 27 $18,604,621 Dec-10 $12,563 Canadian Government Bond 10 yr (Short) 7 861,497 Dec-10 2,158 Euro STOXX 50 Index (Long) 24 896,345 Dec-10 (19,561) Euro STOXX 50 Index (Short) 142 5,303,372 Dec-10 114,764 Euro-Bobl 5 yr (Long) 1 164,518 Dec-10 (631) Euro-Bund 10 yr (Long) 8 1,434,217 Dec-10 (3,683) Euro-Buxl 30yr Bond (Short) 3 488,848 Dec-10 (1,811) Euro-Schatz 2 yr (Short) 23 3,422,340 Dec-10 13,412 FTSE 100 Index (Short) 62 5,387,729 Dec-10 8,839 Japanese Government Bond 10 yr (Long) 1 1,719,870 Dec-10 (6) Japanese Government Bond 10 yr (Short) 1 1,719,870 Dec-10 (22,430) Japanese Government Bond 10 yr Mini (Long) 11 1,891,594 Dec-10 21,761 MSCI EAFE Index E-Mini (Long) 10 778,300 Dec-10 30,180 NASDAQ 100 Index E-Mini (Short) 37 1,476,670 Dec-10 (78,366) OMXS 30 Index (Short) 66 1,063,561 Oct-10 (2,055) Russell 2000 Index Mini (Long) 52 3,507,400 Dec-10 (22,955) Russell 2000 Index Mini (Short) 26 1,753,700 Dec-10 (106,652) S&P 500 Index E-Mini (Long) 236 13,413,650 Dec-10 375,948 S&P 500 Index E-Mini (Short) 119 6,763,663 Dec-10 (156,199) S&P Mid Cap 400 Index E-Mini (Long) 57 4,560,570 Dec-10 216,201 S&P Mid Cap 400 Index E-Mini (Short) 12 960,120 Dec-10 6,275 S&P/TSX 60 Index (Long) 5 693,588 Dec-10 (821) SGX MSCI Singapore Index (Short) 9 497,920 Oct-10 4,476 SPI 200 Index (Short) 17 1,890,485 Dec-10 27,773 Tokyo Price Index (Long) 9 892,013 Dec-10 (16,285) Tokyo Price Index (Short) 33 3,270,716 Dec-10 (34,637) U.K. Gilt 10 yr (Long) 22 4,298,252 Dec-10 5 U.S. Treasury Bond 20 yr (Long) 64 8,558,000 Dec-10 80,207 U.S. Treasury Bond 20 yr (Short) 32 4,279,000 Dec-10 (33,780) U.S. Treasury Note 2 yr (Long) 70 15,363,906 Dec-10 28,040 U.S. Treasury Note 2 yr (Short) 26 5,706,594 Dec-10 (11,018) U.S. Treasury Note 5 yr (Long) 44 5,318,156 Dec-10 53,572 U.S. Treasury Note 5 yr (Short) 298 36,018,422 Dec-10 (312,988) U.S. Treasury Note 10 yr (Long) 404 50,922,938 Dec-10 371,811 U.S. Treasury Note 10 yr (Short) 68 8,571,188 Dec-10 (54,302) Total WRITTEN OPTIONS OUTSTANDING at 9/30/10 (premiums received $2,492,377) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. $877,000 Aug-11/4.7 $2,692 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 877,000 Aug-11/4.7 142,960 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 874,000 Aug-11/4.55 3,575 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 874,000 Aug-11/4.55 130,951 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 1,141,000 Aug-11/4.475 5,237 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 1,141,000 Aug-11/4.475 163,745 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 1,319,000 Jul-11/4.5475 4,432 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 1,319,000 Jul-11/4.5475 199,908 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 2,638,000 Jul-11/4.52 9,207 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 2,638,000 Jul-11/4.52 393,748 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 1,748,000 Aug-11/4.49 253,250 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 1,748,000 Aug-11/4.49 7,744 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 2,813,000 Jul-11/4.525 421,050 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 2,813,000 Jul-11/4.525 9,761 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 2,813,000 Jul-11/4.46 10,718 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 2,813,000 Jul-11/4.46 404,810 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 4,219,500 Jul-11/4.745 11,097 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 4,219,500 Jul-11/4.745 708,032 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 1,966,000 May-12/5.51 408,673 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 1,966,000 May-12/5.51 11,194 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/10 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC $1,892,600 $(3,782) 4/16/16 3.01% 3 month USD-LIBOR-BBA $(162,802) Citibank, N.A. 1,754,800 (790) 7/9/12 3 month USD-LIBOR-BBA 0.96% 13,600 Credit Suisse International 6,495,300 155 3/19/11 3 month USD-LIBOR-BBA 0.5% 5,765 MXN 5,250,000 (F) 7/21/20 1 month MXN-TIIE-BANXICO 6.895% 12,923 $2,000,000 8/16/20 2.732% 3 month USD-LIBOR-BBA (38,128) Deutsche Bank AG 18,558,000 (7,576) 2/3/11 3 month USD-LIBOR-BBA 0.55% 7,130 10,082,000 (12,460) 2/3/14 2.25% 3 month USD-LIBOR-BBA (462,938) 10,503,300 (27,689) 3/10/19 3.58% 3 month USD-LIBOR-BBA (1,071,798) 121,200 284 7/27/20 3 month USD-LIBOR-BBA 2.94% 5,087 MXN 5,250,000 7/17/20 1 month MXN-TIIE-BANXICO 6.95% 15,708 Goldman Sachs International $18,202,200 99,514 7/13/25 3 month USD-LIBOR-BBA 3.49% 1,316,713 JPMorgan Chase Bank, N.A. 14,670,800 (11,416) 2/26/11 3 month USD-LIBOR-BBA 0.56% 5,704 4,605,200 (2,585) 4/22/40 4.5% 3 month USD-LIBOR-BBA (1,132,030) MXN 750,000 7/16/20 1 month MXN-TIIE-BANXICO 6.99% 2,265 JPY 56,400,000 (E) 7/28/29 6 month JPY-LIBOR-BBA 2.67% 13,371 JPY 75,800,000 (E) 7/28/39 2.40% 6 month JPY-LIBOR-BBA (9,688) Total (E) See Interest rate swap contracts note regarding extended effective dates. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on securities valuation inputs. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/10 (Unaudited) Fixed payments Total return Swap counterparty / Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund appreciation Credit Suisse International units 672 7/12/11 (3 month USD- The Middle East $59,434 LIBOR-BBA) Custom Basket Index currently sponsored by Credit Suisse ticker CSGCCPUT shares 107,494 8/22/11 (3 month USD- iShares MSCI 417,030 LIBOR-BBA) Emerging Markets Index Goldman Sachs International baskets 85 9/26/11 (1 month USD- A basket 287 LIBOR-BBA) (GSGLPMIN) of common stocks baskets 1,348 11/24/10 (3 month USD- A basket 117,705 LIBOR-BBA plus (GSPMTGCC) 85 bp) of common stocks JPMorgan Chase Bank, N.A. shares 122,265 10/20/10 (3 month USD- iShares MSCI 569,355 LIBOR-BBA plus Emerging Markets 5 bp) Index Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/10 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Citibank, N.A. Lighthouse International Co., SA, 8%, 4/30/14 Caa1 $ EUR 190,000 3/20/13 815 bp $(43,060) Credit Suisse International DJ CDX NA HY Series 15 Version 1 Index B+ 140,569 $4,410,000 12/20/15 500 bp 29,334 DJ CDX NA HY Series 15 Version 1 Index B+ 100,642 2,982,000 12/20/15 500 bp 25,013 DJ CMB NA CMBX AJ Index (120,890) 376,000 2/17/51 (96 bp) 17,907 Deutsche Bank AG DJ CDX NA HY Series 15 Version 1 Index B+ 5,625 180,000 12/20/15 500 bp 1,085 Pacific Gas & Electric Co., 4.8%, 3/1/14 A3 135,000 12/20/13 112 bp 209 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2 EUR 90,000 9/20/13 715 bp 11,786 Universal Corp., 5.2%, 10/15/13 $115,000 3/20/15 (95 bp) 6,127 Virgin Media Finance PLC, 8 3/4%, 4/15/14 B+ EUR 125,000 9/20/13 477 bp 10,646 Virgin Media Finance PLC, 8 3/4%, 4/15/14 B+ EUR 125,000 9/20/13 535 bp 13,482 Goldman Sachs International CSC Holdings, Inc., 7 5/8%, 7/15/18 Ba3 $65,000 9/20/13 495 bp 4,920 Lighthouse International Co, SA, 8%, 4/30/14 Caa1 EUR 110,000 3/20/13 680 bp (25,007) Southern California Edison Co., 7 5/8%, 1/15/10 A3 $90,000 12/20/13 118.1 bp 394 JPMorgan Chase Bank, N.A. Computer Science Corp., 5%, 2/15/13 215,000 3/20/18 (82 bp) 11,121 DJ CDX NA HY Series 15 Version 1 Index B+ 141,398 4,436,000 12/20/15 500 bp 29,506 DJ CDX NA HY Series 15 Version 1 Index B+ 96,103 2,957,000 12/20/15 500 bp 21,106 Glencore Funding LLC, 6%, 4/15/14 380,000 6/20/14 (148 bp) 19,767 Merrill Lynch Capital Services, Inc. Pacific Gas & Electric Co., 4.8%, 3/1/14 A3 145,000 12/20/13 113 bp 37 Morgan Stanley Capital Services, Inc. DJ iTraxx Europe Crossover Series 12 Version 1 (3,736) EUR 314,000 12/20/14 (500 bp) (17,810) Universal Corp., 5.2%, 10/15/13 $345,000 3/20/13 (89 bp) 6,006 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at September 30, 2010. Key to holding's currency abbreviations BRL Brazilian Real EUR Euro GBP British Pound JPY Japanese Yen MXN Mexican Peso Key to holding's abbreviations ADR American Depository Receipts ETF Exchange Traded Fund FRB Floating Rate Bonds FRN Floating Rate Notes GDR Global Depository Receipts GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNA Medium Term Notes Class A MTNC Medium Term Notes Class C MTNE Medium Term Notes Class E MTNI Medium Term Notes Class I OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2010 through September 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $228,671,645. (b) The aggregate identified cost on a tax basis is $254,558,247, resulting in gross unrealized appreciation and depreciation of $16,340,663 and $8,478,916, respectively, or net unrealized appreciation of $7,861,747. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at the close of the reporting period was $zero, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $2,989,526. The fund received cash collateral of $3,078,484 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $51,192 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $152,725,215 and $147,263,269, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $152,314,742 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR or GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings) . Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Outstanding contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the period. The fund had an average contract amount of approximately $1,700,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately $46,200,000 on written options contracts for the reporting period. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $98,200,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to help enhance the funds return and manage the funds exposure to credit risk. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $18,200,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk , is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional on interest rate swap contracts at the close of the reporting period are indicative of the volume of activity during the period. Credit default contracts: The fund enters into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $20,400,000 on credit default swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,706,427 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $5,546,459 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $5,486,563. TBA purchase commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $7,444,946 $ $ Capital goods 7,471,601 Communication services 4,834,237 Conglomerates 2,361,238 Consumer cyclicals 14,037,612 546 Consumer staples 10,626,228 Energy 10,672,424 12,384 Financial 16,620,747 Health care 12,167,082 Technology 19,152,906 Transportation 1,350,848 Utilities and power 4,637,641 Total common stocks Asset-backed securities 5,022,390 Convertible bonds and notes 332,022 Convertible preferred stocks 64,323 Corporate bonds and notes 39,998,178 24,940 Foreign government bonds and notes 774,164 Investment companies 1,719,674 Mortgage-backed securities 13,325,916 318,178 Municipal bonds and notes 72,706 Preferred stocks 117,440 Senior loans 747,888 U.S. Government and agency mortgage obligations 32,532,182 U.S. Treasury obligations 22,230 Warrants 1,428 Short-term investments 42,449,265 13,506,630 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $430,512 $ Futures contracts 489,805 Written options (3,302,784) Interest rate swap contracts (1,512,773) Total return swap contracts 1,163,811 Credit default contracts (237,142) Totals by level $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $223,292 $460,434 Foreign exchange contracts 2,034,040 1,603,528 Equity contracts 1,949,695 437,531 Interest rate contracts 1,901,624 6,574,301 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Global Equity Fund The fund's portfolio 9/30/10 (Unaudited) COMMON STOCKS (98.3%)(a) Shares Value Aerospace and defense (0.6%) L-3 Communications Holdings, Inc. 19,400 $1,402,038 Automotive (1.8%) Dongfeng Motor Group Co., Ltd. (China) 1,954,000 3,999,242 Banking (6.4%) Bank of China Ltd. (China) 3,565,000 1,870,065 Bond Street Holdings, LLC 144A Class A (F)(NON) 36,275 743,638 China Construction Bank Corp. (China) 823,000 721,292 Governor & Co. of The Bank of Ireland (The) (Ireland) (NON) 886,310 749,562 Governor & Co. of The Bank of Ireland (The) ADR (Ireland) (NON) (S) 53,418 181,621 Mizuho Financial Group, Inc. (Japan) 1,405,200 2,055,815 State Street Corp. 59,200 2,229,472 Wells Fargo & Co. 224,202 5,634,196 Biotechnology (0.8%) Amgen, Inc. (NON) 30,851 1,700,199 Cable television (1.6%) Comcast Corp. Class A 66,600 1,204,128 DIRECTV Class A (NON) 54,800 2,281,324 Chemicals (4.3%) Ashland, Inc. 98,400 4,798,968 BASF SE (Germany) 21,215 1,338,542 Honam Petrochemical Corp. (South Korea) 12,458 2,321,706 Lanxess AG (Germany) 19,161 1,050,428 Commercial and consumer services (2.4%) Compass Group PLC (United Kingdom) 643,038 5,361,055 Communications equipment (0.7%) Research in Motion, Ltd. (Canada) (NON) 31,700 1,545,363 Conglomerates (2.0%) Mitsui & Co., Ltd. (Japan) 167,900 2,500,681 Vivendi (France) 68,934 1,885,290 Consumer finance (2.4%) Capital One Financial Corp. 136,500 5,398,575 Consumer goods (0.3%) Reckitt Benckiser Group PLC (United Kingdom) 11,699 643,679 Consumer services (0.7%) Avis Budget Group, Inc. (NON) 135,274 1,575,942 Electrical equipment (2.2%) China Ming Yang Wind Power Group, Ltd. ADS (China) (NON) 25,456 356,384 Mitsubishi Electric Corp. (Japan) 536,000 4,615,038 Electronics (3.0%) Garmin, Ltd. (S) 14,000 424,900 HTC Corp. (Taiwan) 44,000 998,544 MediaTek, Inc. (Taiwan) 219 3,077 Radiant Opto-Electronics Corp. (Taiwan) 410,000 614,183 Texas Instruments, Inc. 124,100 3,368,074 Vishay Intertechnology, Inc. (NON) 124,805 1,208,112 Energy (other) (0.5%) GT Solar International, Inc. (NON) (S) 139,400 1,166,778 Engineering and construction (0.6%) Aveng, Ltd. (South Africa) 215,196 1,342,275 Financial (0.9%) AerCap Holdings NV (Netherlands) (NON) 89,506 1,058,856 CIT Group, Inc. (NON) 24,300 991,926 Food (1.8%) Corn Products International, Inc. 45,660 1,712,250 Metro, Inc. Class A (Canada) 50,400 2,189,215 Forest products and packaging (2.2%) Domtar Corp. (Canada) 44,600 2,880,268 International Paper Co. 95,100 2,068,425 Health-care services (4.0%) Aetna, Inc. 183,700 5,806,757 UnitedHealth Group, Inc. 89,700 3,149,367 Homebuilding (0.7%) Daito Trust Construction Co., Ltd. (Japan) 14,500 867,670 Persimmon PLC (United Kingdom) (NON) 92,581 581,110 Insurance (5.6%) Allied World Assurance Company Holdings, Ltd. 22,200 1,256,298 Aviva PLC (United Kingdom) 375,865 2,356,265 AXA SA (France) 270,799 4,737,342 ING Groep NV ADR (Netherlands) (NON) (S) 60,200 619,458 Zurich Financial Services AG (Switzerland) 15,005 3,520,607 Machinery (2.6%) Kone OYJ Class B (Finland) 111,319 5,754,913 Manufacturing (0.2%) Oshkosh Corp. (NON) 17,800 489,500 Metals (4.5%) BHP Billiton, Ltd. (Australia) 37,611 1,415,150 Fortescue Metals Group, Ltd. (Australia) (NON) 564,300 2,842,983 Freeport-McMoRan Copper & Gold, Inc. Class B 26,900 2,296,991 Rio Tinto PLC (United Kingdom) 43,314 2,532,889 Teck Resources Limited Class B (Canada) 24,100 992,422 Natural gas utilities (0.2%) UGI Corp. 17,900 512,119 Oil and gas (10.7%) Apache Corp. 12,100 1,182,896 Chevron Corp. 88,300 7,156,714 CNOOC, Ltd. (China) 234,000 453,593 Gazprom OAO (Russia) (NON) 677,121 3,507,487 Nexen, Inc. (Canada) 47,600 958,762 Oil States International, Inc. (NON) 56,400 2,625,420 OMV AG (Austria) 99,931 3,743,097 Petroleo Brasileiro SA ADR (Preference) (Brazil) (S) 25,100 823,782 Petroleo Brasileiro SA ADR (Brazil) (S) 17,100 620,217 Statoil ASA (Norway) 20,100 419,819 Surgutneftegaz ADR (Russia) 126,346 1,210,395 Tatneft 144A ADR (Russia) (NON) (S) 35,344 1,105,914 Pharmaceuticals (8.2%) Astellas Pharma, Inc. (Japan) 60,100 2,172,940 AstraZeneca PLC (United Kingdom) 39,709 2,017,855 Eli Lilly & Co. 94,000 3,433,820 Forest Laboratories, Inc. (NON) 15,000 463,950 Pfizer, Inc. 381,303 6,546,973 Sanofi-Aventis (France) 55,575 3,705,071 Publishing (1.9%) R. R. Donnelley & Sons Co. 256,100 4,343,456 Railroads (2.6%) Canadian National Railway Co. (Canada) 92,000 5,890,435 Real estate (0.9%) Chimera Investment Corp. (R) 230,000 908,500 CommonWealth REIT (R) 46,339 1,186,278 Regional Bells (1.4%) Verizon Communications, Inc. 97,300 3,171,007 Retail (5.4%) Coach, Inc. 127,057 5,458,369 Industria de Diseno Textil (Inditex) SA (Spain) 8,000 635,866 Koninklijke Ahold NV (Netherlands) 434,434 5,859,527 Schools (1.4%) Career Education Corp. (NON) 140,000 3,005,800 Semiconductor (0.9%) Jusung Engineering Co., Ltd. (South Korea) (NON) 17,884 337,212 Macronix International Co., Ltd. (Taiwan) 2,802,130 1,744,520 Shipping (0.4%) Seino Holdings Co., Ltd. (Japan) 148,000 896,271 Software (5.5%) Intuit, Inc. (NON) 86,600 3,793,946 Longtop Financial Technologies Ltd. ADR (Hong Kong) (NON) (S) 36,000 1,416,600 Microsoft Corp. 286,660 7,020,303 Technology services (0.3%) Computer Sciences Corp. 12,800 588,800 Telecommunications (0.7%) Telecity Group PLC (United Kingdom) (NON) 204,944 1,595,905 Telephone (2.3%) Nippon Telegraph & Telephone (NTT) Corp. (Japan) 115,400 5,044,166 Tobacco (2.7%) Philip Morris International, Inc. 106,000 5,938,120 Total common stocks (cost $213,369,667) SENIOR LOANS (0.9%)(a)(c) Principal amount Value Visteon Corp. bank term loan FRN Ser. B, 5 1/4s, 2013 $1,750,000 $1,901,667 Total senior loans (cost $1,865,374) U.S. TREASURY OBLIGATIONS (0.1%)(a) Principal amount Value U.S. Treasury Inflation Protected Securities 2s, July 15, 2014 (i) $102,934 $111,766 U.S. Treasury Notes 2.375s, August 31, 2014 (i) 118,000 124,761 Total U.S. treasury obligations (cost $236,527) SHORT-TERM INVESTMENTS (2.9%)(a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) 4,752,621 $4,752,621 Putnam Money Market Liquidity Fund 0.15% (e) 502,105 502,105 SSgA Prime Money Market Fund 0.18% (i) (P) 140,000 140,000 U.S. Treasury Bills with an effective yield of 0.36%, November 18, 2010 $110,000 109,947 U.S. Treasury Bills with an effective yield of 0.21%, June 2, 2011 75,000 74,898 U.S. Treasury Bills with an effective yield of zero %, November 12, 2010 (i) 280,000 279,944 U.S. Treasury Bills with effective yields ranging from 0.27% to 0.29%, March 10, 2011 (SEGSF) 541,000 540,562 Total short-term investments (cost $6,399,831) TOTAL INVESTMENTS Total investments (cost $221,871,399) (b) FORWARD CURRENCY CONTRACTS at 9/30/10 (aggregate face value $127,121,781) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 10/20/10 $3,122,272 $2,926,491 $(195,781) British Pound Sell 10/20/10 11,785 11,585 (200) Canadian Dollar Sell 10/20/10 1,274,916 1,267,796 (7,120) Euro Sell 10/20/10 586,195 550,123 (36,072) Norwegian Krone Sell 10/20/10 814,452 775,812 (38,640) Swedish Krona Sell 10/20/10 144,999 134,480 (10,519) Swiss Franc Buy 10/20/10 1,784,815 1,731,292 53,523 Barclays Bank PLC British Pound Buy 10/20/10 3,059,748 3,007,840 51,908 Euro Sell 10/20/10 861,153 807,851 (53,302) Hong Kong Dollar Sell 10/20/10 1,189,837 1,188,227 (1,610) Japanese Yen Buy 10/20/10 3,272,652 3,239,844 32,808 Norwegian Krone Buy 10/20/10 16,327 15,554 773 Swedish Krona Buy 10/20/10 1,053,307 976,383 76,924 Swiss Franc Buy 10/20/10 439,886 426,750 13,136 Citibank, N.A. Australian Dollar Buy 10/20/10 1,120,439 1,050,003 70,436 British Pound Sell 10/20/10 1,685,753 1,657,347 (28,406) Canadian Dollar Buy 10/20/10 1,084,072 1,057,310 26,762 Danish Krone Buy 10/20/10 1,033,470 968,298 65,172 Euro Buy 10/20/10 5,615,772 5,269,412 346,360 Hong Kong Dollar Sell 10/20/10 796,168 795,060 (1,108) Norwegian Krone Sell 10/20/10 623,217 594,150 (29,067) Singapore Dollar Sell 10/20/10 878,570 860,249 (18,321) Swedish Krona Sell 10/20/10 238,805 221,657 (17,148) Swiss Franc Buy 10/20/10 3,420,760 3,318,965 101,795 Credit Suisse AG Australian Dollar Sell 10/20/10 326,481 305,925 (20,556) British Pound Sell 10/20/10 151,950 149,372 (2,578) Canadian Dollar Buy 10/20/10 289,183 282,130 7,053 Euro Buy 10/20/10 2,163,112 2,029,906 133,206 Japanese Yen Buy 10/20/10 3,634,326 3,599,216 35,110 Norwegian Krone Buy 10/20/10 2,612,143 2,490,776 121,367 Swedish Krona Buy 10/20/10 19,283 17,885 1,398 Swiss Franc Sell 10/20/10 2,874,902 2,788,771 (86,131) Deutsche Bank AG Australian Dollar Sell 10/20/10 2,546,611 2,386,267 (160,344) Canadian Dollar Buy 10/20/10 921,534 899,288 22,246 Euro Buy 10/20/10 3,056,589 2,868,742 187,847 Swedish Krona Buy 10/20/10 342,659 317,975 24,684 Swiss Franc Buy 10/20/10 285,004 276,438 8,566 Goldman Sachs International Australian Dollar Buy 10/20/10 1,319,436 1,236,318 83,118 British Pound Buy 10/20/10 66,626 65,506 1,120 Euro Sell 10/20/10 449,807 422,180 (27,627) Japanese Yen Sell 10/20/10 1,084,380 1,072,675 (11,705) Norwegian Krone Sell 10/20/10 4,435,889 4,226,189 (209,700) Swedish Krona Buy 10/20/10 353,968 328,763 25,205 HSBC Bank USA, National Association Australian Dollar Sell 10/20/10 3,588,784 3,364,643 (224,141) British Pound Buy 10/20/10 3,037,592 3,006,324 31,268 Euro Sell 10/20/10 4,925,103 4,622,027 (303,076) Hong Kong Dollar Sell 10/20/10 1,135,173 1,133,805 (1,368) Norwegian Krone Buy 10/20/10 2,098,677 2,001,087 97,590 Swiss Franc Sell 10/20/10 516,818 501,349 (15,469) JPMorgan Chase Bank, N.A. Australian Dollar Buy 10/20/10 5,356,009 5,019,552 336,457 British Pound Sell 10/20/10 65,526 64,427 (1,099) Canadian Dollar Sell 10/20/10 1,644,249 1,603,567 (40,682) Euro Sell 10/20/10 3,491,939 3,276,864 (215,075) Hong Kong Dollar Sell 10/20/10 473,313 472,685 (628) Japanese Yen Sell 10/20/10 234,786 232,207 (2,579) Norwegian Krone Buy 10/20/10 177,238 168,942 8,296 Singapore Dollar Buy 10/20/10 2,590,391 2,537,552 52,839 Swedish Krona Sell 10/20/10 34,490 31,997 (2,493) Swiss Franc Sell 10/20/10 1,972,610 1,913,512 (59,098) Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/20/10 4,741,745 4,439,699 302,046 British Pound Buy 10/20/10 1,472,362 1,447,834 24,528 Canadian Dollar Sell 10/20/10 2,300,334 2,245,869 (54,465) Euro Sell 10/20/10 1,084,147 1,016,975 (67,172) Israeli Shekel Buy 10/20/10 303,653 292,956 10,697 Japanese Yen Buy 10/20/10 608,675 602,194 6,481 Swedish Krona Buy 10/20/10 510,172 473,153 37,019 Swiss Franc Buy 10/20/10 2,536,912 2,460,786 76,126 State Street Bank and Trust Co. Australian Dollar Sell 10/20/10 850,993 797,412 (53,581) Canadian Dollar Buy 10/20/10 591,498 576,830 14,668 Euro Sell 10/20/10 1,927,161 1,808,527 (118,634) Israeli Shekel Buy 10/20/10 303,626 292,899 10,727 Norwegian Krone Sell 10/20/10 850,900 811,476 (39,424) Swedish Krona Buy 10/20/10 1,622,069 1,504,677 117,392 UBS AG Australian Dollar Sell 10/20/10 746,863 699,931 (46,932) British Pound Buy 10/20/10 3,001,765 2,952,879 48,886 Canadian Dollar Buy 10/20/10 322,936 315,020 7,916 Euro Sell 10/20/10 2,855,553 2,679,664 (175,889) Israeli Shekel Buy 10/20/10 303,626 292,348 11,278 Norwegian Krone Buy 10/20/10 2,189,703 2,087,189 102,514 Swedish Krona Sell 10/20/10 65,052 60,383 (4,669) Swiss Franc Buy 10/20/10 1,567,674 1,520,557 47,117 Westpac Banking Corp. Australian Dollar Buy 10/20/10 3,075,755 2,882,381 193,374 British Pound Sell 10/20/10 1,802,819 1,772,361 (30,458) Canadian Dollar Buy 10/20/10 1,534,334 1,497,799 36,535 Euro Sell 10/20/10 853,243 800,924 (52,319) Japanese Yen Sell 10/20/10 2,245,974 2,221,717 (24,257) Total Key to holding's abbreviations ADR American Depository Receipts ADS American Depository Shares FRN Floating Rate Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2010 through September 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $222,744,882. (b) The aggregate identified cost on a tax basis is $222,733,019, resulting in gross unrealized appreciation and depreciation of $17,547,068 and $12,835,063, respectively, or net unrealized appreciation of $4,712,005. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $4,621,111. The fund received cash collateral of $4,752,621 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $2,815 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $65,172,352 and $71,077,582, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. (i) Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivatives contracts. (P) The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $873,686 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR or ADS after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The rates shown on FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 50.1% Japan 8.2 United Kingdom 6.8 Canada 6.5 France 4.7 Netherlands 3.4 China 3.3 Russia 2.6 Finland 2.6 Australia 1.9 Austria 1.7 Switzerland 1.6 Taiwan 1.5 South Korea 1.2 Germany 1.1 Brazil 0.7 Hong Kong 0.6 South Africa 0.6 Other 0.9 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings) . Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $116,600,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $110,889 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $868,225 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $290,767. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $24,538,772 $ $ Capital goods 13,960,148 Communication services 13,296,530 Conglomerates 4,385,971 Consumer cyclicals 21,246,768 Consumer staples 20,924,533 Energy 24,974,874 Financial 35,476,128 743,638 Health care 28,996,932 Technology 23,063,634 Transportation 6,786,706 Utilities and power 512,119 Total common stocks Senior loans 1,901,667 U.S. treasury obligations 236,527 Short-term investments 642,105 5,757,972 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $574,828 $ Totals by level $ $ At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $3,064,271 $2,489,443 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Global Health Care Fund The fund's portfolio 9/30/10 (Unaudited) COMMON STOCKS (95.6%)(a) Shares Value Biotechnology (24.3%) Amgen, Inc. (NON) 81,000 $4,463,910 Amylin Pharmaceuticals, Inc. (NON) (S) 50,900 1,061,265 Arqule, Inc. (NON) 41,600 214,240 Auxilium Pharmaceuticals, Inc. (NON) (S) 85,700 2,123,646 AVEO Pharmaceuticals, Inc. (NON) (S) 56,600 630,524 BioMarin Pharmaceuticals, Inc. (NON) 31,600 706,260 Celgene Corp. (NON) 33,000 1,901,130 Dendreon Corp. (NON) 84,300 3,471,474 Dyax Corp. (NON) 107,156 253,960 Genzyme Corp. (NON) 105,700 7,482,503 Human Genome Sciences, Inc. (NON) 67,900 2,022,741 Idenix Pharmaceuticals, Inc. (NON) (S) 67,000 207,700 Ironwood Pharmaceuticals, Inc. (NON) 72,894 742,061 Momenta Pharmaceuticals, Inc. (NON) (S) 31,700 477,085 Onyx Pharmaceuticals, Inc. (NON) 18,500 488,030 Sinovac Biotech, Ltd. (China) (NON) (S) 45,975 178,383 Theravance, Inc. (NON) (S) 22,427 450,783 United Therapeutics Corp. (NON) 37,400 2,094,774 WuXi PharmaTech (Cayman), Inc. ADR (China) (NON) 11,000 188,760 Chemicals (0.2%) Codexis, Inc. (NON) (S) 29,178 280,109 Food (0.5%) Mead Johnson Nutrition Co. Class A 3,100 176,421 Synutra International, Inc. (NON) (S) 37,276 430,538 Health-care services (13.7%) Aetna, Inc. 93,300 2,949,213 AmerisourceBergen Corp. 46,000 1,410,360 Cardinal Health, Inc. 18,200 601,328 CIGNA Corp. 42,500 1,520,650 Coventry Health Care, Inc. (NON) 24,750 532,868 McKesson Corp. 18,000 1,112,040 Omnicare, Inc. 98,700 2,356,956 Quest Diagnostics, Inc. 18,000 908,460 Sinopharm Group Co. (China) 34,800 143,751 Suzuken Co., Ltd. (Japan) 32,400 1,073,524 UnitedHealth Group, Inc. 42,300 1,485,153 WellPoint, Inc. (NON) 42,300 2,395,872 Medical technology (21.0%) Baxter International, Inc. 90,100 4,298,671 Becton, Dickinson and Co. 24,100 1,785,810 Boston Scientific Corp. (NON) 59,400 364,122 China Kanghui Holdings, Inc. ADR (China) (NON) (S) 32,189 456,118 China Medical Technologies, Inc. ADR (China) (S) 95,200 1,236,648 Covidien PLC (Ireland) 84,700 3,404,093 CSL, Ltd. (Australia) 36,967 1,181,441 Edwards Lifesciences Corp. (NON) 8,530 571,937 Life Technologies Corp. (NON) 42,000 1,960,980 Medtronic, Inc. 136,300 4,576,954 Microport Scientific Corp. (China) (NON) 72,000 80,270 St. Jude Medical, Inc. (NON) 68,200 2,682,988 Synthes, Inc. (China) 7 810 Thermo Fisher Scientific, Inc. (NON) 13,300 636,804 West Pharmaceutical Services, Inc. 20,200 693,062 Zimmer Holdings, Inc. (NON) 25,900 1,355,347 Pharmaceuticals (34.6%) Abbott Laboratories 132,500 6,921,800 Astellas Pharma, Inc. (Japan) 34,300 1,240,131 Bayer AG (Germany) 10,653 743,272 Eli Lilly & Co. 17,500 639,275 GlaxoSmithKline PLC (United Kingdom) 129,420 2,551,527 Johnson & Johnson 65,300 4,045,987 Merck & Co., Inc. 90,600 3,334,986 Novartis AG (Switzerland) 66,712 3,829,882 Ono Pharmaceutical Co., Ltd. (Japan) 13,000 566,675 Pfizer, Inc. 530,515 9,108,943 Roche Holding AG (Switzerland) 7,963 1,088,722 Sanofi-Aventis (France) 37,490 2,499,380 Somaxon Pharmaceuticals, Inc. (NON) (S) 211,300 821,957 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 78,706 4,151,742 Retail (1.3%) CVS Caremark Corp. 49,900 1,570,353 Total common stocks (cost $100,165,501) MORTGAGE-BACKED SECURITIES (0.1%)(a) Principal amount Value Fannie Mae Ser. 2010-99, Class JU, 3s, 2040 (i) $119,509 $123,674 Total mortgage-backed securities (cost $123,674) SHORT-TERM INVESTMENTS (9.8%)(a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) 6,727,895 $ 6,727,895 Putnam Money Market Liquidity Fund 0.15% (e) $ 4,520,101 U.S. Treasury Bills with an effective yield of zero%, November 12, 2010 (i) 120,000 119,976 U.S. Treasury Bills with an effective yield of zero%, October 14, 2010 (i) 95,000 95,000 U.S. Treasury Bills, for effective yields ranging from 0.22% to 0.24%, July 28, 2011 160,000 159,693 U.S. Treasury Bills, for effective yields ranging from 0.21% to 0.24%, June 2, 2011 40,000 39,946 U.S. Treasury Bills for effective yields ranging from 0.29% to 0.30%, March 10, 2011 20,000 U.S. Treasury Bills for an effective yield of 0.36%, November 18, 2010 80,000 79,978 Total short-term investments (cost $11,762,538) TOTAL INVESTMENTS Total investments (cost $112,051,713)(b) FORWARD CURRENCY CONTRACTS at 9/30/10 (aggregate face value $13,195,604) (Unaudited) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value appreciation Bank of America N.A. Euro Buy 10/20/10 $3,679,882 $3,453,433 $226,449 Citibank, N.A. British Pound Buy 10/20/10 3,163,144 3,109,843 53,301 Danish Krone Buy 10/20/10 1,715,892 1,613,170 102,722 Credit Suisse AG Japanese Yen Buy 10/20/10 2,064,862 2,044,915 19,947 HSBC Bank USA, National Association Australian Dollar Buy 10/20/10 1,738,659 1,630,070 108,589 JPMorgan Chase Bank, N.A. Swiss Franc Buy 10/20/10 1,385,688 1,344,173 41,515 Total Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2010 through September 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $120,271,092. (b) The aggregate identified cost on a tax basis is $115,228,061, resulting in gross unrealized appreciation and depreciation of $18,740,546 and $7,145,201, respectively, or net unrealized appreciation of $11,595,345. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash colleral. At the end of the reporting period, the value of securities loaned amounted to $6,499,429. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $6,727,896 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Mangement, LLC, (Putnam Management), the fund's manager, an idirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $2,248 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $23,481,580 and $22,249,775, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (i) Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivatives contracts. (S) Securities on loan, in part or in entirety, at the close of the reporting period. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 79.4% Switzerland 4.1 Israel 3.5 Ireland 2.9 Japan 2.4 United Kingdom 2.1 France 2.1 China 1.9 Australia 1.0 Germany 0.6 Total Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings) . Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $ 280,109 $ $ Consumer staples 2,177,312 Health care 112,479,738 Total common stocks Mortgage-backed securities 123,674 Short-term investments 4,520,101 7,242,472 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $552,523 Totals by level $ $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $ 552,523 Total $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Global Utilities Fund The fund's portfolio 9/30/10 (Unaudited) COMMON STOCKS (97.1%)(a) Shares Value Communications equipment (0.9%) Qualcomm, Inc. 30,200 $1,362,624 Electric utilities (65.4%) AES Corp. (The) (NON) 376,007 4,267,679 AGL Energy, Ltd. (Australia) 154,290 2,412,539 Alliant Energy Corp. 66,758 2,426,653 Ameren Corp. 189,028 5,368,395 American Electric Power Co., Inc. 145,494 5,271,248 CMS Energy Corp. (S) 260,167 4,688,209 E.ON AG (Germany) 274,040 8,085,386 Edison International 121,815 4,189,218 Endesa SA (Spain) 77,398 2,072,960 Energias de Portugal (EDP) SA (Portugal) 238,569 818,106 Entergy Corp. 57,314 4,386,240 Exelon Corp. 84,415 3,594,391 Fortum OYJ (Finland) 292,252 7,650,023 Great Plains Energy, Inc. 117,200 2,215,080 Hong Kong Electric Holdings, Ltd. (Hong Kong) 216,000 1,312,617 ITC Holdings Corp. 23,100 1,437,975 Kansai Electric Power, Inc. (Japan) 100,600 2,445,332 Kyushu Electric Power Co., Inc. (Japan) 94,700 2,164,507 National Grid PLC (United Kingdom) 239,429 2,031,883 Northeast Utilities 49,204 1,454,962 NV Energy, Inc. 195,958 2,576,848 Pepco Holdings, Inc. 59,900 1,114,140 PG&E Corp. 175,279 7,961,172 Pinnacle West Capital Corp. 73,197 3,020,840 PPL Corp. 181,547 4,943,525 Terna SPA (Italy) 458,523 1,949,835 Tokyo Electric Power Co. (Japan) 409,900 10,007,871 Wisconsin Energy Corp. 45,304 2,618,571 XCEL Energy, Inc. 47,900 1,100,263 Electronics (0.5%) Elster Group SE ADR (Germany) (NON) 53,847 754,682 Energy (other) (0.6%) First Solar, Inc. (NON) (S) 6,800 1,001,980 Manufacturing (0.6%) General Cable Corp. (NON) 38,900 1,054,968 Natural gas utilities (21.6%) Centrica PLC (United Kingdom) 1,779,665 9,047,753 GDF Suez (France) 156,278 5,597,871 Sempra Energy 82,637 4,445,871 Snam Rete Gas SpA (Italy) 1,011,888 5,127,688 Tokyo Gas Co., Ltd. (Japan) 1,819,000 8,267,190 UGI Corp. 58,000 1,659,380 Oil and gas (1.0%) Questar Corp. 92,300 1,618,019 Power producers (3.0%) Cheung Kong Infrastructure Holdings, Ltd. (Hong Kong) 566,000 2,246,828 International Power PLC (United Kingdom) 406,792 2,480,461 Transportation services (2.9%) Deutsche Post AG (Germany) 169,426 3,074,859 TNT NV (Netherlands) 56,574 1,521,016 Water Utilities (0.6%) American Water Works Co., Inc. 41,112 956,676 Total common stocks (cost $125,436,443) CONVERTIBLE PREFERRED STOCKS (1.5%)(a) Shares Value Great Plains Energy, Inc. $6.00 cv. pfd. 11,257 $708,628 PPL Corp. $4.75 cv. pfd. (NON) 28,758 1,631,154 Total convertible preferred stocks (cost $2,193,534) SHORT-TERM INVESTMENTS (6.3%)(a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) 4,665,000 $4,665,000 Putnam Money Market Liquidity Fund 0.15% (e) 4,895,139 4,895,139 U.S. Treasury Bills with an effective yield of zero%, November 11, 2010 (i) $110,000 109,978 U.S. Treasury Bills with an effective yield of zero%, December 2, 2010 (i) 111,000 110,978 U.S. Treasury Bills with an effective yield of 0.21%, June 2, 2011 42,000 41,943 U.S. Treasury Bills with an effective yield of 0.36%, November 18, 2010 100,000 99,953 Total short-term investments (cost $9,922,990) TOTAL INVESTMENTS Total investments (cost $137,552,967) (b) FORWARD CURRENCY CONTRACTS at 9/30/10 (aggregate face value $41,643,483) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 10/20/10 $446,921 $418,896 $(28,025) Euro Sell 10/20/10 1,101,060 1,033,304 (67,756) Barclays Bank PLC British Pound Sell 10/20/10 420,181 413,053 (7,128) Euro Buy 10/20/10 1,021,545 958,316 63,229 Japanese Yen Sell 10/20/10 521,183 515,958 (5,225) Citibank, N.A. British Pound Sell 10/20/10 1,054,538 1,036,769 (17,769) Euro Buy 10/20/10 4,437,653 4,163,955 273,698 Hong Kong Dollar Sell 10/20/10 718,277 717,277 (1,000) Credit Suisse AG British Pound Buy 10/20/10 2,263,384 2,224,986 38,398 Euro Buy 10/20/10 4,837,406 4,539,514 297,892 Japanese Yen Buy 10/20/10 828,715 820,709 8,006 Deutsche Bank AG Euro Sell 10/20/10 577,330 541,849 (35,481) Goldman Sachs International Australian Dollar Sell 10/20/10 765,006 716,815 (48,191) Euro Buy 10/20/10 928,802 871,755 57,047 Japanese Yen Buy 10/20/10 236,523 233,969 2,554 HSBC Bank USA, National Association Australian Dollar Buy 10/20/10 408,126 382,636 25,490 British Pound Buy 10/20/10 966,228 974,100 (7,872) Euro Sell 10/20/10 1,058,370 993,241 (65,129) Hong Kong Dollar Buy 10/20/10 2,006,705 2,004,287 2,418 JPMorgan Chase Bank, N.A. British Pound Buy 10/20/10 623,358 612,907 10,451 Canadian Dollar Buy 10/20/10 2,029,535 1,979,320 50,215 Euro Sell 10/20/10 2,302,364 2,169,742 (132,622) Hong Kong Dollar Buy 10/20/10 1,381,967 1,380,133 1,834 Royal Bank of Scotland PLC (The) British Pound Sell 10/20/10 2,540,414 2,498,093 (42,321) Euro Sell 10/20/10 401,253 376,392 (24,861) State Street Bank and Trust Co. Euro Sell 10/20/10 763,909 716,883 (47,026) UBS AG British Pound Buy 10/20/10 1,265,729 1,244,409 21,320 Euro Buy 10/20/10 5,162,964 4,844,948 318,016 Westpac Banking Corp. British Pound Buy 10/20/10 806,892 793,260 13,632 Euro Buy 10/20/10 564,510 529,895 34,615 Japanese Yen Sell 10/20/10 946,333 936,112 (10,221) Total Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2010 through September 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $158,349,413. (b) The aggregate identified cost on a tax basis is $138,212,787, resulting in gross unrealized appreciation and depreciation of $34,389,224 and $6,534,904, respectively, or net unrealized appreciation of $27,854,320. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $4,488,100. The fund received cash collateral of $4,665,000 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,287 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $34,057,640 and $30,197,052, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (i) Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivatives contracts. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $366,784 to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 51.0% Japan 14.2 United Kingdom 8.4 Germany 7.4 Finland 4.7 Italy 4.4 France 3.5 Hong Kong 2.2 Australia 1.5 Spain 1.3 Netherlands 0.9 Portugal 0.5 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $35,700,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $531,310 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $360,685 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Capital goods $1,054,968 $ $ Energy 2,619,999 Technology 2,117,306 Transportation 4,595,875 Utilities and power 143,416,186 Total common stocks Convertible preferred stocks 2,339,782 Short-term investments 4,895,139 5,027,852 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $678,188 $ Totals by level $ $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $1,218,814 $540,626 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Growth and Income Fund The fund's portfolio 9/30/10 (Unaudited) COMMON STOCKS (99.2%)(a) Shares Value Aerospace and defense (3.9%) Empresa Brasileira de Aeronautica SA (Embraer) ADR (Brazil) (S) 140,800 $3,997,312 Goodrich Corp. 90,800 6,694,684 L-3 Communications Holdings, Inc. 81,500 5,890,005 Northrop Grumman Corp. 147,700 8,955,051 Precision Castparts Corp. 21,800 2,776,230 Raytheon Co. 228,600 10,449,306 United Technologies Corp. 190,800 13,590,684 Automotive (0.2%) Dongfeng Motor Group Co., Ltd. (China) 1,446,000 2,959,521 Banking (10.9%) Bank of America Corp. 2,276,945 29,850,749 Bank of New York Mellon Corp. (The) 476,100 12,440,493 Barclays PLC (United Kingdom) 556,068 2,618,170 BNP Paribas SA (France) 28,239 2,009,558 Citigroup, Inc. (NON) 2,761,700 10,770,630 JPMorgan Chase & Co. 948,158 36,096,375 PNC Financial Services Group, Inc. 109,600 5,689,336 State Street Corp. 294,600 11,094,636 SunTrust Banks, Inc. 103,100 2,663,073 U.S. Bancorp 246,100 5,320,682 Wells Fargo & Co. 1,059,520 26,625,738 Beverage (0.9%) Coca-Cola Co. (The) 145,000 8,485,400 Coca-Cola Enterprises 118,100 3,661,100 Biotechnology (0.8%) Amgen, Inc. (NON) 90,700 4,998,477 Genzyme Corp. (NON) 70,000 4,955,300 Broadcasting (0.6%) DISH Network Corp. Class A 398,200 7,629,512 Building materials (0.1%) Masco Corp. 136,900 1,507,269 Cable television (2.0%) Comcast Corp. Class A 713,500 12,900,080 DIRECTV Class A (NON) 250,035 10,408,957 Time Warner Cable, Inc. 70,648 3,814,286 Chemicals (2.1%) CF Industries Holdings, Inc. 22,900 2,186,950 Dow Chemical Co. (The) 493,900 13,562,494 E.I. du Pont de Nemours & Co. 266,300 11,882,306 Combined utilities (0.3%) El Paso Corp. 316,300 3,915,794 Commercial and consumer services (0.2%) Alliance Data Systems Corp. (NON) (S) 50,200 3,276,052 Communications equipment (2.2%) Cisco Systems, Inc. (NON) 539,500 11,815,050 Harris Corp. 88,400 3,915,236 Motorola, Inc. (NON) 495,800 4,229,174 Nokia Corp. ADR (Finland) (S) 239,100 2,398,173 Qualcomm, Inc. 162,300 7,322,976 Computers (1.9%) Hewlett-Packard Co. 435,810 18,334,527 IBM Corp. 35,900 4,815,626 Seagate Technology (NON) 201,500 2,373,670 Conglomerates (2.7%) 3M Co. 37,215 3,226,913 General Electric Co. 1,269,470 20,628,888 SPX Corp. 35,300 2,233,784 Tyco International, Ltd. 265,075 9,736,205 Consumer finance (0.3%) Discover Financial Services 253,500 4,228,380 Consumer goods (1.5%) Estee Lauder Cos., Inc. (The) Class A 33,940 2,146,026 Newell Rubbermaid, Inc. 375,900 6,694,779 Procter & Gamble Co. (The) 195,500 11,724,135 Consumer services (0.7%) Avis Budget Group, Inc. (NON) 422,100 4,917,465 Hertz Global Holdings, Inc. (NON) (S) 404,400 4,282,596 Electric utilities (4.1%) AES Corp. (The) (NON) 379,400 4,306,190 Ameren Corp. 211,100 5,995,240 American Electric Power Co., Inc. 245,141 8,881,458 CMS Energy Corp. (S) 140,900 2,539,018 Edison International 199,500 6,860,805 Entergy Corp. 72,922 5,580,721 Exelon Corp. 48,627 2,070,538 Great Plains Energy, Inc. 222,700 4,209,030 NV Energy, Inc. 107,900 1,418,885 PG&E Corp. 225,600 10,246,752 PPL Corp. 110,400 3,006,192 Electrical equipment (1.0%) China Ming Yang Wind Power Group, Ltd. ADS (China) (NON) 95,720 1,340,080 Emerson Electric Co. 232,000 12,217,120 Electronics (1.7%) Elster Group SE ADR (Germany) (NON) 103,100 1,422,775 Integrated Device Technology, Inc. (NON) 362,221 2,118,993 Intersil Corp. Class A 146,000 1,706,740 Jabil Circuit, Inc. 192,200 2,769,602 Marvell Technology Group, Ltd. (NON) 118,100 2,067,931 MEMC Electronic Materials, Inc. (NON) 471,600 5,621,472 Texas Instruments, Inc. 231,100 6,272,054 Energy (oil field) (3.1%) Halliburton Co. 215,300 7,119,971 Helix Energy Solutions Group, Inc. (NON) 230,800 2,571,112 National Oilwell Varco, Inc. 177,700 7,902,319 Schlumberger, Ltd. 211,989 13,060,642 Transocean, Ltd. (Switzerland) (NON) 90,300 5,805,387 Weatherford International, Ltd. (Switzerland) (NON) 291,622 4,986,736 Energy (other) (0.3%) First Solar, Inc. (NON) (S) 24,900 3,669,015 Engineering and construction (0.8%) Fluor Corp. 113,400 5,616,702 Foster Wheeler AG (Switzerland) (NON) 224,600 5,493,716 Financial (0.2%) KKR & Co. LP 259,698 2,752,799 Food (0.9%) Kellogg Co. 50,400 2,545,704 Kraft Foods, Inc. Class A (S) 290,813 8,974,489 Forest products and packaging (0.2%) International Paper Co. 123,800 2,692,650 Health-care services (2.9%) Aetna, Inc. 369,000 11,664,090 CIGNA Corp. 179,900 6,436,822 Lincare Holdings, Inc. 84,200 2,112,578 McKesson Corp. 51,800 3,200,204 Omnicare, Inc. 168,700 4,028,556 WellPoint, Inc. (NON) 190,400 10,784,256 Homebuilding (0.5%) D.R. Horton, Inc. 218,300 2,427,496 Toll Brothers, Inc. (NON) 191,100 3,634,722 Insurance (6.6%) ACE, Ltd. (S) 208,800 12,162,600 Aflac, Inc. 231,900 11,991,549 Allstate Corp. (The) 361,800 11,414,790 Assured Guaranty, Ltd. (Bermuda) 227,267 3,888,538 Chubb Corp. (The) 151,117 8,612,158 Everest Re Group, Ltd. 92,600 8,007,122 Hartford Financial Services Group, Inc. (The) 316,000 7,252,200 Marsh & McLennan Cos., Inc. 110,600 2,667,672 MetLife, Inc. 239,200 9,197,240 Prudential Financial, Inc. 57,800 3,131,604 Travelers Cos., Inc. (The) 92,300 4,808,830 XL Group PLC 200,400 4,340,664 Investment banking/Brokerage (1.8%) Goldman Sachs Group, Inc. (The) 98,669 14,265,564 Morgan Stanley 375,264 9,261,516 Lodging/Tourism (0.6%) Wyndham Worldwide Corp. 270,139 7,420,718 Machinery (1.3%) Bucyrus International, Inc. Class A 84,100 5,832,335 Lonking Holdings, Ltd. (China) 3,232,000 3,265,804 Parker Hannifin Corp. 124,263 8,705,866 Manufacturing (0.5%) Ingersoll-Rand PLC 196,000 6,999,160 Media (2.0%) Interpublic Group of Companies, Inc. (The) (NON) 207,700 2,083,231 Time Warner, Inc. 444,500 13,623,925 Viacom, Inc. Class B 158,800 5,746,972 Walt Disney Co. (The) 155,100 5,135,361 Medical technology (2.9%) Baxter International, Inc. 269,400 12,853,074 Boston Scientific Corp. (NON) 968,430 5,936,476 Covidien PLC (Ireland) 200,854 8,072,322 Hospira, Inc. (NON) 35,100 2,001,051 Medtronic, Inc. 292,800 9,832,224 Metals (2.3%) Alcoa, Inc. 408,100 4,942,091 Freeport-McMoRan Copper & Gold, Inc. Class B 113,476 9,689,716 Newmont Mining Corp. 49,100 3,083,971 Nucor Corp. (S) 135,200 5,164,640 Steel Dynamics, Inc. 221,300 3,122,543 U.S. Steel Corp. (S) 116,800 5,120,512 Oil and gas (10.6%) Apache Corp. 150,803 14,742,501 BP PLC ADR (United Kingdom) 124,900 5,142,133 Chevron Corp. 485,200 39,325,460 ConocoPhillips 128,800 7,396,984 EOG Resources, Inc. 79,000 7,344,630 Exxon Mobil Corp. 557,018 34,418,142 Nexen, Inc. (Canada) 182,700 3,672,270 Occidental Petroleum Corp. 216,686 16,966,514 Petrohawk Energy Corp. (NON) 107,932 1,742,022 QEP Resources, Inc. 85,200 2,567,928 Royal Dutch Shell PLC ADR (United Kingdom) 47,400 2,858,220 Total SA ADR (France) 114,200 5,892,720 Pharmaceuticals (6.7%) Abbott Laboratories 299,600 15,651,104 Johnson & Johnson 174,100 10,787,236 Merck & Co., Inc. 517,625 19,053,776 Pfizer, Inc. 2,538,016 43,577,735 Publishing (0.3%) R. R. Donnelley & Sons Co. 267,300 4,533,408 Real estate (0.2%) Chimera Investment Corp. (R) 723,900 2,859,405 Regional Bells (4.6%) AT&T, Inc. 1,042,900 29,826,940 Verizon Communications, Inc. 958,500 31,237,515 Restaurants (0.3%) Domino's Pizza, Inc. (NON) 161,500 2,135,030 McDonald's Corp. 27,600 2,056,476 Retail (4.8%) Bed Bath & Beyond, Inc. (NON) 86,700 3,763,647 CVS Caremark Corp. 425,300 13,384,191 Home Depot, Inc. (The) 118,100 3,741,408 Lowe's Cos., Inc. 393,300 8,766,657 Macy's, Inc. 293,900 6,786,151 Nordstrom, Inc. 82,100 3,054,120 Office Depot, Inc. (NON) 658,900 3,030,940 Staples, Inc. 99,600 2,083,632 SUPERVALU, Inc. 286,800 3,306,804 Target Corp. 101,800 5,440,192 Wal-Mart Stores, Inc. 204,280 10,933,066 Schools (0.6%) Apollo Group, Inc. Class A (NON) 144,800 7,435,480 Semiconductor (1.5%) Atmel Corp. (NON) 641,008 5,102,424 FormFactor, Inc. (NON) 174,436 1,500,150 KLA-Tencor Corp. 174,200 6,137,066 Lam Research Corp. (NON) 118,900 4,975,965 Novellus Systems, Inc. (NON) 85,000 2,259,300 Shipping (0.1%) Nordic American Tanker Shipping (Bermuda) (S) 49,100 1,313,916 Software (2.1%) CA, Inc. 188,000 3,970,560 Electronic Arts, Inc. (NON) 192,900 3,169,347 Longtop Financial Technologies Ltd. ADR (Hong Kong) (NON) (S) 35,400 1,392,990 Microsoft Corp. 501,000 12,269,490 Oracle Corp. 283,800 7,620,030 Technology services (0.2%) Unisys Corp. (NON) 79,588 2,220,505 Telecommunications (0.6%) Sprint Nextel Corp. (NON) 730,400 3,381,752 Vodafone Group PLC ADR (United Kingdom) 205,400 5,095,974 Textiles (0.5%) Hanesbrands, Inc. (NON) 251,000 6,490,860 Tobacco (1.0%) Philip Morris International, Inc. 239,000 13,388,780 Waste Management (0.1%) Republic Services, Inc. 65,200 1,987,948 Total common stocks (cost $1,126,999,394) CONVERTIBLE BONDS AND NOTES (0.2%)(a) Principal amount Value Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 $1,880,000 $2,810,412 Total convertible bonds and notes (cost $1,880,000) SHORT-TERM INVESTMENTS (4.5%)(a) Shares Value Putnam Money Market Liquidity Fund 0.15% (e) 11,171,448 $11,171,448 Putnam Cash Collateral Pool, LLC 0.22% (d) 48,428,840 48,428,840 Total short-term investments (cost $59,600,288) TOTAL INVESTMENTS Total investments (cost $1,188,479,682) (b) Key to holding's abbreviations ADR American Depository Receipts ADS American Depository Shares Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2010 through September 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $1,335,569,850. (b) The aggregate identified cost on a tax basis is $1,225,624,471, resulting in gross unrealized appreciation and depreciation of $218,466,202 and $57,423,065, respectively, or net unrealized appreciation of $161,043,137. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $46,801,794. The fund received cash collateral of $48,428,840 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $15,390 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $189,524,431 and $195,929,403, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. Debt obligations are considered secured unless otherwise indicated. ADR or ADS after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings) . Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $61,447,873 $ $ Capital goods 103,812,003 Communication services 96,665,504 Conglomerates 35,825,790 Consumer cyclicals 114,068,860 Consumer staples 95,138,455 Energy 187,184,706 Financial 266,022,071 Health care 175,945,281 Technology 127,801,826 Transportation 1,313,916 Utilities and power 59,030,623 Total common stocks Convertible bonds and notes 2,810,412 Short-term investments 11,171,448 48,428,840 Totals by level $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Growth Opportunities Fund The fund's portfolio 9/30/10 (Unaudited) COMMON STOCKS (98.7%)(a) Shares Value Advertising and marketing services (0.9%) Omnicom Group, Inc. 6,100 $240,828 Aerospace and defense (4.2%) Goodrich Corp. 3,410 251,419 MTU Aero Engines Holding AG (Germany) 1,052 60,162 Northrop Grumman Corp. 2,200 133,386 Precision Castparts Corp. 1,617 205,925 United Technologies Corp. 6,040 430,229 Automotive (0.5%) Lear Corp. (NON) 1,640 129,445 Banking (2.2%) Banco Santander Brasil SA ADS (Brazil) 6,751 92,961 Bond Street Holdings, LLC 144A Class A (F)(NON) 4,228 86,674 JPMorgan Chase & Co. 4,000 152,280 PNC Financial Services Group, Inc. 3,300 171,303 State Street Corp. 1,680 63,269 Beverage (2.4%) Coca-Cola Co. (The) 4,200 245,784 Coca-Cola Enterprises 7,990 247,690 PepsiCo, Inc. 1,900 126,236 Biotechnology (2.0%) Amgen, Inc. (NON) 2,870 158,166 Dendreon Corp. (NON) 2,760 113,657 Genzyme Corp. (NON) 1,600 113,264 Human Genome Sciences, Inc. (NON) 4,090 121,841 Cable television (0.8%) DIRECTV Class A (NON) 4,840 201,489 Chemicals (2.7%) Agrium, Inc. (Canada) 1,800 134,982 Albemarle Corp. 5,400 252,774 Celanese Corp. Ser. A 4,500 144,450 Huntsman Corp. 14,060 162,534 Combined utilities (1.2%) El Paso Corp. 24,850 307,643 Commercial and consumer services (2.2%) Mastercard, Inc. Class A 1,780 398,720 Priceline.com, Inc. (NON) 445 155,011 Communications equipment (5.5%) Cisco Systems, Inc. (NON) 30,011 657,241 Harris Corp. 1,670 73,964 Nokia Corp. ADR (Finland) 6,700 67,201 Qualcomm, Inc. 12,850 579,792 Syniverse Holdings, Inc. (NON) 1,700 38,539 Computers (10.8%) Apple, Inc. (NON) 4,824 1,368,813 Brocade Communications Systems, Inc. (NON) 6,900 40,296 EMC Corp. (NON) 19,050 386,906 Hewlett-Packard Co. 12,160 511,571 IBM Corp. 2,480 332,667 Polycom, Inc. (NON) 4,200 114,576 SMART Technologies, Inc. Class A (Canada) (NON) 2,334 31,626 Conglomerates (1.5%) 3M Co. 2,790 241,921 Tyco International, Ltd. 3,650 134,065 Consumer goods (2.0%) Colgate-Palmolive Co. 1,600 122,976 Estee Lauder Cos., Inc. (The) Class A 1,500 94,845 Newell Rubbermaid, Inc. 4,200 74,802 Procter & Gamble Co. (The) 3,600 215,892 Consumer services (0.6%) Avis Budget Group, Inc. (NON) 13,290 154,829 Electric utilities (0.5%) AES Corp. (The) (NON) 11,700 132,795 Electrical equipment (0.6%) China Ming Yang Wind Power Group, Ltd. ADS (China) (NON) 2,953 41,342 Emerson Electric Co. 2,000 105,320 Electronics (3.8%) Elster Group SE ADR (Germany) (NON) 2,800 38,640 Intel Corp. 6,700 128,841 Marvell Technology Group, Ltd. (NON) 7,200 126,072 Sensata Technologies Holding NV (Netherlands) (NON) 8,553 169,007 Texas Instruments, Inc. 11,680 316,995 Tyco Electronics, Ltd. (Switzerland) 6,790 198,404 Energy (oil field) (2.4%) Global Geophysical Services, Inc. (NON) 8,751 63,795 Halliburton Co. 2,850 94,250 National Oilwell Varco, Inc. 3,400 151,198 Schlumberger, Ltd. 5,050 311,131 Energy (other) (0.6%) First Solar, Inc. (NON) (S) 1,084 159,727 Engineering and construction (0.4%) Shaw Group, Inc. (NON) 3,250 109,070 Financial (1.0%) AerCap Holdings NV (Netherlands) (NON) 5,000 59,150 CME Group, Inc. 730 190,129 Food (0.6%) Kraft Foods, Inc. Class A 4,900 151,214 Forest products and packaging (0.3%) Buckeye Technologies, Inc. 4,500 66,195 Health-care services (2.8%) Aetna, Inc. 9,000 284,490 Express Scripts, Inc. (NON) 4,300 209,410 McKesson Corp. 1,750 108,115 Omnicare, Inc. 5,090 121,549 Insurance (3.0%) Aflac, Inc. 8,364 432,502 Assured Guaranty, Ltd. (Bermuda) 2,850 48,764 Hartford Financial Services Group, Inc. (The) 7,700 176,715 Ping An Insurance (Group) Co. of China, Ltd. (China) 5,000 51,038 Progressive Corp. (The) 3,600 75,132 Investment banking/Brokerage (0.8%) Goldman Sachs Group, Inc. (The) 1,415 204,581 Machinery (1.0%) Parker Hannifin Corp. 3,700 259,222 Manufacturing (1.1%) Eaton Corp. 1,900 156,731 Ingersoll-Rand PLC 3,500 124,985 Media (1.2%) Time Warner, Inc. 10,200 312,630 Medical technology (5.5%) Baxter International, Inc. 6,450 307,730 Covidien PLC (Ireland) 9,400 377,786 Hospira, Inc. (NON) 2,190 124,852 Medtronic, Inc. 3,800 127,604 Pall Corp. 3,340 139,078 Stryker Corp. 1,770 88,589 Thermo Fisher Scientific, Inc. (NON) 5,400 258,552 Metals (1.2%) Freeport-McMoRan Copper & Gold, Inc. Class B 800 68,312 Teck Resources Limited Class B (Canada) 4,769 196,292 Vedanta Resources PLC (United Kingdom) 1,535 52,227 Oil and gas (3.7%) Anadarko Petroleum Corp. 2,000 114,100 El Paso Pipeline Partners, LP (Units) 2,575 82,580 EOG Resources, Inc. 2,100 195,237 Oil States International, Inc. (NON) 2,580 120,099 Petrohawk Energy Corp. (NON) 4,736 76,439 Petroleo Brasileiro SA ADR (Brazil) 3,600 130,572 Suncor Energy, Inc. (Canada) 4,060 132,153 Warren Resources, Inc. (NON) 26,412 104,856 Pharmaceuticals (2.1%) Abbott Laboratories 7,000 365,680 Akorn, Inc. (NON) 9,051 36,566 Somaxon Pharmaceuticals, Inc. (NON) (S) 5,887 22,900 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 2,370 125,018 Railroads (0.6%) Kansas City Southern (NON) 4,125 154,316 Restaurants (1.3%) Cheesecake Factory, Inc. (The) (NON) 3,800 100,586 McDonald's Corp. 3,270 243,648 Retail (8.6%) Amazon.com, Inc. (NON) 1,740 273,284 American Eagle Outfitters, Inc. 4,400 65,824 Big Lots, Inc. (NON) 1,960 65,170 Costco Wholesale Corp. 4,800 309,552 CVS Caremark Corp. 11,930 375,437 Kohl's Corp. (NON) 4,530 238,640 Lowe's Cos., Inc. 8,580 191,248 Staples, Inc. 5,600 117,152 Target Corp. 8,595 459,317 Urban Outfitters, Inc. (NON) 3,970 124,817 Schools (0.6%) Apollo Group, Inc. Class A (NON) 2,780 142,753 Semiconductor (1.7%) Atmel Corp. (NON) 20,670 164,533 KLA-Tencor Corp. 2,600 91,598 Novellus Systems, Inc. (NON) 7,050 187,389 Shipping (0.6%) United Parcel Service, Inc. Class B 2,500 166,725 Software (5.0%) BMC Software, Inc. (NON) 6,000 242,880 Microsoft Corp. 22,600 553,474 Oracle Corp. 18,670 501,290 Technology (0.5%) Tech Data Corp. (NON) 3,400 137,020 Technology services (3.1%) Google, Inc. Class A (NON) 1,366 718,229 Western Union Co. (The) 3,800 67,146 Telecommunications (1.8%) American Tower Corp. Class A (NON) 4,962 254,352 Iridium Communications, Inc. (NON) 10,494 89,619 NII Holdings, Inc. (NON) 2,899 119,149 Textiles (1.3%) Hanesbrands, Inc. (NON) 6,260 161,884 VF Corp. 2,060 166,901 Tobacco (1.5%) Philip Morris International, Inc. 6,900 386,538 Total common stocks (cost $20,862,326) WARRANTS (0.5%)(a)(NON) Expiration date Strike price Warrants Value JPMorgan Chase & Co. (W) 10/28/18 $42.42 10,119 $118,089 Total warrants (cost $108,779) SHORT-TERM INVESTMENTS (2.0%)(a) Principal amount/shares Value U.S. Treasury Bills 0.22%, June 2, 2011 $10,000 $9,986 Putnam Cash Collateral Pool, LLC 0.22% (d) 169,938 169,938 Putnam Money Market Liquidity Fund 0.15% (e) 341,755 341,755 Total short-term investments (cost $521,678) TOTAL INVESTMENTS Total investments (cost $21,492,783)(b) FORWARD CURRENCY CONTRACTS at 9/30/10 (aggregate face value $50,737) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG Euro Sell 10/20/10 $54,146 $50,737 $(3,409) Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/10 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Goldman Sachs International baskets 728 9/17/11 (1 month USD- A basket $(96) LIBOR-BBA plus 60 (GSGLPMIN) bp) of common stocks baskets 1,691 9/29/11 (1 month USD- A basket 123 LIBOR-BBA plus (GSCBPBNK) 35 bp) of common stocks Total Key to holding's currency abbreviations EUR Euro Key to holding's abbreviations ADR American Depository Receipts ADS American Depository Shares Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2010 through September 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $25,775,013. (b) The aggregate identified cost on a tax basis is $22,208,943, resulting in gross unrealized appreciation and depreciation of $4,518,983 and $646,682, respectively, or net unrealized appreciation of $3,872,301. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $163,116. The fund received cash collateral of $169,938 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $156 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $4,484,525 and $4,779,801, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. (S) Securities on loan, in part or in entirety, at the close of the reporting period. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). At the close of the reporting period, the fund maintained liquid assets totaling $3,455 to cover certain derivatives contracts. ADR or ADS after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $16,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to help enhance the funds return and manage the funds exposure to credit risk. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $138,000 on total return swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $3,409 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $1,077,766 $ $ Capital goods 1,877,791 Communication services 664,609 Conglomerates 375,986 Consumer cyclicals 3,100,871 Consumer staples 2,992,782 Energy 1,736,137 Financials 1,717,824 86,674 Health care 3,204,847 Technology 7,844,710 Transportation 321,041 Utilities and power 440,438 Total common stocks Warrants 118,089 Short-term investments 341,755 179,924 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $(3,409) $ Total return swap contracts 27 Totals by level $ $ At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $ $3,409 Equity contracts 118,212 96 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT High Yield Fund The fund's portfolio 9/30/10 (Unaudited) CORPORATE BONDS AND NOTES (86.6%)(a) Principal amount Value Advertising and marketing services (0.3%) Affinion Group, Inc. company guaranty 11 1/2s, 2015 $945,000 $998,156 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 280,000 294,000 Automotive (2.5%) Affinia Group, Inc. 144A sr. notes 10 3/4s, 2016 775,000 862,188 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 1,180,000 1,116,574 Dana Corp. sr. notes 5.85s, 2015 (Escrow acquired 4/24/08, cost $1,031) (RES) (In default) (F)(NON) 1,540,000 2 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 1,595,000 1,850,200 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 7 1/2s, 2012 630,000 668,781 Motors Liquidation Co. sr. unsec. notes 8 1/4s, 2023 (In default) (NON) 1,565,000 504,713 Motors Liquidation Co. sr. unsec. unsub. notes 8 3/8s, 2033 (In default) (NON) 1,535,000 518,063 Lear Corp. company guaranty sr. unsec. bond 7 7/8s, 2018 485,000 514,100 Lear Corp. company guaranty sr. unsec. notes 8 1/8s, 2020 1,195,000 1,277,155 Navistar International Corp. sr. notes 8 1/4s, 2021 1,145,000 1,223,718 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 960,000 1,318,038 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $295,000 313,438 Visteon Corp. sr. unsec. unsub. notes 7s, 2014 (In default) (NON) 360,000 367,200 Visteon Corp. 144A sr. unsec. notes 12 1/4s, 2016 (In default) (NON) 210,000 262,500 Basic materials (8.0%) Aleris International, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) (NON)(PIK) 1,320,000 3,300 AMH Holdings, LLC sr. disc. unsec. notes 11 1/4s, 2014 380,000 397,100 Associated Materials, LLC/Associated Materials Finance, Inc. company guaranty sr. notes 9 7/8s, 2016 930,000 1,125,300 Builders FirstSource, Inc. 144A company guaranty sr. notes FRN 13s, 2016 767,000 740,155 Celanese US Holdings, LLC 144A company guaranty sr. notes 6 5/8s, 2018 (Germany) 370,000 378,324 Chemtura Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 180,000 188,100 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 1,105,000 1,167,156 Edgen Murray Corp. company guaranty sr. notes 12 1/4s, 2015 330,000 238,425 Exopack Holding Corp. 144A sr. notes 11 1/4s, 2014 970,000 984,550 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 540,000 560,250 FMG Resources August 2006 Pty, Ltd. 144A sr. sec. notes 10 5/8s, 2016 (Australia) 1,660,000 2,043,874 Georgia-Pacific, LLC 144A company guaranty sr. unsec. notes 7s, 2015 515,000 535,600 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 205,000 210,125 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 610,000 634,400 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 230,000 225,400 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 425,000 439,875 Huntsman International, LLC company guaranty sr. unsec. sub. notes 7 7/8s, 2014 630,000 653,625 Huntsman International, LLC 144A company guaranty sr. unsec. sub. notes 8 5/8s, 2021 390,000 403,650 Ineos Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 470,000 491,150 Ineos Group Holdings PLC company guaranty sr. notes 7 7/8s, 2016 (United Kingdom) EUR 400,000 439,486 Jefferson Smurfit escrow bonds 8 1/4s, 2012 $340,000 12,325 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 1,170,000 1,278,224 Lyondell Chemical Co. sr. notes 11s, 2018 2,328,765 2,576,195 Metals USA, Inc. company guaranty sr. unsec. notes 11 1/8s, 2015 705,000 747,300 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 1,105,000 1,248,650 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 760,000 779,000 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 730,000 660,650 Novelis, Inc. company guaranty sr. unsec. notes 11 1/2s, 2015 865,000 988,263 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 1,335,000 1,358,362 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 290,000 457,229 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $1,115,000 1,287,825 Rhodia SA sr. unsec. notes FRN Ser. REGS, 3.585s, 2013 (France) EUR 137,000 185,548 Rhodia SA 144A sr. notes 6 7/8s, 2020 (France) $330,000 336,600 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 1,245,000 1,387,937 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) 1,360,000 1,373,600 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 435,000 475,238 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 455,000 486,850 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 845,000 864,013 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 460,000 477,250 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 7 5/8s, 2020 300,000 311,250 Stone Container Corp. escrow bonds 8 3/8s, 2012 (In default) (NON) 650,000 23,563 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 750,000 944,475 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 870,000 1,057,050 TPC Group, LLC 144A sr. notes 8 1/4s, 2017 325,000 329,063 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 350,000 357,000 Vartellus Specialties, Inc. 144A company guaranty sr. notes 9 3/8s, 2015 420,000 435,750 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty Ser. B, 11 3/8s, 2016 445,000 399,944 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. sec. notes FRN Ser. B, 4.216s, 2014 465,000 413,850 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 645,000 706,274 Broadcasting (2.4%) Belo Corp. sr. unsec. unsub. notes 8s, 2016 230,000 245,525 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 740,000 577,200 Clear Channel Communications, Inc. sr. unsec. unsub. notes 5s, 2012 220,000 207,900 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2017 360,000 381,600 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 1,200,000 1,281,000 DIRECTV Holdings, LLC/ DIRECTV Financing Co., Inc.company guaranty sr. unsec. notes 7 5/8s, 2016 465,000 518,475 DISH DBS Corp. company guaranty 7 1/8s, 2016 570,000 599,213 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,025,000 1,103,155 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 800,000 799,000 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. 144A sr. notes 8 7/8s, 2017 940,000 979,950 Sinclair Television Group, Inc. 144A sr. notes 8 3/8s, 2018 455,000 458,413 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 245,000 269,806 Umbrella Acquisition, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/4s, 2015 (PIK) 1,369,947 1,311,724 Univision Communications, Inc. 144A sr. sec. notes 12s, 2014 210,000 229,688 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 885,000 1,017,750 Young Broadcasting, Inc. company guaranty sr. sub. notes 8 3/4s, 2014 (In default) (F)(NON) 290,000 Young Broadcasting, Inc. company guaranty sr. unsec. sub. notes 10s, 2011 (In default) (F)(NON) 847,000 Building materials (1.6%) Building Materials Corp. 144A sr. notes 7s, 2020 700,000 717,500 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 330,000 324,225 Goodman Global Group, Inc. sr. unsec. disc. notes zero %, 2014 2,410,000 1,542,400 Goodman Global, Inc. company guaranty sr. unsec. sub. notes 13 1/2s, 2016 540,000 594,000 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 2,100,000 2,493,750 Nortek, Inc. company guaranty sr. notes 11s, 2013 1,153,688 1,225,793 Capital goods (4.7%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 585,000 653,738 Alliant Techsystems, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2020 180,000 182,700 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 11 1/4s, 2015 (PIK) 2,226,100 2,415,318 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 1,295,000 1,346,800 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 250,000 250,000 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) $260,000 260,000 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 615,000 627,300 Berry Plastics Corp. company guaranty 8 7/8s, 2014 1,255,000 1,220,487 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 360,000 338,400 Case New Holland, Inc. 144A sr. notes 7 7/8s, 2017 (Netherlands) 560,000 608,300 Cleaver-Brooks, Inc. 144A sr. notes 12 1/4s, 2016 935,000 964,219 Crown European Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 200,000 283,616 Graham Packaging Co., Inc. 144A company guaranty sr. notes 8 1/4s, 2018 $130,000 131,950 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 915,000 969,900 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 2,235,000 2,697,783 Mueller Water Products, Inc. company guaranty sr. unsec. notes 7 3/8s, 2017 900,000 794,250 Mueller Water Products, Inc. 144A company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 130,000 136,500 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A company guaranty sr. notes 7 3/4s, 2016 (Luxembourg) 445,000 452,788 Reynolds Group Issuer, Inc. 144A sr. notes 8 1/2s, 2018 210,000 205,275 Ryerson Holding Corp. 144A sr. disc. notes zero %, 2015 700,000 315,000 Ryerson, Inc. company guaranty sr. notes 12s, 2015 1,155,000 1,189,650 Tenneco, Inc. company guaranty sr. unsec. sub. notes 8 5/8s, 2014 595,000 609,874 Tenneco, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 600,000 627,750 Tenneco, Inc. 144A sr. notes 7 3/4s, 2018 330,000 338,250 Thermadyne Holdings Corp. company guaranty sr. unsec. sub. notes 10 1/2s, 2014 840,000 852,600 Thermon Industries, Inc. 144A company guaranty sr. notes 9 1/2s, 2017 925,000 966,625 TransDigm, Inc. company guaranty sr. sub. notes 7 3/4s, 2014 305,000 308,431 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2014 235,000 237,644 Coal (1.7%) Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 725,000 765,781 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 680,000 687,650 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2020 1,560,000 1,704,300 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8s, 2017 920,000 995,900 International Coal Group, Inc. sr. notes 9 1/8s, 2018 830,000 879,800 Peabody Energy Corp. company guaranty 7 3/8s, 2016 2,110,000 2,299,900 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 80,000 86,100 Commercial and consumer services (1.6%) Aramark Corp. company guaranty 8 1/2s, 2015 715,000 743,600 Aramark Corp. company guaranty sr. unsec. notes FRN 3.966s, 2015 160,000 145,800 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 430,000 462,250 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 1,175,000 1,263,124 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 590,000 635,725 PHH Corp. 144A sr. unsec. notes 9 1/4s, 2016 430,000 447,200 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 1,425,000 1,453,500 Travelport LLC company guaranty 11 7/8s, 2016 620,000 663,400 Travelport LLC company guaranty 9 7/8s, 2014 480,000 493,800 Travelport LLC/Travelport, Inc. 144A company guaranty sr. unsec. notes 9s, 2016 390,000 388,050 Communication services (10.3%) Adelphia Communications Corp. escrow bonds zero %, 2011 80,000 1,105 Adelphia Communications Corp. escrow bonds zero %, 2011 130,000 1,795 Adelphia Communications Corp. escrow bonds zero %, 2010 290,000 4,005 Adelphia Communications Corp. escrow bonds zero %, 2011 755,000 10,427 Angel Lux Common S.A.R.L. 144A sr. bond 8 7/8s, 2016 (Denmark) 260,000 276,250 Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 520,000 526,500 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 930,000 1,023,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 250,000 269,062 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 470,000 497,025 CC Holdings GS V, LLC/Crown Castle GS III Corp. 144A sr. sec. notes 7 3/4s, 2017 350,000 386,750 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 1,473,502 1,749,783 CCO Holdings LLC/CCO Holdings Capital Corp. 144A company guaranty sr. notes 7 7/8s, 2018 375,000 389,063 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 1,580,000 1,666,900 Charter Communications Operating LLC/Charter Communications Operating Capital 144A company guaranty sr. notes 8s, 2012 770,000 816,200 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 375,000 375,000 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 880,000 858,000 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. sec. notes 12s, 2015 1,190,000 1,282,224 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. sec. notes 12s, 2015 885,000 955,800 Cricket Communications, Inc. company guaranty 9 3/8s, 2014 1,165,000 1,205,774 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 600,000 636,750 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 40,000 44,050 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 500,000 548,750 Digicel Group, Ltd. 144A sr. notes 8 1/4s, 2017 (Jamaica) 855,000 897,750 Digicel Group, Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Jamaica) 350,000 357,000 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 795,000 877,481 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 915,000 1,000,781 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 655,000 708,218 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 995,000 1,078,331 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 1,560,000 1,671,150 Intelsat Intermediate Holding Co., Ltd. company guaranty sr. unsec. notes 9 1/4s, 2015 (Luxembourg) 625,000 650,000 Intelsat Jackson Holding Co. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 670,000 726,950 Intelsat Jackson Holdings SA 144A sr. unsec. notes 7 1/4s, 2020 (Bermuda) 980,000 984,900 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 (Bermuda) 450,000 465,750 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes 8 1/2s, 2013 (Bermuda) 175,000 176,969 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 1,705,000 1,602,700 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 250,000 255,624 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 360,000 372,600 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 1,695,000 1,775,512 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 1,180,000 1,209,500 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 1,785,000 1,793,924 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 1,340,000 1,524,250 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 645,000 674,025 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 775,000 790,500 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 180,000 183,600 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 555,000 582,750 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 155,000 170,500 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 785,000 843,875 Sprint Capital Corp. company guaranty 6 7/8s, 2028 2,260,000 2,067,900 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 1,020,000 1,106,700 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 275,000 310,750 Virgin Media Finance PLC sr. notes 9 1/8s, 2016 (United Kingdom) 395,000 422,650 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 1,505,000 1,686,541 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) EUR 85,000 128,263 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes zero %, 2017 (Italy) (PIK) $669,661 717,373 Windstream Corp. company guaranty 8 5/8s, 2016 645,000 682,088 Windstream Corp. company guaranty 8 1/8s, 2013 730,000 792,050 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 515,000 536,888 Windstream Corp. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 260,000 269,100 Consumer (0.7%) Jarden Corp. company guaranty sr. sub. notes Ser. 1, 7 1/2s, 2020 EUR 135,000 184,355 Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 $360,000 383,400 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 855,000 884,925 Yankee Acquisition Corp. company guaranty sr. notes Ser. B, 8 1/2s, 2015 1,330,000 1,373,224 Consumer staples (6.5%) Archibald Candy Corp. company guaranty 10s, 2011 (In default) (F)(NON) 172,499 2,664 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc.company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 195,000 206,213 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc.company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 775,000 761,437 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc.company guaranty sr. unsec. unsub. notes 7 5/8s, 2014 685,000 695,275 Central Garden & Pet Co. sr. sub. notes 8 1/4s, 2018 1,000,000 1,021,250 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 600,000 603,000 Chiquita Brands International, Inc. sr. unsec. unsub. notes 8 7/8s, 2015 205,000 211,150 CKE Restaurants, Inc. 144A sr. notes 11 3/8s, 2018 745,000 763,625 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 1,065,000 1,132,893 Dean Foods Co. company guaranty 7s, 2016 350,000 343,438 Dole Food Co. 144A sr. sec. notes 8s, 2016 360,000 376,650 Dole Food Co. sr. notes 13 7/8s, 2014 426,000 519,720 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 860,000 865,375 Games Merger Corp. 144A sr. notes 11s, 2018 1,155,000 1,247,400 Great Atlantic & Pacific Tea Co. 144A sr. notes 11 3/8s, 2015 285,000 219,450 Harry & David Operations Corp. company guaranty sr. unsec. notes 9s, 2013 860,000 576,200 Harry & David Operations Corp. company guaranty sr. unsec. notes FRN 5.297s, 2012 285,000 176,700 Hertz Corp. company guaranty 8 7/8s, 2014 1,140,000 1,169,924 Hertz Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2018 295,000 295,000 Hertz Holdings Netherlands BV 144A sr. bond 8 1/2s, 2015 (Netherlands) EUR 760,000 1,086,822 Interactive Data Corp. 144A company guaranty sr. notes 10 1/4s, 2018 $770,000 823,900 JBS USA LLC/JBS USA Finance, Inc. sr. notes 11 5/8s, 2014 340,000 392,700 Libbey Glass, Inc. 144A sr. notes 10s, 2015 500,000 537,500 Michael Foods, Inc. 144A sr. notes 9 3/4s, 2018 375,000 401,250 Pinnacle Foods Finance LLC/Pinnacle Foods Finance Corp. sr. notes 9 1/4s, 2015 445,000 462,800 Pinnacle Foods Finance LLC/Pinnacle Foods Finance Corp. 144A sr. unsec. notes 9 1/4s, 2015 350,000 364,000 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 550,000 569,250 Reddy Ice Corp. company guaranty sr. notes 11 1/4s, 2015 665,000 679,963 Revlon Consumer Products Corp. company guaranty sr. notes 9 3/4s, 2015 570,000 598,500 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 295,000 307,169 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 410,000 377,713 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 990,000 831,600 Rite Aid Corp. 144A company guaranty sr. unsub. notes 8s, 2020 235,000 238,525 Roadhouse Financing, Inc. 144A sr. notes 10 3/4s, 2017 520,000 535,600 Smithfield Foods, Inc. sr. unsec. notes 7s, 2011 245,000 252,350 Smithfield Foods, Inc. sr. unsec. notes Ser. B, 7 3/4s, 2013 835,000 863,181 Smithfield Foods, Inc. 144A sr. sec. notes 10s, 2014 560,000 644,000 Spectrum Brands Holdings, Inc. sr. unsec. sub. bonds 12s, 2019 (PIK) 821,010 913,374 Spectrum Brands Holdings, Inc 144A sr. notes 9 1/2s, 2018 460,000 493,350 SUPERVALU, Inc. sr. unsec. notes 8s, 2016 595,000 599,463 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 845,000 1,017,169 Wendy's/Arby's Restaurants LLC company guaranty sr. unsec. unsub. notes 10s, 2016 1,640,000 1,744,550 West Corp. company guaranty 9 1/2s, 2014 1,585,000 1,658,306 West Corp. 144A sr. unsec. notes 8 5/8s, 2018 130,000 132,600 Energy (oil field) (1.7%) Bristow Group, Inc. company guaranty 6 1/8s, 2013 1,065,000 1,078,313 Complete Production Services, Inc. company guaranty 8s, 2016 670,000 690,100 Expro Finance Luxemburg 144A sr. notes 8 1/2s, 2016 (Luxembourg) 1,075,000 1,023,938 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 2,065,000 2,090,813 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 450,000 373,500 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 1,370,000 1,445,350 Trico Shipping AS 144A sr. notes 13 7/8s, 2014 (Norway) 580,000 517,650 Entertainment (0.6%) AMC Entertainment, Inc. company guaranty 11s, 2016 129,000 137,708 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 9 1/8s, 2018 135,000 141,750 Cinemark, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 365,000 388,725 Marquee Holdings, Inc. sr. disc. notes 9.505s, 2014 1,275,000 1,045,500 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 255,000 267,431 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 360,000 371,250 Universal City Development Partners, Ltd. company guaranty sr. unsec. sub. notes 10 7/8s, 2016 240,000 259,800 Financials (8.9%) Ally Financial, Inc. 144A company guaranty sr. unsec. notes 8.3s, 2015 965,000 1,051,850 Ally Financial, Inc. 144A company guaranty sr. unsec. notes 8s, 2020 425,000 464,313 Ally Financial, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 295,000 314,175 Ally Financial, Inc. company guaranty sr. unsec. notes 6 5/8s, 2012 69,000 71,415 Ally Financial, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 928,000 968,600 Ally Financial, Inc. company guaranty sr. unsec. notes 7s, 2012 495,000 511,706 Ally Financial, Inc. company guaranty sr. unsec. notes Ser. 8, 6 3/4s, 2014 1,311,000 1,365,898 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.497s, 2014 128,000 114,439 Ally Financial, Inc. sr. unsec. unsub. notes 6 3/4s, 2014 480,000 495,288 Ally Financial, Inc. sr. unsec. unsub. notes 6 7/8s, 2011 230,000 235,868 American General Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 1,870,000 1,561,450 American General Finance Corp. sr. unsec. notes Ser. MTNI, Class I, 4 7/8s, 2012 1,010,000 954,450 American General Finance Corp. sr. unsec. notes, MTN Ser. J, 5 5/8s, 2011 300,000 297,000 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 825,000 825,000 BAC Capital Trust VI bank guaranty jr. unsec. sub. notes 5 5/8s, 2035 600,000 564,014 BAC Capital Trust XI bank guaranty jr. unsec. sub. notes 6 5/8s, 2036 545,000 562,600 BankAmerica Capital II bank guaranty jr. unsec. sub. notes 8s, 2026 225,000 231,750 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 535,000 522,294 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 500,000 578,750 CIT Group, Inc. sr. bonds 7s, 2017 3,281,448 3,211,717 CIT Group, Inc. sr. bonds 7s, 2016 2,157,462 2,125,100 CIT Group, Inc. sr. bonds 7s, 2015 1,123,477 1,115,051 CIT Group, Inc. sr. bonds 7s, 2014 493,477 492,243 CIT Group, Inc. sr. bonds 7s, 2013 853,984 858,254 Dresdner Funding Trust I 144A bonds 8.151s, 2031 595,000 565,250 E*Trade Financial Corp. sr. unsec. notes 7 3/8s, 2013 560,000 547,400 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 (PIK) 1,001,000 1,141,140 HBOS Capital Funding LP 144a bank guaranty jr. unsec. sub. FRB 6.071s, 2049 (Jersey) 1,115,000 981,200 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 895,000 899,292 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 335,000 324,950 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 1,500,000 1,507,500 ING Groep NV unsec. sub. notes 5.775s, 2049 (Netherlands) (PIK) 285,000 255,788 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 5.95s, 2013 (R) 625,000 495,313 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 400,000 430,000 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 620,000 621,550 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 940,000 1,001,100 NB Capital Trust IV jr. unsec. sub. notes 8 1/4s, 2027 215,000 220,375 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 725,000 720,469 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 (R) 470,000 467,063 Pinafore LLC/Pinafore, Inc. 144A company guaranty sr. notes 9s, 2018 405,000 425,250 Provident Funding Associates 144A sr. notes 10 1/4s, 2017 785,000 808,550 Regions Financing Trust II company guaranty jr. unsec. sub. bond FRB 6 5/8s, 2047 715,000 629,738 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 1,985,000 1,999,888 Royal Bank of Scotland Group PLC jr. unsec. sub. bonds FRB 7.648s, 2049 (United Kingdom) 1,080,000 1,036,800 SLM Corp. sr. notes Ser. MTN, 8s, 2020 655,000 649,975 SLM Corp. sr. unsec. unsub. notes Ser. MTNA, 5s, 2013 2,130,000 2,087,366 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.251s, 2014 215,000 183,019 Gaming and lottery (2.8%) American Casino & Entertainment Properties LLC sr. notes 11s, 2014 855,000 833,625 Ameristar Casinos, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 580,000 619,150 Harrah's Operating Co., Inc. company guaranty sr. notes 10s, 2018 1,697,000 1,355,479 Harrah's Operating Co., Inc. company guaranty sr. notes 10s, 2015 230,000 209,875 Harrah's Operating Co., Inc. sr. notes 11 1/4s, 2017 1,620,000 1,773,900 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 1,355,000 1,226,275 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default) (NON) 1,445,000 216,750 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 390,000 326,625 MGM Resorts International sr. notes 10 3/8s, 2014 155,000 172,438 MGM Resorts International 144A sr. notes 9s, 2020 175,000 184,188 MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 1,165,000 1,182,475 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 225,000 239,063 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 240,000 254,700 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2020 115,000 113,275 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 1,075,000 1,040,063 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 144A company guaranty 1st mtge. notes 7 3/4s, 2020 465,000 490,575 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 1,345,000 1,459,325 Health care (6.1%) Biomet, Inc. company guaranty sr. unsec. bond 10s, 2017 1,290,000 1,423,838 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 1,070,000 1,144,900 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8 7/8s, 2015 1,050,000 1,115,625 DaVita, Inc. company guaranty sr. unsec. sub. notes 7 1/4s, 2015 275,000 285,484 Elan Finance PLC/Elan Finance Corp. 144A company guaranty sr. notes 8 3/4s, 2016 (Ireland) 1,195,000 1,190,519 HCA, Inc. company guaranty sr. notes 9 7/8s, 2017 320,000 353,600 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016 (PIK) 1,335,000 1,448,475 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 1,540,000 1,717,100 HCA, Inc. sr. sec. notes 9 1/4s, 2016 1,020,000 1,104,150 HCA, Inc. sr. sec. notes 9 1/8s, 2014 205,000 216,019 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 1,065,000 1,075,650 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 340,000 347,650 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 635,000 663,575 Quintiles Transnational Corp. 144A sr. notes 9 1/2s, 2014 (PIK) 355,000 364,763 Select Medical Corp. company guaranty 7 5/8s, 2015 1,165,000 1,137,331 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 1,785,000 1,789,463 Sun Healthcare Group, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2015 90,000 95,400 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 1,275,000 1,302,094 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 174,488 177,105 Talecris Biotherapeutics Holdings Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 605,000 665,500 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 250,000 285,625 Tenet Healthcare Corp. sr. notes 9s, 2015 1,465,000 1,593,188 Tenet Healthcare Corp. 144A sr. unsec. notes 8s, 2020 775,000 773,063 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 390,000 398,775 US Oncology Holdings, Inc. sr. unsec. notes FRN 6.737s, 2012 (PIK) 1,316,000 1,250,200 US Oncology, Inc. company guaranty sr. unsec. sub. notes 10 3/4s, 2014 670,000 696,800 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 130,000 132,925 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 130,000 132,600 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 2,305,000 2,465,184 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 (R) 395,000 404,929 Homebuilding (1.3%) Lennar Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2018 1,090,000 1,010,975 M/I Schottenstein Homes, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 1,485,000 1,481,288 Meritage Homes Corp. company guaranty sr. unsec. unsub. notes 7.15s, 2020 95,000 89,775 Realogy Corp. company guaranty sr. notes 11s, 2014 (PIK) 269,028 231,364 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 1,820,000 1,547,000 Standard Pacific Corp. company guaranty sr. notes 10 3/4s, 2016 630,000 686,700 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 315,000 301,613 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 6 1/4s, 2014 160,000 154,200 Household furniture and appliances (0.2%) Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 751,000 850,508 Lodging/Tourism (0.3%) FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 1,225,000 1,330,656 Media (1.5%) Affinion Group Holdings, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 890,000 894,450 Interpublic Group of Companies, Inc. (The) sr. unsec. notes 10s, 2017 75,000 87,563 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 920,000 967,150 Nielsen Finance LLC/Nielsen Finance Co. company guaranty sr. unsec. sub. disc. notes stepped-coupon zero % (12 1/2s, 8/1/11), 2016 (STP) 1,345,000 1,346,681 QVC Inc. 144A sr. notes 7 3/8s, 2020 470,000 486,450 QVC Inc. 144A sr. sec. notes 7 1/2s, 2019 1,005,000 1,050,225 WMG Acquisition Corp. company guaranty sr. sec. notes 9 1/2s, 2016 675,000 722,250 WMG Acquisition Corp. company guaranty sr. sub. notes 7 3/8s, 2014 425,000 400,563 WMG Holdings Corp. company guaranty sr. unsec. disc. notes 9 1/2s, 2014 220,000 210,650 Oil and gas (8.5%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 970,000 1,049,065 Anadarko Petroleum Corp. sr. unsec. notes 6.2s, 2040 365,000 355,833 ATP Oil & Gas Corp. 144A sr. notes 11 7/8s, 2015 365,000 314,813 Brigham Exploration Co. 144A company guaranty sr. unsec. notes 8 3/4s, 2018 330,000 339,900 Chaparral Energy, Inc. company guaranty 8 1/2s, 2015 304,000 295,640 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 1,045,000 1,016,263 Chaparral Energy, Inc. 144A sr. notes 9 7/8s, 2020 605,000 614,075 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 250,000 289,375 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 1,720,000 1,496,400 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 640,000 656,000 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 1,000,000 1,001,280 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 1,250,000 1,268,750 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 885,000 964,650 Crosstex Energy/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 1,195,000 1,251,763 Denbury Resources, Inc. company guaranty sr. sub. notes 9 3/4s, 2016 155,000 173,988 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 682,000 743,380 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 1,135,000 1,177,563 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 1,755,000 1,739,644 Ferrellgas LP/Ferrellgas Finance Corp. sr. notes 6 3/4s, 2014 1,490,000 1,516,075 Ferrellgas Partners LP sr. unsec. notes Ser. UNRE, 6 3/4s, 2014 110,000 111,925 Forest Oil Corp. sr. notes 8s, 2011 1,390,000 1,469,925 Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014 1,995,000 2,034,900 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 265,000 282,888 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 1,720,000 1,758,700 Offshore Group Investments, Ltd. 144A sr. notes 11 1/2s, 2015 500,000 525,000 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 765,000 581,400 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) 1,750,000 1,316,875 OPTI Canada, Inc. 144A company guaranty sr. notes 9 3/4s, 2013 (Canada) 195,000 197,925 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 65,000 65,813 PetroHawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 140,000 158,550 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 1,030,000 1,143,300 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 245,000 256,944 Plains Exploration & Production Co. company guaranty 7s, 2017 1,600,000 1,640,000 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 290,000 286,375 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 355,000 374,525 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 515,000 603,838 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 340,000 353,600 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 805,000 829,150 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 1,360,000 1,241,000 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 1,550,000 1,511,250 SandRidge Energy, Inc. 144A sr. unsec. notes 9 7/8s, 2016 485,000 500,763 Whiting Petroleum Corp. company guaranty 7s, 2014 685,000 722,675 Williams Cos., Inc. (The) notes 7 3/4s, 2031 704,000 804,302 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 337,000 409,187 Williams Cos., Inc. (The) 144A notes 6 3/8s, 2010 435,000 435,000 Publishing (1.0%) American Media Operations, Inc. 144A sr. sub. notes 14s, 2013 (PIK) 1,395,512 907,083 American Media Operations, Inc. 144A sr. unsec. notes 9s, 2013 (PIK) 111,368 113,595 Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s, 2015 1,085,000 1,078,219 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 690,000 682,238 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 220,000 224,950 McClatchy Co. (The) company guaranty sr. notes 11 1/2s, 2017 785,000 835,044 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (PIK) 784,184 243,097 Retail (3.0%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 265,000 271,625 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 1,110,000 1,093,350 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 11 1/8s, 2014 1,005,000 1,050,225 Dollar General Corp. company guaranty sr. unsec. notes 10 5/8s, 2015 636,000 701,190 Limited Brands, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 345,000 372,600 Macy's Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 8 7/8s, 2015 825,000 944,625 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 1,195,000 1,298,069 NBTY, Inc. 144A company guaranty sr. notes 9s, 2018 130,000 136,500 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015 (PIK) 1,773,618 1,842,346 Neiman-Marcus Group, Inc. company guaranty sr. unsec. sub. notes 10 3/8s, 2015 470,000 493,500 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 1,335,000 1,303,294 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 515,000 518,863 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 1,505,000 1,700,650 Toys R Us Property Co., LLC 144A sr. notes 8 1/2s, 2017 805,000 851,288 Toys R US-Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 195,000 200,850 Technology (4.3%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 610,000 643,550 Advanced Micro Devices, Inc. 144A sr. notes 7 3/4s, 2020 265,000 273,613 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 145,000 105,488 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 950,300 900,409 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 1,010,000 931,725 Fidelity National Information Services, Inc. 144A company guaranty sr. notes 7 7/8s, 2020 465,000 501,038 Fidelity National Information Services, Inc. 144A company guaranty sr. notes 7 5/8s, 2017 465,000 496,388 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 (PIK) 2,149,595 1,738,485 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 1,130,000 813,600 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 320,000 332,000 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 9 1/8s, 2014 (PIK) 157,632 157,632 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 1,635,000 1,632,956 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 417,000 379,470 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 495,000 525,938 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 870,000 904,800 Iron Mountain, Inc. company guaranty 6 5/8s, 2016 410,000 412,050 Jazz Technologies, Inc. 144A notes 8s, 2015 (F) 713,000 613,180 NXP BV/NXP Funding, LLC company guaranty Ser. EXCH, 9 1/2s, 2015 (Netherlands) 1,250,000 1,281,250 NXP BV/NXP Funding, LLC company guaranty sr. sec. notes FRN Ser. EXCH, 3.276s, 2013 (Netherlands) 590,000 557,550 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 970,000 1,033,050 STATS ChipPAC, Ltd. 144A company guaranty sr. unsec. notes 7 1/2s, 2015 (Singapore) 125,000 134,375 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 980,000 1,031,450 SunGard Data Systems, Inc. company guaranty sr. unsec. unsub. notes 10 5/8s, 2015 296,000 330,040 Unisys Corp. sr. unsec. unsub. notes 12 1/2s, 2016 280,000 312,200 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 1,405,000 1,675,463 Xerox Capital Trust I company guaranty 8s, 2027 550,000 559,605 Textiles (0.7%) Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 4.121s, 2014 1,490,000 1,434,125 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 550,000 580,938 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 80,000 84,600 Levi Strauss & Co. sr. unsec. unsub. notes 7 5/8s, 2020 955,000 990,813 Tire and rubber (0.4%) Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 1,470,000 1,664,775 Transportation (0.2%) Inaer Aviation Finance Ltd. 144A sr. notes 9 1/2s, 2017 (Spain) EUR 490,000 661,767 Utilities and power (4.8%) AES Corp. (The) sr. unsec. notes 8s, 2020 380,000 412,300 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 730,000 788,400 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 399,000 404,817 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 705,000 720,863 Calpine Corp. 144A sr. sec. notes 7 1/4s, 2017 1,345,000 1,368,537 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 1,055,000 1,109,938 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 775,000 530,874 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 1,130,000 1,045,250 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 525,000 410,812 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 120,000 111,900 Edison Mission Energy sr. unsec. notes 7.2s, 2019 550,000 389,124 Edison Mission Energy sr. unsec. notes 7s, 2017 30,000 21,675 El Paso Corp. sr. unsec. notes 12s, 2013 250,000 305,625 El Paso Natural Gas Co. debs. 8 5/8s, 2022 360,000 444,392 Energy Future Holdings Corp. company guaranty sr. unsec. notes zero %, 2017 (PIK) 193,500 92,396 Energy Future Holdings Corp. 144A sr. sec. bond 10s, 2020 300,000 297,827 Energy Future Intermediate Holdings Co., LLC sr. notes 10s, 2020 460,000 456,511 GenOn Escrow Corp. 144A sr. unsec. notes 9 1/2s, 2018 195,000 187,688 GenOn Escrow Corp. 144A sr. notes 9 7/8s, 2020 1,285,000 1,227,174 Ipalco Enterprises, Inc. sr. sec. notes 8 5/8s, 2011 265,000 279,244 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 170,000 182,750 KCP&L Greater Missouri Operations Co. sr. unsec. notes 7.95s, 2011 38,000 38,805 Mirant Americas Generation, Inc. sr. unsec. notes 9 1/8s, 2031 690,000 653,775 Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 670,000 690,100 Mirant North America, LLC company guaranty 7 3/8s, 2013 1,365,000 1,405,950 NRG Energy, Inc. company guaranty 7 3/8s, 2017 685,000 700,413 NRG Energy, Inc. sr. notes 7 3/8s, 2016 3,150,000 3,240,562 NV Energy, Inc. sr. unsec. unsub. notes 8 5/8s, 2014 855,000 879,581 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 340,000 365,925 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 140,000 153,046 Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes zero %, 2016(PIK) 1,241,093 719,833 Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes Ser. B, 10 1/4s, 2015 1,335,000 874,425 Total corporate bonds and notes (cost $348,532,081) SENIOR LOANS (5.4%)(a)(c) Principal amount Value Automotive (0.1%) Visteon Corp. bank term loan FRN Ser. B, 5 1/4s, 2013 $495,000 $537,900 Basic materials (0.4%) Ineos Holdings, Ltd. bank term loan FRN Ser. B2, 7.501s, 2013 (United Kingdom) 502,500 502,500 Ineos Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 (United Kingdom) 502,500 502,500 Smurfit-Stone Container Enterprises, Inc. bank term loan FRN 6 3/4s, 2016 623,438 626,555 Broadcasting (0.2%) Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.91s, 2016 503,910 396,640 Univision Communications, Inc. bank term loan FRN Ser. B, 2.51s, 2014 696,105 609,092 Capital goods (0.2%) Reynolds Consumer Products, Inc. bank term loan FRN Ser. B, 6 1/4s, 2015 508,583 510,944 Tomkins PLC bank term loan FRN Ser. B, 6 3/4s, 2016 (United Kingdom) 230,000 232,047 Commercial and consumer services (0.1%) Compucom Systems, Inc. bank term loan FRN 3.77s, 2014 441,118 417,959 Communication services (0.2%) CCO Holdings, LLC / CCO Holdings Capital Corp. bank term loan FRN 2.759s, 2014 785,000 728,088 Level 3 Financing, Inc. bank term loan FRN Ser. B, 8.956s, 2014 75,000 80,906 Consumer cyclicals (1.3%) CCM Merger, Inc. bank term loan FRN Ser. B, 8 1/2s, 2012 1,194,241 1,178,716 Cedar Fair LP bank term loan FRN Ser. B, 5 1/2s, 2016 349,125 351,668 Cengage Learning Acquisition, Inc.bank term loan FRN Ser. B, 2.78s, 2014 473,405 424,558 Dex Media West, LLC bank term loan FRN Ser. A, 7s, 2014 166,237 144,187 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.27s, 2014 617,720 229,329 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.261s, 2014 230,492 85,570 Golden Nugget, Inc. bank term loan FRN 3.267s, 2014 PIK 102,846 82,234 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.27s, 2014 PIK 180,676 144,465 Six Flags Theme Parks bank term loan FRN 9 1/4s, 2016 635,000 653,775 Six Flags Theme Parks bank term loan FRN Ser. B, 6s, 2016 953,019 955,869 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) (NON) 2,046,625 1,330,306 Consumer staples (0.6%) Claire's Stores, Inc. bank term loan FRN 3.074s, 2014 1,072,017 928,232 Interactive Data Corp. bank term loan FRN Ser. B, 6 3/4s, 2016 648,375 656,069 Revlon Consumer Products bank term loan FRN 6.245s, 2015 638,400 635,341 Rite-Aid Corp. bank term loan FRN Ser. B, 2.013s, 2014 82,875 73,575 Spectrum Brands, Inc. bank term loan FRN 8.05s, 2016 275,000 279,755 Energy (0.1%) MEG Energy Corp. bank term loan FRN 6s, 2016 (Canada) 252,450 252,766 Financials (0.4%) AGFS Funding Co. bank term loan FRN 7 1/4s, 2015 475,000 476,781 CB Richard Ellis Services, Inc. bank term loan FRN Ser. B, 5 1/2s, 2013 298,758 298,665 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 455,400 449,708 iStar Financial, Inc. bank term loan FRN 1.757s, 2011 350,000 325,675 Nuveen Investments, Inc. bank term loan FRN Ser. B, 3.511s, 2014 302,035 270,888 Gaming and lottery (0.1%) Harrah's Operating Co., Inc. bank term loan FRN Ser. B, 9 1/2s, 2016 282,863 289,548 Harrah's Operating Co., Inc. bank term loan FRN Ser. B2, 3.498s, 2015 405,000 348,383 Health care (0.4%) Ardent Health Systems bank term loan FRN Ser. B, 6 1/2s, 2015 885,550 865,902 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 5.725s, 2014 PIK 574,592 547,299 Select Medical Corp. bank term loan FRN Ser. B, 2.339s, 2012 138,865 136,608 Homebuilding (0.1%) Realogy Corp. bank term loan FRN 0.106s, 2013 37,433 33,206 Realogy Corp. bank term loan FRN Ser. B, 3.258s, 2013 275,439 244,337 Retail (0.1%) NBTY, Inc. bank term loan FRN Ser. B, 6 1/4s, 2017 (FWC) 255,000 257,550 Technology (0.1%) First Data Corp. bank term loan FRN Ser. B1, 3.01s, 2014 495,876 436,433 Transportation (0.4%) Swift Transportation Co., Inc. bank term loan FRN 6.563s, 2014 1,760,938 1,716,230 Utilities and power (0.6%) Texas Competitive Electic Holdings Co., LLC bank term loan FRN Ser. B3, 3.759s, 2014 (United Kingdom) 2,707,968 2,094,161 Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B2, 3.924s, 2014 (United Kingdom) 769,704 596,948 Total senior loans (cost $23,987,847) COMMON STOCKS (2.9%)(a) Shares Value AES Corp. (The) (NON) 46,340 $525,959 Alliance Imaging, Inc. (NON) 109,558 501,776 Alpha Natural Resources, Inc. (NON) 13,305 547,501 American Media Operations, Inc. 144A (F) (NON) 22,316 2 Avis Budget Group, Inc. (NON) 23,540 274,241 Bohai Bay Litigation, LLC (Escrow) (F) 2,670 8,329 CIT Group, Inc. (NON) 10,240 417,997 Community Health Systems, Inc. (NON) 13,205 408,959 Dana Holding Corp. (NON) 33,914 417,820 El Paso Corp. 34,660 429,091 FelCor Lodging Trust, Inc. (NON)(R) 59,595 274,137 Freeport-McMoRan Copper & Gold, Inc. Class B 7,677 655,539 Interpublic Group of Companies, Inc. (The) (NON) 44,085 442,173 Leap Wireless International, Inc. (NON) 41,995 518,638 Louisiana-Pacific Corp. (NON) 50,761 384,261 LyondellBasell Industries NV Class A (Netherlands) (NON) 19,785 472,862 LyondellBasell Industries NV Class B (Netherlands) (NON) 7,548 180,020 Macy's, Inc. 27,835 642,710 Nortek, Inc. (NON) 20,318 812,720 Petrohawk Energy Corp. (NON) 29,380 474,193 Sealy Corp. (NON) 201,201 490,930 Service Corporation International 69,075 595,427 Spectrum Brands Holdings, Inc. (NON) 13,294 361,331 Sprint Nextel Corp. (NON) 133,510 618,151 Stallion Oilfield Holdings, Ltd. 24,082 433,476 Temple-Inland, Inc. 24,860 463,888 Thermadyne Holdings Corp. (NON) 23,641 334,047 Trump Entertainment Resorts, Inc. (F) 913 14,608 TRW Automotive Holdings Corp. (NON) 9,485 394,197 Vertis Holdings, Inc. (F)(NON) 33,617 34 Total common stocks (cost $12,222,440) CONVERTIBLE BONDS AND NOTES (1.9%)(a) Principal amount Value Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 $100,000 $98,375 Alliant Techsystems, Inc. cv. company guaranty sr. sub. notes 3s, 2024 725,000 827,406 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 (R) 415,000 637,284 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 402,000 600,950 General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 (STP) 639,000 641,396 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 (In default) (NON)(R) 460,000 489,900 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 5 1/4s, 2011 260,000 260,000 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 3 1/2s, 2012 600,000 567,750 Owens Brockway Glass Container, Inc. 144A cv. company guaranty sr. unsec. notes 3s, 2015 485,000 475,397 Pantry, Inc. (The) cv. company guaranty sr. unsec. sub. notes 3s, 2012 1,380,000 1,316,175 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 300,000 341,438 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 520,000 470,600 Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 (United Kingdom) 545,000 802,513 XM Satellite Radio Holdings, Inc. 144A cv. sr. unsec. sub. notes 7s, 2014 494,000 539,695 Total convertible bonds and notes (cost $6,606,662) CONVERTIBLE PREFERRED STOCKS (1.1%)(a) Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 12,347 $717,114 Crown Castle International Corp. $3.125 cum. cv. pfd. 11,043 680,580 Dole Food Automatic Exchange 144A 7.00% cv. pfd. (NON) 34,600 329,392 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. 22,855 430,460 Great Plains Energy, Inc. $6.00 cv. pfd. 6,470 407,287 Hartford Financial Services Group, Inc. (The) $1.182 cv. pfd. 24,660 581,051 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) (NON) 1,120 1,120 PPL Corp. $4.75 cv. pfd. (NON) 12,042 683,022 XL Group, Ltd. $2.688 cv. pfd. 22,965 722,938 Total convertible preferred stocks (cost $5,114,996) PREFERRED STOCKS (0.3%)(a) Shares Value GMAC, Inc. 144A Ser. G, 7.00% cum. pfd. 1,474 $1,352,395 Total preferred stocks (cost $633,626) WARRANTS (0.0%)(a)(NON) Expiration date Strike price Warrants Value Charter Communications, Inc. Class A USD 11/30/14 46.86 37 $222 Smurfit Kappa Group PLC 144A (Ireland) (F) EUR 10/01/13 0.01 432 22,539 Tower Semiconductor, Ltd. 144A (Israel) (F) USD 6/30/15 0.01 192,571 34,663 Vertis Holdings, Inc. (F) 10/18/15 0.01 2,656 Total warrants (cost $60,279) SHORT-TERM INVESTMENTS (1.0%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.15% (e) $4,299,650 $4,299,650 Total short-term investments (cost $4,299,650) TOTAL INVESTMENTS Total investments (cost $401,457,581)(b) FORWARD CURRENCY CONTRACTS at 9/30/10 (aggregate face value $6,681,682) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Euro Sell 10/20/10 $274,686 $257,782 $(16,904) Barclays Bank PLC Euro Sell 10/20/10 457,445 429,131 (28,314) Citibank, N.A. Euro Buy 10/20/10 347,107 325,699 21,408 Credit Suisse AG Euro Sell 10/20/10 1,020,727 957,870 (62,857) Deutsche Bank AG Euro Sell 10/20/10 1,100,514 1,032,880 (67,634) Goldman Sachs International Euro Sell 10/20/10 798,006 748,992 (49,014) HSBC Bank USA, National Association Euro Sell 10/20/10 245,907 230,775 (15,132) JPMorgan Chase Bank, N.A. Euro Buy 10/20/10 165,984 155,761 10,223 Royal Bank of Scotland PLC (The) Euro Buy 10/20/10 558,236 523,648 34,588 UBS AG Euro Sell 10/20/10 1,619,470 1,519,718 (99,752) Westpac Banking Corp. Euro Sell 10/20/10 532,049 499,426 (32,623) Total Key to holding's currency abbreviations EUR Euro Key to holding's abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes MTN Medium Term Notes MTNA Medium Term Notes Class A MTNI Medium Term Notes Class I Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2010 through September 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $423,406,713. (b) The aggregate identified cost on a tax basis is $402,671,867, resulting in gross unrealized appreciation and depreciation of $30,324,613 and $13,013,476, respectively, or net unrealized appreciation of $17,311,137. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at the close of the reporting period was $2 or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (FWC) Forward commitments, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $3,188 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $94,109,027 and $89,809,377, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $629,785 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings) . Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $372,230 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $2,156,570 $ $ Capital goods 334,047 Communication services 1,136,789 Consumer cyclicals 3,474,687 14,644 Consumer staples 1,230,999 Energy 1,021,694 433,476 8,329 Financial 417,997 Health care 910,735 Utilities and power 955,050 Total common stocks Convertible bonds and notes 8,068,879 Convertible preferred stocks 4,552,964 Corporate bonds and notes 366,000,961 615,846 Preferred stocks 1,352,395 Senior loans 22,939,868 Warrants 222 57,202 Short-term investments 4,299,650 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts (306,011) Totals by level $ $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $66,219 $372,230 Equity contracts 57,424 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Income Fund The fund's portfolio 9/30/10 (Unaudited) MORTGAGE-BACKED SECURITIES (43.7%)(a) Principal amount Value Asset Securitization Corp. Ser. 96-MD6, Class A7, 8.631s, 2029 $373,536 $395,334 Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.837s, 2049 487,000 515,341 Ser. 07-2, Class A2, 5.634s, 2049 3,017,000 3,122,105 Ser. 06-4, Class A2, 5.522s, 2046 1,255,000 1,281,122 Ser. 06-6, Class A2, 5.309s, 2045 836,000 858,004 Ser. 07-1, Class XW, IO, 0.46s, 2049 6,329,562 86,666 Banc of America Commercial Mortgage, Inc. 144A Ser. 02-PB2, Class XC, IO, 0.963s, 2035 3,323,356 26,156 Ser. 04-4, Class XC, IO, 0.281s, 2042 14,164,315 225,455 Ser. 04-5, Class XC, IO, 0.242s, 2041 26,104,888 363,109 Ser. 06-5, Class XC, IO, 0.176s, 2016 41,347,918 673,880 Ser. 05-1, Class XW, IO, 0.123s, 2042 123,959,453 143,954 Ser. 07-5, Class XW, IO, 0.598s, 2051 13,581,215 279,250 Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class J, 1.307s, 2022 582,000 349,200 Bayview Commercial Asset Trust 144A Ser. 07-5A, IO, 3.047s, 2037 3,290,412 344,835 Ser. 05-3A, IO, 2.87s, 2035 4,648,386 221,263 FRB Ser. 05-1A, Class A1, 0.556s, 2035 349,835 277,353 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.495s, 2032 412,000 424,475 Ser. 07-PW15, Class A4, 5.331s, 2044 759,000 780,986 Ser. 05-PWR9, Class A2, 4.735s, 2042 475,954 479,610 Ser. 04-PR3I, Class X1, IO, 0.36s, 2041 2,440,082 42,511 Ser. 05-PWR9, Class X1, IO, 0.245s, 2042 30,097,394 277,498 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class XW, IO, 0.876s, 2038 8,402,488 252,075 Ser. 06-PW14, Class X1, IO, 0.163s, 2038 7,997,258 131,955 Ser. 07-PW15, Class X1, IO, 0.129s, 2044 25,040,659 191,811 Ser. 05-PW10, Class X1, IO, 0.093s, 2040 11,733,491 23,819 Bear Stearns Small Balance Commercial Trust 144A Ser. 06-1A, Class AIO, IO, 1s, 2034 766,200 1,796 Chase Commercial Mortgage Securities Corp. 144A Ser. 98-1, Class F, 6.56s, 2030 2,005,365 2,123,428 Citigroup Commercial Mortgage Trust Ser. 08-C7, Class A2A, 6.034s, 2049 1,050,295 1,073,440 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR7, Class 2A2A, 5.407s, 2036 120,120 70,871 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.556s, 2049 24,492,693 413,192 Ser. 06-CD2, Class X, IO, 0.119s, 2046 31,087,698 97,884 Ser. 07-CD4, Class XC, IO, 0.118s, 2049 35,549,824 294,353 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 591,162 620,948 Ser. 98-C2, Class F, 5.44s, 2030 1,176,000 1,216,601 Commercial Mortgage Loan Trust Ser. 08-LS1, Class A4B, 6.214s, 2017 710,000 749,993 Commercial Mortgage Pass-Through Certificates 144A Ser. 03-LB1A, Class X1, IO, 1.723s, 2038 (F) 4,665,810 150,869 Ser. 05-LP5, Class XC, IO, 0.245s, 2043 17,251,518 163,149 Ser. 06-C8, Class XS, IO, 0.181s, 2046 32,303,132 353,899 Ser. 05-C6, Class XC, IO, 0.094s, 2044 23,281,752 131,286 Countrywide Alternative Loan Trust Ser. 06-2CB, Class A11, 6s, 2036 3,359,798 2,282,563 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.512s, 2035 24,786 19,085 Countrywide Home Loans 144A IFB Ser. 05-R2, Class 2A3, 8s, 2035 269,080 248,899 Ser. 04-R2, Class 1AS, IO, 5.646s, 2034 2,060,284 299,233 IFB Ser. 05-R1, Class 1AS, IO, 5.646s, 2035 3,233,963 471,239 Ser. 06-R1, Class AS, IO, 5.471s, 2036 1,480,938 163,829 Ser. 05-R3, Class AS, IO, 5.523s, 2035 12,450,231 1,634,093 Ser. 06-R2, Class AS, IO, 5.528s, 2036 2,862,784 343,534 Ser. 05-R2, Class 1AS, IO, 5.295s, 2035 6,161,780 833,906 FRB Ser. 04-R2, Class 1AF1, 0.676s, 2034 1,961,140 1,647,358 FRB Ser. 05-R3, Class AF, 0.656s, 2035 204,977 174,230 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.998s, 2039 1,846,000 1,917,851 Ser. 07-C1, Class AAB, 5.336s, 2040 426,000 443,040 Ser. 06-C5, Class AX, IO, 0.174s, 2039 (F) 14,759,225 218,687 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.273s, 2049 (F) 48,308,375 314,584 Ser. 06-C4, Class AX, IO, 0.155s, 2039 30,438,119 420,000 Ser. 07-C1, Class AX, IO, 0.124s, 2040 (F) 51,619,813 390,039 CS First Boston Mortgage Securities Corp. FRB Ser. 04-C3, Class A5, 5.113s, 2036 20,000 21,305 Ser. 04-C3, Class A3, 4.302s, 2036 5,073 5,069 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP3, Class AX, IO, 1.628s, 2035 13,683,942 269,319 FRB Ser. 04-TF2A, Class J, 1.207s, 2016 278,000 265,490 FRB Ser. 04-TF2A, Class H, 0.957s, 2019 278,000 272,440 Ser. 01-CK1, Class AY, IO, 0.838s, 2035 13,133,248 1,051 Ser. 04-C4, Class AX, IO, 0.436s, 2039 3,047,404 69,581 CWCapital Cobalt Ser. 07-C2, Class A2, 5.334s, 2047 4,109,959 4,366,295 DLJ Commercial Mortgage Corp. Ser. 99-CG2, Class B3, 6.1s, 2032 434,787 434,701 Ser. 99-CG2, Class B4, 6.1s, 2032 1,144,000 1,138,164 Fannie Mae IFB Ser. 10-100, Class QS, IO, 6.394s, 2040 6,942,959 1,161,818 IFB Ser. 10-110, Class SB, IO, 5.74s, 2040 7,849,000 1,127,666 Ser. 10-67, Class BI, IO, 5 1/2s, 2025 (F) 4,261,106 530,726 Ser. 10-98, Class DI, IO, 5s, 2040 1,015,768 164,971 Ser. 10-100, Class AI, IO, 4 1/2s, 2025 10,431,177 834,494 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities IFB Ser. T-56, Class 2ASI, IO, 7.844s, 2043 571,067 115,941 IFB Ser. T-56, Class 3ASI, IO, 7.244s, 2043 234,369 48,750 Ser. T-56, Class A, IO, 0.306s, 2043 6,503,475 123,301 Ser. T-56, Class 1, IO, zero %, 2043 8,196,386 24,044 Ser. T-56, Class 2, IO, zero %, 2043 18,436,498 1,197 Ser. T-56, Class 3, IO, zero %, 2043 3,264,931 603 Federal National Mortgage Association IFB Ser. 07-75, Class JS, 50.31s, 2037 425,006 812,808 IFB Ser. 06-62, Class PS, 38.363s, 2036 982,072 1,664,615 IFB Ser. 07-30, Class FS, 28.641s, 2037 508,652 847,841 IFB Ser. 06-49, Class SE, 27.975s, 2036 962,668 1,527,648 IFB Ser. 06-115, Class ES, 25.535s, 2036 421,213 639,978 IFB Ser. 06-8, Class HP, 23.627s, 2036 705,532 1,090,647 IFB Ser. 05-99, Class SA, 23.627s, 2035 456,754 672,223 IFB Ser. 05-74, Class DM, 23.444s, 2035 674,098 999,819 IFB Ser. 05-45, Class DC, 23.37s, 2035 (F) 568,343 832,542 IFB Ser. 05-95, Class OP, 19.564s, 2035 334,224 500,718 IFB Ser. 05-106, Class JC, 19.329s, 2035 439,867 632,154 IFB Ser. 05-83, Class QP, 16.728s, 2034 166,731 216,479 IFB Ser. 03-W6, Class 5S, IO, 7.344s, 2042 2,004,319 404,670 IFB Ser. 04-24, Class CS, IO, 6.894s, 2034 1,436,967 249,668 IFB Ser. 04-60, Class SW, IO, 6.794s, 2034 1,986,224 333,408 IFB Ser. 03-76, Class SB, IO, 6.794s, 2033 (F) 1,391,562 195,628 IFB Ser. 03-34, Class WS, IO, 6.744s, 2029 (F) 161,752 15,951 IFB Ser. 05-48, Class SM, IO, 6.544s, 2034 967,746 138,784 IFB Ser. 07-54, Class CI, IO, 6.504s, 2037 (F) 649,861 95,954 IFB Ser. 07-28, Class SE, IO, 6.494s, 2037 (F) 681,889 100,216 IFB Ser. 07-24, Class SD, IO, 6.494s, 2037 845,343 127,089 IFB Ser. 05-90, Class GS, IO, 6.494s, 2035 86,909 12,584 IFB Ser. 05-90, Class SP, IO, 6.494s, 2035 1,711,137 234,280 IFB Ser. 05-17, Class ES, IO, 6.494s, 2035 825,916 125,138 IFB Ser. 06-123, Class CI, IO, 6.484s, 2037 1,511,331 244,443 IFB Ser. 06-36, Class SP, IO, 6.444s, 2036 642,429 80,054 IFB Ser. 06-23, Class SP, IO, 6.444s, 2036 1,361,584 215,512 IFB Ser. 06-16, Class SM, IO, 6.444s, 2036 (F) 592,044 98,758 IFB Ser. 06-3, Class SB, IO, 6.444s, 2035 3,814,279 675,699 IFB Ser. 05-23, Class SG, IO, 6.444s, 2035 1,330,858 209,757 IFB Ser. 05-17, Class SA, IO, 6.444s, 2035 (F) 1,146,841 173,061 IFB Ser. 05-17, Class SE, IO, 6.444s, 2035 1,286,815 199,798 IFB Ser. 05-57, Class DI, IO, 6.444s, 2035 3,186,996 396,496 IFB Ser. 05-5, Class SD, IO, 6.444s, 2035 4,110,312 589,994 IFB Ser. 06-128, Class GS, IO, 6.424s, 2037 (F) 710,654 103,373 IFB Ser. 06-109, Class SH, IO, 6.364s, 2036 (F) 868,089 145,923 IFB Ser. 06-103, Class SB, IO, 6.344s, 2036 (F) 1,499,131 197,375 IFB Ser. 05-122, Class SG, IO, 6.344s, 2035 584,283 84,756 IFB Ser. 05-122, Class SW, IO, 6.344s, 2035 799,248 111,391 IFB Ser. 06-86, Class SB, IO, 6.294s, 2036 2,472,564 382,308 IFB Ser. 07-15, Class NI, IO, 6.244s, 2022 1,056,541 130,044 IFB Ser. 07-30, Class LI, IO, 6.184s, 2037 2,402,856 362,711 IFB Ser. 07-89, Class SA, IO, 6.174s, 2037 (F) 2,442,253 331,822 IFB Ser. 06-115, Class JI, IO, 6.124s, 2036 2,049,883 315,743 IFB Ser. 06-123, Class LI, IO, 6.064s, 2037 1,359,636 202,722 IFB Ser. 10-2, Class SD, IO, 6.044s, 2040 1,150,955 120,304 IFB Ser. 08-11, Class SC, IO, 6.024s, 2038 102,736 14,726 IFB Ser. 07-39, Class AI, IO, 5.864s, 2037 1,419,416 197,994 IFB Ser. 07-32, Class SD, IO, 5.854s, 2037 1,020,932 137,487 IFB Ser. 07-30, Class UI, IO, 5.844s, 2037 848,559 112,552 IFB Ser. 07-1, Class CI, IO, 5.844s, 2037 (F) 924,675 121,721 Ser. 06-W3, Class 1AS, IO, 5.756s, 2046 3,934,054 596,288 IFB Ser. 09-3, Class SE, IO, 5.244s, 2037 1,187,073 148,075 IFB Ser. 05-W2, Class A2, IO, 4.954s, 2035 2,305,113 279,674 Ser. 03-W12, Class 2, IO, 2.229s, 2043 3,014,993 231,285 Ser. 03-W10, Class 3, IO, 1.791s, 2043 1,696,118 110,725 Ser. 03-W10, Class 1, IO, 1.673s, 2043 5,023,220 296,603 Ser. 03-W8, Class 12, IO, 1.637s, 2042 13,898,074 821,071 Ser. 03-W17, Class 12, IO, 1.139s, 2033 2,410,028 97,052 Ser. 03-T2, Class 2, IO, 0.811s, 2042 13,197,202 334,630 Ser. 03-W3, Class 2IO1, IO, 0.674s, 2042 1,149,435 25,402 Ser. 03-W6, Class 51, IO, 0.655s, 2042 3,338,055 66,718 Ser. 01-T12, Class IO, 0.565s, 2041 6,302,935 129,740 Ser. 03-W2, Class 1, IO, 0.466s, 2042 6,248,445 48,770 Ser. 03-W3, Class 1, IO, 0.442s, 2042 11,320,272 118,345 Ser. 02-T1, Class IO, IO, 0.422s, 2031 5,398,578 81,255 Ser. 03-W6, Class 3, IO, 0.368s, 2042 4,647,276 52,672 Ser. 03-W6, Class 23, IO, 0.35s, 2042 4,917,338 54,874 Ser. 03-W4, Class 3A, IO, 0.063s, 2042 4,846,255 12,447 Ser. 07-64, Class LO, PO, zero %, 2037 195,282 183,293 Ser. 372, Class 1, PO, zero %, 2036 385,236 354,236 FRB Ser. 06-115, Class SN, zero %, 2036 (F) 317,929 265,682 FRB Ser. 06-104, Class EK, zero %, 2036 29,192 27,709 FRB Ser. 05-117, Class GF, zero %, 2036 20,497 20,076 FRB Ser. 05-36, Class QA, zero %, 2035 27,977 27,392 FRB Ser. 06-1, Class HF, zero %, 2032 15,871 14,970 IFB Ser. 06-48, Class FG, zero %, 2036 132,667 123,270 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.827s, 2033 6,089,765 5,683 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 1,196,000 1,299,173 Ser. 97-C2, Class G, 7 1/2s, 2029 361,000 397,168 First Union-Lehman Brothers-Bank of America 144A Ser. 98-C2, Class G, 7s, 2035 (F) 1,515,000 1,363,054 Freddie Mac IFB Ser. 3182, Class PS, 27.571s, 2032 (F) 600,620 890,711 IFB Ser. 3211, Class SI, IO, 26.583s, 2036 68,682 47,941 IFB Ser. 3408, Class EK, 24.758s, 2037 930,595 1,369,927 IFB Ser. 2976, Class LC, 23.476s, 2035 118,330 183,494 IFB Ser. 2976, Class KL, 23.44s, 2035 744,592 1,145,496 IFB Ser. 2979, Class AS, 23.33s, 2034 171,222 245,067 IFB Ser. 3065, Class DC, 19.088s, 2035 711,437 1,013,989 IFB Ser. 2990, Class LB, 16.288s, 2034 771,802 1,019,226 IFB Ser. 3184, Class SP, IO, 7.093s, 2033 (F) 996,936 97,722 IFB Ser. 3110, Class SP, IO, 7.043s, 2035 1,648,752 308,482 IFB Ser. 3156, Class PS, IO, 6.993s, 2036 1,274,133 223,101 IFB Ser. 3119, Class PI, IO, 6.943s, 2036 1,533,859 294,071 IFB Ser. 2882, Class NS, IO, 6.943s, 2034 697,518 86,883 IFB Ser. 3149, Class SE, IO, 6.893s, 2036 832,840 160,255 IFB Ser. 3157, Class SA, IO, 6.893s, 2036 2,208,082 416,930 IFB Ser. 3203, Class SH, IO, 6.883s, 2036 (F) 592,117 94,304 IFB Ser. 3208, Class PS, IO, 6.843s, 2036 5,994,725 890,459 IFB Ser. 2835, Class AI, IO, 6.843s, 2034 580,484 97,974 IFB Ser. 2828, Class TI, IO, 6.793s, 2030 502,232 62,874 IFB Ser. 3249, Class SI, IO, 6.493s, 2036 487,895 77,205 IFB Ser. 3028, Class ES, IO, 6.493s, 2035 (F) 2,087,488 334,827 IFB Ser. 3287, Class SE, IO, 6.443s, 2037 2,707,298 407,042 IFB Ser. 3123, Class LI, IO, 6.443s, 2036 1,340,621 236,164 IFB Ser. 3117, Class SI, IO, 6.443s, 2036 1,756,096 285,366 IFB Ser. 3107, Class DC, IO, 6.443s, 2035 (F) 1,451,728 228,819 IFB Ser. 3001, Class IH, IO, 6.443s, 2035 259,770 42,678 IFB Ser. 3256, Class S, IO, 6.433s, 2036 9,618,274 1,449,400 IFB Ser. 3031, Class BI, IO, 6.433s, 2035 597,200 107,398 IFB Ser. 3249, Class SM, IO, 6.393s, 2036 1,813,314 297,891 IFB Ser. 3240, Class SM, IO, 6.393s, 2036 1,719,538 251,156 IFB Ser. 3147, Class SD, IO, 6.393s, 2036 2,996,634 415,316 IFB Ser. 3398, Class SI, IO, 6.393s, 2036 2,474,143 325,894 IFB Ser. 3128, Class JI, IO, 6.373s, 2036 1,832,342 277,408 IFB Ser. 3240, Class S, IO, 6.363s, 2036 2,195,495 351,411 IFB Ser. 3065, Class DI, IO, 6.363s, 2035 447,840 73,604 IFB Ser. 3145, Class GI, IO, 6.343s, 2036 1,610,784 245,979 IFB Ser. 3114, Class GI, IO, 6.343s, 2036 1,593,626 274,775 IFB Ser. 3114, Class IP, IO, 6.343s, 2036 1,012,684 150,606 IFB Ser. 3510, Class IB, IO, 6.343s, 2036 1,340,478 273,404 IFB Ser. 3153, Class QI, IO, 6.293s, 2036 542,525 116,106 IFB Ser. 3346, Class SC, IO, 6.293s, 2033 5,495,958 781,635 IFB Ser. 3349, Class AS, IO, 6.243s, 2037 5,738,534 863,248 IFB Ser. 3510, Class IA, IO, 6.243s, 2037 1,846,766 256,756 IFB Ser. 3238, Class LI, IO, 6.233s, 2036 600,099 93,951 IFB Ser. 3171, Class PS, IO, 6.228s, 2036 1,059,290 143,229 IFB Ser. 3171, Class ST, IO, 6.228s, 2036 (F) 2,228,015 349,707 IFB Ser. 3510, Class CI, IO, 6.223s, 2037 2,663,690 414,976 IFB Ser. 3510, Class DI, IO, 6.223s, 2035 2,132,579 337,950 IFB Ser. 3181, Class PS, IO, 6.213s, 2036 732,132 110,076 IFB Ser. 3308, Class SA, IO, 6.193s, 2037 1,509,026 216,666 IFB Ser. 3199, Class S, IO, 6.193s, 2036 678,909 106,473 IFB Ser. 3240, Class GS, IO, 6.123s, 2036 1,399,318 214,977 IFB Ser. 3257, Class SI, IO, 6.063s, 2036 614,053 84,408 IFB Ser. 3225, Class JY, IO, 6.033s, 2036 2,572,452 386,742 IFB Ser. 3339, Class TI, IO, 5.883s, 2037 1,250,081 181,824 IFB Ser. 3510, Class IC, IO, 5.823s, 2037 2,019,992 296,353 IFB Ser. 3309, Class SG, IO, 5.813s, 2037 (F) 2,318,058 297,479 IFB Ser. 3725, Class CS, IO, 5.65s, 2040 9,506,000 1,450,045 IFB Ser. 3424, Class UI, IO, 5.503s, 2037 187,985 22,697 Ser. 3707, Class IK, IO, 5s, 2040 630,233 107,518 Ser. 3645, Class ID, IO, 5s, 2040 327,421 47,758 Ser. 3632, Class CI, IO, 5s, 2038 424,219 63,866 Ser. 3626, Class DI, IO, 5s, 2037 317,784 31,712 Ser. 3623, Class CI, IO, 5s, 2036 (F) 284,581 24,604 Ser. 3707, Class PI, IO, 4 1/2s, 2025 7,348,177 701,310 Ser. 3707, Class HI, IO, 4s, 2023 1,699,457 148,719 Ser. 3369, Class BO, PO, zero %, 2037 50,877 47,001 Ser. 3327, Class IF, IO, zero %, 2037 84,136 896 Ser. 3391, PO, zero %, 2037 148,360 126,403 Ser. 3300, PO, zero %, 2037 644,897 584,215 Ser. 3175, Class MO, PO, zero %, 2036 76,614 67,406 Ser. 3210, PO, zero %, 2036 134,640 120,866 FRB Ser. 3349, Class DO, zero %, 2037 12,464 12,374 FRB Ser. 3326, Class XF, zero %, 2037 (F) 13,968 13,929 FRB Ser. 3274, Class TX, zero %, 2037 136,979 124,523 FRB Ser. 3326, Class YF, zero %, 2037 (F) 78,393 76,256 FRB Ser. 3263, Class TA, zero %, 2037 32,647 32,482 FRB Ser. 3147, Class SF, zero %, 2036 552,357 477,005 FRB Ser. 3117, Class AF, zero %, 2036 37,543 30,516 FRB Ser. 3047, Class BD, zero %, 2035 45,263 44,389 FRB Ser. 3326, Class WF, zero %, 2035 (F) 183,662 174,833 FRB Ser. 3033, Class YF, zero %, 2035 49,375 47,003 FRB Ser. 3036, Class AS, zero %, 2035 50,609 40,626 FRB Ser. 3251, Class TP, zero %, 2035 31,014 30,711 FRB Ser. 3003, Class XF, zero %, 2035 (F) 367,685 360,559 FRB Ser. 2947, Class GF, zero %, 2034 37,221 36,572 FRB Ser. 3006, Class TE, zero %, 2034 11,504 11,430 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.159s, 2043 26,687,954 215,185 Ser. 05-C3, Class XC, IO, 0.105s, 2045 70,058,475 367,078 Ser. 07-C1, Class XC, IO, 0.069s, 2049 69,278,052 328,711 GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.355s, 2029 3,038,842 127,340 Ser. 05-C1, Class X1, IO, 0.436s, 2043 25,891,049 343,222 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 201,398 157,090 Ser. 06-C1, Class XC, IO, 0.139s, 2045 75,659,266 398,974 Government National Mortgage Association IFB Ser. 09-77, Class CS, IO, 6.743s, 2038 (F) 2,331,033 307,274 IFB Ser. 09-66, Class XS, IO, 6.543s, 2039 14,549,241 1,787,403 IFB Ser. 09-61, Class SA, IO, 6.443s, 2039 4,087,454 464,294 IFB Ser. 10-98, Class CS, IO, 6.443s, 2038 1,258,927 213,438 IFB Ser. 10-98, Class SA, IO, 6.443s, 2038 1,217,949 205,602 IFB Ser. 10-32, Class SP, IO, 6.443s, 2036 1,685,495 202,698 IFB Ser. 10-113, Class AS, IO, 6.4s, 2039 1,220,000 221,711 IFB Ser. 10-85, Class SA, IO, 6.393s, 2040 527,734 84,865 IFB Ser. 10-85, Class AS, IO, 6.393s, 2039 1,724,805 269,725 IFB Ser. 10-85, Class SD, IO, 6.393s, 2038 1,152,656 176,933 IFB Ser. 09-106, Class LP, IO, 6.353s, 2036 322,184 39,651 IFB Ser. 10-98, Class QS, IO, 6.343s, 2040 1,632,964 255,477 IFB Ser. 10-98, Class YS, IO, 6.343s, 2039 1,688,779 261,575 IFB Ser. 10-47, Class HS, IO, 6.343s, 2039 784,865 125,068 IFB Ser. 10-68, Class SD, 6.323s, 2040 15,799,680 2,607,345 IFB Ser. 10-47, Class XN, IO, 6.293s, 2034 4,291,649 341,186 IFB Ser. 10-60, Class S, IO, 6.243s, 2040 2,906,609 431,864 IFB Ser. 10-53, Class SA, IO, 6.243s, 2039 (F) 4,478,234 560,194 IFB Ser. 10-2, Class SA, IO, 6.243s, 2037 1,844,288 237,102 IFB Ser. 10-14, Class SX, IO, 6.193s, 2040 6,360,433 847,019 IFB Ser. 09-101, Class SB, IO, 6.193s, 2039 4,182,842 473,916 IFB Ser. 07-35, Class KY, IO, 6.193s, 2037 1,372,368 155,064 IFB Ser. 09-102, Class SM, IO, 6.143s, 2039 1,469,064 156,547 IFB Ser. 09-35, Class SP, IO, 6.143s, 2037 3,555,863 408,640 IFB Ser. 10-20, Class SE, IO, 5.993s, 2040 6,768,643 864,762 IFB Ser. 10-20, Class SC, IO, 5.893s, 2040 6,026,832 910,234 IFB Ser. 09-58, Class SG, IO, 5.843s, 2039 4,532,457 443,229 IFB Ser. 09-87, Class TS, IO, 5.843s, 2035 4,643,678 556,173 IFB Ser. 09-53, Class SA, IO, 5.793s, 2039 (F) 4,466,830 425,089 IFB Ser. 10-116, Class JS, IO, 5.791s, 2039 3,415,000 525,056 IFB Ser. 10-37, Class US, IO, 5.743s, 2039 4,441,469 579,744 IFB Ser. 10-113, Class BS, IO, 5.736s, 2040 13,697,000 1,833,480 IFB Ser. 09-15, Class SM, IO, 5.703s, 2039 5,479,721 522,820 IFB Ser. 10-68, Class MS, IO, 5.593s, 2040 4,541,945 557,816 IFB Ser. 10-15, Class AS, IO, 5.503s, 2040 16,453,303 1,841,618 IFB Ser. 10-62, Class SE, IO, 5.493s, 2040 7,970,571 921,717 IFB Ser. 10-20, Class SD, IO, 5.423s, 2040 3,722,371 474,677 Ser. 10-70, Class PI, 5s, 2039 5,473,776 684,222 Ser. 10-101, Class GI, IO, 4 1/2s, 2038 3,510,315 504,221 Ser. 10-109, Class CI, IO, 4 1/2s, 2037 (F) 2,435,280 350,519 Ser. 06-36, Class OD, PO, zero %, 2036 30,352 28,576 FRB Ser. 07-73, Class KI, IO, zero %, 2037 (F) 1,201,480 7,854 FRB Ser. 07-73, Class KM, zero %, 2037 120,002 109,640 FRB Ser. 07-35, Class UF, zero %, 2037 34,500 33,665 Greenwich Capital Commercial Funding Corp. Ser. 05-GG5, Class A2, 5.117s, 2037 1,174,328 1,187,599 Ser. 05-GG5, Class XC, IO, 0.182s, 2037 160,517,621 429,256 GS Mortgage Securities Corp. II FRB Ser. 07-GG10, Class A3, 6.002s, 2045 1,393,347 1,510,874 Ser. 06-GG6, Class A2, 5.506s, 2038 1,107,432 1,120,433 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 469,973 472,322 FRB Ser. 07-EOP, Class J, 1.107s, 2020 171,000 148,026 Ser. 03-C1, Class X1, IO, 1.007s, 2040 8,038,057 126,394 Ser. 04-C1, Class X1, IO, 0.896s, 2028 6,740,952 3,726 Ser. 06-GG6, Class XC, IO, 0.11s, 2038 62,947,271 118,064 GSMPS Mortgage Loan Trust Ser. 05-RP3, Class 1A4, 8 1/2s, 2035 95,090 92,302 Ser. 05-RP3, Class 1A3, 8s, 2035 329,425 303,071 Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 246,834 230,790 FRB Ser. 05-RP2, Class 1AF, 0.606s, 2035 973,555 822,654 GSMPS Mortgage Loan Trust 144A Ser. 05-RP2, Class 1A3, 8s, 2035 281,150 261,469 Ser. 05-RP2, Class 1A2, 7 1/2s, 2035 317,137 298,109 IFB Ser. 04-4, Class 1AS, IO, 5.54s, 2034 4,534,285 578,121 Ser. 05-RP3, Class 1AS, IO, 5.417s, 2035 2,781,853 371,045 FRB Ser. 04-4, Class 1AF, 0.656s, 2034 321,322 273,124 FRB Ser. 05-RP3, Class 1AF, 0.606s, 2035 2,847,893 2,420,709 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.366s, 2037 1,221,536 665,737 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 97-C5, Class F, 7.561s, 2029 304,168 322,849 FRB Ser. 07-LD12, Class A3, 6.188s, 2051 7,987,000 8,487,305 FRB Ser. 07-LD11, Class A3, 6.006s, 2049 1,786,000 1,885,491 Ser. 07-CB20, Class A3, 5.863s, 2051 2,329,000 2,507,585 Ser. 07-C1, Class A4, 5.716s, 2051 539,000 565,304 Ser. 06-LDP9, Class A2S, 5.298s, 2047 2,082,000 2,146,001 Ser. 05-LDP2, Class AM, 4.78s, 2042 680,000 680,385 Ser. 06-LDP8, Class X, IO, 0.758s, 2045 29,943,258 785,121 Ser. 06-CB17, Class X, IO, 0.697s, 2043 17,379,357 448,281 Ser. 06-LDP9, Class X, IO, 0.636s, 2047 4,033,979 84,553 Ser. 07-LDPX, Class X, IO, 0.519s, 2049 21,723,667 299,233 Ser. 06-CB16, Class X1, IO, 0.142s, 2045 15,776,755 203,394 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 410,333 414,087 Ser. 03-ML1A, Class X1, IO, 1.502s, 2039 14,344,555 377,979 Ser. 05-CB12, Class X1, IO, 0.194s, 2037 21,256,463 183,039 Ser. 07-CB20, Class X1, IO, 0.189s, 2051 36,240,181 359,028 Ser. 06-LDP6, Class X1, IO, 0.083s, 2043 44,593,288 173,290 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 314,997 289,671 Ser. 99-C1, Class G, 6.41s, 2031 337,198 278,150 FRB Ser. 07-C3, Class A2FL, 5.84s, 2044 516,000 542,383 Ser. 98-C4, Class G, 5.6s, 2035 260,000 268,996 Ser. 98-C4, Class H, 5.6s, 2035 441,000 436,019 LB-UBS Commercial Mortgage Trust Ser. 07-C7, Class A3, 5.866s, 2045 2,556,000 2,703,968 Ser. 07-C7, Class A2, 5.588s, 2045 1,043,000 1,090,986 Ser. 07-C2, Class A3, 5.43s, 2040 942,000 985,359 Ser. 07-C1, Class A2, 5.318s, 2040 2,440,000 2,518,667 Ser. 07-C2, Class XW, IO, 0.756s, 2040 4,629,376 113,201 LB-UBS Commercial Mortgage Trust 144A Ser. 03-C5, Class XCL, IO, 0.949s, 2037 5,125,745 90,496 Ser. 06-C7, Class XW, IO, 0.91s, 2038 22,774,147 639,049 Ser. 05-C3, Class XCL, IO, 0.35s, 2040 47,047,198 873,248 Ser. 05-C2, Class XCL, IO, 0.285s, 2040 105,027,586 833,415 Ser. 05-C5, Class XCL, IO, 0.266s, 2020 50,616,704 672,003 Ser. 05-C7, Class XCL, IO, 0.203s, 2040 59,888,830 423,773 Ser. 06-C7, Class XCL, IO, 0.181s, 2038 35,009,064 576,858 Ser. 06-C1, Class XCL, IO, 0.174s, 2041 62,027,944 636,295 Ser. 07-C2, Class XCL, IO, 0.17s, 2040 96,405,193 1,272,462 MASTR Reperforming Loan Trust 144A Ser. 05-2, Class 1A3, 7 1/2s, 2035 743,992 703,072 Ser. 05-1, Class 1A4, 7 1/2s, 2034 416,452 393,547 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 0.876s, 2027 1,416,796 1,146,761 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.177s, 2049 37,558,336 431,748 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 0.757s, 2022 408,848 357,742 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 7.071s, 2030 283,000 298,802 FRB Ser. 05-A9, Class 3A1, 4.081s, 2035 1,253,973 1,000,777 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.02s, 2050 640,000 682,308 Ser. 05-MCP1, Class XC, IO, 0.225s, 2043 23,059,283 289,085 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.356s, 2039 5,151,183 118,775 Ser. 05-LC1, Class X, IO, 0.223s, 2044 14,241,978 68,883 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A3, 6.163s, 2049 1,790,000 1,935,424 FRB Ser. 07-8, Class A2, 6.126s, 2049 759,000 820,537 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.139s, 2037 1,098,254 104,334 Ser. 06-C4, Class X, IO, 5.567s, 2045 3,175,765 317,577 Ser. 05-C3, Class X, IO, 5.004s, 2044 1,114,217 89,137 Morgan Stanley Capital I Ser. 06-T21, Class A2, 5.09s, 2052 753,771 757,865 Ser. 05-HQ6, Class A2A, 4.882s, 2042 1,159,058 1,184,019 Morgan Stanley Capital I 144A Ser. 05-HQ5, Class X1, IO, 0.135s, 2042 7,657,765 43,037 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 536,000 554,760 Nomura Asset Acceptance Corp. Ser. 04-R3, Class PT, 7.402s, 2035 343,672 331,643 Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class PT, 9.087s, 2034 117,476 113,364 PNC Mortgage Acceptance Corp. 144A Ser. 99-CM1, Class B3, 7.1s, 2032 739,036 739,036 Ser. 00-C1, Class J, 6 5/8s, 2033 (F) 206,000 2,060 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 2.154s, 2036 8,533,747 225,291 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 3,046,009 2,147,437 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.614s, 2034 244,973 199,653 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.982s, 2037 17,305,378 2,681,710 Ser. 07-4, Class 1A4, IO, 1s, 2037 20,182,511 651,784 Structured Asset Securities Corp. 144A Ser. 07-RF1, Class 1A, IO, 5.165s, 2037 4,901,160 641,856 Ser. 06-RF4, Class 1A, IO, 4.967s, 2036 4,204,133 579,950 FRB Ser. 05-RF2, Class A, 0.606s, 2035 3,929,160 3,241,557 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 1,243,000 1,230,570 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C33, Class A3, 6.102s, 2051 1,223,000 1,302,175 FRB Ser. 07-C32, Class APB, 5.933s, 2049 556,000 595,114 FRB Ser. 07-C32, Class A2, 5.928s, 2049 2,872,000 2,989,363 Ser. 06-C27, Class A2, 5.624s, 2045 202,259 207,641 Ser. 07-C31, Class A3, 5.483s, 2047 644,000 673,554 Ser. 07-C31, Class A2, 5.421s, 2047 2,662,000 2,766,178 Ser. 06-C29, Class A2, 5.275s, 2048 963,000 990,120 Ser. 06-C29, IO, 0.53s, 2048 36,265,957 676,563 Ser. 07-C34, IO, 0.523s, 2046 9,359,315 166,689 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.557s, 2018 313,000 187,800 Ser. 03-C3, Class IOI, IO, 1.295s, 2035 8,227,681 163,122 Ser. 07-C31, IO, 0.435s, 2047 57,607,344 681,495 Ser. 06-C27, Class XC, IO, 0.156s, 2045 17,505,753 136,720 Ser. 06-C23, Class XC, IO, 0.087s, 2045 35,601,075 181,565 Ser. 06-C26, Class XC, IO, 0.073s, 2045 14,414,064 37,765 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2014 73,000 23,360 Ser. 06-SL1, Class X, IO, 0.943s, 2043 2,898,067 87,232 Ser. 07-SL2, Class X, IO, 0.851s, 2049 5,683,354 151,177 Washington Mutual Multi-Fam., Mtge. 144A Ser. 01-1, Class B5, 7.097s, 2031 572,000 566,407 Total mortgage-backed securities (cost $165,154,766) CORPORATE BONDS AND NOTES (28.5%)(a) Principal amount Value Basic materials (1.8%) ArcelorMittal sr. unsec. unsub. notes 7s, 2039 (France) $435,000 $444,384 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 380,000 487,511 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 184,000 214,920 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 780,000 984,898 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 467,000 520,743 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 1,029,000 1,144,763 Georgia-Pacific, LLC sr. unsec. unsub. notes 9 1/2s, 2011 106,000 113,950 Georgia-Pacific, LLC sr. unsec. unsub. notes 8 1/8s, 2011 425,000 440,938 International Paper Co. bonds 7.95s, 2018 492,000 596,673 International Paper Co. sr. unsec. notes 9 3/8s, 2019 652,000 842,710 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 585,000 634,282 Rio Tinto Finance USA LTD company guaranty sr. unsec. notes 9s, 2019 (Australia) 270,000 376,780 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 685,000 763,645 Sealed Air Corp. sr. notes 7 7/8s, 2017 235,000 254,594 Sealed Air Corp. 144A notes 5 5/8s, 2013 215,000 229,486 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 75,000 94,448 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 111,000 134,865 Teck Resources Limited sr. notes 9 3/4s, 2014 (Canada) 35,000 43,152 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 305,000 336,977 Capital goods (0.4%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 435,000 480,131 Ball Corp. company guaranty sr. unsec. notes 7 1/8s, 2016 33,000 35,640 Ball Corp. company guaranty sr. unsec. notes 6 5/8s, 2018 275,000 289,438 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 338,000 407,987 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 205,000 248,762 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 210,000 236,564 United Technologies Corp. sr. unsec. notes 6 1/8s, 2038 245,000 295,876 Communication services (2.8%) American Tower Corp. sr. unsec. notes 7 1/4s, 2019 545,000 641,056 American Tower Corp. sr. unsec. notes 7s, 2017 505,000 587,694 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 130,000 150,781 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 510,000 574,438 AT&T, Inc. 144A sr. unsec. unsub. notes 5.35s, 2040 320,000 321,508 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 480,000 598,926 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 400,000 517,145 Cellco Partnership / Verizon Wireless Capital, LLC sr. unsec. unsub. notes 5.55s, 2014 807,000 912,600 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 205,000 240,381 Cox Communications, Inc. 144A bonds 8 3/8s, 2039 245,000 331,963 Cox Communications, Inc. 144A notes 5 7/8s, 2016 125,000 143,493 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 635,000 656,037 France Telecom notes 8 1/2s, 2031 (France) 85,000 122,941 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 275,000 303,531 Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 85,000 91,800 Rogers Communications Inc. company guaranty notes 6.8s, 2018 (Canada) 295,000 363,276 Rogers Wireless, Inc. sec. notes 6 3/8s, 2014 (Canada) 475,000 547,194 SBA Tower Trust 144A company guaranty asset backed notes 5.101s, 2017 950,000 1,028,416 TCI Communications, Inc. company guaranty 7 7/8s, 2026 795,000 984,957 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 140,000 163,460 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 575,000 698,855 Time Warner Cable, Inc. company guaranty sr. unsec. 6 3/4s, 2018 40,000 47,558 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 260,000 305,194 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 125,000 144,245 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 230,000 295,335 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 90,000 122,238 Verizon New England, Inc. sr. notes 6 1/2s, 2011 975,000 1,025,141 Verizon New Jersey, Inc. debs. 8s, 2022 40,000 50,026 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 405,000 491,761 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 255,000 273,974 Conglomerates (0.1%) Siemens Financieringsmaatschappij 144A notes 5 3/4s, 2016 (Netherlands) 285,000 335,577 Consumer cyclicals (2.7%) Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 360,000 388,280 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 210,000 215,250 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 555,000 668,059 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 385,000 387,373 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 208,000 223,600 Daimler Finance North America, LLC company guaranty 6 1/2s, 2013 (Germany) 175,000 200,170 Daimler Finance North America, LLC company guaranty unsec. unsub. notes 7.3s, 2012 (Germany) 830,000 891,399 Daimler Finance North America, LLC company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 (Germany) 35,000 36,545 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 6.35s, 2040 270,000 292,125 DIRECTV Holdings, LLC company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 660,000 749,090 Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, 2016 725,000 795,688 Expedia, Inc. 144A company guaranty sr. unsec. notes 5.95s, 2020 495,000 503,545 Grupo Televisa SA sr. unsec. bonds 6 5/8s, 2040 (Mexico) 180,000 204,765 Grupo Televisa SA sr. unsec. notes 6s, 2018 (Mexico) 320,000 356,360 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 682,000 734,855 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 215,000 220,913 NBC Universal, Inc. 144A notes 6.4s, 2040 325,000 351,525 NBC Universal, Inc. 144A notes 5.15s, 2020 255,000 273,567 News America Holdings, Inc. company guaranty 7 3/4s, 2024 420,000 525,950 News America Holdings, Inc. debs. 7 3/4s, 2045 265,000 331,873 News America, Inc. company guaranty sr. unsec. notes 6.9s, 2019 105,000 128,420 Nissan Motor Acceptance Corp. 144A sr. unsec. notes 4 1/2s, 2015 715,000 760,297 Omnicom Group, Inc. sr. notes 5.9s, 2016 275,000 317,096 Omnicom Group, Inc. sr. unsec. unsub. notes 4.45s, 2020 240,000 246,998 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 261,000 309,938 QVC Inc. 144A sr. notes 7 1/8s, 2017 220,000 227,700 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 156,000 157,170 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 380,000 470,533 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 5,000 6,595 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 100,000 106,132 Time Warner, Inc. company guaranty sr. unsec. bond 7.7s, 2032 460,000 574,825 Time Warner, Inc. debs. 9.15s, 2023 325,000 443,671 Wal-Mart Stores, Inc. sr. unsec. notes 6.2s, 2038 130,000 156,777 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 4 7/8s, 2040 105,000 106,936 Consumer staples (2.9%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 290,000 392,545 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 575,000 770,765 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. notes 8.2s, 2039 806,000 1,154,181 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 834,000 1,081,875 Campbell Soup Co. debs. 8 7/8s, 2021 345,000 504,983 CVS Caremark Corp. jr. unsec. sub. bonds FRB 6.302s, 2037 790,000 730,750 CVS Caremark Corp. 144A company guaranty notes 7.507s, 2032 791,285 928,462 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 750,000 885,152 Fortune Brands, Inc. sr. unsec. unsub. notes 3s, 2012 685,000 697,503 General Mills, Inc. sr. unsec. notes 5.65s, 2019 85,000 99,373 H.J. Heinz Finance Co. 144A company guaranty 7 1/8s, 2039 275,000 349,182 Kraft Foods, Inc. notes 6 1/8s, 2018 295,000 348,224 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 1,616,000 1,889,949 Kroger Co. company guaranty 6 3/4s, 2012 20,000 21,677 Kroger Co. company guaranty 6.4s, 2017 200,000 239,085 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 220,000 272,414 McDonald's Corp. sr. unsec. bond 6.3s, 2037 345,000 427,256 McDonald's Corp. sr. unsec. notes 5.7s, 2039 145,000 167,063 SABMiller PLC 144A notes 6 1/2s, 2018 (United Kingdom) 465,000 559,668 Tesco PLC 144A sr. unsec. unsub. notes 6.15s, 2037 (United Kingdom) 550,000 656,427 Tyson Foods, Inc. sr. unsec. notes 8 1/4s, 2011 235,000 249,394 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 260,000 312,975 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 555,000 661,893 Energy (1.5%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 340,000 367,713 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 360,000 396,704 Anadarko Petroleum Corp. sr. unsec. notes 6.2s, 2040 170,000 165,730 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 420,000 457,800 Devon Energy Corp. sr. notes 6.3s, 2019 155,000 187,558 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 230,000 246,100 EnCana Corp. sr. unsec. notes 6 1/2s, 2019 (Canada) 120,000 146,890 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 155,000 182,355 Forest Oil Corp. sr. notes 8s, 2011 250,000 264,375 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 90,000 96,403 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 280,000 335,591 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 280,000 291,200 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 121,000 123,723 Nexen, Inc. sr. unsec. unsub. notes 7 1/2s, 2039 (Canada) 265,000 325,606 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 185,000 199,106 Peabody Energy Corp. sr. notes 5 7/8s, 2016 325,000 329,063 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 500,000 548,069 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 430,000 460,464 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.8s, 2037 95,000 99,570 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.35s, 2017 115,000 128,897 Weatherford International, Ltd. company guaranty 6 1/2s, 2036 (Switzerland) 185,000 187,066 Weatherford International, Ltd. company guaranty sr. unsec. notes 9 5/8s, 2019 (Switzerland) 405,000 528,330 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (Switzerland) 195,000 213,523 Woodside Finance Ltd. 144A notes 4 1/2s, 2014 (Australia) 260,000 279,003 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/2s, 2018 245,000 311,984 Financials (10.1%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 240,000 264,373 American Express Bank FSB notes Ser. BKN1, 5.55s, 2012 350,000 377,095 American Express Bank FSB sr. unsec. FRN Ser. BKNT, 0.557s, 2017 570,000 522,806 American Express Co. sr. unsec. notes 8 1/8s, 2019 800,000 1,033,124 American Express Travel Related Services Co., Inc. sr. unsec. unsub. notes FRN Ser. EMTN, 0.459s, 2011 275,000 264,924 AON Corp. jr. unsec. sub. notes 8.205s, 2027 515,000 554,882 BankAmerica Capital III bank guaranteed jr. unsec. FRN 1.096s, 2027 465,000 328,850 Barclays Bank PLC sr. unsec. unsub. notes 5s, 2016 180,000 197,373 Barclays Bank PLC 144A sub. notes 10.179s, 2021 685,000 913,495 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 600,000 650,690 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 455,000 530,165 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 715,000 870,967 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.176s, 2012 339,375 333,397 Capital One Capital III company guaranty 7.686s, 2036 475,000 482,125 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 580,000 627,850 Citigroup, Inc. sr. notes 6 1/2s, 2013 50,000 55,244 Citigroup, Inc. sr. unsec. sub. FRN 0.562s, 2016 812,000 688,047 Citigroup, Inc. sr. unsec. unsub. notes 5 1/4s, 2012 320,000 336,118 Citigroup, Inc. sub. notes 5s, 2014 565,000 586,832 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 209,000 215,985 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 40,000 42,430 Credit Suisse Guernsey, Ltd. jr. sub. FRN 5.86s, 2049 (United Kingdom) 576,000 547,560 Deutsche Bank Capital Funding Trust VII 144A FRB 5.628s, 2049 495,000 428,175 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 185,000 203,229 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 (R) 22,000 23,809 Erac USA Finance LLC 144A company guaranty sr. notes 5 1/4s, 2020 165,000 177,384 Erac USA Finance LLC 144A company guaranty sr. notes 2 3/4s, 2013 90,000 91,915 FIA Card Services NA sub. notes Ser. BKNT, 7 1/8s, 2012 350,000 381,593 Fleet Capital Trust V bank guaranteed jr. sub. FRN 1.291s, 2028 675,000 484,849 OneBeacon US Holdings, Inc. notes 5 7/8s, 2013 485,000 509,304 GATX Corp. notes 4 3/4s, 2012 195,000 205,701 GATX Financial Corp. notes 5.8s, 2016 235,000 256,844 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 565,000 562,175 General Electric Capital Corp. sr. unsec. 5 5/8s, 2018 440,000 488,389 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.604s, 2016 100,000 91,565 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 6 7/8s, 2039 960,000 1,096,862 Goldman Sachs Group, Inc (The) sr. unsec. 6.15s, 2018 230,000 255,119 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 40,000 47,676 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 1,200,000 1,255,515 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 600,000 603,212 Health Care Property Investors, Inc. sr. unsec. notes 6s, 2017 320,000 341,579 Highwood Properties, Inc. sr. unsec. bonds 5.85s, 2017 (R) 410,000 421,700 HSBC Finance Capital Trust IX FRN 5.911s, 2035 800,000 747,000 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 1,005,000 1,127,037 Icahn Enterprises LP/Ichan Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 350,000 351,750 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 405,000 459,719 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 337,000 345,652 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.376s, 2047 2,137,000 1,538,330 JPMorgan Chase Capital XXV bonds Ser. Y, 6.8s, 2037 45,000 45,739 Liberty Mutual Insurance 144A notes 7.697s, 2097 900,000 820,792 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 675,000 681,504 Loews Corp. notes 5 1/4s, 2016 210,000 236,203 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 655,000 691,652 Marsh & McLennan Cos., Inc. sr. unsec. notes 5 3/8s, 2014 395,000 426,610 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 370,000 505,628 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 875,000 1,014,878 Merrill Lynch & Co., Inc. notes FRN Ser. MTN, 0.698s, 2011 340,000 339,685 Merrill Lynch & Co., Inc. sr. unsec. notes 6.4s, 2017 360,000 393,950 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 125,000 140,212 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2067 1,500,000 1,575,000 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 85,000 79,475 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 445,000 481,005 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 260,000 277,620 Nationwide Health Properties, Inc. notes 6 1/2s, 2011 (R) 270,000 280,407 Nationwide Health Properties, Inc. unsec. notes 6 1/4s, 2013 (R) 195,000 210,414 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 205,000 219,106 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 (R) 404,000 401,475 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 515,000 482,680 Progressive Corp. (The) jr. unsec. sub. unsec. deb. FRN 6.7s, 2037 1,690,000 1,677,325 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 165,000 200,995 Prudential Financial, Inc. sr. notes 6.2s, 2015 165,000 185,846 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTNB, 5.1s, 2014 205,000 224,083 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes 6.4s, 2019 (United Kingdom) 150,000 163,224 Simon Property Group LP sr. unsec. notes 6 1/8s, 2018 (R) 370,000 429,362 Simon Property Group LP sr. unsec. unsub. notes 5.65s, 2020 (R) 547,000 610,445 Simon Property Group LP sr. unsec. unsub. notes 4 3/8s, 2021 (R) 530,000 537,273 State Street Capital Trust IV company guaranty jr. unsec. sub. bond FRB 1.292s, 2037 1,525,000 1,096,013 Tanger Properties, Ltd. sr. unsec. notes 6 1/8s, 2020 240,000 263,025 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 385,000 425,430 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 605,000 744,500 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 465,000 481,227 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 930,000 1,062,974 Wachovia Capital Trust V 144A bank guaranty jr. unsec. sub. note 7.965s, 2027 1,190,000 1,212,621 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 760,000 867,605 WEA Finance LLC /WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 7 1/2s, 2014 230,000 267,703 WEA Finance, LLC 144A company guaranty sr. notes 7 1/8s, 2018 935,000 1,099,571 Wells Fargo Bank NA unsec. sub. notes FRN 0.586s, 2016 400,000 368,479 Wells Fargo Capital XV bank guaranteed jr. unsec. sub. FRB 9 3/4s, 2049 375,000 412,969 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 195,000 209,981 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, 2049 (Australia) 645,000 635,125 Willis Group North America, Inc. company guaranty 6.2s, 2017 245,000 261,066 ZFS Finance USA Trust I 144A bonds FRB 6 1/2s, 2037 218,000 203,830 ZFS Finance USA Trust III 144A jr. sub. bonds FRB 1.442s, 2065 500,000 475,000 Health care (0.6%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 755,000 879,401 Eli Lilly & Co. sr. unsec. unsub. notes 5.95s, 2037 230,000 269,422 Express Scripts, Inc. sr. unsec. notes 7 1/4s, 2019 83,000 104,258 Express Scripts, Inc. sr. unsec. notes 6 1/4s, 2014 207,000 237,483 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 5 3/4s, 2040 178,000 177,781 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 97,000 101,707 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 200,000 209,284 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 190,000 197,596 Watson Pharmaceuticals, Inc. sr. unsec. notes 6 1/8s, 2019 245,000 284,103 WellPoint, Inc. notes 7s, 2019 405,000 492,625 Technology (0.5%) Amphenol Corp. sr. unsec. notes 4 3/4s, 2014 490,000 531,609 Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 405,000 425,250 Brocade Communications Systems, Inc. company guaranty sr. notes 6 5/8s, 2018 100,000 104,000 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 65,000 75,425 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 405,000 434,380 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 391,000 462,356 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 152,000 169,635 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 113,000 121,330 Transportation (0.6%) American Airlines, Inc. pass-through certificates Ser. 01-1, 6.817s, 2011 40,000 40,850 American Airlines, Inc. pass-through certificates Ser. 01-2, 7.858s, 2011 215,000 226,288 Burlington Northern Santa Fe Corp. sr. unsec. notes 7s, 2014 135,000 158,071 Burlington Northern Santa Fe Corp. sr. unsec. notes 5 3/4s, 2018 160,000 185,638 Burlington Northern Santa Fe Corp. sr. unsec. notes 4.7s, 2019 570,000 623,880 Delta Air Lines, Inc. pass-through certificates 6.2s, 2018 125,000 131,875 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 566,154 554,831 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 309,729 334,507 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 295,000 325,668 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 251,965 251,965 Utilities and power (4.5%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 150,000 163,050 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 255,000 269,333 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 595,000 684,705 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 370,000 423,706 Beaver Valley II Funding debs. 9s, 2017 401,000 443,490 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 680,000 767,922 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 932,051 1,008,766 CenterPoint Energy Resources Corp. notes 7 3/4s, 2011 515,000 527,845 CMS Energy Corp. sr. notes 8 1/2s, 2011 766,000 790,293 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.476s, 2013 375,000 356,250 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 105,000 124,746 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 195,000 216,711 Commonwealth Edison Co. 1st mtge. sec. bonds 5.8s, 2018 80,000 93,582 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 310,000 334,116 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 6.3s, 2066 1,750,000 1,653,750 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 75,000 88,764 Edison International sr. unsec. unsub. notes 3 3/4s, 2017 345,000 353,547 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 380,000 460,266 Electricite de France 144A notes 6.95s, 2039 (France) 415,000 541,549 Electricite de France 144A sr. notes 4.6s, 2020 (France) 105,000 114,393 Enel Finance Intl. SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Luxembourg) 280,000 294,826 Entergy Gulf States, Inc. 1st mtge. 5 1/4s, 2015 189,000 189,299 Illinois Power Co. 1st mtge. sr. bond 9 3/4s, 2018 200,000 267,977 Ipalco Enterprises, Inc. sr. sec. notes 8 5/8s, 2011 365,000 384,619 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 160,000 172,000 ITC Holdings Corp. 144A notes 5 7/8s, 2016 450,000 500,412 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 140,000 158,818 Kansas Gas & Electric bonds 5.647s, 2021 124,871 129,928 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 490,000 560,582 MidAmerican Energy Holdings Co. sr. unsec. bond 6 1/2s, 2037 185,000 222,147 MidAmerican Funding, LLC sr. sec. bond 6.927s, 2029 175,000 208,387 NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 330,000 435,891 NiSource Finance Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2010 710,000 714,910 NV Energy, inc. sr. unsec. unsub. notes 6 3/4s, 2017 194,000 199,685 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 155,000 183,966 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 265,000 294,290 PacifiCorp Sinking Fund 1st mtge. 6 1/4s, 2037 205,000 248,391 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 450,000 488,808 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 854,866 854,883 PPL Energy Supply LLC bonds Ser. A, 5.7s, 2015 265,000 300,049 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 610,000 569,173 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.9s, 2013 430,000 478,858 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 50,000 58,474 Spectra Energy Capital, LLC sr. notes 8s, 2019 325,000 412,005 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 755,000 992,783 TransAlta Corp. sr. notes 6 1/2s, 2040 (Canada) 355,000 385,200 TransAlta Corp. sr. unsec. notes 5 3/4s, 2013 (Canada) 275,000 305,234 TransAlta Corp. sr. unsec. unsub. notes 4 3/4s, 2015 (Canada) 115,000 124,573 TransCanada Pipelines, Ltd. jr. sub. FRN 6.35s, 2067 (Canada) 210,000 196,350 Union Electric Co. 1st mtge. sr. sec. bond 6.7s, 2019 260,000 316,103 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 395,000 434,500 Total corporate bonds and notes (cost $120,479,611) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (21.1%)(a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.7%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from September 20, 2038 to January 20, 2039 $11,413,691 $12,532,321 U.S. Government Agency Mortgage Obligations (18.4%) Federal National Mortgage Association Pass-Through Certificates 5s, March 1, 2038 399,760 420,763 4 1/2s, TBA, October 1, 2040 11,000,000 11,457,188 4s, TBA, October 1, 2040 71,000,000 72,996,875 Total U.S. government and agency mortgage obligations (cost $96,281,378) U.S. TREASURY OBLIGATIONS (1.2%)(a,i) Principal amount Value U.S. Treasury Notes 6.625%, February 15, 2027 $643,000 $933,694 U.S. Treasury Inflation Protected Securities 2.00s, July 15, 2014 4,152,050 4,508,296 Total U.S. treasury obligations (cost $5,441,990) ASSET-BACKED SECURITIES (5.2%)(a) Principal amount Value Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.406s, 2036 307,000 $158,619 FRB Ser. 06-HE3, Class A2C, 0.406s, 2036 418,000 207,014 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE4, Class A5, 0.416s, 2036 349,571 215,025 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 173,000 173,642 Bayview Financial Acquisition Trust Ser. 04-B, Class A1, 1.26s, 2039 1,949,980 692,243 FRB Ser. 04-D, Class A, 0.841s, 2044 274,858 252,180 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 05-3, Class A1, 0.706s, 2035 87,719 79,951 Conseco Finance Securitizations Corp. Ser. 00-5, Class A6, 7.96s, 2032 1,111,003 944,353 Ser. 01-1, Class A5, 6.99s, 2031 3,102,650 3,195,730 Countrywide Asset Backed Certificates FRB Ser. 04-6, Class 2A5, 0.646s, 2034 251,252 223,942 Crest, Ltd. 144A Ser. 03-2A, Class D2, 6.723s, 2038 (F) 728,034 218,389 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) 77,731 Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 0.586s, 2036 685,000 391,201 FRB Ser. 06-2, Class 2A3, 0.426s, 2036 1,287,000 750,231 GEBL 144A Ser. 04-2, Class D, 3.007s, 2032 211,380 42,276 Ser. 04-2, Class C, 1.107s, 2032 158,105 17,392 Green Tree Financial Corp. Ser. 99-5, Class A5, 7.86s, 2029 4,814,930 4,405,661 Ser. 97-6, Class A9, 7.55s, 2029 216,770 223,826 Ser. 99-1, Class A6, 6.37s, 2025 318,702 321,889 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 1,309,087 1,223,996 High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 0.911s, 2036 676,638 270,655 Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 0.586s, 2036 345,000 286,841 JPMorgan Mortgage Acquisition Corp. FRB Ser. 06-FRE1, Class A4, 0.546s, 2035 291,000 182,683 Long Beach Mortgage Loan Trust FRB Ser. 05-2, Class M4, 0.876s, 2035 226,000 147,613 FRB Ser. 06-4, Class 2A4, 0.516s, 2036 331,000 125,315 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.506s, 2032 1,626,445 1,463,801 Ser. 02-A IO, 0.3s, 2032 38,095,880 571,438 Marriott Vacation Club Owner Trust 144A Ser. 05-2, Class D, 6.205s, 2027 23,413 13,147 Ser. 04-2A, Class D, 5.389s, 2026 20,689 11,284 Ser. 04-2A, Class C, 4.741s, 2026 20,503 13,257 FRB Ser. 02-1A, Class A1, 0.957s, 2024 109,304 104,788 MASTR Asset Backed Securities Trust FRB Ser. 06-FRE2, Class A4, 0.406s, 2036 166,672 85,582 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 179,285 173,276 Morgan Stanley ABS Capital I FRB Ser. 05-HE2, Class M5, 0.936s, 2035 95,618 53,376 FRB Ser. 05-HE1, Class M3, 0.776s, 2034 141,000 116,990 New Century Home Equity Loan Trust Ser. 03-5, Class AI7, 5.15s, 2033 507,244 508,527 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.416s, 2036 364,806 180,819 FRB Ser. 06-2, Class A2C, 0.406s, 2036 410,000 253,112 Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A3, 7.945s, 2022 476,361 334,819 Ser. 02-C, Class A1, 5.41s, 2032 1,273,100 1,228,542 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 127,970 123,491 Park Place Securities, Inc. FRB Ser. 05-WCH1, Class M4, 1.086s, 2036 92,000 33,704 Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 0.446s, 2036 340,814 263,139 FRB Ser. 07-RZ1, Class A2, 0.416s, 2037 640,000 350,296 Residential Asset Securities Corp. FRB Ser. 05-EMX1, Class M2, 0.986s, 2035 206,543 150,645 Securitized Asset Backed Receivables, LLC FRB Ser. 05-HE1, Class M2, 0.906s, 2035 87,558 325 FRB Ser. 07-NC2, Class A2B, 0.396s, 2037 602,000 285,977 FRB Ser. 07-BR5, Class A2A, 0.386s, 2037 266,685 191,880 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.466s, 2036 704,000 255,934 Soundview Home Equity Loan Trust FRB Ser. 06-3, Class A3, 0.416s, 2036 1,812,980 1,015,735 Structured Asset Investment Loan Trust FRB Ser. 06-BNC2, Class A6, 0.516s, 2036 331,000 48,409 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 718,000 86,160 WAMU Asset-Backed Certificates FRB Ser. 07-HE2, Class 2A1, 0.366s, 2037 1,659,466 1,128,437 Wells Fargo Home Equity Trust FRB Ser. 07-1, Class A3, 0.576s, 2037 146,000 50,179 Total asset-backed securities (cost $30,794,228) PURCHASED OPTIONS OUTSTANDING (3.2%)(a) Expiration date/ Contract Value strike price amount Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.50% versus the three month USD-LIBOR-BBA maturing November 17, 2040. Nov-10/3.50 $19,579,500 $907,706 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.50% versus the three month USD-LIBOR-BBA maturing November 17, 2040. Nov-10/3.50 19,579,500 347,928 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.74% versus the three month USD-LIBOR-BBA maturing November 10, 2020. Nov-10/3.74 28,223,400 2,881,327 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.74% versus the three month USD-LIBOR-BBA maturing November 10, 2020. Nov-10/3.74 28,223,400 564 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.04 47,345,900 1,975,744 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.04 47,345,900 551,580 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.11 47,345,900 474,406 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.11 47,345,900 2,195,429 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.75% versus the three month USD-LIBOR-BBA maturing November 10, 2040. Nov-10/3.75 4,261,300 351,046 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.75% versus the three month USD-LIBOR-BBA maturing November 10, 2040. Nov-10/3.75 4,261,300 19,645 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.82% versus the three month USD-LIBOR-BBA maturing November 9, 2040. Nov-10/3.82 4,261,300 400,988 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.82% versus the three month USD-LIBOR-BBA maturing November 9, 2040. Nov-10/3.82 4,261,300 11,335 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.7575% versus the three month USD-LIBOR-BBA maturing October 20, 2040. Oct-10/3.7575 5,757,200 471,457 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.7575% versus the three month USD-LIBOR-BBA maturing October 20, 2040. Oct-10/3.7575 5,757,200 4,203 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. Mar-11/3.7375 15,158,100 1,413,796 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. Mar-11/3.665 15,158,100 1,324,060 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.885% versus the three month USD-LIBOR-BBA maturing December 13, 2015. Dec-10/1.885 84,801,300 1,290,676 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 1.885% versus the three month USD-LIBOR-BBA maturing December 13, 2015. Dec-10/1.885 84,801,300 225,571 Total purchased options outstanding (cost $10,900,414) MUNICIPAL BONDS AND NOTES (0.4%)(a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $350,000 $381,143 IL State G.O. Bonds 4.421s, 1/1/15 165,000 172,121 4.071s, 1/1/14 490,000 508,061 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 285,000 311,442 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 255,000 260,210 TX State, Trans. Comm. Rev. Bonds (Build America Bonds), Ser. B, 5.178s, 4/1/30 355,000 381,891 Total municipal bonds and notes (cost $1,902,489) SENIOR LOANS (0.1%)(a)(c) Principal amount Value Harrah's Operating Co., Inc. bank term loan FRN Ser. B2, 3.498s, 2015 $104,084 $89,533 Intelsat Corp. bank term loan FRN Ser. B2-A, 3.033s, 2014 33,327 32,046 Intelsat Corp. bank term loan FRN Ser. B2-B, 3.033s, 2014 33,317 32,036 Intelsat Corp. bank term loan FRN Ser. B2-C, 3.033s, 2014 33,317 32,036 National Bedding Co. bank term loan FRN 2.38s, 2011 54,586 52,334 Polypore, Inc. bank term loan FRN Ser. B, 2.27s, 2014 122,572 118,282 SunGard Data Systems, Inc. bank term loan FRN 2.008s, 2014 2,887 2,783 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 4.038s, 2016 59,821 58,606 Total senior loans (cost $416,487) SHORT-TERM INVESTMENTS (35.5%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.15% (e) 69,168,649 $69,168,650 SSgA Prime Money Market Fund 0.18% (i,P) 5,462,000 5,462,000 U.S. Treasury Bills, with an effective yield of 0.24%, August 25, 2011 (SEGSF) $3,436,000 3,428,475 U.S. Treasury Bills, for effective yields ranging from 0.22% to 0.24%, July 28, 2011 (SEG) (SEGSF) 13,713,000 13,686,671 U.S. Treasury Bills, for effective yields ranging from 0.20% to 0.27%, June 2, 2011 (SEG) (SEGSF) 47,858,000 47,792,913 U.S. Treasury Bills with effective yields ranging from 0.18% to 0.29%, March 10, 2011 (SEGSF) 8,008,000 8,001,431 U.S. Treasury Bills with an effective yield of 0.22%, December 16, 2010 (SEG) (SEGSF) 7,989,000 7,986,843 U.S. Treasury Bills with effective yields ranging from 0.23% to 0.25%, November 18, 2010 (SEG) (SEGSF) 8,163,000 8,160,463 Total short-term investments (cost $163,678,435) TOTAL INVESTMENTS Total investments (cost $595,049,798) (b) FUTURES CONTRACTS OUTSTANDING at 9/30/10 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 20 yr (Short) 87 $11,633,531 Dec-10 $(137,236) U.S. Treasury Bond 30 yr (Long) 1196 168,972,375 Dec-10 (1,279,953) U.S. Treasury Bond 30 yr (Short) 1 141,281 Dec-10 436 U.S. Treasury Note 2 yr (Short) 7 1,536,391 Dec-10 (2,967) U.S. Treasury Note 5 yr (Long) 29 3,505,148 Dec-10 28,265 U.S. Treasury Note 10 yr (Long) 42 5,293,969 Dec-10 34,796 Total WRITTEN OPTIONS OUTSTANDING at 9/30/10 (premiums received $44,431,496) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. $26,524,000 Aug-11/4.49 $3,842,797 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 25,489,000 Jul-11/4.525 3,815,194 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 16,061,000 Aug-11/4.475 73,720 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 16,061,000 Aug-11/4.475 2,304,914 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 13,262,000 Aug-11/4.55 54,242 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 26,524,000 Aug-11/4.49 117,501 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 13,262,000 Aug-11/4.55 1,987,045 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 17,810,000 Aug-11/4.70 54,677 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 17,810,000 Aug-11/4.70 2,903,208 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 38,233,500 Jul-11/4.745 100,554 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 38,233,500 Jul-11/4.745 6,415,581 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 11,952,000 Jul-11/4.5475 40,159 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 23,904,000 Jul-11/4.52 83,425 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 25,489,000 Jul-11/4.525 88,447 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 25,489,000 Jul-11/4.46 97,113 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 11,952,000 Jul-11/4.5475 1,811,445 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 23,904,000 Jul-11/4.52 3,567,911 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 25,489,000 Jul-11/4.46 3,668,044 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 9,187,600 Aug-15/4.375 921,424 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 37,603,200 Jan-12/4.80 258,572 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 37,603,200 Jan-12/4.80 5,984,737 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 9,187,600 Aug-15/4.375 1,642,375 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 07, 2045. 9,187,600 Aug-15/4.46 874,292 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 07, 2045. 9,187,600 Aug-15/4.46 1,712,534 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 22,561,920 Jan-12/4.72 175,532 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 10,050,600 Sept-15/4.04 672,486 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 10,050,600 Sept-15/4.04 730,176 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 4,173,720 Feb-15/5.36 130,387 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 4,173,720 Feb-15/5.36 610,615 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 11,318,460 Feb-15/5.27 367,836 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 11,318,460 Feb-15/5.27 1,595,111 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 9,347,000 May-12/5.51 1,942,966 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 22,561,920 Jan-12/4.72 3,449,041 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. 15,158,100 Mar-11/4.7375 5,760 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. 15,158,100 Mar-11/4.665 6,366 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.50% versus the three month USD-LIBOR-BBA maturing November 17, 2040. 16,725,000 Nov-10/3.50 297,203 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 3.50% versus the three month USD-LIBOR-BBA maturing November 17, 2040. 16,725,000 Nov-10/3.50 775,371 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.02% versus the three month USD-LIBOR-BBA maturing October 14, 2020. 21,583,100 Oct-10/4.02 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.02% versus the three month USD-LIBOR-BBA maturing October 14, 2020. 21,583,100 Oct-10/4.02 2,809,256 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 9,347,000 May-12/5.51 53,224 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/10 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $95,655,400 $57,230 7/23/15 1.90% 3 month USD-LIBOR-BBA $(2,208,322) 57,324,400 (52,503) 7/23/20 3 month USD-LIBOR-BBA 2.96% 2,343,470 Barclays Bank PLC 9,398,000 (E) 3/9/21 4.2375% 3 month USD-LIBOR-BBA (1,264,313) 10,803,900 (247,139) 9/21/20 3 month USD-LIBOR-BBA 3.95% 1,117,461 9,714,400 255,003 9/28/20 4.02% 3 month USD-LIBOR-BBA (1,026,626) 18,487,900 8/9/15 3 month USD-LIBOR-BBA 1.77% 301,003 6,270,000 8/27/15 3 month USD-LIBOR-BBA 1.6275% 52,240 5,710,000 8/27/40 3.21625% 3 month USD-LIBOR-BBA 112,017 17,992,000 9/1/15 1.72% 3 month USD-LIBOR-BBA (224,647) 6,864,000 9/1/40 3 month USD-LIBOR-BBA 3.35% 42,449 13,600,000 9/3/15 3 month USD-LIBOR-BBA 1.61875% 100,900 6,898,600 9/7/15 3 month USD-LIBOR-BBA 1.6525% 60,269 78,293,700 (164,643) 6/29/16 3 month USD-LIBOR-BBA 2.5% 3,659,441 12,200,000 7/6/30 3.5675% 3 month USD-LIBOR-BBA (770,719) Citibank, N.A. 23,565,600 (7,456) 6/28/19 3 month USD-LIBOR-BBA 3.04% 1,424,607 9,244,000 8/9/20 3 month USD-LIBOR-BBA 2.89875% 321,613 139,949,900 9/24/12 3 month USD-LIBOR-BBA 0.6175% 70,507 2,529,700 9/24/20 3 month USD-LIBOR-BBA 2.5875% 6,367 111,158,300 (30,098) 6/28/14 1.81% 3 month USD-LIBOR-BBA (3,446,184) Credit Suisse International 144,355,700 (815,987) 2/22/40 4.58% 3 month USD-LIBOR-BBA (36,290,986) 221,097,700 5,281 3/19/11 3 month USD-LIBOR-BBA 0.5% 196,251 8,000,000 8/4/20 2.92% 3 month USD-LIBOR-BBA (297,335) 39,400,000 9/27/12 0.6125% 3 month USD-LIBOR-BBA (13,235) 39,500,000 9/27/20 2.53875% 3 month USD-LIBOR-BBA 87,693 17,419,700 (53,107) 7/8/40 3 month USD-LIBOR-BBA 3.76% 1,529,034 Deutsche Bank AG 81,100,000 (33,109) 2/3/11 3 month USD-LIBOR-BBA 0.55% 31,160 127,267,100 (80,076) 7/27/12 0.78% 3 month USD-LIBOR-BBA (639,109) 65,385,300 (95,274) 7/27/14 1.51% 3 month USD-LIBOR-BBA (1,143,425) 175,901,600 412,067 7/27/20 3 month USD-LIBOR-BBA 2.94% 7,383,503 161,888,000 (67,262) 12/4/10 3 month USD-LIBOR-BBA 0.53% 249,601 115,867,000 12/19/10 3 month USD-LIBOR-BBA 1.53429% 802,133 Goldman Sachs International 18,787,000 7/20/40 3 month USD-LIBOR-BBA 3.7275% 1,565,605 105,994,400 (64,155) 10/1/14 1.14% 3 month USD-LIBOR-BBA 127,695 65,796,700 (15,068) 5/12/13 3 month USD-LIBOR-BBA 1.64% 1,861,435 28,549,500 8/12/15 3 month USD-LIBOR-BBA 1.665% 315,008 8,090,400 8/12/40 3.68% 3 month USD-LIBOR-BBA (584,178) JPMorgan Chase Bank, N.A. 256,841,800 (199,865) 2/26/11 3 month USD-LIBOR-BBA 0.56% 99,856 9,398,000 (E) 3/8/21 4.165% 3 month USD-LIBOR-BBA (1,204,354) 5,263,700 (123,171) 9/20/20 3 month USD-LIBOR-BBA 3.995% 563,646 3,509,200 (81,764) 9/20/20 3 month USD-LIBOR-BBA 3.965% 366,580 18,787,000 7/20/40 3 month USD-LIBOR-BBA 3.7225% 1,547,196 1,750,600 7/22/40 3.75% 3 month USD-LIBOR-BBA (153,329) 14,000,000 8/5/20 2.866% 3 month USD-LIBOR-BBA (450,519) 23,038,800 9/7/14 3 month USD-LIBOR-BBA 1.3375% 169,023 20,000,000 9/24/17 3 month USD-LIBOR-BBA 2.055% 7,266 91,120,500 181,550 7/16/15 2.14% 3 month USD-LIBOR-BBA (3,086,404) Total (E) Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/10 (Unaudited) Upfront Fixed payments Total return Swap counterparty / premium Termination received (paid) by received by Unrealized Notional amount received (paid) date fund per annum or paid by fund depreciation Barclays Bank PLC $2,904,336 $ 1/12/39 5.50% (1 month Synthetic TRS $(46,535) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 14,764,712 1/12/38 (6.50%) 1 month Synthetic TRS (6,522) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 9,818,397 1/12/38 (6.50%) 1 month Synthetic TRS (4,337) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 3,626,285 1/12/39 5.50% (1 month Synthetic TRS (58,103) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 3,091,951 1/12/39 5.50% (1 month Synthetic TRS (49,541) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 3,116,255 1/12/38 (6.50%) 1 month Synthetic TRS (1,377) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 7,306,392 1/12/38 (6.50%) 1 month Synthetic TRS (3,228) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 7,192,123 1/12/39 5.50% (1 month Synthetic TRS (115,237) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 7,192,123 1/12/39 5.50% (1 month Synthetic TRS (115,237) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 7,306,392 1/12/38 (6.50%) 1 month Synthetic TRS (3,228) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 570,260 1/12/39 5.50% (1 month Synthetic TRS (9,137) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools Goldman Sachs International 7,988,207 1/12/39 5.50% (1 month Synthetic TRS (127,992) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 9,728,071 60,800 1/12/39 5.50% (1 month Synthetic TRS (102,511) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/10 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International DJ CMB NA CMBX AJ Index $(433,724) $1,349,000 2/17/51 (96 bp) $64,246 DJ CMBX NA AAA Series 4 Version 1 Index (5,151,664) 12,471,000 2/17/51 (35 bp) (4,316,834) General Electric Capital Corp., 5 5/8%, 9/15/17 Aa2 565,000 12/20/13 530 bp 65,613 Deutsche Bank AG General Electric Capital Corp., 6%, 6/15/12 Aa2 910,000 9/20/13 109 bp (13,463) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at September 30, 2010. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds FRN Floating Rate Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNB Medium Term Notes Class B PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2010 through Septemeber 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $460,567,518. (b) The aggregate identified cost on a tax basis is $610,515,822, resulting in gross unrealized appreciation and depreciation of $46,648,216 and $16,858,740, respectively, or net unrealized appreciation of $29,789,476. (NON) Non-income-producing security. (SEG) These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $105,827 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $314,732,157and $315,994,397, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. (i) Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivatives contracts. (P) The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $336,413,486 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. Security valuation: Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately $288,100,000 on purchased options contracts for the reporting period. Outstanding contracts on written options contracts at the close of the reporting period are indicative of the volume of activity during the period. The fund had an average contract amount of approximately 2,000 on futures contracts for the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to help enhance the funds return and manage the funds exposure to credit risk. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $36,800,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk , is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $3,354,400,000 on interest rate swap contracts for the reporting period. Credit default contracts: The fund enters into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $20,700,000 on credit default swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $80,466,429 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $80,369,042. TBA purchase commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $23,847,736 $ Corporate bonds and notes 131,314,502 Mortgage-backed securities 194,153,179 7,173,313 Municipal bonds and notes 2,014,868 Purchased options outstanding 14,847,461 Senior loans 417,656 U.S. Government and Agency Mortgage Obligations 97,407,147 U.S. Treasury Obligations 5,441,990 Short-term investments 74,630,650 89,056,796 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(1,356,659) $ $ Written options (56,041,241) Interest rate swap contracts (25,069,110) Total return swap contracts (703,785) Credit default contracts 1,384,950 Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $1,398,413 $13,463 Interest rate contracts 42,117,881 110,441,215 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT International Equity Fund The fund's portfolio 9/30/10 (Unaudited) COMMON STOCKS (96.2%)(a) Shares Value Australia (1.7%) Qantas Airways, Ltd. (NON) 1,713,699 $4,623,440 Telstra Corp., Ltd. 1,834,284 4,647,232 Belgium (1.4%) Anheuser-Busch InBev NV 126,798 7,463,173 Brazil (1.0%) Petroleo Brasileiro SA ADR (Preference) (S) 169,518 5,563,581 Canada (4.2%) Agrium, Inc. 70,020 5,259,846 National Bank of Canada 69,887 4,415,455 Nexen, Inc. 317,245 6,389,969 Teck Resources, Ltd. Class B 169,900 6,996,369 China (9.2%) Camelot Information Systems, Inc. ADR (NON) 41,035 720,985 China Construction Bank Corp. 6,262,000 5,488,133 China Ming Yang Wind Power Group, Ltd. ADS (NON) 62,295 872,130 China Mobile, Ltd. 889,500 9,108,408 China National Materials Co., Ltd. 4,758,000 3,961,499 China Power New Energy Development Co., Ltd. (NON) 588,000 58,354 China WindPower Group, Ltd. (NON) 19,470,000 2,208,265 Dongfeng Motor Group Co., Ltd. 2,920,000 5,976,350 Industrial & Commercial Bank of China 6,059,000 4,513,687 Lonking Holdings, Ltd. 2,101,000 2,122,974 PCD Stores, Ltd. (NON) 3,374,000 1,065,403 Ping An Insurance (Group) Co. of China, Ltd. 808,000 8,247,820 Renhe Commercial Holdings Co., Ltd. 6,686,000 1,249,509 Sohu.com, Inc. (NON) (S) 84,800 4,886,176 Trony Solar Holdings Co., Ltd. 373,000 216,334 Denmark (0.5%) D/S Norden 68,261 2,703,678 France (12.2%) Alstom SA 68,596 3,501,329 ArcelorMittal 43,281 1,426,345 AXA SA 317,380 5,552,227 BNP Paribas SA 176,474 12,558,329 Christian Dior SA 71,918 9,405,804 Sanofi-Aventis 204,301 13,620,328 Societe Generale 107,450 6,192,463 Technip SA 63,059 5,074,062 Total SA 190,253 9,810,950 Germany (9.5%) Biotest AG (Preference) 27,426 1,268,214 Deutsche Post AG 622,393 11,295,615 Henkel AG & Co. KGaA 112,072 6,023,149 Kabel Deutschland Holding AG (NON) 160,539 6,372,412 Lanxess AG 50,064 2,744,567 Metro AG (S) 96,735 6,300,678 MTU Aero Engines Holding AG 110,551 6,322,168 Porsche Automobil Holding SE (Preference) 239,083 11,846,351 Hong Kong (1.3%) Longtop Financial Technologies Ltd. ADR (NON) (S) 61,600 2,423,960 Wharf (Holdings), Ltd. 770,000 4,952,151 Ireland (2.8%) Covidien PLC 84,562 3,398,547 Governor & Co. of The Bank of Ireland (The) (NON) 1,279,308 1,081,925 Irish Life & Permanent PLC (NON) 576,402 1,092,875 Kerry Group PLC Class A 117,070 4,109,605 WPP PLC 521,928 5,778,562 Italy (2.3%) Fiat SpA 353,922 5,464,926 Mediaset SpA 979,857 6,950,184 Japan (19.8%) Aisin Seiki Co., Ltd. 377,200 11,778,736 Astellas Pharma, Inc. 229,700 8,304,899 Fujitsu, Ltd. 1,047,000 7,357,501 Hitachi Construction Machinery Co., Ltd. (S) 128,300 2,777,090 Hoya Corp. 143,400 3,499,448 Japan Tobacco, Inc. 3,547 11,820,498 Mitsubishi Electric Corp. 370,000 3,185,754 Mitsui & Co., Ltd. 443,100 6,599,475 Mizuho Financial Group, Inc. 4,006,000 5,860,799 Nippon Telegraph & Telephone (NTT) Corp. 264,400 11,556,997 ORIX Corp. 129,460 9,904,722 Sankyo Co., Ltd. 101,300 5,369,301 Sumitomo Mitsui Financial Group, Inc. 103,900 3,030,157 Suzuken Co., Ltd. 184,400 6,109,812 Tokyo Gas Co., Ltd. 1,266,000 5,753,855 Toyo Suisan Kaisha, Ltd. 283,000 5,840,544 Netherlands (1.5%) AerCap Holdings NV (NON) 197,513 2,336,579 ING Groep NV (NON) 590,385 6,128,445 Norway (0.7%) DnB NOR ASA 266,945 3,637,515 Russia (1.5%) Mobile Telesystems ADR 132,000 2,802,360 Sberbank OJSC (NON) 1,982,505 5,560,927 South Korea (0.7%) Shinhan Financial Group Co., Ltd. 95,120 3,641,296 Spain (3.2%) Banco Bilbao Vizcaya Argentaria SA (BBVA) 166,418 2,248,459 Banco Santander Central Hispano SA 850,617 10,810,367 Endesa SA 170,159 4,557,389 Switzerland (5.1%) Nestle SA 272,884 14,553,999 Syngenta AG 25,298 6,293,894 Zurich Financial Services AG 30,257 7,099,167 Taiwan (0.9%) Taiwan Semiconductor Manufacturing Co., Ltd. 1,072,000 2,127,427 Wistron Corp. 1,592,000 2,904,598 United Kingdom (15.5%) BAE Systems PLC 716,690 3,855,373 Barclays PLC 1,319,020 6,210,426 BG Group PLC 540,907 9,507,948 Cairn Energy PLC (NON) 732,784 5,223,688 Compass Group PLC 396,362 3,304,499 GlaxoSmithKline PLC 662,053 13,052,438 International Power PLC 552,467 3,368,731 Kingfisher PLC 688,684 2,534,750 Reckitt Benckiser Group PLC 155,217 8,540,034 Rio Tinto PLC 165,370 9,670,404 Telecity Group PLC (NON) 352,188 2,742,499 TUI Travel PLC 782,899 2,637,902 Tullow Oil PLC 162,323 3,249,958 Vedanta Resources PLC 79,796 2,714,984 Xstrata PLC 424,998 8,135,091 United States (1.2%) First Solar, Inc. (NON) (S) 17,400 2,563,890 XL Group PLC 173,900 3,766,674 Total common stocks (cost $483,040,547) SENIOR LOANS (0.5%)(a)(c) Principal amount Value Visteon Corp. bank term loan FRN Ser. B, 5 1/4s, 2013 $1,370,682 $1,489,475 Visteon Corp. bank term loan FRN Ser. B1, 5 1/4s, 2013 1,295,000 1,407,234 Total senior loans (cost $2,863,512) U.S. TREASURY OBLIGATIONS (0.1%)(a)(i) Principal amount Value U.S. Treasury Bonds 6 5/8s, February 15, 2027 $27,000 $39,206 U.S. Treasury Inflation Protected Securities 3s, July 15, 2012 77,600 82,923 U.S. Treasury Inflation Protected Securities 2s, July 15, 2014 299,549 325,250 Total U.S. treasury obligations (cost $447,379) SHORT-TERM INVESTMENTS (4.4%)(a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) 12,733,630 $12,733,630 Putnam Money Market Liquidity Fund 0.15% (e) 7,360,702 7,360,702 U.S. Treasury Bills with effective yields ranging from 0.24% to 0.33%, November 18, 2010 (SEGSF) $441,000 440,802 U.S. Treasury Bills with effective yields ranging from 0.26% to 0.30%, December 16, 2010 941,000 940,746 U.S. Treasury Bills with effective yields ranging from 0.28% to 0.30%, March 10, 2011 (SEGSF) 1,610,000 1,608,696 U.S. Treasury Bills zero %, November 12, 2010 (i) 250,000 249,950 U.S. Treasury Bills zero %, November 18, 2010 (i) 188,000 187,962 SSgA Prime Money Market Fund 0.18% (i) (P) 500,000 500,000 SSgA Prime Money Market Fund 0.18% (i) (P) 380,000 380,000 Total short-term investments (cost $24,401,504) TOTAL INVESTMENTS Total investments (cost $510,752,942) (b) FORWARD CURRENCY CONTRACTS at 9/30/10 (aggregate face value $324,824,131) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/20/10 $4,496,233 $4,214,295 $281,938 British Pound Buy 10/20/10 3,951,965 3,884,669 67,296 Canadian Dollar Sell 10/20/10 14,007,439 13,706,364 (301,075) Euro Sell 10/20/10 17,650,640 16,564,473 (1,086,167) Norwegian Krone Sell 10/20/10 113,374 107,995 (5,379) Swedish Krona Buy 10/20/10 8,454,751 7,841,382 613,369 Swiss Franc Buy 10/20/10 779,099 755,735 23,364 Barclays Bank PLC British Pound Buy 10/20/10 467,636 459,703 7,933 Euro Buy 10/20/10 6,854,992 6,430,694 424,298 Hong Kong Dollar Sell 10/20/10 15,339,914 15,319,364 (20,550) Japanese Yen Buy 10/20/10 4,643,776 4,598,512 45,264 Norwegian Krone Buy 10/20/10 61,721 58,799 2,922 Singapore Dollar Buy 10/20/10 2,487,204 2,454,840 32,364 Swedish Krona Sell 10/20/10 199,705 185,121 (14,584) Swiss Franc Buy 10/20/10 3,327,321 3,227,956 99,365 Citibank, N.A. Australian Dollar Buy 10/20/10 1,023,450 959,111 64,339 British Pound Buy 10/20/10 4,528,497 4,452,190 76,307 Canadian Dollar Sell 10/20/10 1,302,248 1,270,100 (32,148) Danish Krone Buy 10/20/10 3,413,939 3,209,563 204,376 Euro Sell 10/20/10 1,480,900 1,389,563 (91,337) Hong Kong Dollar Sell 10/20/10 5,336,202 5,328,777 (7,425) Norwegian Krone Buy 10/20/10 1,836,536 1,750,880 85,656 Singapore Dollar Buy 10/20/10 1,004,645 1,001,017 3,628 Swedish Krona Buy 10/20/10 3,260,397 3,026,276 234,121 Swiss Franc Sell 10/20/10 2,246,406 2,179,557 (66,849) Credit Suisse AG Australian Dollar Buy 10/20/10 4,054,041 3,798,783 255,258 British Pound Buy 10/20/10 9,039,865 8,884,969 154,896 Canadian Dollar Sell 10/20/10 902,859 880,837 (22,022) Euro Buy 10/20/10 2,735,669 2,567,203 168,466 Japanese Yen Buy 10/20/10 8,324,135 8,243,718 80,417 Norwegian Krone Sell 10/20/10 4,206,113 4,010,687 (195,426) Swedish Krona Sell 10/20/10 401,886 372,746 (29,140) Swiss Franc Buy 10/20/10 2,965,692 2,876,841 88,851 Deutsche Bank AG Australian Dollar Sell 10/20/10 2,037,733 1,909,429 (128,304) Euro Buy 10/20/10 5,647,414 5,300,344 347,070 Swedish Krona Buy 10/20/10 2,548,548 2,364,958 183,590 Swiss Franc Buy 10/20/10 1,692,395 1,641,530 50,865 Goldman Sachs International Australian Dollar Buy 10/20/10 590,716 553,504 37,212 British Pound Buy 10/20/10 4,436,258 4,361,731 74,527 Euro Buy 10/20/10 351,881 330,268 21,613 Japanese Yen Buy 10/20/10 1,724,487 1,705,872 18,615 Norwegian Krone Sell 10/20/10 1,447,908 1,379,460 (68,448) Swedish Krona Buy 10/20/10 1,169,538 1,086,259 83,279 HSBC Bank USA, National Association Australian Dollar Buy 10/20/10 12,739 11,943 796 British Pound Buy 10/20/10 2,424,291 2,383,148 41,143 Euro Buy 10/20/10 2,101,328 1,972,019 129,309 Hong Kong Dollar Sell 10/20/10 6,693,653 6,686,603 (7,050) Norwegian Krone Buy 10/20/10 1,713,570 1,633,887 79,683 Swiss Franc Sell 10/20/10 5,258,460 5,101,071 (157,389) JPMorgan Chase Bank, N.A. Australian Dollar Buy 10/20/10 4,771,855 4,472,094 299,761 British Pound Buy 10/20/10 1,810,833 1,780,475 30,358 Canadian Dollar Sell 10/20/10 1,321,119 1,288,431 (32,688) Euro Sell 10/20/10 2,359,238 2,213,928 (145,310) Hong Kong Dollar Sell 10/20/10 8,240,746 8,229,810 (10,936) Japanese Yen Buy 10/20/10 1,961,088 1,939,551 21,537 Norwegian Krone Buy 10/20/10 9,681,111 9,227,936 453,175 Singapore Dollar Buy 10/20/10 5,851,382 5,732,025 119,357 Swedish Krona Sell 10/20/10 3,506,241 3,252,879 (253,362) Swiss Franc Buy 10/20/10 3,203,110 3,107,146 95,964 Royal Bank of Scotland PLC (The) Australian Dollar Sell 10/20/10 1,894,421 1,773,747 (120,674) British Pound Buy 10/20/10 3,690,177 3,628,701 61,476 Canadian Dollar Sell 10/20/10 832,630 812,915 (19,715) Euro Sell 10/20/10 2,287,089 2,145,384 (141,705) Israeli Shekel Buy 10/20/10 1,565,256 1,510,114 55,142 Japanese Yen Buy 10/20/10 2,439,832 2,413,853 25,979 Swedish Krona Buy 10/20/10 2,125,779 1,971,526 154,253 Swiss Franc Buy 10/20/10 2,898,134 2,811,169 86,965 State Street Bank and Trust Co. Australian Dollar Buy 10/20/10 2,873,382 2,692,463 180,919 Canadian Dollar Sell 10/20/10 6,309,116 6,152,664 (156,452) Euro Sell 10/20/10 8,472,416 7,950,863 (521,553) Israeli Shekel Buy 10/20/10 1,565,283 1,509,985 55,298 Norwegian Krone Buy 10/20/10 880,017 839,244 40,773 Swedish Krona Buy 10/20/10 1,705,395 1,581,974 123,421 UBS AG Australian Dollar Buy 10/20/10 12,545,253 11,756,917 788,336 British Pound Sell 10/20/10 5,314,176 5,224,663 (89,513) Canadian Dollar Buy 10/20/10 3,185,198 3,107,126 78,072 Euro Buy 10/20/10 5,206,199 5,143,803 62,396 Israeli Shekel Buy 10/20/10 1,565,283 1,507,144 58,139 Norwegian Krone Sell 10/20/10 8,600,724 8,198,070 (402,654) Swedish Krona Buy 10/20/10 1,771,055 1,643,948 127,107 Swiss Franc Buy 10/20/10 7,843,976 7,608,223 235,753 Westpac Banking Corp. Australian Dollar Buy 10/20/10 12,623,520 11,829,873 793,647 British Pound Buy 10/20/10 2,053,922 2,019,221 34,701 Canadian Dollar Sell 10/20/10 1,087,574 1,061,677 (25,897) Euro Sell 10/20/10 1,332,373 1,250,676 (81,697) Japanese Yen Sell 10/20/10 11,119,259 10,999,167 (120,092) Total Key to holding's abbreviations ADR American Depository Receipts ADS American Depository Shares FRN Floating Rate Notes OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2010 through September 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $548,483,835. (b) The aggregate identified cost on a tax basis is $514,641,398, resulting in gross unrealized appreciation and depreciation of $69,801,205 and $28,838,232, respectively, or net unrealized appreciation of $40,962,973. (NON) Non-income-producing security. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $12,382,443. The fund received cash collateral of $12,733,630 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $10,018 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $154,249,440 and $156,156,641, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (i) Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivatives contracts. (P) The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $695,082 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. ADR or ADS after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The rates shown on FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. The fund had the following industry concentration greater than 10% at the close of the reporting period (as a percentage of net assets): Banking 13.7% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $302,800,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $925,833 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $684,248 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $278,866. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $9,270,672 $ $ Belgium 7,463,173 Brazil 5,563,581 Canada 23,061,639 China 50,696,027 Denmark 2,703,678 France 67,141,837 Germany 52,173,154 Hong Kong 7,376,111 Ireland 15,461,514 Italy 12,415,110 Japan 108,749,588 Netherlands 8,465,024 Norway 3,637,515 Russia 8,363,287 South Korea 3,641,296 Spain 17,616,215 Switzerland 27,947,060 Taiwan 5,032,025 United Kingdom 84,748,725 United States 6,330,564 Total common stocks Senior loans 2,896,709 U.S. Treasury Obligations 447,379 Short-term investments 8,240,702 16,161,786 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $3,709,118 $ Totals by level $ $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $8,064,659 $4,355,541 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT International Growth Fund The fund's portfolio 9/30/10 (Unaudited) COMMON STOCKS (96.3%)(a) Shares Value Aerospace and defense (0.8%) European Aeronautic Defense and Space Co. (France) (NON) 14,996 $374,230 MTU Aero Engines Holding AG (Germany) 3,995 228,465 Agriculture (0.5%) China Green Holdings, Ltd. (China) 357,000 345,090 Airlines (0.8%) Deutsche Lufthansa AG (Germany) (NON) 17,221 316,767 Qantas Airways, Ltd. (Australia) (NON) 88,177 237,895 Automotive (5.0%) Bayerische Motoren Werke (BMW) AG (Germany) 8,192 574,806 Dongfeng Motor Group Co., Ltd. (China) 398,000 814,585 Fiat SpA (Italy) 63,315 977,650 Ghabbour Auto (Egypt) 39,727 305,646 Kia Motors Corp. (South Korea) 11,780 380,183 Nissan Motor Co., Ltd. (Japan) (NON) 73,600 643,415 Porsche Automobil Holding SE (Preference) (Germany) 2,599 128,778 Banking (11.1%) Banco Bradesco SA ADR (Brazil) (S) 40,020 815,608 Bank of Baroda (India) 19,619 380,941 Barclays PLC (United Kingdom) 206,661 973,035 BNP Paribas SA (France) 16,890 1,201,934 China Construction Bank Corp. (China) 1,178,000 1,032,421 Danske Bank A/S (Denmark) (NON) 28,478 687,511 Governor & Co. of The Bank of Ireland (The) (Ireland) (NON) 215,123 181,932 HSBC Holdings PLC (London Exchange) (United Kingdom) 65,182 660,717 Mizuho Financial Group, Inc. (Japan) 395,100 578,033 Sberbank OJSC (Russia) (NON) 198,146 555,800 Societe Generale (France) 11,236 647,543 Sumitomo Mitsui Financial Group, Inc. (Japan) 8,100 236,230 UniCredito Italiano SpA (Italy) 178,715 456,593 Beverage (2.7%) Anheuser-Busch InBev NV (Belgium) 20,299 1,194,774 Britvic PLC (United Kingdom) 33,101 252,400 Carlsberg A/S Class B (Denmark) 5,433 566,813 Biotechnology (0.7%) Biotest AG (Preference) (Germany) 9,935 459,407 Sinovac Biotech, Ltd. (China) (NON) (S) 12,346 47,902 Broadcasting (0.5%) Mediaset SpA (Italy) 53,349 378,408 Cable television (2.2%) DIRECTV Class A (NON) 15,214 633,359 Kabel Deutschland Holding AG (Germany) (NON) 15,902 631,212 Telenet Group Holding NV (Belgium) (NON) 13,046 437,945 Chemicals (3.4%) Agrium, Inc. (Canada) 6,830 513,064 Akzo Nobel NV (Netherlands) 4,495 277,477 Fufeng Group, Ltd. (Hong Kong) 200,000 142,031 Lanxess AG (Germany) 8,561 469,324 Syngenta AG (Switzerland) 3,856 959,335 TSRC Corp. (Taiwan) 126,000 194,395 Coal (0.5%) China Coal Energy Co. (China) 218,000 360,765 Commercial and consumer services (1.9%) Compass Group PLC (United Kingdom) 75,768 631,683 SECOM Co., Ltd. (Japan) Wirecard AG (Germany) (S) Computers (1.3%) Fujitsu, Ltd. (Japan) Hewlett-Packard Co. Conglomerates (1.8%) Mitsui & Co., Ltd. (Japan) Siemens AG (Germany) Construction (2.3%) BBMG Corp. (China) Carillion PLC (United Kingdom) China National Materials Co., Ltd. (China) Compagnie de Saint-Gobain (France) Hochtief AG (Germany) Consumer (1.6%) Christian Dior SA (France) Sony Corp. (Japan) Consumer goods (1.5%) Henkel AG & Co. KGaA (Germany) Reckitt Benckiser Group PLC (United Kingdom) Consumer services (0.4%) Rakuten, Inc. (Japan) Electric utilities (0.6%) Fortum OYJ (Finland) Tokyo Electric Power Co. (Japan) Electrical equipment (1.3%) China Ming Yang Wind Power Group, Ltd. ADS (China) (NON) Mitsubishi Electric Corp. (Japan) Electronics (0.4%) Woongjin Energy Co., Ltd. (South Korea) (NON) Energy (other) (1.3%) China WindPower Group, Ltd. (China) (NON) First Solar, Inc. (NON) (S) Engineering and construction (0.8%) Orascom Construction Industries (Egypt) Financial (0.8%) Irish Life & Permanent PLC (Ireland) (NON) ORIX Corp. (Japan) Food (4.8%) BRF - Brasil Foods SA (Brazil) Kerry Group PLC Class A (Ireland) Loblaw Companies, Ltd. (Canada) Nestle SA (Switzerland) Health-care services (1.6%) Alapis Hldg. Industrial and Commercial SA of Pharmaceutical Chemical Products (Greece) Mediceo Paltac Holdings Co., Ltd. (Japan) Suzuken Co., Ltd. (Japan) Homebuilding (0.8%) Persimmon PLC (United Kingdom) (NON) Insurance (4.1%) AXA SA (France) ING Groep NV (Netherlands) (NON) Ping An Insurance (Group) Co. of China, Ltd. (China) Prudential PLC (United Kingdom) Zurich Financial Services AG (Switzerland) Lodging/Tourism (0.3%) TUI Travel PLC (United Kingdom) Machinery (2.4%) Alstom SA (France) Amada Co., Ltd. (Japan) Lonking Holdings, Ltd. (China) MAN AG (Germany) Media (0.9%) WPP PLC (Ireland) Medical technology (1.0%) Covidien PLC (Ireland) Metals (10.0%) Rio Tinto, Ltd. (Australia) Teck Resources, Ltd. Class B (Canada) Vale SA ADR (Preference) (Brazil) (S) Vallourec SA (France) Vedanta Resources PLC (United Kingdom) Xstrata PLC (United Kingdom) Natural gas utilities (1.4%) Centrica PLC (United Kingdom) Tokyo Gas Co., Ltd. (Japan) Office equipment and supplies (0.7%) Canon, Inc. (Japan) Oil and gas (5.1%) BG Group PLC (United Kingdom) Cairn Energy PLC (United Kingdom) (NON) Nexen, Inc. (Canada) Petroleo Brasileiro SA ADR (Preference) (Brazil) (S) Technip SA (France) Tullow Oil PLC (United Kingdom) Pharmaceuticals (6.1%) Astellas Pharma, Inc. (Japan) Mitsubishi Tanabe Pharma (Japan) Nippon Shinyaku Co., Ltd. (Japan) Sanofi-Aventis (France) Teva Pharmaceutical Industries, Ltd. ADR (Israel) UCB SA (Belgium) Publishing (0.7%) Reed Elsevier PLC (United Kingdom) Real estate (0.2%) Renhe Commercial Holdings Co., Ltd. (China) Retail (2.7%) GOME Electrical Appliances Holdings, Ltd. (China) (NON) JB Hi-Fi, Ltd. (Australia) Magnit OJSC GDR (Russia) Metro AG (Germany) PPR SA (France) Semiconductor (0.3%) Jusung Engineering Co., Ltd. (South Korea) (NON) Software (3.4%) Autonomy Corp. PLC (United Kingdom) (NON) 37,099 1,057,032 Longtop Financial Technologies Ltd. ADR (Hong Kong) (NON) (S) 16,655 655,374 SAP AG (Germany) 11,800 584,036 Shanda Games, Ltd. ADR (China) (NON) (S) 52,000 278,720 Telecommunications (0.4%) Koninklijke (Royal) KPN NV (Netherlands) 20,327 314,563 Telephone (1.5%) Nippon Telegraph & Telephone (NTT) Corp. (Japan) 25,800 1,127,725 Tobacco (3.1%) Imperial Tobacco Group PLC (United Kingdom) 38,555 1,149,413 Japan Tobacco, Inc. (Japan) 354 1,179,717 Trucks and parts (0.6%) Koito Manufacturing Co., Ltd. (Japan) 17,000 260,943 Weichai Power Co., Ltd. (China) 21,000 221,940 Total common stocks (cost $63,835,978) SENIOR LOANS (0.4%)(a)(c) Principal amount Value Visteon Corp. bank term loan FRN Ser. B, 5 1/4s, 2013 $295,000 $320,567 Total senior loans (cost $314,449) MORTGAGE-BACKED SECURITIES (0.4%)(a,i) Principal amount Value Federal National Mortgage Association 3.00s, 2040 $278,853 $288,572 Total Mortgage-backed Securities (cost $288,572) SHORT-TERM INVESTMENTS (7.7%)(a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) 3,693,848 $3,693,848 Putnam Money Market Liquidity Fund 0.15% (e) 1,397,304 1,397,304 U.S. Treasury Bills with an effective yield of Zero%, October 14, 2010 (i) $230,000 230,000 U.S. Treasury Bills for effective yield of 0.23%, July 28, 2011 (SEGSF) 439,000 438,157 U.S. Treasury Bills with effective yields ranging from 0.22% to 0.31%, March 10, 2011 (SEGSF) 112,000 111,909 Total short-term investments (cost $5,871,151) TOTAL INVESTMENTS Total investments (cost $70,310,150) (b) FORWARD CURRENCY CONTRACTS at 9/30/10 (aggregate face value $81,407,385) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/20/10 $302,741 $283,758 $18,983 British Pound Buy 10/20/10 806,421 792,689 13,732 Canadian Dollar Sell 10/20/10 666,007 649,152 (16,855) Euro Buy 10/20/10 6,215,333 5,832,860 382,473 Norwegian Krone Sell 10/20/10 307,331 292,750 (14,581) Swedish Krona Buy 10/20/10 1,857,286 1,722,545 134,741 Swiss Franc Buy 10/20/10 441,313 428,079 13,234 Barclays Bank PLC Australian Dollar Sell 10/20/10 242,231 227,055 (15,176) British Pound Buy 10/20/10 1,087,537 1,069,087 18,450 Euro Sell 10/20/10 681,121 638,962 (42,159) Hong Kong Dollar Buy 10/20/10 146,450 146,474 (24) Japanese Yen Buy 10/20/10 632,228 625,890 6,338 Norwegian Krone Buy 10/20/10 11,786 11,228 558 Swedish Krona Sell 10/20/10 99,675 92,395 (7,280) Swiss Franc Buy 10/20/10 1,082,648 1,050,316 32,332 Citibank, N.A. Australian Dollar Buy 10/20/10 228,720 214,342 14,378 British Pound Buy 10/20/10 721,882 709,718 12,164 Canadian Dollar Sell 10/20/10 784,287 764,925 (19,362) Danish Krone Buy 10/20/10 60,488 56,867 3,621 Euro Sell 10/20/10 2,500,672 2,346,440 (154,232) Hong Kong Dollar Sell 10/20/10 1,226,855 1,225,148 (1,707) Norwegian Krone Sell 10/20/10 246,545 235,046 (11,499) Singapore Dollar Buy 10/20/10 609,387 596,781 12,606 Swedish Krona Sell 10/20/10 173,308 160,863 (12,445) Swiss Franc Buy 10/20/10 91,503 88,780 2,723 Credit Suisse AG Australian Dollar Buy 10/20/10 395,580 378,692 16,888 British Pound Sell 10/20/10 528,605 519,637 (8,968) Canadian Dollar Sell 10/20/10 1,041,371 1,015,971 (25,400) Euro Sell 10/20/10 3,173,201 2,977,792 (195,409) Japanese Yen Buy 10/20/10 587,994 582,314 5,680 Norwegian Krone Buy 10/20/10 660,209 629,534 30,675 Swedish Krona Buy 10/20/10 231,631 214,836 16,795 Swiss Franc Sell 10/20/10 760,146 737,373 (22,773) Deutsche Bank AG Australian Dollar Sell 10/20/10 396,738 371,758 (24,980) Canadian Dollar Buy 10/20/10 285,876 278,975 6,901 Euro Buy 10/20/10 1,640,201 1,592,517 47,684 Swedish Krona Buy 10/20/10 404,880 375,713 29,167 Swiss Franc Buy 10/20/10 80,702 78,276 2,426 Goldman Sachs International Australian Dollar Sell 10/20/10 51,631 48,378 (3,253) British Pound Sell 10/20/10 205,219 201,772 (3,447) Euro Sell 10/20/10 6,216,151 5,834,357 (381,794) Japanese Yen Sell 10/20/10 108,238 107,069 (1,169) Norwegian Krone Buy 10/20/10 280,374 267,119 13,255 Swedish Krona Sell 10/20/10 50,571 46,970 (3,601) HSBC Bank USA, National Association Australian Dollar Buy 10/20/10 1,699,767 1,593,607 106,160 British Pound Buy 10/20/10 1,721,266 1,692,053 29,213 Euro Buy 10/20/10 1,270,726 1,192,529 78,197 Hong Kong Dollar Buy 10/20/10 180,078 179,919 159 Norwegian Krone Buy 10/20/10 588,249 560,895 27,354 Swiss Franc Sell 10/20/10 119,015 115,453 (3,562) JPMorgan Chase Bank, N.A. Australian Dollar Buy 10/20/10 1,352,441 1,267,482 84,959 British Pound Buy 10/20/10 3,126,374 3,073,962 52,412 Canadian Dollar Sell 10/20/10 721,256 703,410 (17,846) Euro Sell 10/20/10 4,109,095 3,869,764 (239,331) Hong Kong Dollar Sell 10/20/10 2,540,122 2,536,751 (3,371) Japanese Yen Sell 10/20/10 252,199 249,430 (2,769) Norwegian Krone Buy 10/20/10 740,486 705,823 34,663 Singapore Dollar Buy 10/20/10 690,903 676,810 14,093 Swedish Krona Buy 10/20/10 150,276 139,417 10,859 Swiss Franc Buy 10/20/10 2,142,370 2,078,185 64,185 Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/20/10 376,375 352,400 23,975 British Pound Sell 10/20/10 146,136 143,702 (2,434) Canadian Dollar Buy 10/20/10 64,976 63,438 1,538 Euro Sell 10/20/10 4,696,245 4,405,272 (290,973) Japanese Yen Buy 10/20/10 579,046 572,880 6,166 Swedish Krona Buy 10/20/10 241,858 224,308 17,550 Swiss Franc Buy 10/20/10 1,069,605 1,037,509 32,096 State Street Bank and Trust Co. Australian Dollar Buy 10/20/10 1,179,598 1,105,326 74,272 Canadian Dollar Buy 10/20/10 1,225,114 1,194,734 30,380 Euro Buy 10/20/10 1,153,569 1,082,556 71,013 Norwegian Krone Sell 10/20/10 416,419 397,125 (19,294) Swedish Krona Buy 10/20/10 22,069 20,472 1,597 UBS AG Australian Dollar Sell 10/20/10 497,587 466,319 (31,268) British Pound Buy 10/20/10 242,303 238,752 3,551 Canadian Dollar Sell 10/20/10 558,232 544,549 (13,683) Euro Buy 10/20/10 2,529,723 2,373,903 155,820 Israeli Shekel Sell 10/20/10 74,416 71,652 (2,764) Norwegian Krone Sell 10/20/10 859,115 818,894 (40,221) Swedish Krona Sell 10/20/10 276,451 256,611 (19,840) Swiss Franc Buy 10/20/10 2,114,654 2,051,097 63,557 Westpac Banking Corp. Australian Dollar Sell 10/20/10 1,742,134 1,632,605 (109,529) British Pound Sell 10/20/10 588,159 578,222 (9,937) Euro Buy 10/20/10 2,999,715 2,815,782 183,933 Japanese Yen Buy 10/20/10 1,822,265 1,802,584 19,681 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/10 (Unaudited) Fixed payments Total return Swap counterparty / Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund appreciation Goldman Sachs International 1,045 baskets 9/26/11 (1 month USD- A basket $3,523 LIBOR-BBA) (GSGLPMIN) of common stocks Total Key to holding's abbreviations ADR American Depository Receipts ADS American Depository Shares FRN Floating Rate Notes GDR Global Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2010 through September 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $75,764,377. (b) The aggregate identified cost on a tax basis is $70,908,559, resulting in gross unrealized appreciation and depreciation of $10,575,110 and $2,047,517, respectively, or net unrealized appreciation of $8,527,593. (NON) Non-income-producing security. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $3,652,924. The fund received cash collateral of $3,693,848 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $674 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $24,934,700 and $24,916,021, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (i) Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivatives contracts. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $928,153 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. ADR, ADS or GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The rates shown on FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): Japan 16.2% United Kingdom 15.6 France 10.9 Germany 8.9 China 8.0 United States 5.8 Australia 4.6 Switzerland 4.6 Brazil 3.8 Ireland 3.4 Belgium 2.8 Canada 2.8 Italy 2.4 Denmark 1.7 Netherlands 1.6 Egypt 1.2 Hong Kong 1.1 South Korea 1.1 Russia 1.0 Israel 0.9 Greece 0.6 India 0.5 Other 0.5 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings) . Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to help enhance the funds return and manage the funds exposure to credit risk. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty.The fund had an average notional amount of approximately $100,000 on total return swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $110,357 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $933,940 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $550,076. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $12,247,149 $ $ Capital goods 5,120,429 Communication services 3,144,804 Conglomerates 1,396,383 Consumer cyclicals 10,320,959 Consumer staples 10,045,105 Energy 5,174,485 Financials 12,297,371 Health care 7,111,151 Technology 4,014,019 Transportation 554,662 Utilities and power 1,529,278 Total common stocks Senior loans 320,567 Mortgage-backed securities 288,572 Short-term investments 1,397,304 4,473,914 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $250,251 $ Total return swap contracts 3,523 Totals by level $ $ At the start and/or close of the reporting period, Level 3 other financial instruments were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $2,023,187 $1,772,936 Equity contracts 3,523 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT International Value Fund The fund's portfolio 9/30/10 (Unaudited) COMMON STOCKS (94.4%)(a) Shares Value Airlines (1.5%) Qantas Airways, Ltd. (Australia) (NON) 308,316 $831,815 Singapore Airlines, Ltd. (Singapore) 125,270 1,554,504 Automotive (4.3%) Fiat SpA (Italy) 68,587 1,059,055 Nissan Motor Co., Ltd. (Japan) (NON) 333,300 2,913,727 Porsche Automobil Holding SE (Preference) (Germany) 13,776 682,589 Valeo SA (France) (NON) 36,000 1,668,861 Volkswagen AG (Preference) (Germany) 5,208 628,915 Banking (17.1%) Banco Bradesco SA ADR (Brazil) (S) 67,413 1,373,877 Banco Santander Central Hispano SA (Spain) 239,768 3,047,176 Barclays PLC (United Kingdom) 507,805 2,390,931 BNP Paribas SA (France) 44,394 3,159,188 China Construction Bank Corp. (China) 1,309,000 1,147,232 Danske Bank A/S (Denmark) (NON) 84,723 2,045,367 Governor & Co. of The Bank of Ireland (The) (Ireland) (NON) 783,599 662,698 Governor & Co. of The Bank of Ireland (The) ADR (Ireland) (S) (NON) 23,219 78,945 HSBC Holdings PLC (London Exchange) (United Kingdom) 503,308 5,101,780 Mitsubishi UFJ Financial Group, Inc. (Japan) 158,400 738,909 Mizuho Financial Group, Inc. (Japan) 573,200 838,595 National Australia Bank, Ltd. (Australia) 34,355 841,827 National Bank of Canada (Canada) 33,259 2,101,301 National Bank of Greece SA (Greece) (NON) 36,425 356,245 National Bank of Greece SA (Rights) (Greece) 36,425 17,887 National Bank of Greece SA (Rights) (Greece) (NON) 36,425 34,283 Royal Bank of Canada (Canada) 21,235 1,107,311 Societe Generale (France) 15,150 873,111 Sumitomo Mitsui Financial Group, Inc. (Japan) 66,500 1,939,417 Beverage (1.2%) Anheuser-Busch InBev NV (Belgium) 15,304 900,774 Britvic PLC (United Kingdom) 130,631 996,082 Biotechnology (0.1%) Sinovac Biotech, Ltd. (China) (NON) (S) 57,685 223,818 Broadcasting (1.1%) Mediaset SpA (Italy) 247,844 1,757,972 Cable television (0.8%) Kabel Deutschland Holding AG (Germany) (NON) 31,161 1,236,900 Chemicals (2.6%) BASF SE (Germany) 18,591 1,172,983 Lanxess AG (Germany) 18,720 1,026,252 Nitto Denko Corp. (Japan) 25,900 1,014,072 Syngenta AG (Switzerland) 4,281 1,065,071 Commercial and consumer services (1.9%) Edenred (France) (NON) 68,132 1,350,352 Kloeckner & Co., AG (Germany) (NON) 38,432 865,244 LG Corp. (South Korea) 11,469 829,811 Computers (0.9%) Fujitsu, Ltd. (Japan) 209,000 1,468,689 Conglomerates (1.7%) Mitsui & Co., Ltd. (Japan) 137,600 2,049,397 Vivendi (France) 27,022 739,030 Construction (1.4%) Carillion PLC (United Kingdom) 234,682 1,156,233 HeidelbergCement AG (Germany) 24,811 1,196,366 Consumer (0.3%) Christian Dior SA (France) 4,454 582,517 Consumer goods (1.5%) Henkel AG & Co. KGaA (Germany) 20,478 1,100,561 Reckitt Benckiser Group PLC (United Kingdom) 24,742 1,361,304 Electric utilities (2.1%) Atco, Ltd. Class I (Canada) 24,300 1,276,832 CEZ AS (Czech Republic) 31,411 1,407,019 Fortum OYJ (Finland) 26,432 691,887 Electrical equipment (1.9%) LS Corp. (South Korea) 7,966 817,384 Mitsubishi Electric Corp. (Japan) 169,000 1,455,115 Prysmian SpA (Italy) 42,866 783,516 Electronics (2.0%) Compal Electronics, Inc. (Taiwan) 904,500 1,081,353 Garmin, Ltd. (S) 21,800 661,630 Venture Corp., Ltd. (Singapore) 206,000 1,538,167 Energy (other) (0.4%) China WindPower Group, Ltd. (China) (NON) 5,060,000 573,899 Engineering and construction (0.8%) Vinci SA (France) 27,485 1,378,541 Financial (0.8%) Irish Life & Permanent PLC (Ireland) (NON) 103,330 195,917 ORIX Corp. (Japan) 15,330 1,172,867 Food (2.2%) Kerry Group PLC Class A (Ireland) 53,274 1,870,121 Toyo Suisan Kaisha, Ltd. (Japan) 81,000 1,671,675 Homebuilding (0.6%) Persimmon PLC (United Kingdom) (NON) 159,348 1,000,191 Insurance (7.2%) ACE, Ltd. 29,365 1,710,511 Allianz SE (Germany) 8,045 909,727 AXA SA (France) 128,447 2,247,044 ING Groep NV (Netherlands) (NON) 236,418 2,454,118 Prudential PLC (United Kingdom) 169,143 1,691,923 Zurich Financial Services AG (Switzerland) 11,537 2,706,914 Investment banking/Brokerage (0.5%) Credit Suisse Group (Switzerland) 17,587 752,538 Lodging/Tourism (0.6%) TUI Travel PLC (United Kingdom) 306,817 1,033,790 Machinery (%) Lonking Holdings, Ltd. (China) 34,000 34,356 Manufacturing (0.5%) Smiths Group PLC (United Kingdom) 40,587 777,533 Media (0.7%) WPP PLC (Ireland) 105,339 1,166,268 Metals (3.1%) Rio Tinto PLC (United Kingdom) 31,900 1,865,428 Teck Resources, Ltd. Class B (Canada) 37,000 1,523,635 Xstrata PLC (United Kingdom) 83,122 1,591,078 Natural gas utilities (2.1%) Centrica PLC (United Kingdom) 245,818 1,249,730 GDF Suez (France) 27,486 984,547 Tokyo Gas Co., Ltd. (Japan) 257,000 1,168,042 Office equipment and supplies (1.2%) Canon, Inc. (Japan) 41,500 1,938,392 Oil and gas (8.6%) BP PLC (United Kingdom) 381,835 2,567,111 Nexen, Inc. (Canada) 82,992 1,671,630 Petroleo Brasileiro SA ADR (Brazil) (S) 51,100 1,853,397 Royal Dutch Shell PLC Class B (United Kingdom) 139,049 4,057,962 Statoil ASA (Norway) 57,028 1,191,117 Technip SA (France) 6,503 523,266 Total SA (France) 40,450 2,085,922 Pharmaceuticals (6.6%) Astellas Pharma, Inc. (Japan) 40,800 1,475,141 Miraca Holdings, Inc. (Japan) 52,500 1,860,385 Novartis AG (Switzerland) 69,952 4,015,888 Roche Holding AG (Switzerland) 4,438 606,775 Sanofi-Aventis (France) 30,287 2,019,172 UCB SA (Belgium) 20,902 724,617 Photography/Imaging (0.4%) Altek Corp. (Taiwan) 439,703 653,049 Publishing (0.3%) United Business Media, Ltd. PLC (Ireland) 55,641 550,451 Real estate (2.5%) Brookfield Properties Corp. (Canada) (R) 91,225 1,426,472 Dexus Property Group (Australia) 704,491 582,463 Japan Retail Fund Investment Corp. (Japan) (R) 931 1,311,818 Soho China, Ltd. (China) 1,104,000 784,013 Retail (1.8%) Grupo Comercial Chedraui SA de CV (Mexico) (NON) 79,585 229,125 JB Hi-Fi, Ltd. (Australia) (S) 27,439 548,182 Myer Holdings, Ltd. (Australia) 100,372 364,945 PCD Stores, Ltd. (China) (NON) 3,244,000 1,024,353 PPR SA (France) 5,181 839,223 Software (1.1%) Longtop Financial Technologies Ltd. ADR (Hong Kong) (NON) (S) 43,521 1,712,551 Telecommunications (3.8%) BCE, Inc. (Canada) 64,167 2,090,407 China Mobile, Ltd. (China) 90,000 921,593 Tele2 AB Class B (Sweden) 57,487 1,206,188 Vodafone Group PLC (United Kingdom) 817,268 2,017,757 Telephone (1.1%) Nippon Telegraph & Telephone (NTT) Corp. (Japan) 40,500 1,770,266 Tobacco (1.0%) Japan Tobacco, Inc. (Japan) 468 1,559,626 Transportation services (1.8%) ComfortDelgro Corp., Ltd. (Singapore) 912,000 1,054,055 Deutsche Post AG (Germany) 67,815 1,230,753 TNT NV (Netherlands) 22,354 600,997 Trucks and parts (1.4%) Aisin Seiki Co., Ltd. (Japan) 49,700 1,551,970 Toyoda Gosei Co., Ltd. (Japan) 30,600 675,189 Water Utilities (0.9%) Guangdong Investment, Ltd. (China) 2,662,000 1,389,525 Total common stocks (cost $141,073,213) MORTGAGE-BACKED SECURITIES (0.3%)(a) Principal amount Value Fannie Mae Ser. 2010-45, Class PJ, 4.5s, 2037 (i) $200,846 $216,056 Fannie Mae Ser. 2010-99, Class JU, 3s, 2040 (i) 194,201 200,970 Total mortgage-backed securities (cost $417,026) SHORT-TERM INVESTMENTS (7.3%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.15% (e) 5,364,129 $5,364,129 Putnam Cash Collateral Pool, LLC 0.22% (d) 5,324,005 5,324,005 SSgA Prime Money Market Fund 0.18% (i) (P) $220,000 220,000 U.S. Treasury Bills for effective yields ranging from 0.29% to 0.30%, March 10, 2011 (SEGSF) 552,000 551,553 U.S. Treasury Bills for effective yields ranging from 0.23% to 0.26%, December 16, 2010 162,000 161,956 U.S. Treasury Bills for an effective yield of 0.36%, November 18, 2010 (SEGSF) 208,000 207,900 Total short-term investments (cost $11,829,237) TOTAL INVESTMENTS Total investments (cost $153,319,476) (b) FORWARD CURRENCY CONTRACTS at 9/30/10 (aggregate face value $89,735,454) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 10/20/10 $4,047,285 $3,793,502 $253,783 British Pound Sell 10/20/10 719,682 707,427 (12,255) Canadian Dollar Buy 10/20/10 2,045,293 2,047,220 (1,927) Euro Buy 10/20/10 1,108,561 1,040,343 68,218 Swedish Krona Buy 10/20/10 963,296 893,411 69,885 Swiss Franc Buy 10/20/10 978,612 949,265 29,347 Barclays Bank PLC Australian Dollar Sell 10/20/10 778,228 729,469 (48,759) British Pound Sell 10/20/10 1,571,515 1,544,854 (26,661) Hong Kong Dollar Sell 10/20/10 594,822 594,921 99 Japanese Yen Sell 10/20/10 1,792,764 1,775,214 (17,550) Swiss Franc Buy 10/20/10 211,231 204,923 6,308 Citibank, N.A. British Pound Buy 10/20/10 3,485,429 3,426,698 58,731 Canadian Dollar Sell 10/20/10 362,816 353,860 (8,956) Danish Krone Sell 10/20/10 361,242 337,635 (23,607) Euro Sell 10/20/10 5,567,081 5,223,724 (343,357) Hong Kong Dollar Sell 10/20/10 504,518 503,816 (702) Norwegian Krone Buy 10/20/10 700,466 667,796 32,670 Singapore Dollar Sell 10/20/10 1,029,282 1,007,818 (21,464) Swiss Franc Sell 10/20/10 173,631 168,464 (5,167) Credit Suisse AG British Pound Sell 10/20/10 3,769,688 3,705,735 (63,953) Canadian Dollar Buy 10/20/10 878,930 857,493 21,437 Euro Sell 10/20/10 3,047,997 2,860,298 (187,699) Japanese Yen Buy 10/20/10 778,964 771,439 7,525 Norwegian Krone Sell 10/20/10 734,414 700,291 (34,123) Swedish Krona Buy 10/20/10 2,096,951 1,944,903 152,048 Swiss Franc Sell 10/20/10 1,198,504 1,162,598 (35,906) Deutsche Bank AG Australian Dollar Sell 10/20/10 1,407,546 1,318,922 (88,624) Canadian Dollar Buy 10/20/10 758,413 740,104 18,309 Euro Buy 10/20/10 3,204,025 3,007,117 196,908 Swedish Krona Buy 10/20/10 558,149 517,942 40,207 Goldman Sachs International Australian Dollar Buy 10/20/10 562,246 526,828 35,418 British Pound Sell 10/20/10 1,953,827 1,921,003 (32,824) Euro Buy 10/20/10 632,158 593,331 38,827 Japanese Yen Sell 10/20/10 1,559,422 1,531,869 (27,553) Norwegian Krone Sell 10/20/10 658,474 627,346 (31,128) Swedish Krona Buy 10/20/10 110,687 102,806 7,881 HSBC Bank USA, National Association Australian Dollar Buy 10/20/10 1,504,728 1,410,749 93,979 British Pound Buy 10/20/10 653,056 658,377 (5,321) Euro Sell 10/20/10 1,144,704 1,074,262 (70,442) Hong Kong Dollar Sell 10/20/10 423,727 423,353 (374) Norwegian Krone Buy 10/20/10 39,713 37,867 1,846 Swiss Franc Buy 10/20/10 109,844 106,556 3,288 JPMorgan Chase Bank, N.A. Australian Dollar Buy 10/20/10 1,348,484 1,263,774 84,710 British Pound Buy 10/20/10 2,055,808 2,021,343 34,465 Canadian Dollar Sell 10/20/10 423,999 413,509 (10,490) Euro Buy 10/20/10 2,085,235 1,956,801 128,434 Hong Kong Dollar Sell 10/20/10 519,573 518,884 (689) Japanese Yen Buy 10/20/10 3,289,525 3,253,399 36,126 Norwegian Krone Sell 10/20/10 1,049,279 1,000,162 (49,117) Singapore Dollar Sell 10/20/10 313,134 306,747 (6,387) Swedish Krona Sell 10/20/10 922,062 855,434 (66,628) Swiss Franc Sell 10/20/10 277,973 269,645 (8,328) Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/20/10 2,586,951 2,422,163 164,788 British Pound Buy 10/20/10 1,419,879 1,396,225 23,654 Canadian Dollar Sell 10/20/10 1,747,939 1,706,553 (41,386) Euro Sell 10/20/10 658,890 618,066 (40,824) Japanese Yen Buy 10/20/10 1,982,774 1,961,662 21,112 Swiss Franc Buy 10/20/10 1,580,615 1,533,185 47,430 State Street Bank and Trust Co. Australian Dollar Sell 10/20/10 1,638,196 1,535,049 (103,147) Canadian Dollar Sell 10/20/10 715,809 698,058 (17,751) Euro Buy 10/20/10 1,857,740 1,743,379 114,361 Swedish Krona Buy 10/20/10 533,931 495,290 38,641 UBS AG Australian Dollar Buy 10/20/10 1,172,553 1,098,870 73,683 British Pound Sell 10/20/10 1,012,269 996,279 (15,990) Canadian Dollar Buy 10/20/10 322,644 314,736 7,908 Euro Sell 10/20/10 755,316 705,269 (50,047) Norwegian Krone Buy 10/20/10 1,834,750 1,739,941 94,809 Swiss Franc Buy 10/20/10 288,265 279,601 8,664 Westpac Banking Corp. Australian Dollar Buy 10/20/10 1,516,984 1,421,611 95,373 British Pound Sell 10/20/10 854,662 840,222 (14,440) Canadian Dollar Buy 10/20/10 2,155,110 2,103,794 51,316 Euro Sell 10/20/10 336,060 315,454 (20,606) Japanese Yen Sell 10/20/10 1,393,854 1,378,800 (15,054) Total Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2010 through September 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $162,580,142. (b) The aggregate identified cost on a tax basis is $158,342,516, resulting in gross unrealized appreciation and depreciation of $16,231,380 and $8,909,311, respectively, or net unrealized appreciation of $7,322,069. (NON) Non-income-producing security. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $5,260,953. Certain of these securities were sold prior to the close of the reporting period. The fund received cash ollateral of $5,324,005 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $2,639 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $38,088,830 and $36,861,818, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (i) Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivatives contracts. (P) The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $571,271 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United Kingdom 18.1% Japan 17.9 France 11.6 Canada 7.0 Germany 6.3 Switzerland 5.7 United States 5.4 China 3.8 Ireland 2.8 Singapore 2.6 Italy 2.3 Brazil 2.0 Australia 2.0 Netherlands 1.9 Spain 1.9 Denmark 1.3 Taiwan 1.1 Hong Kong 1.1 South Korea 1.0 Belgium 1.0 Czech Republic 0.9 Sweden 0.8 Norway 0.7 Other 0.8 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $120,389 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $548,465 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $339,794. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $11,611,118 $ $ Capital goods 9,411,996 Communication services 9,243,111 Conglomerates 2,788,427 Consumer cyclicals 19,095,571 Consumer staples 9,460,143 Energy 14,524,304 Financials 45,802,405 Health care 10,925,796 Technology 7,115,439 Transportation 5,272,124 Utilities and power 8,167,582 Total common stocks Mortgage-backed securities Short-term investments 5,584,129 6,245,414 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $612,952 $ Totals by level $ $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $2,162,188 $1,549,236 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Investors Fund The fund's portfolio 9/30/10 (Unaudited) COMMON STOCKS (99.2%)(a) Shares Value Aerospace and defense (2.5%) Goodrich Corp. 14,900 $1,098,577 L-3 Communications Holdings, Inc. 13,300 961,191 Northrop Grumman Corp. 19,400 1,176,222 Precision Castparts Corp. 2,900 369,315 Raytheon Co. 22,797 1,042,051 United Technologies Corp. 26,510 1,888,307 Airlines (0.5%) Southwest Airlines Co. 40,800 533,256 UAL Corp. (NON) (S) 17,400 411,162 US Airways Group, Inc. (NON) (S) 26,000 240,500 Automotive (0.8%) Ford Motor Co. (NON) (S) 81,200 993,888 Lear Corp. (NON) 7,300 576,189 TRW Automotive Holdings Corp. (NON) 14,796 614,922 Banking (6.5%) Bank of America Corp. 271,542 3,559,916 Bond Street Holdings, LLC 144A Class A (F)(NON) 46,942 962,311 Citigroup, Inc. (NON) 159,300 621,270 Fifth Third Bancorp 27,600 332,028 First Southern Bancorp, Inc. Class B (F)(NON) 19,890 189,950 JPMorgan Chase & Co. 165,027 6,282,578 NBH Holdings Corp. 144A Class A (NON) 27,300 532,350 PNC Financial Services Group, Inc. 18,200 944,762 Regions Financial Corp. 36,200 263,174 Wells Fargo & Co. 128,558 3,230,663 Beverage (2.6%) Coca-Cola Co. (The) 59,200 3,464,384 Dr. Pepper Snapple Group, Inc. 13,300 472,416 Molson Coors Brewing Co. Class B 10,100 476,922 PepsiCo, Inc. 35,320 2,346,661 Biotechnology (1.0%) Amgen, Inc. (NON) 42,030 2,316,273 Dendreon Corp. (NON) 9,300 382,974 Broadcasting (0.2%) DISH Network Corp. Class A 25,600 490,496 Cable television (1.9%) Comcast Corp. Class A 121,470 2,196,178 DIRECTV Class A (NON) 41,707 1,736,262 IAC/InterActiveCorp. (NON) 9,800 257,446 Time Warner Cable, Inc. 11,100 599,289 Chemicals (2.4%) Albemarle Corp. 11,242 526,238 Celanese Corp. Ser. A 12,400 398,040 Dow Chemical Co. (The) 42,101 1,156,093 E.I. du Pont de Nemours & Co. 36,100 1,610,782 Huntsman Corp. 57,979 670,237 Lubrizol Corp. (The) 7,800 826,566 PPG Industries, Inc. 9,600 698,880 W.R. Grace & Co. (NON) 15,563 434,830 Communications equipment (3.1%) Cisco Systems, Inc. (NON) 140,041 3,066,898 Corning, Inc. 28,100 513,668 Harris Corp. 20,000 885,800 Motorola, Inc. (NON) 80,600 687,518 Nokia Corp. ADR (Finland) 77,400 776,322 Qualcomm, Inc. 46,700 2,107,104 Computers (7.4%) Apple, Inc. (NON) 24,317 6,899,949 EMC Corp. (NON) 68,400 1,389,204 Hewlett-Packard Co. 80,370 3,381,166 IBM Corp. 46,720 6,267,021 Lexmark International, Inc. Class A (NON) 13,600 606,832 Seagate Technology (NON) 34,600 407,588 Conglomerates (1.8%) General Electric Co. 172,320 2,800,200 SPX Corp. 6,300 398,664 Tyco International, Ltd. 37,000 1,359,010 Consumer finance (0.5%) Capital One Financial Corp. 20,900 826,595 SLM Corp. (NON) 41,600 480,480 Consumer goods (3.0%) Colgate-Palmolive Co. 12,600 968,436 Estee Lauder Cos., Inc. (The) Class A 6,600 417,318 Kimberly-Clark Corp. 23,100 1,502,655 Newell Rubbermaid, Inc. 59,200 1,054,352 Procter & Gamble Co. (The) 65,150 3,907,046 Consumer services (0.4%) Avis Budget Group, Inc. (NON) 81,000 943,650 Containers (0.2%) Crown Holdings, Inc. (NON) 18,400 527,344 Electric utilities (2.5%) AES Corp. (The) (NON) 113,100 1,283,685 Ameren Corp. 45,372 1,288,565 CMS Energy Corp. (S) 34,800 627,096 Edison International 50,050 1,721,220 Entergy Corp. 5,700 436,221 Integrys Energy Group, Inc. 11,600 603,896 PPL Corp. 14,608 397,776 Electrical equipment (0.4%) Emerson Electric Co. 19,200 1,011,072 Electronics (2.9%) Advanced Micro Devices, Inc. (NON) (S) 47,400 337,014 Garmin, Ltd. (S) 16,500 500,775 Intel Corp. 134,520 2,586,820 Micron Technology, Inc. (NON) (S) 33,400 240,814 SanDisk Corp. (NON) 11,600 425,140 Sensata Technologies Holding NV (Netherlands) (NON) 40,200 794,352 Texas Instruments, Inc. 71,400 1,937,796 Tyco Electronics, Ltd. (Switzerland) 18,400 537,648 Energy (oil field) (1.8%) National Oilwell Varco, Inc. 24,600 1,093,962 Niska Gas Storage Partners, LLC (Unit) 21,400 415,160 Noble Corp. (Switzerland) 19,200 648,768 Schlumberger, Ltd. 32,784 2,019,822 Transocean, Ltd. (Switzerland) (NON) 5,084 326,850 Energy (other) (0.2%) First Solar, Inc. (NON) (S) 4,000 589,400 Engineering and construction (0.3%) Shaw Group, Inc. (NON) 19,600 657,776 Financial (0.8%) Assurant, Inc. 17,100 695,970 CME Group, Inc. 5,400 1,406,430 Food (0.2%) Kellogg Co. 10,100 510,151 Forest products and packaging (0.9%) International Paper Co. 26,200 569,850 MeadWestvaco Corp. 24,320 592,922 Sealed Air Corp. 23,700 532,776 Weyerhaeuser Co. 38,500 606,760 Health-care services (4.3%) Aetna, Inc. 63,900 2,019,879 Cardinal Health, Inc. 25,600 845,824 CIGNA Corp. 14,700 525,966 Community Health Systems, Inc. (NON) 16,000 495,520 Lincare Holdings, Inc. 18,300 459,147 McKesson Corp. 33,180 2,049,860 Omnicare, Inc. 39,100 933,708 UnitedHealth Group, Inc. 43,400 1,523,774 WellPoint, Inc. (NON) 37,200 2,107,008 Household furniture and appliances (0.2%) Whirlpool Corp. 5,200 420,992 Insurance (4.2%) ACE, Ltd. 30,120 1,754,490 Aflac, Inc. 14,500 749,795 Assured Guaranty, Ltd. (Bermuda) 27,800 475,658 Berkshire Hathaway, Inc. Class B (NON) 19,730 1,631,276 Hartford Financial Services Group, Inc. (The) 28,313 649,783 Lincoln National Corp. 30,098 719,944 MetLife, Inc. 26,600 1,022,770 Progressive Corp. (The) 32,000 667,840 Prudential Financial, Inc. 20,200 1,094,436 RenaissanceRe Holdings, Ltd. 8,600 515,656 Travelers Cos., Inc. (The) 28,490 1,484,329 Investment banking/Brokerage (1.7%) BlackRock, Inc. 1,600 272,400 Goldman Sachs Group, Inc. (The) 18,920 2,735,454 Morgan Stanley 54,700 1,349,996 Lodging/Tourism (0.3%) Wyndham Worldwide Corp. 24,300 667,521 Machinery (1.6%) AGCO Corp. (NON) 14,000 546,140 CNH Global NV (Netherlands) (NON) 20,100 736,464 Cummins, Inc. 5,200 471,016 International Mining Machinery Holdings, Ltd. (China) (NON) 85,500 80,774 Parker Hannifin Corp. 21,500 1,506,290 Timken Co. 19,100 732,676 Manufacturing (0.7%) Eaton Corp. 6,600 544,434 Ingersoll-Rand PLC 36,300 1,296,273 Media (1.1%) Interpublic Group of Companies, Inc. (The) (NON) 62,100 622,863 News Corp. Class A 37,900 494,974 Time Warner, Inc. 52,000 1,593,800 Medical technology (0.9%) Baxter International, Inc. 15,300 729,963 Medtronic, Inc. 49,490 1,661,874 Metals (0.8%) Cliffs Natural Resources, Inc. (S) 7,500 479,400 Freeport-McMoRan Copper & Gold, Inc. Class B 16,300 1,391,857 Vedanta Resources PLC (United Kingdom) 7,534 256,337 Natural gas utilities (0.6%) Atmos Energy Corp. 19,000 555,750 NiSource, Inc. 55,910 972,834 Office equipment and supplies (0.2%) Avery Dennison Corp. 13,100 486,272 Oil and gas (8.9%) Apache Corp. 23,900 2,336,464 BP PLC ADR (United Kingdom) 10,750 442,578 Chesapeake Energy Corp. 18,800 425,820 Chevron Corp. 80,240 6,503,452 Cimarex Energy Co. 7,500 496,350 ConocoPhillips 20,200 1,160,086 El Paso Pipeline Partners, LP (Units) 27,954 896,485 Exxon Mobil Corp. 93,193 5,758,395 Hess Corp. 14,400 851,328 Marathon Oil Corp. 27,400 906,940 Occidental Petroleum Corp. 27,772 2,174,548 QEP Resources, Inc. 15,700 473,198 Seadrill, Ltd. (Norway) (S) 14,200 411,658 Pharmaceuticals (6.5%) Abbott Laboratories 67,210 3,511,050 Allergan, Inc. 8,000 532,240 GlaxoSmithKline PLC ADR (United Kingdom) (S) 9,800 387,296 Johnson & Johnson 96,560 5,982,858 Novartis AG ADR (Switzerland) (S) 10,400 599,768 Pfizer, Inc. 278,701 4,785,296 Somaxon Pharmaceuticals, Inc. (NON) (S) 92,658 360,440 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 8,700 458,925 Publishing (0.7%) Gannett Co., Inc. 42,400 518,552 New York Times Co. (The) Class A (NON) 41,400 320,436 R. R. Donnelley & Sons Co. 60,900 1,032,864 Real estate (0.9%) Annaly Capital Management, Inc. (R) 28,900 508,640 Apollo Commercial Real Estate Finance, Inc. (R) 22,774 365,978 CBL & Associates Properties, Inc. (R) 46,499 607,277 HCP, Inc. (R) 16,282 585,826 Terreno Realty Corp. (NON)(R) 13,226 240,978 Regional Bells (2.9%) AT&T, Inc. 148,420 4,244,812 Qwest Communications International, Inc. 113,600 712,272 Verizon Communications, Inc. 76,490 2,492,809 Restaurants (0.8%) Domino's Pizza, Inc. (NON) 43,600 576,392 McDonald's Corp. 21,530 1,604,200 Retail (6.0%) AnnTaylor Stores Corp. (NON) 24,300 491,832 Best Buy Co., Inc. 9,600 391,968 CVS Caremark Corp. 63,180 1,988,275 Home Depot, Inc. (The) 41,300 1,308,384 Kroger Co. (The) 24,000 519,840 Limited Brands, Inc. 29,500 790,010 Lowe's Cos., Inc. 19,200 427,968 Macy's, Inc. 76,534 1,767,170 OfficeMax, Inc. (NON) 29,000 379,610 Ross Stores, Inc. 9,200 502,504 Safeway, Inc. 39,500 835,820 SUPERVALU, Inc. 36,100 416,233 Target Corp. 33,000 1,763,520 TJX Cos., Inc. (The) 12,200 544,486 Wal-Mart Stores, Inc. 62,800 3,361,056 Schools (0.3%) Apollo Group, Inc. Class A (NON) 9,800 503,230 Career Education Corp. (NON) 16,000 343,520 Semiconductor (0.4%) KLA-Tencor Corp. 15,800 556,634 Novellus Systems, Inc. (NON) 19,300 512,994 Shipping (0.5%) Ryder System, Inc. 18,800 804,076 Scorpio Tankers, Inc. (Monaco) (NON) 35,745 403,561 Software (4.1%) BMC Software, Inc. (NON) 12,600 514,958 CA, Inc. 32,800 692,736 Mantech International Corp. Class A (NON) 3,400 134,640 Microsoft Corp. 227,150 5,562,904 Oracle Corp. 134,530 3,612,131 Technology services (2.1%) Accenture PLC Class A 34,876 1,481,881 Check Point Software Technologies, Ltd. (Israel) (NON) (S) 13,600 502,248 Google, Inc. Class A (NON) 5,906 3,105,316 Unisys Corp. (NON) 15,080 420,732 Telecommunications (0.8%) Iridium Communications, Inc. (NON) (S) 170,461 1,455,737 Sprint Nextel Corp. (NON) 143,000 662,090 Textiles (0.4%) Hanesbrands, Inc. (NON) 15,100 390,486 VF Corp. 8,200 664,364 Tobacco (1.6%) Philip Morris International, Inc. 71,280 3,993,106 Toys (0.2%) Hasbro, Inc. 11,200 498,512 Trucks and parts (0.3%) Autoliv, Inc. (Sweden) (S) 10,400 679,432 Waste Management (0.4%) IESI-BFC, Ltd. (Canada) 44,740 1,024,099 Total common stocks (cost $223,280,109) CONVERTIBLE PREFERRED STOCKS (0.2%)(a) Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 8,107 $470,855 Total convertible preferred stocks (cost $405,350) PREFERRED STOCKS (%)(a) Shares Value First Southern Bancorp 5.00% cum. pfd. (acquired 12/17/09, cost $34,000) (F)(RES)(NON) 34 $34,000 Total preferred stocks (cost $34,000) SHORT-TERM INVESTMENTS (3.5%)(a) Shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) 7,818,863 $7,818,863 Putnam Money Market Liquidity Fund 0.15% (e) 1,162,048 1,162,048 Total short-term investments (cost $8,980,911) TOTAL INVESTMENTS Total investments (cost $232,700,370) (b) Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2010 through September 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $257,034,686. (b) The aggregate identified cost on a tax basis is $237,257,346, resulting in gross unrealized appreciation and depreciation of $35,766,093 and $8,473,526, respectively, or net unrealized appreciation of $27,292,567. (NON) Non-income-producing security. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at the close of the reporting period was $34,000, or less than 0.1% of net assets. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $7,546,367. The fund received cash collateral of $7,818,863 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $431 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $18,098,865 and $17,989,762, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $10,751,568 $ $ Capital goods 16,835,725 Communication services 14,356,895 Conglomerates 4,557,874 Consumer cyclicals 21,629,367 Consumer staples 26,844,607 Energy 27,931,264 Financial 36,076,392 532,350 1,152,261 Health care 32,669,643 Technology 51,446,603 Transportation 2,392,555 Utilities and power 7,887,043 Total common stocks Convertible preferred stocks 470,855 Preferred stocks 34,000 Short-term investments 1,162,048 7,818,863 Totals by level At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Multi-Cap Value Fund The fund's portfolio 9/30/10 (Unaudited) COMMON STOCKS (98.5%)(a) Shares Value Aerospace and defense (2.0%) BE Aerospace, Inc. (NON) 12,610 $382,209 Northrop Grumman Corp. 6,590 399,552 Airlines (0.4%) US Airways Group, Inc. (NON) (S) 16,950 156,788 Banking (6.7%) Bond Street Holdings, LLC 144A Class A (F)(NON) 5,520 113,160 Comerica, Inc. 5,110 189,837 First Horizon National Corp. 26,647 304,042 Huntington Bancshares, Inc. 57,280 324,778 JPMorgan Chase & Co. 17,230 655,946 People's United Financial, Inc. 16,210 212,189 SunTrust Banks, Inc. 19,550 504,977 SVB Financial Group (NON) 9,370 396,538 Biotechnology (1.4%) Viropharma, Inc. (NON) 38,608 575,645 Building materials (0.8%) Masco Corp. 29,540 325,235 Chemicals (1.2%) Huntsman Corp. 40,000 462,400 Coal (1.5%) James River Coal Co. (NON) 23,320 408,800 Walter Energy, Inc. 2,250 182,903 Commercial and consumer services (0.7%) Healthcare Services Group, Inc. 12,850 292,852 Communications equipment (0.9%) ARRIS Group, Inc. (NON) 12,450 121,637 Tellabs, Inc. (S) 34,000 253,300 Computers (6.1%) Brocade Communications Systems, Inc. (NON) 73,103 426,922 Hewlett-Packard Co. 19,190 807,323 Polycom, Inc. (NON) 15,479 422,267 Silicon Graphics International Corp. (NON) 19,523 151,498 Xerox Corp. 61,030 631,661 Conglomerates (1.5%) AMETEK, Inc. 12,320 588,526 Construction (0.6%) USG Corp. (NON) (S) 16,890 222,779 Consumer finance (0.5%) Discover Financial Services 12,020 200,494 Consumer goods (4.2%) Alberto-Culver Co. 13,860 521,829 Church & Dwight Co., Inc. 8,340 541,600 Newell Rubbermaid, Inc. 35,236 627,553 Consumer services (1.8%) Avis Budget Group, Inc. (NON) 45,870 534,386 Hertz Global Holdings, Inc. (NON) 17,430 184,584 Containers (1.9%) Silgan Holdings, Inc. 23,570 747,169 Electric utilities (3.5%) Ameren Corp. 14,320 406,688 DTE Energy Co. 8,800 404,184 Great Plains Energy, Inc. 18,290 345,681 Progress Energy, Inc. 5,740 254,971 Electronics (0.9%) Cognex Corp. 9,380 251,572 Jabil Circuit, Inc. 7,120 102,599 Energy (oil field) (1.9%) Helix Energy Solutions Group, Inc. (NON) 38,410 427,887 National Oilwell Varco, Inc. 7,780 345,977 Financial (0.5%) MGIC Investment Corp. (NON) (S) 22,326 206,069 Food (1.6%) Mead Johnson Nutrition Co. Class A 10,980 624,872 Forest products and packaging (0.6%) Louisiana-Pacific Corp. (NON) 31,760 240,423 Health-care services (6.1%) Aetna, Inc. 18,220 575,934 AmerisourceBergen Corp. 10,560 323,770 Coventry Health Care, Inc. (NON) 9,460 203,674 Humana, Inc. (NON) 6,690 336,106 Lincare Holdings, Inc. 28,195 707,413 Mednax, Inc. (NON) 5,900 314,470 Insurance (9.6%) Aflac, Inc. 11,230 580,703 Assured Guaranty, Ltd. (Bermuda) 23,120 395,583 Employers Holdings, Inc. 8,430 132,941 Fidelity National Financial, Inc. Class A 21,300 334,623 Hanover Insurance Group, Inc. (The) 12,570 590,790 Hartford Financial Services Group, Inc. (The) 20,486 470,154 HCC Insurance Holdings, Inc. 14,810 386,393 Marsh & McLennan Cos., Inc. 16,020 386,402 XL Group PLC 27,040 585,686 Investment banking/Brokerage (2.6%) Ameriprise Financial, Inc. 12,778 604,783 E*Trade Financial Corp. (NON) 23,471 341,268 Invesco, Ltd. 5,210 110,608 Manufacturing (1.1%) Ingersoll-Rand PLC 12,280 438,519 Medical technology (4.7%) Boston Scientific Corp. (NON) 72,650 445,345 Cooper Cos., Inc. (The) 7,640 353,121 Covidien PLC (Ireland) 13,366 537,180 Medtronic, Inc. 11,400 382,812 Merit Medical Systems, Inc. (NON) 11,510 182,894 Metals (1.9%) Freeport-McMoRan Copper & Gold, Inc. Class B 4,690 400,479 U.S. Steel Corp. (S) 7,970 349,405 Natural gas utilities (0.7%) National Fuel Gas Co. 5,300 274,593 Office equipment and supplies (0.3%) ACCO Brands Corp. (NON) 21,130 121,498 Oil and gas (6.3%) Apache Corp. 4,145 405,215 Cabot Oil & Gas Corp. Class A 8,800 264,968 Newfield Exploration Co. (NON) 6,528 374,968 Petrohawk Energy Corp. (NON) 26,430 426,580 Pioneer Natural Resources Co. 6,399 416,127 QEP Resources, Inc. 12,090 364,393 Swift Energy Co. (NON) 9,210 258,617 Pharmaceuticals (2.2%) Akorn, Inc. (NON) 49,670 200,667 Jazz Pharmaceuticals, Inc. (NON) 8,706 93,415 Pfizer, Inc. 34,750 596,658 Real estate (1.6%) Chimera Investment Corp. (R) 102,543 405,045 Host Marriott Corp. (R) 17,854 258,526 Restaurants (1.3%) Domino's Pizza, Inc. (NON) 38,600 510,292 Retail (7.5%) Big Lots, Inc. (NON) 9,210 306,233 Jo-Ann Stores, Inc. (NON) 7,380 328,779 Macy's, Inc. 10,018 231,316 OfficeMax, Inc. (NON) 30,510 399,376 RadioShack Corp. 11,330 241,669 Ross Stores, Inc. 3,880 211,926 Staples, Inc. 14,730 308,152 SUPERVALU, Inc. 17,380 200,391 Talbots, Inc. (The) (NON) 52,780 691,418 Urban Outfitters, Inc. (NON) 2,290 71,998 Schools (2.1%) Apollo Group, Inc. Class A (NON) 10,020 514,527 Career Education Corp. (NON) 15,060 323,338 Semiconductor (2.3%) Atmel Corp. (NON) 60,390 480,704 Cymer, Inc. (NON) 11,578 429,312 Shipping (1.7%) Genco Shipping & Trading, Ltd. (NON) (S) 23,960 381,922 Nordic American Tanker Shipping (Bermuda) (S) 10,770 288,205 Technology services (1.6%) Unisys Corp. (NON) 23,280 649,512 Textiles (1.6%) Hanesbrands, Inc. (NON) 24,360 629,950 Toys (0.9%) Mattel, Inc. 14,620 342,985 Trucks and parts (1.2%) Autoliv, Inc. (Sweden) 7,380 482,128 Total common stocks (cost $33,777,408) PURCHASED OPTIONS OUTSTANDING (0.8%)(a) Expiration date/ Contract Value strike price amount Assured Guaranty, Ltd. (Call) Oct-10/17.5 17,940 $8,364 Avis Budget Group, Inc. (Call) Dec-10/12.5 53,032 49,486 Avis Budget Group, Inc. (Call) Nov-10/12.5 29,750 20,614 Brocade Communications Systems, Inc. (Call) Oct-10/6 62,583 9,387 Domino's Pizza, Inc. (Call) Dec-10/12.5 44,833 59,554 Genco Shipping & Trading, Ltd. (Call) Dec-10/18 36,841 21,604 Talbots, Inc. (Call) Dec-10/12 47,950 93,023 Talbots, Inc. (Call) Jan-11/14 60,200 74,654 United States Steel Corp. (Call) Oct-10/55 11,480 623 Total purchased options outstanding (cost $395,710) U.S. TREASURY OBLIGATIONS (0.1%)(a) Principal amount Value U.S. Treasury Bonds 2 3/4s, February 15, 2019 (i) $56,000 $58,300 Total U.S. treasury obligations (cost $58,300) SHORT-TERM INVESTMENTS (7.1%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.15% (e) 1,116,620 $1,116,620 Putnam Cash Collateral Pool, LLC 0.22% (d) 1,619,925 1,619,925 U.S. Treasury Bills, for an effective yield of zero%, September 22, 2011 (i) $110,000 109,736 U.S. Treasury Bills, for an effective yield of 0.26%, December 16, 2010 10,000 9,997 Total short-term investments (cost $2,856,275) TOTAL INVESTMENTS Total investments (cost $37,087,693) (b) WRITTEN OPTIONS OUTSTANDING at 9/30/10 (premiums received $60,406) (Unaudited) Contract Expiration date/ amount strike price Value Avis Budget Group, Inc. (Call) 53,032 Dec-10/15 $15,708 Domino's Pizza, Inc. (Call) 44,833 Dec-10/15 11,937 Talbots, Inc. (Call) 47,950 Dec-10/15 29,237 Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2010 through September 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $40,056,672. (b) The aggregate identified cost on a tax basis is $38,384,222, resulting in gross unrealized appreciation and depreciation of $5,534,928 and $1,228,502, respectively, or net unrealized appreciation of $4,306,426. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $1,566,539. The fund received cash collateral of $1,619,925 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,116 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $19,983,735 and $19,433,435, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. (i) Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivatives contracts. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $2,187,225 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings) . Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund did not have any activity on futures contracts during the reporting period. The fund had an average contract amount of approximately 400,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately 400,000 on written options contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $1,675,486 $ $ Capital goods 2,571,075 Conglomerates 588,526 Consumer cyclicals 4,381,889 Consumer staples 4,583,372 Energy 3,876,435 Financial 8,578,375 113,160 Health care 5,829,104 Technology 4,728,307 Transportation 826,915 Utilities and power 1,686,117 Total common stocks Purchased options outstanding 337,309 U.S. Treasury Obligations 58,300 Short-term investments 1,116,620 1,739,658 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options $ $(56,882) $ Totals by level $ $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $337,309 $56,882 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Money Market Fund The fund's portfolio 9/30/10 (Unaudited) REPURCHASE AGREEMENTS (37.0%)(a) Principal amount Value Interest in $86,500,000 joint tri-party repurchase agreement dated September 30, 2010 with Banc of America Securities, LLC due October 1, 2010 maturity value of $6,500,058 for an effective yield of 0.32% (collateralized by various corporate bonds and notes with coupon rates ranging from zero % to 6.15% and due dates ranging from March 1, 2013 to September 30, 2015, valued at $90,825,000) $6,500,000 $6,500,000 Interest in $387,233,000 joint tri-party repurchase agreement dated September 30, 2010 with Banc of America Securities, LLC due October 1, 2010 maturity value of $35,233,274 for an effective yield of 0.28% (collateralized by various mortgage backed securities with coupon rates ranging from 3.92% to 6.00% and due dates ranging from June 1, 2023 to September 1, 2040, valued at $394,977,661) 35,233,000 35,233,000 Interest in $100,000,000 joint tri-party repurchase agreement dated September 30, 2010 with Citigroup Global Markets, Inc. due October 1, 2010 maturity value of $5,800,056 for an effective yield of 0.35% (collateralized by various corporate bonds and notes and various foreign government bonds and notes with coupon rates that range from zero % to 7.50% and due dates ranging from a bond that matures on November 15, 2010 to a perpetual bond that does not have a predetermined maturity date, valued at $105,000,000) 5,800,000 5,800,000 Interest in $425,000,000 joint tri-party repurchase agreement dated September 30, 2010 with Citigroup Global Markets, Inc. due October 1, 2010 maturity value of $13,000,108 for an effective yield of 0.30% (collateralized by various mortgaged backed securities with coupon rates ranging from 2.683% to 6.50% and due dates ranging from September 1, 2013 to June 1, 2040, valued at $433,500,000) 13,000,000 13,000,000 Interest in $63,000,000 joint tri-party repurchase agreement dated September 30, 2010 with Deutsche Bank Securities, Inc. due October 1, 2010 maturity value of $3,000,025 for an effective yield of 0.30% (collateralized by various corporate bonds and notes with coupon rates ranging from zero % to 7.25% and due dates ranging from July 28, 2011 to May 27, 2040, valued at $66,150,001) 3,000,000 3,000,000 Interest in $398,327,000 joint tri-party repurchase agreement dated September 30, 2010 with Goldman Sachs & Co. due October 1, 2010 maturity value of $35,000,272 for an effective yield of 0.28% (collateralized by various mortgage backed securities with coupon rates ranging from 3.50% to 8.00% and due dates ranging from November 1, 2018 to November 1, 2047, valued at $406,293,540) 35,000,000 35,000,000 Interest in $486,000,000 joint tri-party repurchase agreement dated September 30, 2010 with JPMorgan Securities, Inc. due October 1, 2010 maturity value of $15,000,167 for an effective yield of 0.40% (collateralized by various mortgaged backed securities with coupon rates ranging from 3.50% to 12.50% and due dates ranging from March 1, 2011 to August 5, 2050, valued at $495,721,493) 15,000,000 15,000,000 Interest in $87,500,000 joint tri-party repurchase agreement dated September 30, 2010 with JPMorgan Securities, Inc. due October 1, 2010 maturity value of $6,500,063 for an effective yield of 0.35% (collateralized by various corporate bonds and notes with coupon rates ranging from zero % to 7.75% and due dates ranging from March 1, 2011 to September 15, 2040, valued at $91,875,827) 6,500,000 6,500,000 Total repurchase agreements (cost $120,033,000) ASSET-BACKED COMMERCIAL PAPER (19.4%)(a) Yield (%) Maturity date Principal amount Value Alpine Securitization 0.240 10/18/10 $2,000,000 $1,999,773 Alpine Securitization 0.240 10/5/10 990,000 989,974 Bryant Park Funding, LLC 0.280 11/15/10 1,001,000 1,000,650 Bryant Park Funding, LLC 0.270 10/25/10 1,001,000 1,000,820 Bryant Park Funding, LLC 0.255 10/21/10 2,000,000 1,999,717 Bryant Park Funding, LLC 0.240 10/26/10 400,000 399,933 Bryant Park Funding, LLC 0.240 10/12/10 500,000 499,963 Fairway Finance, LLC 0.250 11/2/10 1,400,000 1,399,689 Falcon Asset Securitization Co., LLC 0.240 10/6/10 3,919,000 3,918,869 FCAR Owner Trust I 0.270 11/3/10 4,600,000 4,598,860 Gotham Funding Corp. 0.260 10/15/10 2,165,000 2,164,781 Gotham Funding Corp. 0.250 10/6/10 700,000 699,975 Jupiter Securitization Corp. 0.230 10/15/10 1,600,000 1,599,857 Liberty Street Funding, LLC 0.260 11/8/10 1,900,000 1,899,479 Liberty Street Funding, LLC 0.240 10/1/10 3,000,000 3,000,000 Manhattan Asset Funding Co., LLC 0.270 11/16/10 1,300,000 1,299,552 Manhattan Asset Funding Co., LLC 0.270 10/12/10 1,700,000 1,699,860 Old Line Funding Corp. 0.250 11/2/10 4,800,000 4,798,933 Sheffield Receivables (United Kingdom) 0.250 10/28/10 2,400,000 2,399,550 Sheffield Receivables (United Kingdom) 0.250 10/12/10 2,500,000 2,499,809 Starbird Funding Corp. 0.270 11/19/10 740,000 739,728 Starbird Funding Corp. 0.260 10/22/10 600,000 599,909 Starbird Funding Corp. 0.260 10/12/10 3,500,000 3,499,722 Straight-A Funding, LLC 0.270 11/16/10 1,000,000 999,655 Straight-A Funding, LLC 0.260 11/15/10 1,250,000 1,249,594 Straight-A Funding, LLC 0.250 12/15/10 900,000 899,531 Straight-A Funding, LLC 0.250 11/17/10 1,200,000 1,199,608 Straight-A Funding, LLC 0.240 10/20/10 1,500,000 1,499,810 Straight-A Funding, LLC 0.230 10/21/10 1,411,000 1,410,820 Straight-A Funding, LLC 0.210 10/25/10 2,300,000 2,299,678 Thunder Bay Funding, Inc. 0.260 11/18/10 975,000 974,662 Thunder Bay Funding, Inc. 0.260 11/9/10 2,241,000 2,240,379 Variable Funding Capital Co., LLC 0.240 10/8/10 3,500,000 3,499,837 Victory Receivables Corp. 0.260 10/5/10 1,900,000 1,899,945 Total asset-backed commercial paper (cost $62,882,922) U.S. TREASURY OBLIGATIONS (10.0%)(a) Yield (%) Maturity date Principal amount Value U.S. Treasury Bills 0.230 7/28/11 $13,000,000 $12,975,408 U.S. Treasury Bills 0.195 5/5/11 3,000,000 2,996,535 U.S. Treasury Bills 0.159 11/18/10 1,500,000 1,499,686 U.S. Treasury Bills 0.101 10/14/10 3,000,000 2,999,892 U.S. Treasury Notes (k) 1.000 9/30/11 4,750,000 4,783,081 U.S. Treasury Notes (k) 1.000 8/31/11 2,000,000 2,012,735 U.S. Treasury Notes (k) 1.000 7/31/11 5,000,000 5,029,918 Total U.S. treasury obligations (cost $32,297,255) CORPORATE BONDS AND NOTES (8.6%)(a) Interest rate (%) Maturity date Principal amount Value Commonwealth Bank of Australia 144A sr. unsec. notes FRN (Australia) 0.493 6/28/11 $3,600,000 $3,600,000 JPMorgan Chase Bank NA sr. notes FRN 0.258 6/21/11 4,600,000 4,600,000 National Australia Bank, Ltd. 144A sr. unsec. notes FRN (Australia) 0.286 1/27/11 3,600,000 3,600,000 Nordea Bank AB 144A FRN (Sweden) 0.392 6/20/11 3,800,000 3,800,000 Rabobank Nederland NV 144A sr. unsec. unsub. notes FRN (Netherlands) 0.446 6/16/11 2,000,000 2,000,000 Royal Bank of Canada 144A sr. unsec. notes FRN (Canada) (M) 0.697 5/15/14 3,600,000 3,600,000 Svenska Handelsbanken AB 144A FRN (Sweden) 0.556 2/11/11 3,800,000 3,800,000 Westpac Banking Corp. 144A sr. unsec. notes FRN (Australia) 0.308 7/1/11 2,400,000 2,400,000 Westpac Banking Corp. sr. unsec. notes FRN, MTN (Australia) 0.558 5/27/11 500,000 500,000 Total corporate bonds and notes (cost $27,900,000) CERTIFICATES OF DEPOSIT (8.2%)(a) Interest rate (%) Maturity date Principal amount Value Bank of Montreal (Canada) 0.240 10/4/10 $3,500,000 $3,500,000 DnB NOR Bank ASA/New York FRN (Norway) 0.575 10/19/10 5,000,000 5,000,000 Lloyds TSB Bank PLC/New York, NY FRN (United Kingdom) 0.758 5/6/11 2,400,000 2,400,000 Royal Bank of Canada/New York, NY FRN (Canada) 0.258 11/4/10 3,400,000 3,400,000 Svenska Handelsbanken/New York, NY 0.270 12/1/10 1,100,000 1,100,000 Toronto Dominion Bank/NY FRN (Canada) 0.256 10/29/10 3,700,000 3,700,000 Toronto Dominion Bank/NY FRN (Canada) 0.258 2/4/11 3,700,000 3,700,000 Westpac Banking Corp./NY FRN (Australia) 0.298 11/3/10 800,000 800,000 Westpac Banking Corp./NY FRN (Australia) 0.318 10/21/10 3,000,000 3,000,000 Total certificates of deposit (cost $26,600,000) U.S. GOVERNMENT AGENCY OBLIGATIONS (8.0%)(a) Yield (%) Maturity date Principal amount Value Fannie Mae discount notes 0.190 12/15/10 $450,000 $449,822 Fannie Mae discount notes 0.185 12/8/10 2,000,000 1,999,301 Fannie Mae discount notes 0.180 12/22/10 4,400,000 4,398,196 Fannie Mae discount notes 0.180 11/10/10 350,000 349,930 Fannie Mae discount notes 0.170 11/3/10 1,000,000 999,844 Federal Farm Credit Bank FRB 0.256 11/26/10 3,400,000 3,400,000 Federal Farm Credit Bank FRB , Ser. 1 0.266 2/28/11 3,300,000 3,300,000 Federal Home Loan Bank 0.180 11/15/10 315,000 314,929 Federal Home Loan Bank unsec. bonds FRB, Ser. 1 0.228 11/8/10 2,800,000 2,800,000 Federal Home Loan Bank unsec. bonds FRB, Ser. 2 0.202 11/19/10 3,000,000 2,999,919 Federal Home Loan Mortgage Corp. 0.190 12/27/10 1,000,000 999,541 Federal Home Loan Mortgage Corp. 0.190 12/20/10 2,000,000 1,999,156 Federal Home Loan Mortgage Corp. 0.180 11/10/10 2,000,000 1,999,600 Total U.S. government agency obligations (cost $26,010,238) MUNICIPAL BONDS AND NOTES (3.7%)(a) Interest rate (%) Maturity date Principal amount Value Colorado Housing & Finance Authority VRDN (Single Family) Class I, Ser. C-1 (Fannie Mae (LOC)), (Freddie Mac (LOC)) (M) 0.260 11/1/36 $1,500,000 $1,500,000 Colorado Housing & Finance Authority VRDN (Single Family) Ser. B2 (Fannie Mae (LOC)), (Freddie Mac (LOC)) (M) 0.250 11/1/30 3,250,000 3,250,000 Denton, Texas Independent School District VRDN, Ser. 05-A (M) 0.290 8/1/35 5,250,000 5,250,000 Houston, Independent School District VRDN (Schoolhouse), PSFG (M) 0.280 6/15/31 855,000 855,000 Oklahoma State Turnpike Authority VRDN Ser. B (M) 0.300 1/1/28 1,000,000 1,000,000 Total municipal bonds and notes (cost $11,855,000) COMMERCIAL PAPER (3.2%)(a) Yield (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd. 144A FRN (Australia) 0.306 11/23/10 $4,000,000 $4,000,000 Commonwealth Bank of Australia (Australia) 0.260 11/30/10 1,500,000 1,499,350 DnB NOR Bank ASA 144A FRN (Norway) 0.348 3/1/11 2,000,000 2,000,000 Nordea North America, Inc. (Sweden) 0.255 12/17/10 1,100,000 1,099,400 Sumitomo Mitsui Banking Corp. (Japan) 0.250 10/1/10 1,800,000 1,800,000 Total commercial paper (cost $10,398,750) BANKERS ACCEPTANCES (0.5%)(a) Interest rate (%) Maturity date Principal amount Value US Bank, NA/Cincinnati, OH notes 0.220 10/4/10 $1,750,000 $1,750,000 Total bankers acceptances (cost $1,750,000) TOTAL INVESTMENTS Total investments (cost $319,727,165) (b) Key to holding's abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes MTN Medium Term Notes LOC Letter of Credit PSFG Permanent School Fund Guaranteed VRDN Variable Rate Demand Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2010 through September 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $324,203,833. (b) The aggregate identified cost on a financial reporting and tax basis is the same. The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $11,979 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $133,925,246 and $157,815,670, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (k) The rates shown are the current interest rates at the close of the reporting period. (M) The security's effective maturity date is less than one year. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB, FRN and VRDN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 79.9% Australia 6.1 Canada 5.6 Sweden 2.7 United Kingdom 2.3 Norway 2.2 Netherlands 0.6 Japan 0.6 Total 100.0% Security valuation: The valuation of the funds portfolio instruments is determined by means of the amortized cost method (which approximates market value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $ $62,882,922 $ Bankers acceptances 1,750,000 Certificates of deposit 26,600,000 Commercial paper 10,398,750 Corporate bonds and notes 27,900,000 Municipal bonds and notes 11,855,000 Repurchase agreements 120,033,000 U.S. Government agency obligations 26,010,238 U.S. Treasury obligations 32,297,255 Totals by level $ $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Multi-Cap Growth Fund The fund's portfolio 9/30/10 (Unaudited) COMMON STOCKS (97.7%)(a) Shares Value Advertising and marketing services (0.8%) Omnicom Group, Inc. 157,000 $6,198,360 Aerospace and defense (2.7%) Goodrich Corp. 59,500 4,386,935 L-3 Communications Holdings, Inc. 14,400 1,040,688 MTU Aero Engines Holding AG (Germany) 40,487 2,315,362 Northrop Grumman Corp. 60,900 3,692,367 Precision Castparts Corp. 41,412 5,273,818 TransDigm Group, Inc. 46,000 2,854,300 Automotive (0.4%) Lear Corp. (NON) 42,000 3,315,060 Banking (1.8%) JPMorgan Chase & Co. 110,900 4,221,963 PNC Financial Services Group, Inc. 117,700 6,109,807 SVB Financial Group (NON) (S) 76,100 3,220,552 Beverage (1.6%) Coca-Cola Co. (The) 99,000 5,793,480 Coca-Cola Enterprises 182,500 5,657,500 Biotechnology (2.2%) Alexion Pharmaceuticals, Inc. (NON) 33,500 2,156,060 Amgen, Inc. (NON) 39,150 2,157,557 Amylin Pharmaceuticals, Inc. (NON) (S) 72,700 1,515,795 BioMarin Pharmaceuticals, Inc. (NON) 88,600 1,980,210 Dendreon Corp. (NON) 78,300 3,224,394 Genzyme Corp. (NON) 28,521 2,019,002 Human Genome Sciences, Inc. (NON) 102,800 3,062,412 Building materials (0.2%) Masco Corp. 120,290 1,324,393 Cable television (0.7%) DIRECTV Class A (NON) 131,200 5,461,856 Chemicals (2.8%) Agrium, Inc. (Canada) 52,400 3,929,476 Albemarle Corp. 77,000 3,604,370 Celanese Corp. Ser. A 114,700 3,681,870 CF Industries Holdings, Inc. 32,900 3,141,950 Cytec Industries, Inc. 26,000 1,465,880 Huntsman Corp. 386,346 4,466,160 Coal (1.1%) Alpha Natural Resources, Inc. (NON) 133,200 5,481,180 Walter Energy, Inc. 33,075 2,688,667 Combined utilities (0.6%) El Paso Corp. 365,600 4,526,128 Commercial and consumer services (2.5%) Expedia, Inc. 94,200 2,657,382 Mastercard, Inc. Class A 21,600 4,838,400 Priceline.com, Inc. (NON) 12,585 4,383,859 Visa, Inc. Class A 86,300 6,408,638 Communications equipment (3.4%) Cisco Systems, Inc. (NON) 532,319 11,657,786 Nokia Corp. ADR (Finland) (S) 111,800 1,121,354 Qualcomm, Inc. 273,800 12,353,856 Computers (8.7%) Apple, Inc. (NON) 105,577 29,957,474 Brocade Communications Systems, Inc. (NON) 212,300 1,239,832 EMC Corp. (NON) 218,900 4,445,859 Hewlett-Packard Co. 211,367 8,892,210 IBM Corp. 63,345 8,497,098 Polycom, Inc. (NON) 156,559 4,270,930 Quest Software, Inc. (NON) 127,200 3,127,848 SMART Technologies, Inc. Class A (Canada) (NON) (S) 64,728 877,064 Xerox Corp. 202,600 2,096,910 Conglomerates (0.7%) 3M Co. 56,600 4,907,786 Consumer goods (2.7%) Colgate-Palmolive Co. 70,200 5,395,572 Estee Lauder Cos., Inc. (The) Class A 41,900 2,649,337 Fortune Brands, Inc. 53,914 2,654,186 Newell Rubbermaid, Inc. 156,300 2,783,703 Procter & Gamble Co. (The) 101,300 6,074,961 Consumer services (1.3%) Avis Budget Group, Inc. (NON) 450,800 5,251,820 WebMD Health Corp. (NON) 80,600 4,019,522 Electric utilities (0.9%) AES Corp. (The) (NON) 420,800 4,776,080 EnerNOC, Inc. (NON) (S) 57,000 1,790,370 Electrical equipment (1.6%) China Ming Yang Wind Power Group, Ltd. ADS (China) (NON) 83,901 1,174,614 Emerson Electric Co. 151,200 7,962,192 GrafTech International, Ltd. (NON) 165,100 2,580,513 Electronics (4.5%) Altera Corp. 78,200 2,358,512 Cavium Networks, Inc. (NON) (S) 74,600 2,145,496 Elster Group SE ADR (Germany) (NON) 79,200 1,029,600 Intel Corp. 130,507 2,509,650 Jabil Circuit, Inc. 233,638 3,366,724 Marvell Technology Group, Ltd. (NON) 331,000 5,795,810 Sensata Technologies Holding NV (Netherlands) (NON) 206,000 4,070,560 Silicon Laboratories, Inc. (NON) (S) 53,219 1,950,476 Texas Instruments, Inc. 300,200 8,147,428 Trimble Navigation, Ltd. (NON) 40,000 1,401,600 Energy (oil field) (1.6%) Dril-Quip, Inc. (NON) 21,600 1,341,576 National Oilwell Varco, Inc. 108,000 4,802,760 Schlumberger, Ltd. 83,600 5,150,596 TETRA Technologies, Inc. (NON) 47,700 486,540 Energy (other) (0.6%) First Solar, Inc. (NON) (S) 27,476 4,048,589 Engineering and construction (0.4%) Shaw Group, Inc. (NON) 84,000 2,819,040 Financial (1.7%) AerCap Holdings NV (Netherlands) (NON) 176,760 2,091,071 Assurant, Inc. 90,800 3,695,560 CME Group, Inc. 14,000 3,646,300 IntercontinentalExchange, Inc. (NON) 28,100 2,942,632 Food (0.2%) Corn Products International, Inc. 48,200 1,807,500 Gaming and lottery (0.5%) Las Vegas Sands Corp. (NON) (S) 111,092 3,871,556 Health-care services (4.4%) Aetna, Inc. 247,000 7,807,670 Cerner Corp. (NON) 20,200 1,696,598 Express Scripts, Inc. (NON) 125,900 6,131,330 HealthSouth Corp. (NON) 255,200 4,899,840 Lincare Holdings, Inc. 132,450 3,323,171 McKesson Corp. 67,700 4,182,506 Universal Health Services, Inc. Class B 98,000 3,808,280 Insurance (2.7%) Aflac, Inc. 217,600 11,252,096 Assured Guaranty, Ltd. (Bermuda) 70,500 1,206,255 Hartford Financial Services Group, Inc. (The) 204,200 4,686,390 Progressive Corp. (The) 120,500 2,514,835 Investment banking/Brokerage (0.9%) Goldman Sachs Group, Inc. (The) 22,971 3,321,147 Waddell & Reed Financial, Inc. Class A 119,700 3,274,992 Lodging/Tourism (0.2%) Wyndham Worldwide Corp. 66,233 1,819,421 Machinery (2.8%) AGCO Corp. (NON) 76,800 2,995,968 Bucyrus International, Inc. Class A 65,200 4,521,620 Cummins, Inc. 24,300 2,201,094 Lincoln Electric Holdings, Inc. 42,400 2,451,568 Parker Hannifin Corp. 69,800 4,890,188 Timken Co. 83,800 3,214,568 Manufacturing (0.5%) Ingersoll-Rand PLC 99,500 3,553,145 Media (0.9%) Dolby Laboratories, Inc. Class A (NON) 29,800 1,692,938 Time Warner, Inc. 149,900 4,594,435 Medical technology (5.1%) Baxter International, Inc. 145,376 6,935,889 Bruker Corp. (NON) 181,490 2,546,305 Covidien PLC (Ireland) 251,200 10,095,728 Hospira, Inc. (NON) 59,900 3,414,899 Medtronic, Inc. 136,800 4,593,744 St. Jude Medical, Inc. (NON) 67,850 2,669,219 Thermo Fisher Scientific, Inc. (NON) 153,400 7,344,792 Metals (2.3%) Carpenter Technology Corp. 34,100 1,149,511 Cliffs Natural Resources, Inc. (S) 63,187 4,038,913 Freeport-McMoRan Copper & Gold, Inc. Class B 28,000 2,390,920 Goldcorp, Inc. (Canada) 73,400 3,194,368 Teck Resources Limited Class B (Canada) 112,100 4,614,036 Vedanta Resources PLC (United Kingdom) 40,744 1,386,276 Office equipment and supplies (0.3%) Avery Dennison Corp. 56,000 2,078,720 Oil and gas (3.3%) Anadarko Petroleum Corp. 57,900 3,303,195 Brigham Exploration Co. (NON) 103,500 1,940,625 El Paso Pipeline Partners, LP (Units) 73,224 2,348,294 EOG Resources, Inc. 47,400 4,406,778 Occidental Petroleum Corp. 53,900 4,220,370 Oil States International, Inc. (NON) 74,619 3,473,514 Petrohawk Energy Corp. (NON) 106,400 1,717,296 QEP Resources, Inc. 76,400 2,302,696 Warren Resources, Inc. (NON) 195,822 777,413 Pharmaceuticals (1.9%) Abbott Laboratories 131,600 6,874,784 Johnson & Johnson 41,325 2,560,497 Shire PLC ADR (Ireland) 23,300 1,567,624 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 60,400 3,186,100 Railroads (0.7%) Kansas City Southern (NON) 133,292 4,986,454 Restaurants (0.9%) McDonald's Corp. 54,100 4,030,991 Panera Bread Co. Class A (NON) 27,578 2,443,687 Retail (8.7%) Amazon.com, Inc. (NON) 52,600 8,261,356 Bed Bath & Beyond, Inc. (NON) 68,898 2,990,862 Big Lots, Inc. (NON) 61,300 2,038,225 Coach, Inc. 74,500 3,200,520 Costco Wholesale Corp. 104,600 6,745,654 CVS Caremark Corp. 201,400 6,338,058 Dick's Sporting Goods, Inc. (NON) 90,700 2,543,228 Guess ?, Inc. 63,500 2,580,005 Iconix Brand Group, Inc. (NON) 164,700 2,882,250 Kohl's Corp. (NON) 80,100 4,219,668 Nordstrom, Inc. 134,900 5,018,280 O'Reilly Automotive, Inc. (NON) 75,600 4,021,920 Steven Madden, Ltd. (NON) 81,791 3,358,338 Talbots, Inc. (The) (NON) 73,082 957,374 Urban Outfitters, Inc. (NON) 121,300 3,813,672 Wal-Mart Stores, Inc. 91,000 4,870,320 Schools (0.5%) Apollo Group, Inc. Class A (NON) 64,800 3,327,480 Semiconductor (1.0%) KLA-Tencor Corp. 109,700 3,864,731 Lam Research Corp. (NON) 88,400 3,699,540 Shipping (0.6%) United Parcel Service, Inc. Class B 67,000 4,468,230 Software (4.0%) BMC Software, Inc. (NON) 144,600 5,853,408 Microsoft Corp. 343,991 8,424,340 Oracle Corp. 381,150 10,233,878 Red Hat, Inc. (NON) 51,651 2,117,691 VMware, Inc. Class A (NON) 30,150 2,560,941 Technology services (4.8%) Baidu, Inc. ADR (China) (NON) 33,757 3,464,143 Check Point Software Technologies, Ltd. (Israel) (NON) (S) 108,700 4,014,291 Cognizant Technology Solutions Corp. (NON) 57,200 3,687,684 Google, Inc. Class A (NON) 25,076 13,184,706 Salesforce.com, Inc. (NON) 52,104 5,825,227 Unisys Corp. (NON) 65,880 1,838,052 VeriSign, Inc. (NON) 46,400 1,472,736 Western Union Co. (The) 107,700 1,903,059 Telecommunications (2.1%) ADTRAN, Inc. 129,800 4,581,940 American Tower Corp. Class A (NON) 37,423 1,918,303 Aruba Networks, Inc. (NON) 122,900 2,622,686 Iridium Communications, Inc. (NON) (S) 270,900 2,313,486 NII Holdings, Inc. (NON) 90,200 3,707,220 Textiles (0.9%) Hanesbrands, Inc. (NON) 68,600 1,773,996 VF Corp. 55,200 4,472,304 Tobacco (1.3%) Philip Morris International, Inc. 175,540 9,833,751 Toys (0.4%) Hasbro, Inc. 61,300 2,728,463 Trucks and parts (0.3%) Autoliv, Inc. (Sweden) 30,100 1,966,433 Total common stocks (cost $639,329,752) WARRANTS (0.2%)(a)(NON) Expiration date Strike price Warrants Value Hartford Financial Services Group, Inc. (The) 6/26/19 $9.79 38,700 $557,280 JPMorgan Chase & Co. (W) 10/28/18 42.42 76,800 896,256 Total warrants (cost $1,494,517) SHORT-TERM INVESTMENTS (7.7%)(a) Principal amount/shares Value U.S. Treasury Bills for and effective yield of 0.24%, November 18, 2010 (SEG) $260,000 $259,918 U.S. Treasury Bills for and effective yield of 0.26%, March 10, 2011 (SEG) (SEGSF) 488,000 487,605 U.S. Treasury Bills for and effective yield of 0.27%, December 16, 2010 (SEG) 350,000 349,906 U.S. Treasury Bills for and effective yield of 0.23%, July 28, 2011 (SEG) (SEGSF) 4,384,000 4,375,583 Putnam Cash Collateral Pool, LLC 0.22% (d) 23,127,087 23,127,087 Putnam Money Market Liquidity Fund 0.15% (e) 27,351,143 27,351,143 Total short-term investments (cost $55,951,022) TOTAL INVESTMENTS Total investments (cost $696,775,291) (b) FORWARD CURRENCY CONTRACTS at 9/30/10 (aggregate face value $2,852,541) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG Euro Sell 10/20/10 $3,045,133 $2,852,541 $(192,592) Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/10 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International baskets 16,581 $ 9/17/11 (1 month USD- A basket $(2,173) LIBOR-BBA plus 60 (GSGLPMIN) bp) of common stocks baskets 10,678 9/29/11 (1 month USD- A basket 756 LIBOR-BBA plus (GSCBPBNK) 35 bp) of common stocks Total Key to holding's abbreviations ADR American Depository Receipts ADS American Depository Shares Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2010 through September 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $731,230,936. (b) The aggregate identified cost on a tax basis is $696,775,291, resulting in gross unrealized appreciation and depreciation of $99,004,476 and $23,748,563, respectively, or net unrealized appreciation of $75,255,913. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $22,556,596. The fund received cash collateral of $23,127,087 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $8,753 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $161,253,540 and $143,213,285, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Securities on loan, in part or in entirety, at the close of the reporting period. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). At the close of the reporting period, the fund maintained liquid assets totaling $195,486 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR and ADS after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $900,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to help enhance the funds return and manage the funds exposure to credit risk. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $2,500,000 on total return swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $194,009 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $308,568. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $37,063,730 $ $ Capital goods 61,973,133 Communication services 20,605,491 Conglomerates 4,907,786 Consumer cyclicals 100,835,223 Consumer staples 74,807,202 Energy 48,490,089 Financial 52,183,600 Health care 99,754,406 Technology 193,458,504 Transportation 9,454,684 Utilities and power 11,092,578 Total common stocks Warrants 1,453,536 Short-term investments 27,351,143 28,600,099 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $(192,592) $ Total return swap contracts (1,417) Totals by level $ $ At the start of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $ $192,592 Equity contracts 1,454,292 2,173 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Research Fund The fund's portfolio 9/30/10 (Unaudited) COMMON STOCKS (97.1%)(a) Shares Value Advertising and marketing services (0.2%) Omnicom Group, Inc. 4,200 $165,793 Aerospace and defense (2.5%) Empresa Brasileira de Aeronautica SA (Embraer) ADR (Brazil) 2,300 65,297 Goodrich Corp. 2,977 219,494 L-3 Communications Holdings, Inc. 1,400 101,178 Northrop Grumman Corp. 5,231 317,156 Precision Castparts Corp. 2,699 343,718 Raytheon Co. 2,249 102,802 United Technologies Corp. 6,529 465,061 Agriculture (0.1%) Archer Daniels Midland Co. 3,149 100,516 Airlines (0.1%) US Airways Group, Inc. (NON) (S) 8,327 77,025 Automotive (0.6%) Ford Motor Co. (NON) (S) 21,251 260,112 Johnson Controls, Inc. 4,000 122,000 Banking (7.4%) Bank of America Corp. 61,927 811,863 Bank of New York Mellon Corp. (The) 7,487 195,635 BB&T Corp. 4,300 103,544 Bond Street Holdings, LLC 144A Class A (F)(NON) 15,796 323,818 Citigroup, Inc. (NON) 139,520 544,128 Comerica, Inc. 1,100 40,865 Fifth Third Bancorp 5,000 60,150 First Horizon National Corp. 1,442 16,453 Hudson City Bancorp, Inc. 3,000 36,780 Huntington Bancshares, Inc. 4,500 25,515 JPMorgan Chase & Co. 24,558 934,923 KeyCorp 5,500 43,780 M&T Bank Corp. 500 40,905 Marshall & Ilsley Corp. 3,300 23,232 Northern Trust Corp. 1,500 72,360 People's United Financial, Inc. 2,300 30,107 PNC Financial Services Group, Inc. 3,200 166,112 Regions Financial Corp. 7,500 54,525 State Street Corp. 3,100 116,746 SunTrust Banks, Inc. 3,145 81,235 U.S. Bancorp 11,832 255,808 Wells Fargo & Co. 32,159 808,156 Zions Bancorp. 900 19,224 Beverage (2.8%) Coca-Cola Co. (The) 15,365 899,160 Coca-Cola Enterprises 11,992 371,752 PepsiCo, Inc. 8,016 532,583 Biotechnology (1.9%) Amgen, Inc. (NON) 7,356 405,389 Auxilium Pharmaceuticals, Inc. (NON) 3,039 75,306 Celgene Corp. (NON) 2,872 165,456 Dendreon Corp. (NON) 3,435 141,453 Genzyme Corp. (NON) 4,246 300,574 Ironwood Pharmaceuticals, Inc. (NON) 11,366 115,706 Broadcasting (0.1%) CBS Corp. Class B 700 11,102 Discovery Communications, Inc. Class A (NON) 1,400 60,970 Cable television (1.3%) Comcast Corp. Class A 21,392 386,767 DIRECTV Class A (NON) 7,961 331,416 Scripps Networks Interactive Class A 600 28,548 Time Warner Cable, Inc. 1,309 70,673 Chemicals (1.8%) Air Products & Chemicals, Inc. 1,300 107,666 Albemarle Corp. 2,900 135,749 Celanese Corp. Ser. A 3,700 118,770 CF Industries Holdings, Inc. 1,300 124,150 Dow Chemical Co. (The) 10,260 281,740 E.I. du Pont de Nemours & Co. 4,528 202,039 FMC Corp. 8 547 Huntsman Corp. 7,200 83,232 Monsanto Co. 1,742 83,494 Coal (0.3%) Arch Coal, Inc. 2,700 72,117 Walter Energy, Inc. 1,600 130,064 Combined utilities (0.3%) El Paso Corp. 17,641 218,396 Commercial and consumer services (1.5%) Alliance Data Systems Corp. (NON) (S) 1,500 97,890 Automatic Data Processing, Inc. 1,637 68,803 Dun & Bradstreet Corp. (The) 400 29,656 Expedia, Inc. 3,118 87,959 Mastercard, Inc. Class A 675 151,200 Monster Worldwide, Inc. (NON) 300 3,888 Moody's Corp. 800 19,984 Paychex, Inc. 1,128 31,009 Priceline.com, Inc. (NON) 700 243,838 Visa, Inc. Class A 2,983 221,518 Communications equipment (2.9%) Cisco Systems, Inc. (NON) 36,468 798,649 Corning, Inc. 9,500 173,660 Harris Corp. 3,400 150,586 Motorola, Inc. (NON) 15,700 133,921 Qualcomm, Inc. 13,756 620,671 Computers (6.0%) Apple, Inc. (NON) 5,600 1,589,000 Compuware Corp. (NON) 1,400 11,942 EMC Corp. (NON) 12,316 250,138 Hewlett-Packard Co. 23,672 995,881 IBM Corp. 5,549 744,343 Seagate Technology (NON) 12,300 144,894 Teradata Corp. (NON) 1,000 38,560 Xerox Corp. 8,988 93,026 Conglomerates (1.6%) General Electric Co. 36,500 593,125 Tyco International, Ltd. 12,335 453,065 Consumer finance (0.8%) American Express Co. 7,800 327,834 Capital One Financial Corp. 2,800 110,740 Discover Financial Services 5,500 91,740 SLM Corp. (NON) 1,200 13,860 Consumer goods (2.7%) Avon Products, Inc. 7,500 240,825 Estee Lauder Cos., Inc. (The) Class A 3,616 228,640 Newell Rubbermaid, Inc. 22,930 408,383 Procter & Gamble Co. (The) 14,235 853,673 Consumer services (0.3%) Avis Budget Group, Inc. (NON) 7,857 91,534 Hertz Global Holdings, Inc. (NON) 10,283 108,897 Containers (0.1%) Crown Holdings, Inc. (NON) 2,831 81,136 Electric utilities (3.7%) AES Corp. (The) (NON) 25,900 293,965 Ameren Corp. 12,500 355,000 American Electric Power Co., Inc. 9,108 329,983 CMS Energy Corp. (S) 14,001 252,298 Edison International 7,385 253,970 Entergy Corp. 3,400 260,202 Great Plains Energy, Inc. 6,164 116,500 PG&E Corp. 7,200 327,024 PPL Corp. 7,800 212,394 Electrical equipment (0.5%) China Ming Yang Wind Power Group, Ltd. ADS (China) (NON) 7,432 104,048 Emerson Electric Co. 3,800 200,108 Electronics (1.4%) Agilent Technologies, Inc. (NON) 2,400 80,088 Broadcom Corp. Class A 2,641 93,465 Intel Corp. 10,400 199,992 MEMC Electronic Materials, Inc. (NON) 7,492 89,305 Sensata Technologies Holding NV (Netherlands) (NON) 747 14,761 Texas Instruments, Inc. 14,719 399,474 Energy (oil field) (1.9%) National Oilwell Varco, Inc. 9,100 404,677 Schlumberger, Ltd. 13,227 814,915 Energy (other) (0.7%) First Solar, Inc. (NON) (S) 3,147 463,710 Engineering and construction (0.2%) Fluor Corp. 1,746 86,479 Shaw Group, Inc. (NON) 1,321 44,333 Financial (0.4%) CME Group, Inc. 643 167,469 IntercontinentalExchange, Inc. (NON) 650 68,068 Nasdaq OMX Group, Inc. (The) (NON) 300 5,829 NYSE Euronext 700 19,999 Food (0.9%) Kellogg Co. 4,300 217,193 Kraft Foods, Inc. Class A 9,300 286,998 Mead Johnson Nutrition Co. Class A 1,350 76,829 Forest products and packaging (0.1%) International Paper Co. 4,431 96,374 Health-care services (1.9%) Aetna, Inc. 10,800 341,388 AmerisourceBergen Corp. 2,273 69,690 CIGNA Corp. 4,300 153,854 Express Scripts, Inc. (NON) 3,158 153,795 McKesson Corp. 2,657 164,149 Omnicare, Inc. 1,778 42,459 WellPoint, Inc. (NON) 5,300 300,192 Insurance (3.7%) Aflac, Inc. 7,300 377,483 Allstate Corp. (The) 3,900 123,045 Assured Guaranty, Ltd. (Bermuda) 12,950 221,575 Berkshire Hathaway, Inc. Class B (NON) 6,125 506,415 Chubb Corp. (The) 500 28,749 Hartford Financial Services Group, Inc. (The) 10,700 245,565 Marsh & McLennan Cos., Inc. 4,100 98,892 MetLife, Inc. 6,300 242,235 Progressive Corp. (The) 5,000 104,350 Prudential Financial, Inc. 4,500 243,810 XL Group PLC 9,200 199,272 Investment banking/Brokerage (1.7%) Ameriprise Financial, Inc. 1,172 55,471 BlackRock, Inc. 51 8,683 Charles Schwab Corp. (The) 5,611 77,993 Franklin Resources, Inc. 1,122 119,942 Goldman Sachs Group, Inc. (The) 3,178 459,475 Invesco, Ltd. 3,625 76,959 Morgan Stanley 8,628 212,939 T. Rowe Price Group, Inc. 1,867 93,471 Lodging/Tourism (0.5%) Wyndham Worldwide Corp. 12,022 330,244 Machinery (1.9%) Bucyrus International, Inc. Class A 4,450 308,608 Cummins, Inc. 855 77,446 Deere & Co. 2,135 148,980 Joy Global, Inc. 2,500 175,800 Parker Hannifin Corp. 7,251 508,005 Manufacturing (1.7%) Cooper Industries PLC Class A 5,100 249,543 Eaton Corp. 2,800 230,972 Illinois Tool Works, Inc. 3,100 145,762 Ingersoll-Rand PLC 14,200 507,082 Media (1.5%) Interpublic Group of Companies, Inc. (The) (NON) 8,501 85,265 News Corp. Class A 10,200 133,212 Time Warner, Inc. 11,133 341,226 Viacom, Inc. Class B 3,700 133,903 Walt Disney Co. (The) 9,297 307,824 Medical technology (2.3%) Baxter International, Inc. 7,000 333,970 Becton, Dickinson and Co. 455 33,716 Boston Scientific Corp. (NON) 15,700 96,241 Covidien PLC (Ireland) 3,989 160,318 Hospira, Inc. (NON) 2,000 114,020 Life Technologies Corp. (NON) 2,297 107,247 Medtronic, Inc. 9,464 317,801 St. Jude Medical, Inc. (NON) 3,698 145,479 Thermo Fisher Scientific, Inc. (NON) 4,400 210,672 Metals (0.8%) Cliffs Natural Resources, Inc. (S) 2,200 140,624 Freeport-McMoRan Copper & Gold, Inc. Class B 3,198 273,077 U.S. Steel Corp. (S) 1,880 82,419 Oil and gas (8.0%) Apache Corp. 6,063 592,719 Chevron Corp. 16,480 1,335,704 EOG Resources, Inc. 4,410 409,998 Exxon Mobil Corp. 25,641 1,584,357 Hess Corp. 7,100 419,752 Occidental Petroleum Corp. 8,071 631,959 Petrohawk Energy Corp. (NON) 14,389 232,238 Pharmaceuticals (5.2%) Abbott Laboratories 13,455 702,889 Johnson & Johnson 10,963 679,267 Merck & Co., Inc. 21,335 785,341 Pfizer, Inc. 68,718 1,179,888 Somaxon Pharmaceuticals, Inc. (NON) (S) 9,111 35,442 Publishing (0.3%) Gannett Co., Inc. 1,445 17,672 McGraw-Hill Cos., Inc. (The) 1,900 62,814 R. R. Donnelley & Sons Co. 6,800 115,328 Railroads (0.2%) CSX Corp. 1,100 60,852 Norfolk Southern Corp. 1,000 59,510 Real estate (1.4%) Digital Realty Trust, Inc. (R) 3,400 209,780 Equity Residential Trust (R) 4,185 199,080 HCP, Inc. (R) 5,655 203,467 ProLogis (R) 8,515 100,307 Simon Property Group, Inc. (R) 2,148 199,206 Regional Bells (2.7%) AT&T, Inc. 36,539 1,045,015 Verizon Communications, Inc. 20,800 677,872 Restaurants (0.7%) McDonald's Corp. 6,045 450,413 Retail (6.4%) Amazon.com, Inc. (NON) 2,355 369,876 Bed Bath & Beyond, Inc. (NON) 7,400 321,234 Best Buy Co., Inc. 900 36,945 Big Lots, Inc. (NON) 3,375 112,219 CarMax, Inc. (NON) 1,300 36,218 Coach, Inc. 3,332 143,143 Costco Wholesale Corp. 3,700 238,613 CVS Caremark Corp. 11,376 358,003 Dick's Sporting Goods, Inc. (NON) 1,445 40,518 Dollar General Corp. (NON) 1,012 29,601 GameStop Corp. Class A (NON) 1,300 25,623 Home Depot, Inc. (The) 6,992 221,507 Limited Brands, Inc. 6,100 163,358 Lowe's Cos., Inc. 19,600 436,884 Macy's, Inc. 6,761 156,111 O'Reilly Automotive, Inc. (NON) 2,122 112,890 Office Depot, Inc. (NON) 12,100 55,660 OfficeMax, Inc. (NON) 3,100 40,579 Staples, Inc. 5,500 115,060 Target Corp. 6,085 325,182 Urban Outfitters, Inc. (NON) 4,306 135,381 Wal-Mart Stores, Inc. 11,248 601,993 Walgreen Co. 1,770 59,295 Schools (0.8%) Apollo Group, Inc. Class A (NON) 6,519 334,751 Career Education Corp. (NON) 7,221 155,035 Semiconductor (0.9%) Atmel Corp. (NON) 26,087 207,653 FormFactor, Inc. (NON) 15,634 134,452 KLA-Tencor Corp. 7,085 249,605 Shipping (1.0%) FedEx Corp. 2,429 207,680 United Parcel Service, Inc. Class B 6,658 444,022 Software (3.8%) Activision Blizzard, Inc. 2,600 28,132 Adobe Systems, Inc. (NON) 3,200 83,680 Akamai Technologies, Inc. (NON) 1,100 55,198 Autodesk, Inc. (NON) 1,400 44,758 BMC Software, Inc. (NON) 1,112 45,014 CA, Inc. 2,422 51,153 Citrix Systems, Inc. (NON) 1,100 75,064 Intuit, Inc. (NON) 1,900 83,239 Microsoft Corp. 46,014 1,126,883 Novell, Inc. (NON) 2,200 13,134 Oracle Corp. 28,228 757,922 Red Hat, Inc. (NON) 1,100 45,100 Symantec Corp. (NON) 5,000 75,850 Staffing (%) Robert Half International, Inc. 600 15,600 Technology services (2.0%) Cognizant Technology Solutions Corp. (NON) 1,869 120,494 Computer Sciences Corp. 828 38,088 eBay, Inc. (NON) 4,245 103,578 Fidelity National Information Services, Inc. 1,500 40,695 Fiserv, Inc. (NON) 500 26,910 Google, Inc. Class A (NON) 1,459 767,128 Salesforce.com, Inc. (NON) 700 78,260 VeriSign, Inc. (NON) 1,100 34,914 Western Union Co. (The) 4,575 80,840 Telecommunications (0.3%) American Tower Corp. Class A (NON) 2,700 138,402 Sprint Nextel Corp. (NON) 10,825 50,120 Textiles (0.3%) Hanesbrands, Inc. (NON) 6,459 167,030 Tobacco (1.5%) Lorillard, Inc. 800 64,248 Philip Morris International, Inc. 16,800 941,136 Toys (0.3%) Hasbro, Inc. 4,350 193,619 Waste Management (0.2%) Republic Services, Inc. 3,210 97,873 Waste Management, Inc. 500 17,870 Total common stocks (cost $58,558,174) PURCHASED OPTIONS OUTSTANDING (%)(a) Expiration date/ Contract Value strike price amount Aflac, Inc. (Call) Nov-10/$55 2,382 $2,750 Total purchased options outstanding (cost $8,146) SHORT-TERM INVESTMENTS (4.9%)(a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) 1,074,465 $1,074,465 Putnam Money Market Liquidity Fund 0.15% (e) 1,880,623 1,880,623 U.S. Treasury Bills with an effective yield of 0.26%, December 16, 2010 (SEG) $ 64,982 U.S. Treasury Bills with an effective yield of 0.21%, March 10, 2011 (SEG) 185,000 184,850 Total short-term investments (cost $3,204,875) TOTAL INVESTMENTS Total investments (cost $61,771,195)(b) FUTURES CONTRACTS OUTSTANDING at 9/30/10 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation S&P 500 Index (Long) 4 $1,136,700 Dec-10 $6,035 Total WRITTEN OPTIONS OUTSTANDING at 9/30/10 (premiums received $2,143) (Unaudited) Contract Expiration date/ amount strike price Value Aflac, Inc. (Call) 2,382 Nov-10/$65 $71 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/10 (Unaudited) Fixed payments Total return Termination received (paid) by received by Unrealized Swap counterparty/Notional amount date fund per annum or paid by fund depreciation Goldman Sachs International Baskets 826 9/17/11 (1 month USD- A basket $(105) LIBOR-BBA plus 60 (GSGLPMIN) bp) of common stocks Total Key to holding's abbreviations ADR American Depository Receipts ADS American Depository Shares Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2010 through September 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $64,888,836. (b) The aggregate identified cost on a tax basis is $63,040,410, resulting in gross unrealized appreciation and depreciation of $5,880,422 and $2,729,209, respectively, or net unrealized appreciation of $3,151,213. (NON) Non-income-producing security. (SEG) These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $1,037,680. The fund received cash collateral of $1,074,465 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,692 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $11,734,364 and $10,370,717, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $154,886 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR or ADS after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 7 on futures contracts for the reporting period. The fund had an average contract amount of approximately 3,799 on both purchased options contracts andwritten options contracts for the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to help enhance the funds return and manage the fund’s exposure to credit risk. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $100,000 on total return swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $105 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $1,830,397 $ $ Capital goods 4,598,751 Communication services 2,728,813 Conglomerates 1,046,190 Consumer cyclicals 6,943,841 Consumer staples 6,933,561 Energy 7,092,210 Financial 9,695,749 323,818 Health care 7,331,702 Technology 10,990,100 Transportation 849,089 Utilities and power 2,619,732 Total common stocks Purchased options outstanding 2,750 Short-term investments 1,880,623 1,324,297 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $ 6,035 $ - $ - Written options (71) Total return swap contracts (105) Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $ 8,785 $ Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Small Cap Value Fund The fund's portfolio 9/30/10 (Unaudited) COMMON STOCKS (94.1%)(a) Shares Value Aerospace and defense (0.2%) Innovative Solutions & Support, Inc. (NON) 150,731 $737,075 Airlines (1.0%) Hawaiian Holdings, Inc. (NON) 115,939 694,475 SkyWest, Inc. 133,780 1,867,569 Banking (11.6%) Bancorp, Inc. (NON) 278,065 1,860,255 Bond Street Holdings, LLC 144A Class A (F)(NON) 30,129 617,645 Brookline Bancorp, Inc. 144,500 1,442,110 Columbia Banking Systems, Inc. 78,499 1,542,505 Danvers Bancorp, Inc. 81,310 1,246,482 ESSA Bancorp, Inc. 91,975 1,088,984 First Citizens BancShares, Inc. Class A 8,048 1,491,053 First Financial Bancorp 119,080 1,986,254 First Horizon National Corp. 1,686 19,237 First Midwest Bancorp, Inc. 78,253 902,257 First of Long Island Corp. (The) 64,828 1,619,403 Metro Bancorp, Inc. (NON) 152,518 1,584,662 Oritani Financial Corp. 176,658 1,763,047 PacWest Bancorp (S) 81,390 1,551,293 Popular, Inc. (Puerto Rico) (NON) 359,000 1,041,100 Provident Financial Services, Inc. 122,800 1,517,808 Provident New York Bancorp 148,000 1,241,720 Susquehanna Bancshares, Inc. 4,283 36,149 SVB Financial Group (NON) 38,695 1,637,572 Trustmark Corp. 83,539 1,816,138 United Financial Bancorp, Inc. 101,188 1,367,050 Washington Federal, Inc. 66,160 1,009,602 Whitney Holding Corp. 104,975 857,646 Biotechnology (0.6%) Viropharma, Inc. (NON) 101,421 1,512,187 Chemicals (4.9%) A. Schulman, Inc. 65,005 1,309,851 Innophos Holdings, Inc. 58,300 1,929,730 Koppers Holdings, Inc. 42,400 1,139,288 Kraton Performance Polymers, Inc. (NON) (S) 39,887 1,082,932 OM Group, Inc. (NON) 60,800 1,831,296 Omnova Solutions, Inc. (NON) 190,300 1,368,257 PolyOne Corp. (NON) 146,100 1,766,349 RPM International, Inc. 89,839 1,789,593 Coal (0.7%) James River Coal Co. (NON) 72,941 1,278,656 Penn Virginia Corp. 36,243 581,338 Commercial and consumer services (3.0%) Aaron's, Inc. 94,800 1,749,060 Alliance Data Systems Corp. (NON) (S) 21,098 1,376,855 Deluxe Corp. 106,700 2,041,171 Ennis Inc. 41,966 750,772 Schawk, Inc. 80,013 1,477,040 Communications equipment (1.7%) ARRIS Group, Inc. (NON) 72,521 708,530 Ceragon Networks, Ltd. (Israel) (NON) 194,900 1,927,561 Netgear, Inc. (NON) 55,900 1,509,859 Components (1.2%) Oplink Communications, Inc. (NON) 145,198 2,880,728 Computers (2.3%) Quantum Corp. (NON) 647,800 1,373,336 SMART Modular Technologies (WWH), Inc. (NON) 267,193 1,611,174 Smith Micro Software, Inc. (NON) 154,800 1,538,712 TeleCommunication Systems, Inc. Class A (NON) 293,500 1,147,585 Consumer goods (0.5%) Newell Rubbermaid, Inc. 72,988 1,299,916 Consumer services (1.0%) Geo Group, Inc. (The) (NON) 56,500 1,319,275 Stamps.com, Inc. (NON) 98,500 1,280,500 Distribution (0.6%) Spartan Stores, Inc. 98,085 1,422,233 Electric utilities (4.8%) Avista Corp. 121,531 2,537,567 CMS Energy Corp. (S) 110,600 1,993,012 Great Plains Energy, Inc. 92,075 1,740,218 UIL Holdings Corp. 77,438 2,180,654 UniSource Energy Corp. 105,234 3,517,973 Electronics (1.3%) EnerSys (NON) 70,886 1,770,023 MIPS Technologies, Inc. (NON) 8,311 80,866 TTM Technologies, Inc. (NON) 149,254 1,461,197 Energy (oil field) (1.0%) Helix Energy Solutions Group, Inc. (NON) 90,100 1,003,714 Tidewater, Inc. (S) 32,195 1,442,658 Engineering and construction (0.6%) EMCOR Group, Inc. (NON) 59,400 1,460,646 Financial (0.6%) NewStar Financial, Inc. (NON) 219,100 1,623,531 Food (1.2%) Ruddick Corp. 34,793 1,206,621 Weiss Markets, Inc. 42,743 1,672,534 Forest products and packaging (1.8%) Buckeye Technologies, Inc. 163,000 2,397,730 Louisiana-Pacific Corp. (NON) 119,725 906,318 Universal Forest Products, Inc. 40,192 1,175,616 Health-care services (2.5%) Addus HomeCare Corp. (NON) 91,109 363,525 AmSurg Corp. (NON) 65,600 1,146,688 Ensign Group, Inc. (The) 4,269 76,629 Health Management Associates, Inc. Class A (NON) 211,618 1,620,994 ISTA Pharmaceuticals, Inc. (NON) 49,936 204,738 Providence Service Corp. (The) (NON) 98,100 1,607,859 Triple-S Management Corp. Class B (Puerto Rico) (NON) 78,500 1,322,725 Homebuilding (0.4%) M/I Homes, Inc. (NON) 85,844 890,202 Insurance (7.1%) Allied World Assurance Company Holdings, Ltd. 43,600 2,467,324 American Equity Investment Life Holding Co. 129,176 1,322,762 Arch Capital Group, Ltd. (NON) (S) 25,646 2,149,135 Assured Guaranty, Ltd. (Bermuda) 55,795 954,652 Employers Holdings, Inc. 90,611 1,428,935 Hanover Insurance Group, Inc. (The) 60,890 2,861,830 HCC Insurance Holdings, Inc. 65,793 1,716,539 Horace Mann Educators Corp. 76,616 1,362,232 Infinity Property & Casualty Corp. 40,943 1,996,790 Reinsurance Group of America, Inc. Class A 29,195 1,409,827 Investment banking/Brokerage (3.1%) Cowen Group, Inc. (NON) 206,215 678,447 Duff & Phelps Corp. Class A 133,100 1,792,857 E*Trade Financial Corp. (NON) 74,278 1,080,002 Investment Technology Group, Inc. (NON) 68,890 979,616 SWS Group, Inc. 71,936 515,781 TradeStation Group, Inc. (NON) 260,426 1,713,603 Waddell & Reed Financial, Inc. Class A 36,243 991,608 Machinery (2.4%) Applied Industrial Technologies, Inc. 49,593 1,517,546 Cascade Corp. 51,829 1,648,162 DXP Enterprises, Inc. (NON) 82,639 1,568,488 H&E Equipment Services, Inc. (NON) 171,834 1,369,517 Manufacturing (1.3%) EnPro Industries, Inc. (NON) 15,743 492,441 Exide Technologies (NON) 251,000 1,202,290 General Cable Corp. (NON) 54,400 1,475,328 Medical technology (1.4%) Cutera, Inc. (NON) 147,495 1,194,710 Palomar Medical Technologies, Inc. (NON) 117,367 1,212,401 Vital Images, Inc. (NON) 77,600 1,026,648 Metals (0.5%) Horsehead Holding Corp. (NON) 118,072 1,165,371 Natural gas utilities (2.2%) Energen Corp. 51,493 2,354,260 Southwest Gas Corp. 94,431 3,171,937 Oil and gas (4.1%) Approach Resources, Inc. (NON) 106,613 1,191,933 Cabot Oil & Gas Corp. Class A 43,500 1,309,785 Petroquest Energy, Inc. (NON) 86,780 528,490 Pioneer Drilling Co. (NON) 198,896 1,268,956 Rex Energy Corp. (NON) (S) 127,031 1,625,997 Rosetta Resources, Inc. (NON) (S) 92,200 2,165,778 SM Energy Co. 56,501 2,116,527 Pharmaceuticals (0.7%) Questcor Pharmaceuticals, Inc. (NON) (S) 185,300 1,838,176 Publishing (0.4%) McClatchy Co. (The) Class A (NON) (S) 238,200 936,126 Railroads (0.2%) RailAmerica, Inc. (NON) 58,736 565,628 Real estate (7.9%) Apartment Investment & Management Co. Class A (R) 54,600 1,167,348 Chimera Investment Corp. (R) 451,025 1,781,549 Colony Financial, Inc. (R) 73,200 1,352,736 DCT Industrial Trust, Inc. (R) 206,618 989,700 Entertainment Properties Trust (R) 42,800 1,848,104 Essex Property Trust, Inc. (R) 7,298 798,693 Glimcher Realty Trust (R) 65,453 402,536 Government Properties Income Trust (R) (R) 55,000 1,468,500 Hudson Pacific Properties, Inc. (NON)(R) 29,842 488,514 LaSalle Hotel Properties (R) 40,293 942,453 MFA Financial, Inc. (R) 119,881 914,692 National Health Investors, Inc. (R) 30,841 1,358,854 National Retail Properties, Inc. (R) 21,646 543,531 One Liberty Properties, Inc. (R) 53,996 859,076 PS Business Parks, Inc. (R) 21,200 1,199,284 Retail Opportunity Investments Corp.(R) 127,431 1,219,515 Tanger Factory Outlet Centers, Inc. (R) 15,198 716,434 Taubman Centers, Inc. (R) 23,146 1,032,543 Winthrop Realty Trust (R) 51,267 633,660 Restaurants (1.3%) DineEquity, Inc. (NON) (S) 30,800 1,385,384 Domino's Pizza, Inc. (NON) 132,860 1,756,409 Retail (6.5%) Charming Shoppes, Inc. (NON) 287,300 1,011,296 Dress Barn, Inc. (NON) 52,536 1,247,730 Express, Inc. (NON) (S) 79,380 1,207,370 Gordmans Stores, Inc. (NON) 109,838 1,268,629 Haverty Furniture Cos., Inc. 31,100 339,301 Iconix Brand Group, Inc. (NON) 85,185 1,490,738 Jos. A. Bank Clothiers, Inc. (NON) (S) 25,814 1,099,935 Kenneth Cole Productions, Inc. Class A (NON) 83,321 1,388,961 Lithia Motors, Inc. Class A (S) 116,100 1,113,399 OfficeMax, Inc. (NON) 80,380 1,052,174 Pier 1 Imports, Inc. (NON) 110,846 907,829 Stage Stores, Inc. 101,735 1,322,555 Steven Madden, Ltd. (NON) 28,032 1,150,994 Talbots, Inc. (The) (NON) 122,042 1,598,750 Schools (1.1%) Career Education Corp. (NON) 49,341 1,059,351 Grand Canyon Education, Inc. (NON) 41,800 916,674 Lincoln Educational Services Corp. (NON) 55,193 795,331 Semiconductor (1.9%) Atmel Corp. (NON) 208,386 1,658,753 Cymer, Inc. (NON) 40,522 1,502,556 Ultra Clean Holdings, Inc. (NON) 197,645 1,703,700 Shipping (1.0%) Scorpio Tankers, Inc. (Monaco) (NON) 98,300 1,109,807 Wabash National Corp. (NON) 187,100 1,513,639 Technology (0.4%) Electro Scientific Industries, Inc. (NON) 100,700 1,118,777 Technology services (1.5%) BancTec, Inc. 144A (F)(NON) 152,299 837,645 CSG Systems International, Inc. (NON) 69,036 1,258,526 Web.com Group, Inc. (NON) 308,886 1,698,873 Telecommunications (1.9%) Cogent Communications Group, Inc. (NON) 172,000 1,628,840 Earthlink, Inc. 131,656 1,196,753 NTELOS Holdings Corp. 91,936 1,555,557 TeleNav, Inc. (NON) 87,534 463,055 Textiles (0.8%) Phillips-Van Heusen Corp. 32,043 1,927,707 Toys (0.5%) RC2 Corp. (NON) 55,407 1,160,777 Trucks and parts (2.4%) American Axle & Manufacturing Holdings, Inc. (NON) 115,300 1,040,006 ArvinMeritor, Inc. (NON) 119,400 1,855,476 Modine Manufacturing Co. (NON) 141,400 1,833,958 Tenneco Automotive, Inc. (NON) 43,941 1,272,970 Total common stocks (cost $202,502,526) INVESTMENT COMPANIES (0.9%)(a) Shares Value Hercules Technology Growth Capital, Inc. 227,275 $2,297,750 Total investment companies (cost $2,136,216) SHORT-TERM INVESTMENTS (10.0%)(a) Shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) 14,023,897 $14,023,897 Putnam Money Market Liquidity Fund 0.15% (e) 11,084,963 11,084,963 Total short-term investments (cost $25,108,860) TOTAL INVESTMENTS Total investments (cost $229,747,602) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2010 through September 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $250,258,338. (b) The aggregate identified cost on a tax basis is $234,411,040, resulting in gross unrealized appreciation and depreciation of $43,999,345 and $15,520,320, respectively, or net unrealized appreciation of $28,479,025. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $13,607,700. The fund received cash collateral of $14,023,897 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $6,332 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $65,054,369 and $60,642,743, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $17,862,331 $ $ Capital goods 17,473,903 Communication services 4,844,205 Consumer cyclicals 28,509,371 Consumer staples 14,114,228 Energy 14,513,832 Financials 75,385,520 617,645 Health care 13,127,280 Technology 24,950,756 837,645 Transportation 5,751,118 Utilities and power 17,495,621 Total common stocks Investment companies 2,297,750 Short-term investments 11,084,963 14,023,897 Totals by level At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Voyager Fund The fund's portfolio 9/30/10 (Unaudited) COMMON STOCKS (95.5%)(a) Shares Value Aerospace and defense (4.5%) Empresa Brasileira de Aeronautica SA (Embraer) ADR (Brazil) (S) 223,600 $6,348,004 Goodrich Corp. 7,600 560,348 L-3 Communications Holdings, Inc. 41,700 3,013,659 Northrop Grumman Corp. 167,900 10,179,777 Precision Castparts Corp. 59,600 7,590,060 Raytheon Co. 93,600 4,278,456 United Technologies Corp. 189,800 13,519,454 Airlines (0.2%) US Airways Group, Inc. (NON) (S) 216,923 2,006,538 Automotive (2.0%) Dongfeng Motor Group Co., Ltd. (China) 1,458,000 2,984,081 Ford Motor Co. (NON) (S) 262,900 3,217,896 Lear Corp. (NON) 38,600 3,046,698 Nissan Motor Co., Ltd. (Japan) (NON) 481,600 4,210,174 Renault SA (France) (NON) 67,230 3,461,408 Volkswagen AG (Preference) (Germany) 26,271 3,172,469 Banking (1.9%) Bond Street Holdings, LLC 144A Class A (F)(NON) 48,036 984,738 Citigroup, Inc. (NON) 960,100 3,744,390 State Street Corp. 171,600 6,462,456 Wells Fargo & Co. 321,200 8,071,756 Biotechnology (3.5%) Amgen, Inc. (NON) 128,800 7,098,168 Auxilium Pharmaceuticals, Inc. (NON) (S) 76,700 1,900,626 Celgene Corp. (NON) 185,600 10,692,416 Dendreon Corp. (NON) 110,000 4,529,800 Gilead Sciences, Inc. (NON) 77,100 2,745,531 Human Genome Sciences, Inc. (NON) 207,000 6,166,530 Ironwood Pharmaceuticals, Inc. (NON) 152,665 1,554,130 Sequenom, Inc. (NON) 147,211 1,031,949 Broadcasting (1.0%) Liberty Media Corp. - Capital Ser. A (NON) 156,973 8,172,014 Sirius XM Radio, Inc. (NON) (S) 103,765 124,518 TiVo, Inc. (NON) 188,806 1,710,582 Building materials (0.1%) Masco Corp. 132,600 1,459,926 Cable television (2.2%) Comcast Corp. Class A 642,612 11,618,425 DIRECTV Class A (NON) 266,385 11,089,608 Chemicals (1.4%) Agrium, Inc. (Canada) 24,400 1,829,756 Celanese Corp. Ser. A 138,300 4,439,430 Dow Chemical Co. (The) 158,800 4,360,648 Huntsman Corp. 139,700 1,614,932 Potash Corp. of Saskatchewan, Inc. (Canada) 15,000 2,160,600 Coal (0.2%) Walter Energy, Inc. 30,300 2,463,087 Commercial and consumer services (2.2%) Alliance Data Systems Corp. (NON) (S) 51,992 3,392,998 Mastercard, Inc. Class A 46,700 10,460,800 Visa, Inc. Class A 108,200 8,034,932 Communications equipment (6.2%) Cisco Systems, Inc. (NON) 934,520 20,465,988 Corning, Inc. 174,900 3,197,172 Harris Corp. 135,149 5,985,749 Motorola, Inc. (NON) 239,900 2,046,347 Qualcomm, Inc. 672,691 30,351,818 Computers (10.2%) Apple, Inc. (NON) 183,100 51,954,625 Brocade Communications Systems, Inc. (NON) 172,400 1,006,816 EMC Corp. (NON) 214,600 4,358,526 Hewlett-Packard Co. 637,200 26,807,004 Polycom, Inc. (NON) 141,100 3,849,208 Quest Software, Inc. (NON) 39,100 961,469 Seagate Technology (NON) 561,600 6,615,648 Western Digital Corp. (NON) 237,400 6,739,786 Conglomerates (0.6%) Tyco International, Ltd. 164,200 6,031,066 Construction (0.2%) China National Materials Co., Ltd. (China) 2,667,000 2,220,538 Consumer finance (0.1%) Air Lease Corp. 144A 52,467 1,075,574 Consumer goods (0.7%) Avon Products, Inc. 33,700 1,082,107 hhgregg, Inc. (NON) (S) 137,628 3,407,669 Newell Rubbermaid, Inc. 118,400 2,108,704 Consumer services (1.3%) Avis Budget Group, Inc. (NON) 435,660 5,075,439 Hertz Global Holdings, Inc. (NON) (S) 789,910 8,365,147 Electric utilities (0.2%) AES Corp. (The) (NON) 181,900 2,064,565 Electrical equipment (0.5%) China High Speed Transmission Equipment Group Co., Ltd. (China) 449,000 974,521 China Ming Yang Wind Power Group, Ltd. ADS (China) (NON) 114,918 1,608,852 Emerson Electric Co. 42,300 2,227,518 Electronics (3.8%) Cavium Networks, Inc. (NON) (S) 38,600 1,110,136 Elster Group SE ADR (Germany) (NON) 108,900 1,502,820 Marvell Technology Group, Ltd. (NON) 606,800 10,625,068 Micron Technology, Inc. (NON) (S) 148,409 1,070,029 Sensata Technologies Holding NV (Netherlands) (NON) 433,936 8,574,575 Texas Instruments, Inc. 575,200 15,610,928 Energy (oil field) (2.2%) Helix Energy Solutions Group, Inc. (NON) 192,900 2,148,906 National Oilwell Varco, Inc. 162,600 7,230,822 Schlumberger, Ltd. 203,641 12,546,322 Energy (other) (1.2%) China WindPower Group, Ltd. (China) (NON) 7,660,000 868,789 First Solar, Inc. (NON) (S) 73,140 10,777,179 Engineering and construction (0.1%) Fluor Corp. 21,500 1,064,895 Financial (0.8%) CME Group, Inc. 3,600 937,620 KKR & Co. LP 477,086 5,057,112 MGIC Investment Corp. (NON) (S) 209,777 1,936,242 Radian Group, Inc. 68,467 535,412 Forest products and packaging (0.4%) International Paper Co. 162,900 3,543,075 Health-care services (2.9%) Aetna, Inc. 336,100 10,624,121 Alapis Hldg. Industrial and Commercial SA of Pharmaceutical Chemical Products (Greece) 953,571 2,055,135 Express Scripts, Inc. (NON) 78,024 3,799,769 Lincare Holdings, Inc. 139,100 3,490,019 WellPoint, Inc. (NON) 161,300 9,136,032 Household furniture and appliances (0.3%) Tempur-Pedic International, Inc. (NON) 95,500 2,960,500 Insurance (6.0%) Aflac, Inc. 518,754 26,824,769 Assured Guaranty, Ltd. (Bermuda) 973,850 16,662,574 Hartford Financial Services Group, Inc. (The) 633,824 14,546,261 Ping An Insurance (Group) Co. of China, Ltd. (China) 203,500 2,077,267 Investment banking/Brokerage (1.8%) Blackstone Group LP (The) 272,200 3,454,218 Charles Schwab Corp. (The) 191,100 2,656,290 E*Trade Financial Corp. (NON) 72,990 1,061,275 Goldman Sachs Group, Inc. (The) 61,620 8,909,020 Morgan Stanley 93,300 2,302,644 Leisure (0.3%) Brunswick Corp. 188,909 2,875,195 Machinery (1.0%) Bucyrus International, Inc. Class A 21,900 1,518,765 Joy Global, Inc. 38,700 2,721,384 Lonking Holdings, Ltd. (China) 1,942,000 1,962,311 Parker Hannifin Corp. 51,900 3,636,114 Manufacturing (1.4%) Ingersoll-Rand PLC 392,100 14,001,891 Medical technology (2.5%) Baxter International, Inc. 105,300 5,023,863 Boston Scientific Corp. (NON) 310,400 1,902,752 China Medical Technologies, Inc. ADR (China) (S) 191,800 2,491,482 Covidien PLC (Ireland) 317,254 12,750,438 Medtronic, Inc. 52,900 1,776,382 Thermo Fisher Scientific, Inc. (NON) 21,200 1,015,056 Metals (2.6%) Freeport-McMoRan Copper & Gold, Inc. Class B 19,360 1,653,150 Rio Tinto PLC (United Kingdom) 55,353 3,236,898 Teck Resources, Ltd. Class B (Canada) 26,100 1,074,781 U.S. Steel Corp. (S) 65,400 2,867,136 Vallourec SA (France) 16,118 1,602,102 Vedanta Resources PLC (United Kingdom) 467,544 15,907,744 Office equipment and supplies (0.1%) Avery Dennison Corp. 38,311 1,422,104 Oil and gas (4.4%) Apache Corp. 94,930 9,280,357 Chevron Corp. 112,400 9,110,020 EOG Resources, Inc. 42,800 3,979,116 Exxon Mobil Corp. 30,800 1,903,132 Occidental Petroleum Corp. 43,200 3,382,560 Petrohawk Energy Corp. (NON) 495,487 7,997,160 Petroleo Brasileiro SA ADR (Brazil) (S) 252,500 9,158,175 Pharmaceuticals (4.4%) Abbott Laboratories 342,600 17,897,424 Merck & Co., Inc. 102,700 3,780,387 Pfizer, Inc. 1,035,338 17,776,753 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 89,226 4,706,672 Publishing (1.7%) Gannett Co., Inc. 304,800 3,727,704 R. R. Donnelley & Sons Co. 788,281 13,369,246 Retail (5.7%) Bed Bath & Beyond, Inc. (NON) 35,200 1,528,032 CVS Caremark Corp. 234,225 7,371,061 GameStop Corp. Class A (NON) 78,600 1,549,206 Kohl's Corp. (NON) 123,300 6,495,444 Lowe's Cos., Inc. 413,200 9,210,228 Macy's, Inc. 238,063 5,496,875 Nordstrom, Inc. 58,000 2,157,600 Office Depot, Inc. (NON) 369,200 1,698,320 OfficeMax, Inc. (NON) 116,100 1,519,749 Staples, Inc. 204,700 4,282,324 Talbots, Inc. (The) (NON) (S) 175,600 2,300,360 Target Corp. 164,300 8,780,192 Urban Outfitters, Inc. (NON) 145,600 4,577,664 Wal-Mart Stores, Inc. 1,200 64,224 Schools (0.5%) Apollo Group, Inc. Class A (NON) 95,171 4,887,031 Semiconductor (2.1%) Atmel Corp. (NON) 804,970 6,407,561 FormFactor, Inc. (NON) 188,617 1,622,106 Himax Technologies, Inc. ADR (Taiwan) (S) 475,226 1,178,560 KLA-Tencor Corp. 188,700 6,647,901 Lam Research Corp. (NON) 117,640 4,923,234 Software (3.4%) Longtop Financial Technologies Ltd. ADR (Hong Kong) (NON) (S) 45,600 1,794,360 Microsoft Corp. 892,600 21,859,797 Oracle Corp. 351,800 9,445,830 VMware, Inc. Class A (NON) 13,000 1,104,220 Technology services (3.4%) Google, Inc. Class A (NON) 32,272 16,968,295 Unisys Corp. (NON) 605,981 16,906,870 Telecommunications (0.7%) Clearwire Corp. Class A (NON) (S) 142,100 1,149,589 Iridium Communications, Inc. (NON) (S) 82,200 701,988 Sprint Nextel Corp. (NON) 1,196,675 5,540,605 Textiles (0.5%) Hanesbrands, Inc. (NON) 177,000 4,577,220 Liz Claiborne, Inc. (NON) (S) 134,521 817,888 Tobacco (1.5%) Philip Morris International, Inc. 280,531 15,715,347 Trucks and parts (0.6%) ArvinMeritor, Inc. (NON) 382,381 5,942,201 Total common stocks (cost $797,226,608) WARRANTS (1.5%)(a)(NON) Expiration date Strike price Warrants Value Bank of America Corp. (W) 10/28/18 30.79 240,783 $573,064 Hartford Financial Services Group, Inc. (The) 6/26/19 9.79 146,400 2,108,160 JPMorgan Chase & Co. (W) 10/28/18 42.42 610,475 7,124,243 Wells Fargo & Co. (W) 10/28/18 34.01 715,200 5,642,928 Total warrants (cost $15,819,884) INVESTMENT COMPANIES (1.2%)(a) Shares Value iShares FTSE/Xinhua China 25 Index Fund (S) 96,900 $4,149,258 Market Vectors Gold Miners ETF 51,200 2,863,616 SPDR KBW Regional Banking ETF (S) 127,500 2,921,025 SPDR S&P Homebuilders ETF (S) 162,500 2,569,125 Total investment companies (cost $11,855,194) PURCHASED OPTIONS OUTSTANDING (1.1%)(a) Expiration date/ Contract Value strike price amount Aflac, Inc. (Call) Jan-11/55.00 594,856 $1,481,185 Baxter International, Inc. (Call) Jan-11/45.00 488,889 2,024,700 Hartfod Financial Services Group, Inc. (The) (Call) Dec-10/27.00 844,967 464,732 Hewlett-Packard Co. (Call) Dec-10/42.00 245,774 600,377 iShares Russell 2000 Index Fund (Put) Oct-10/64.00 416,405 220,695 iShares Russell 2000 Index Fund (Put) Oct-10/66.00 267,148 216,390 iShares Russell 2000 Index Fund (Put) Oct-10/66.00 362,631 170,437 Petrohawk Energy Corp. (Call) Jan-11/21.00 916,230 256,544 Pfizer, Inc. (Call) Dec-10/18.00 1,801,208 648,435 Pfizer, Inc. (Call) Dec-10/17.00 462,000 364,980 SPDR S&P 500 ETF (Put) Oct-10/113.00 711,675 77,344 State Street Corp. (Call) Dec-10/42.00 874,210 988,259 WellPoint, Inc. (Call) Jan-11/55.00 567,567 2,866,213 Wells Fargo & Co. (Call) Jan-11/31.00 1,163,568 430,520 Wells Fargo & Co. (Call) Jan-11/32.50 1,268,571 291,771 Wells Fargo & Co. (Call) Jan-11/30.00 389,319 194,660 Total purchased options outstanding (cost $14,284,826) SENIOR LOANS (0.4%)(a)(c) Principal amount Value Visteon Corp. bank term loan FRN Ser. B, 5 1/4s, 2013 $325,787 $354,022 Visteon Corp. bank term loan FRN Ser. B1, 5 1/4s, 2013 3,336,390 3,625,545 Total senior loans (cost $3,983,684) CORPORATE BONDS AND NOTES (0.2%)(a) Principal amount Value Visteon Corp. sr. unsec. unsub. notes 8 1/4s, 2011 (In default) (NON) $645,000 $657,900 Visteon Corp. sr. unsec. unsub. notes 7s, 2014 (In default) (NON) 1,075,000 1,096,500 Visteon Corp. 144A sr. unsec. notes 12 1/4s, 2016 (In default) (NON) 485,000 606,250 Total corporate bonds and notes (cost $2,460,999) U.S. TREASURY OBLIGATIONS (0.4%)(a) Principal amount Value U.S. Treasury Notes 3 1/4s, 2016 (i) $327,000 $359,595 2 3/4s, 2019 (i) 590,000 614,237 1 3/8s, 2012 (i) 756,000 770,440 7/8s, 2011 (i) 842,000 845,204 U.S Treasury Inflation Protected Securities 3s, 2012 (i) 389,213 415,909 2 1/2s, 2016 (i) 1,090,305 1,240,625 Total U.S. treasury obligations (cost $4,246,010) SHORT-TERM INVESTMENTS (6.1%)(a) Principal amount/shares Value U.S. Treasury Bills for an effective yield of 0.22%, September 22, 2011 (i) $900,000 $897,840 U.S. Treasury Bills for an effective yield of 0.24%, August 25, 2011 (SEGSF) 240,000 239,474 U.S. Treasury Bills for effective yields from 0.22% to 0.23%, July 28, 2011 (SEGSF) 930,000 928,214 Putnam Cash Collateral Pool, LLC 0.22% (d) 56,463,297 56,463,297 Putnam Money Market Liquidity Fund 0.15% (e) 2,516,024 2,516,024 Total short-term investments (cost $61,044,898) TOTAL INVESTMENTS Total investments (cost $910,922,103) (b) FORWARD CURRENCY CONTRACTS at 9/30/10 (aggregate face value $28,915,095) (Unaudited) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value depreciation Credit Suisse AG Euro Sell 10/20/10 $10,878,844 $10,208,915 $(669,929) Japanese Yen Sell 10/20/10 3,852,099 3,744,043 (108,056) UBS AG British Pound Sell 10/20/10 15,091,952 14,962,137 (129,815) Total WRITTEN OPTIONS OUTSTANDING at 9/30/10 (premiums received $7,488,943) (Unaudited) Contract Expiration date/ amount strike price Value Aflac, Inc. (Call) 594,856 Jan-11/60.00 $616,259 Baxter International, Inc. (Call) 488,889 Jan-11/50.00 727,907 Hartford Financial Services Group, Inc. (The) (Call) 844,967 Dec-10/30.00 152,094 Hewlett-Packard Co. (Call) 245,774 Dec-10/45.00 294,167 iShares Russell 2000 Index Fund (Put) 416,405 Oct-10/62.00 113,783 iShares Russell 2000 Index Fund (Put) 267,148 Oct-10/64.00 114,874 iShares Russell 2000 Index Fund (Put) 362,631 Oct-10/64.00 68,900 Pfizer, Inc. (Call) 1,801,208 Dec-10/18.00 648,435 Pfizer, Inc. (Call) 462,000 Dec-10/20.00 24,735 SPDR S&P 500 ETF (Put) 711,675 Oct-10/112.00 14,335 State Street Corp. (Call) 874,210 Dec-10/45.00 444,684 WellPoint, Inc. (Call) 567,567 Jan-11/57.50 2,117,025 Wells Fargo & Co. (Call) 1,163,568 Jan-11/34.00 139,465 Wells Fargo & Co. (Call) 1,268,571 Jan-11/35.00 105,215 Wells Fargo & Co. (Call) 389,319 Jan-11/32.50 89,543 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/10 (Unaudited) Upfront Fixed payments Total return Swap counterparty / premium Termination received (paid) by received by Unrealized Notional amount received (paid) date fund per annum or paid by fund appreciation Goldman Sachs International baskets 36,391 $ 9/17/11 (1 month USD- A basket $197,983 LIBOR-BBA plus 60 (GSGLMIN2) bp) of common stocks Total Key to holding's abbreviations ADS American Depository Shares ETF Exchange Traded Fund FRN Floating Rate Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2010 through September 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $1,007,703,837. (b) The aggregate identified cost on a tax basis is $929,223,490, resulting in gross unrealized appreciation and depreciation of $170,197,316 and $26,025,485, respectively, or net unrealized appreciation of $144,171,831. (NON) Non-income-producing security. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $54,340,998. The fund received cash collateral of $56,463,297 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $20,160 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $380,863,321 and $388,319,603, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivatives contracts. (S) Securities on loan, in part or in entirety, at the close of the reporting period. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). At the close of the reporting period, the fund maintained liquid assets totaling $1,150,483 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The rates shown on FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings) . Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 15,000,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately 14,700,000 on written options contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position.The fund had an average contract amount of approximately $15,200,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to help enhance the funds return and manage the funds exposure to credit risk. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $9,800,000 on total return swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,022,532 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $907,800 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $928,233. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $46,510,790 $ $ Capital goods 82,570,314 Communication services 30,100,215 Conglomerates 6,031,066 Consumer cyclicals 131,436,467 Consumer staples 48,012,505 Energy 80,845,625 Financials 105,239,306 1,075,574 984,738 Health care 133,945,435 Technology 291,692,446 Transportation 2,006,538 Utilities and power 2,064,565 Total common stocks 1,075,574 Corporate bonds and notes 2,360,650 Investment Companies 12,503,024 Purchased options outstanding 11,297,242 Senior loans 3,979,567 U.S. Treasury Obligations 4,246,010 Warrants 15,448,395 Short-term investments 2,516,024 58,528,825 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $(907,800) $ Written options (5,671,421) Total return swap contracts 197,983 Totals by level $ $ At the start and close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $ $907,800 Equity contracts 26,943,620 5,671,421 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: November 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: November 24, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: November 24, 2010
